This Specimen Plan Document Has Been Prepared By Diversified Investment
Advisors, Inc. Solely As A Guide For The Employer's Attorney And Is, Of Course,
Subject To His Or Her Legal Review And Advice.

This Specimen Plan Document Does Not Constitute A Prototype Plan As The Internal
Revenue Service Has Not Issued A Written Opinion On The Acceptability Of The
Form Of The Plan Under Section 401 Of The Internal Revenue Code. As Soon As
Permitted By Current Revenue Procedures, Diversified Investment Advisors, Inc.
Will Submit This Plan To The Internal Revenue Service For Such Written Opinion.
Although It Is Intended That This Plan Meet The Requirements Of Section 401 Of
The Internal Revenue Code, This Plan May Not Be Relied Upon As A Prototype
Document, and should be considered an Individually designed plan, Until Such
Time As Written Opinion Is Issued By The Internal Revenue Service.

In Adopting The Plan Certain Formal Steps Should Be Taken To Confirm The
Validity And Effective Date Of Such Adoption. As A General Rule, It Is Advisable
To Record In The Minutes Of A Meeting Of The Employer's Board Of Directors A
Brief Summary Of The Action Taken With Respect To The Plan As Well As A
Recitation Of The Adoption Date And The Effective Date, If Different. The
Ultimate Responsibility, Of Course, For the Timely And Proper Adoption Of The
Plan Rests With The Employer And Its Attorney.

______________________________________________________________________________



 

NONSTANDARDIZED ADOPTION AGREEMENT
PROTOTYPE CASH OR DEFERRED PROFIT-SHARING PLAN



Sponsored by

DIVERSIFIED INVESTMENT ADVISORS INC.



The Employer named below hereby establishes a Cash or Deferred Profit-Sharing
Plan for eligible Employees as provided in this Adoption Agreement and the
accompanying Basic Plan Document #01.

I.           EMPLOYER INFORMATION

             If more than one Employer is adopting the Plan, complete this
section based on the lead Employer. Additional Employers who are members of the
same controlled group or affiliated service group may adopt this Plan by
completing and executing Section XX(A) of the Adoption Agreement.

A.         Name And Address:

             Paul Mueller Company
             1600 W. Phelps Street
             Springfield, Missouri 65802

B.         Telephone Number:                    (417) 831-3000 

C.         Employer's Tax ID Number:     44-0520907

D.         Form Of Business:

[   ]       1.          Sole Proprietor               [   ]       4.          S
Corporation

[   ]       2.          Partnership                     [   ]       5.          Limited
Liability Company

[X]       3.          Corporation                    [   ]       6.          ____________

.



E.          Is The Employer Part Of A Controlled
Group?             [X]  YES             [   ]  NO

             Part Of An Affiliated Service
Group?                             [   ]  YES             [X]  NO

F.          Name Of Plan:  Paul Mueller Company Profit Sharing and Retirement
Savings Plan

G.         Three Digit Plan Number:  006

H.         Employer's Tax Year End:  December 31

I.           Employer's Business Code:  332900

II.         EFFECTIVE DATE

A.         New Plan:

             This is a new Plan having an Effective Date of __________.

B.         Amendment or Restatement:

             This is an amendment or restatement of an existing Plan. The
initial Effective Date of the Plan was 1/1/89. The Effective Date of this
amendment or restatement is 4/1/01.

C.         Amendment or Restatement for GUST:

             This is an amendment or restatement of an existing Plan to comply
with GUST [The Uruguay Round Agreements, Pub. L. 103-465 (GATT); The Uniformed
Services Employment and Reemployment Rights Act of 1994, Pub. L. 105-34
(USERRA); The Small Business Job Protection Act of 1996, Pub. L. 104-188 (SBJPA)
[including Section 414(u) of the Internal Revenue Code]; The Tax Reform Act of
1997 (TRA'97)]. The initial Effective Date of the Plan was __________. Except as
provided for in the Plan, the Effective Date of this amendment or restatement is
__________. (The restatement date should be no earlier than the first day of the
current Plan Year. The Plan contains appropriate retroactive Effective Dates
with respect to provisions of GUST.)

D.         Effective Date for Elective Deferrals:

             If different from above, the Effective Date for the Elective
Deferral provisions shall be __________.

             Pursuant to Code Section 411(d)(6) and the Regulations issued
thereunder, an Employer cannot reduce, eliminate or make subject to Employer
discretion any Code Section 411(d)(6) protected benefit. Where this Plan
document is being adopted to amend another plan that contains a protected
benefit not provided for in the Basic Plan Document #01, the Employer may
complete Schedule A as an addendum to this Adoption Agreement. Schedule A
describes such protected benefits and shall become part of this Plan. If a prior
plan document contains a plan feature not provided for in the Basic Plan
Document #01, the Employer may attach Schedule B describing such feature.
Provisions listed on Schedule B are not covered by the IRS Opinion Letter issued
with respect to the Basic Plan Document #01.

III.        DEFINITIONS

A.         "Compensation"

             Select the definition of Compensation, the Compensation Computation
Period, any Compensation Dollar Limitation and Exclusions from Compensation for
each Contribution Type from the options listed below. Enter the letter of the
option selected on the lines provided below. Leave the line blank if no election
needs to be made.



Employer
Contribution Type

Compensation
Definition

Compensation
Computation
Period

Compensation
Dollar Limitation

Exclusions

All Contributions

   

$         

 

Discretionary

   

$         

 

Non-Safe Harbor Match Formula 1

d

a

$         

a

QNEC/QMAC

   

$         

 

Elective Deferrals

d

a

$         

g

Voluntary After-Tax

   

$         

 

Required After-Tax

   

$         

 

Safe Harbor

   

$         

 

Non-Safe Harbor Match Formula

d

a

$         

a







Antidiscrimination
Tests

Compensation
Definition

Compensation
Computation Period

Compensation
Dollar Limitation

ADP/ACP

   

$

         





             Compensation Computation Periods must be consistent for all
contribution types, except Discretionary.  If different Computation Periods are
selected, the selection for ADP/ACP testing will be deemed to be the election
for all purposes, except for Discretionary Contributions. 

1.          Compensation Definition: 

a.          Code Section 3401(a) -- W-2 Compensation subject to income tax
withholding at the source. 

b.          Code Section 3401(a) -- W-2 Compensation subject to income tax
withholding at the source, with all pre-tax contributions added. 

c.          Code Section 6041/6051 -- Income reportable on Form W-2. 

d.          Code Section 6041/6051 -- Income reportable on Form W-2, with all
pre-tax contributions added. 

e.          Code Section 415 -- All income received for services performed for
the Employer.

f.          Code Section 415 -- All income received for services performed for
the Employer, with all pre-tax contributions added.

             The Code Section 415 definition will always apply with respect to
sole proprietors and partners.

2.          Compensation Computation Period:

a.          Compensation paid during a Plan Year while a Participant.

b.          Compensation paid during the entire Plan Year.

c.          Compensation paid during the Employer's fiscal year.

d.          Compensation paid during the calendar year.

3.          Compensation dollar limitation:  The dollar limitation section does
not need to be completed unless Compensation of less than the Code Section
401(a)(17) limit of $160,000 (as indexed) is to be used.

4.          Exclusions from Compensation (non-integrated plans only): 

a.         There will be no exclusions from Compensation under the Plan. 

b.         Any amount included in a Participant's gross income due to the
application of Code Sections 125, 402(h)(1)(B), 402(e) or 403(b) will be
excluded from the definition of Compensation under the Plan. 

c.          Overtime

d.          Bonuses

e.          Commissions

f.          Exclusion applies only to Participants who are Highly Compensated
Employees. 

g.          Other:  Statutory fringe benefits

B.         "Disability"

[X]       1.          As defined in paragraph 1.26 of the Basic Plan Document
#01. 

[   ]       2.          Disability will be defined as:  _______________. 

C.         "Highly Compensated Employees -- Top Paid Group Election"  Complete
only if this is a new Plan.  For amended and restated Plans, complete Schedule C
outlining the preamendment operation of the Plan. 

             If the following elections are made, such elections shall apply to
all plans maintained by the Employer. 

[   ]       1.          Top-Paid Group election: 

             In determining who is a Highly Compensated Employee, the Employer
makes the Top-Paid Group election.  The effect of this election is that an
Employee (who is not a 5% owner at any time during the determination year or the
look-back year) who earned more than $80,000, as indexed for the look-back year,
is a Highly Compensated Employee if the Employee was in the Top-Paid Group for
the look-back year.  This election is applicable for the Plan Year in which this
Plan is effective.

[   ]       2.          Calendar Year Data election: 

             If the Plan Year is not the calendar year, the prior year
computation period for purposes of determining if an Employee earned more than
$80,000, as indexed, is the calendar year beginning in the prior Plan Year. 
This election is applicable for the Plan Year in which this Plan is effective.

D.         "Hour Of Service"

             Hours shall be determined by the method selected below.  Only one
method may be selected.  The method selected shall be applied to all Employees
covered under the Plan as follows: 

[   ]       1.          Not applicable.  For all purposes under the Plan, a Year
of Service (Period of
             Service) is defined as Elapsed Time. 

[X]       2.          On the basis of actual hours for which an Employee is paid
or entitled to payment. 

[   ]       3.          On the basis of days worked.  An Employee shall be
credited with ten (10) Hours of
             Service if the Employee would be credited with at least one (1)
Hour of Service during the
             day. 

[   ]       4.          On the basis of weeks worked.  An Employee shall be
credited with forty-five (45)
             Hours of Service if the Employee would be credited with at least
one (1) Hour of Service during the week. 

[   ]       5.          On the basis of semi-monthly payroll periods.  An
Employee shall be credited with
             ninety-five (95) Hours of Service if the Employee would be credited
with at least one (1)
             Hour of Service during the semi-monthly payroll period. 

[   ]       6.          On the basis of months worked.  An Employee shall be
credited with one-hundred-
             ninety (190) Hours of Service if the Employee would be credited
with at least one (1) Hour
             of Service during the month. 

E.         "Integration Level"

[X]       1.          Not applicable.  The Plan's allocation formula is not
integrated with Social Security. 

[   ]       2.          The maximum earnings considered wages for the Plan Year
for Social Security
             withholding purposes without regard to Medicare. 

[   ]       3.          _____% (not more than 100%) of the amount considered
wages for such Plan Year
             for Social Security withholding purposes without regard to
Medicare. 

[   ]       4.          $_______, provided that such amount is not in excess of
the amount determined
             under paragraph (E)(2) above. 

[   ]       5.          One dollar over 80% of the amount considered wages for
such Plan Year for Social
             Security withholding purposes without regard to Medicare. 

[   ]       6.          20% of the maximum earnings considered wages for such
Plan Year for Social
             Security withholding purposes without regard to Medicare. 

F.         "Limitation Year"

             Unless elected otherwise below, the Limitation Year shall be the
Plan Year. 

             The 12-consecutive month period commencing on _____ and ending on
_____.

             If applicable, there will be a short Limitation Year commencing on
_____ and ending on _____.  Thereafter, the Limitation Year shall end on the
date specified above. 

G.         "Net Profit"

[X]       1.          Not applicable.  Employer contributions to the Plan are
not conditioned on profits. 

[   ]       2.          Net Profits are required for some or all Employer
contributions and are defined as
             follows: 

[   ]       a.          As defined in paragraph 1.61 of the Basic Plan Document
#01. 

[   ]       b.          Net Profits shall be defined as:  _____.

[   ]       3.          Net Profits are not required for the following
contributions: 

[   ]       a.          Employer Non-Safe Harbor Match Formula 1. 

[   ]       b.          Employer Non-Safe Harbor Match Formula 2. 

[   ]       c.          Employer QNEC and QMAC. 

[   ]       d.          Employer Discretionary. 

             Elective Deferrals can always be contributed regardless of
profits.  Top-Heavy minimums are required regardless of profits. 

H.         "Plan Year"

             The 12-consecutive month period commencing on 1/1 and ending on
12/31. 

             If applicable, there will be a short Plan Year commencing on _____
and ending on _____.  Thereafter, the Plan Year shall end on the date specified
above. . 

I.          "QDRO Payment Date"

[X]       1.          The date the QDRO is determined to be qualified. 

[   ]       2.          The statutory age 50 requirement applies for purposes of
making distribution to an
             alternate payee under the provisions of a QDRO. 

J.          "Qualified Joint and Survivor Annuity"

[X]       1.          Not applicable.  The Plan is not subject to Qualified
Joint and Survivor Annuity
             rules.  The Safe Harbor provisions of paragraph 8.7 of the Basic
Plan Document #01 apply. 
             The normal form of payment is a lump sum, and annuities are not
offered under the Plan. 

[   ]       2.          The normal form of payment is a lump sum.  The Plan does
provide for annuities as
             an optional form of payment at Section XVIII(C) of the Adoption
Agreement.  Joint and
             Survivor rules are avoided unless the Participant elects to receive
his or her distribution in
             the form of an annuity. 

[   ]       3.          The Joint and Survivor Annuity Rules are applicable and
the survivor annuity will
             be _____% (50%, 66-2/3%, 75% or 100%) of the annuity payable during
the lives of the
             Participant and his or her Spouse.  If no selection is specified,
50% shall be deemed elected. 

K.         "Qualified Preretirement Survivor Annuity"

             Do not complete this section if paragraph (J)(1) was elected. 

[   ]       1.          The Qualified Preretirement Survivor Annuity shall be
100% of the Participant's
             Vested Account Balance in the Plan as of the date of the
Participant's death. 

[   ]       2.          The Qualified Preretirement Survivor Annuity shall be
50% of the Participant's
             Vested Account Balance in the Plan as of the date of the
Participant's death. 

             If no selection is made, the Qualified Preretirement Survivor
Annuity shall be 50%.

L.         "Valuation of Plan Assets"

             The assets of the Plan shall be valued as specified in the Basic
Plan Document #01 and on the following Valuation Date(s): 

[   ]       1.          There are no other mandatory Valuation Dates. 

[X]       2.          The Valuation Date for all contributions shall be the same
as set forth below. 

[   ]       3.          The Valuation Dates are applicable for the contribution
type specified below: 

Contribution Type

Valuation Date

All Contributions

a

Discretionary

--

Non-Safe Harbor Match Formula 1

--

Non-Safe Harbor Match Formula 2

--

QNEC

--

QMAC

--

Elective Deferrals

--

Voluntary After-tax

--

Required After-tax

--

Safe Harbor

--

a.          Daily valued. 

b.          The last day of the month. 

c.          The last day of each quarter in the Plan Year. 

d.          The last day of each semi-annual period in the Plan Year. 

e.          At the discretion of the Plan Administrator. 

f.          Other:  _____.

IV.        ELIGIBILITY REQUIREMENTS

             Complete the following using the eligibility requirements as
specified for each contribution type.  To become a Participant in the Plan, an
Employee must satisfy the following eligibility requirements. 



Contribution
Type

Minimum
Age

Service
Requirement

Class
Exclusions

Eligibility
Computation
Period

Entry
Date

All Contributions

1

3

6, 8

3

1

Elective Deferrals

         

VoluntaryAfter-tax

         

RequiredAfter-tax

         

Non-Safe Harbor Match Formula 1

         

EmployerDiscretionary

         

QNECs

         

QMACs

         

Safe Harbor*

         

Non-Safe Harbor Match Formula 2

         



* If any age or Service requirement selected is more restrictive than that which
is imposed on any Employee contribution, that group of Employees will be subject
to the ADP and/or ACP testing as prescribed under IRS Notices 98-52, 2000-3 and
any applicable IRS Regulations. 

A.         Age:

1.          No age requirement.

2.          Minimum age is _____ (may not be greater than 21).

B.         Service: 

1.          No Service requirement.

2.          _____ months of Service (insert number of months applicable to the
specified contribution type).

3.          1 Year of Service or Period of Service.

4.          2 Years of Service or Periods of Service.

5.          1 Expected Year of Service.  May enter after six (6) months of
actual Service. 

6.          1 Expected Year of Service.  May enter after _____ months of actual
Service [must be less than one (1) Year]. 

7.          Completion of _____ Hours of Service within the _____ month(s) time
period following an Employee's commencement of employment. 

             No more than 83 1/3 Hours of Service may be required during each
such month; provided, however, that he or she shall become a Participant no
later than upon the completion of 1,000 Hours of Service within a 12 consecutive
month period and the attainment of the minimum age requirement. 

 

            The maximum Service requirement for Elective Deferrals and Top-Heavy
minimum contributions is 1 year.  For all other contributions, the maximum is 2
years.  If a Service requirement greater than 1 year is selected, Participants
must be 100% vested in that contribution. 



             A Year of Service for eligibility purposes is defined as follows
(choose one): 

             Do not enter this definition in the table above. 

[   ]       8.          Not applicable.  There is no Service requirement. 

[   ]       9.          Not applicable.  The Plan is using Expected Year of
Service or has a Service
             requirement of less than one year. 

[X]     10.          Hours of Service method.  A Year of Service will be
credited upon completion of
             1,000 Hours of Service.  A Year of Service for eligibility purposes
may not be less than 1
             Hour of Service nor greater than 1,000 hours by operation of law. 
If left blank, the Plan will
             use 1,000 hours. 

[   ]     11.          Elapsed Time method. 

C.         Employee Class Exclusions: 

1.          Employees included in a unit of Employees covered by a collective
bargaining agreement between the Employer and Employee Representatives, if
benefits were the subject of good faith bargaining. 

2.          Employees who are non-resident aliens [within the meaning of Code
Section 7701(b)(1)(B)] who receive no Earned Income [within the meaning of Code
Section 911(d)(2)] from the Employer which constitutes income from sources
within the United States [within the meaning of Code Section 861(a)(3)]. 

3.          Employees compensated on an hourly basis. 

4.          Employees compensated on a salaried basis. 

5.          Employees compensated on a commission basis. 

6.          Leased Employees. 

7.          Highly Compensated Employees. 

8.          The Plan shall exclude from participation any nondiscriminatory
classification of Employees determined as follows:  Any Employee who is
represented for collective bargaining purposes, unless a bargaining agreement
calls for such Employee's participation in this Plan. 

D.         Eligibility Computation Period:  The initial Eligibility Computation
Period shall commence on the date on which an Employee first performs an Hour of
Service and the first anniversary thereof.  Each subsequent Computation Period
shall commence on: 

1.          Not applicable.  The Plan has a Service requirement of less than one
(1) year or uses the Elapsed Time method to determine eligibility. 

2.          The anniversary of the Employee's employment date and each
subsequent 12-consecutive month period thereafter. 

3.          The first day of the Plan Year following the Employee's employment
date and each subsequent 12-consecutive month period thereafter. 

E.         Entry Date Options: 

1.          The first day of the month coinciding with or next following the
date on which an Employee meets the eligibility requirements. 

2.          The first day of the payroll period coinciding with or next
following the date on which an Employee meets the eligibility requirements. 

3.          The earlier of the first day of the Plan Year, or the first day of
the fourth, seventh or tenth month of the Plan Year coinciding with or next
following the date on which an Employee meets the eligibility requirements. 

4.          The earlier of the first day of the Plan Year or the first day of
the seventh month of the Plan Year coinciding with or next following the date on
which an Employee meets the eligibility requirements. 

5.          The first day of the Plan Year following the date on which the
Employee meets the eligibility requirements.  If this election is made, the
Service waiting period cannot be greater than one-half year and the minimum age
requirement may not be greater than age 20 1/2. 

6.          The first day of the Plan Year nearest the date on which an Employee
meets the eligibility requirements.  This option can only be selected for
Employer related contributions. 

7.          The first day of the Plan Year during which the Employee meets the
eligibility requirements.  This option can only be selected for Employer related
contributions. 

8.          The Employee's date of hire. 

9.          Other; specify Entry Date:  _____.

F.         Employees on Effective Date: 

[X]       1.          All Employees will be required to satisfy both the age and
Service requirements
             specified above. 

[   ]       2.          Employees employed on the Plan's Effective Date do not
have to satisfy the age
             requirement specified above. 

[   ]       3.          Employees employed on the Plan's Effective Date do not
have to satisfy the Service
             requirement specified above. 

V.         RETIREMENT PROVISIONS

A.         Normal Retirement: 

[X]       1.          Normal Retirement Age shall be age 65 (not to exceed 65). 

[   ]       2.          Normal Retirement Age shall be the later of attaining
age (not to exceed age 65)
             and/or the _____ (not to exceed the 5th) anniversary of the first
day of the first Plan Year in
             which the Participant commenced participation in the Plan. 

[X]       3.          The Normal Retirement Date shall be: 

[   ]       a.          as of the date the Participant attains Normal Retirement
Age. 

[X]       b.          the first day of the month next following the
Participant's attainment of Normal
             Retirement Age. 

B.         Early Retirement: 

[   ]       1.          Not Applicable. 

[X]       2.          The Plan shall have an Early Retirement Age of 55 (not
less than age 55) and
             completion of 7 Years of Service. 

[X]       3.          The Early Retirement Date shall be: 

[   ]       a.          as of the date the Participant attains Early Retirement
Age. 

[X]       b.          the first day of the month next following the
Participant's attainment of Early
             Retirement Age. 

VI.        EMPLOYEE CONTRIBUTIONS

[X]       A.         Elective Deferrals: 

[   ]       1.          Up to _____%. 

[X]       2.          Participants shall be permitted to make Elective Deferrals
in any amount from a
             minimum of 1% to a maximum of percentage allowable by law of their
Compensation or
             a flat dollar amount from a minimum of $_____ to a maximum of
$_____, not to exceed
             _____% or $_____ of their Compensation. 

[   ]       3.          The maximum dollar limitation allowable under the law. 

B.         Bonus Option: 

[X]       1.          Not applicable.  Bonuses are not included in the
definition of Compensation. 

[   ]       2.          Bonuses paid by the Employer are included in the
definition of Compensation, and
             the Employer permits a Participant to amend their deferral election
to defer to the Plan, an
             amount not to exceed _____% or $_____ of any bonus received by the
Participant for any
             Plan Year.  If this option is not elected, the Participant's normal
deferral election
             percentage or dollar amount will automatically be withheld from the
bonus. 

[   ]       C.          Automatic Enrollment:  The Employer elects the Automatic
Enrollment provisions as follows: 

[   ]       1.          New Employees.  Employees who have not met the
eligibility requirements shall
             have Elective Deferrals withheld in the amount of _____% of
Compensation or $_____ of
             Compensation upon entering the Plan. 

[   ]       2.          Current Participants.  Current Participants who are
deferring at a percentage less
             than the amount selected herein shall have Elective Deferrals
withheld in the amount of
             _____% of Compensation or $_____ of Compensation. 

[   ]       3.          Current Employees.  Employees who are eligible to
participate but are not deferring
             shall have Elective Deferrals withheld in the amount of _____% of
Compensation or $_____
             of Compensation upon entering the Plan. 

             Employees and Participants shall have the right to amend the stated
automatic Elective Deferral percentage or receive cash in lieu of deferral into
the Plan. 

D.         Voluntary After-tax Contributions: 

[X]       1.          The Plan does not permit Voluntary After-tax
Contributions. 

[   ]       2.          Participants may make Voluntary After-tax Contributions
in any amount from a
             minimum of _____% to a maximum of _____% of their Compensation or a
flat dollar
             amount from a minimum of $_____ to a maximum of $_____. 

             If recharacterization of Elective Deferrals has been elected at
Section XII(D) in this Adoption Agreement, Voluntary After-tax Contributions
must be permitted in the Plan by completing the section above. 

E.         Required After-tax Contributions (Thrift Savings Plans only): 

[X]       1.          The Plan does not permit Required After-tax
Contributions. 

[   ]       2.          Participants shall be required to make Required
After-tax contributions as follows: 

[   ]       a.          _____% of Compensation. 

[   ]       b.          A percentage determined by the Employee. 

F.          Rollover Contributions: 

[   ]       1.          The Plan does not accept Rollover Contributions. 

[   ]       2.          Participants may make Rollover Contributions after
meeting the eligibility
             requirements for participation in the Plan. 

[X]       3.          Employees may make Rollover Contributions prior to meeting
the eligibility
             requirements for participation in the Plan. 

G.         Elective Plan to Plan Transfer Contributions: 

[X]       1.          The Plan does not accept Transfer Contributions. 

[   ]       2.          Participants may make Transfer Contributions after
meeting the eligibility
             requirements for participation in the Plan. 

[   ]       3.          Employees may make Transfer Contributions prior to
meeting the eligibility
             requirements for participation in the Plan. 

H.         Changes to Elective Deferrals: 

             Participants shall be permitted to terminate their Elective
Deferrals at any time upon proper and timely notice to the Employer. 
Modifications to Participants' Elective Deferrals will become effective on a
prospective basis as provided for below: 

[   ]       1.          On a daily basis. 

[   ]       2.          Upon _____ (not to exceed 90) days notice to the Plan
Administrator. 

[   ]       3.          On the first day of each quarter. 

[   ]       4.          On the first day of the next month. 

[   ]       5.          The beginning of the next payroll period. 

[X]       6.          Other:  As soon as administratively practicable. 

I.           Reinstatement of Elective Deferrals: 

             Participants who terminate their Elective Deferrals shall be
permitted to reinstate their Elective Deferrals on a prospective basis as
provided for below: 

[X]       1.          On a daily basis. 

[   ]       2.          Upon _____ (not to exceed 90) days notice to the Plan
Administrator. 

[   ]       3.          On the first day of each quarter. 

[   ]       4.          On the first day of the next month. 

[   ]       5.          The beginning of the next payroll period. 

[   ]       6.          Other:  _____. 

VII.      SAFE HARBOR PLAN PROVISIONS

[   ]       The Employer elects to comply with the Safe Harbor Cash or Deferred
Arrangement provisions of Article XI of Basic Plan Document #01 and elects one
of the following contribution formulas: 

A.         Safe Harbor Tests: 

[   ]       1.          Only the ADP and not the ACP Test Safe Harbor provisions
are applicable. 

[   ]       2.          Both the ADP and ACP Test Safe Harbor provisions are
applicable.  If both ADP and
             ACP provisions are applicable: 

[   ]       a.          No additional Matching Contributions will be made in any
Plan Year in which
             the Safe Harbor provisions are used. 

[   ]       b.          The Employer may make Matching Contributions in addition
to any Safe Harbor
             Matching Contributions elected below.  (Complete provisions in
Article VIII regarding
             Matching Contributions that will be made in addition to those Safe
Harbor Matching
             Contributions made below.)

[   ]       B.         Designation of Alternate Plan to Receive Safe Harbor
Contribution: 

                          If the Safe Harbor Contribution, as elected below, is
not being made to this Plan, the
             name of the other plan that will receive the Safe Harbor
Contribution is:  _____. 

[   ]       C.         Basic Matching Contribution Formula: 

             Matching Contributions will be made on behalf of Participants in an
amount equal to 100% of the amount of the Eligible Participant's Elective
Deferrals that do not exceed 3% of the Participant's Compensation and 50% of the
amount of the Participant's Elective Deferrals that exceed 3% of the
Participant's Compensation but that do not exceed 5% of the Participant's
Compensation. 

[   ]       D.         Enhanced Matching Contribution Formula: 

             Matching Contributions will be made in an amount equal to the sum
of: 

[   ]       1.          _____% (may not be less than 100%) of the Participant's
Elective Deferrals that
             do not exceed _____% (if more than 6% or if left blank, the ACP
Test will apply) of the
             Participant's Compensation, plus

[   ]       2.          _____% of the Participant's Elective Deferrals that
exceed _____% of the
             Participant's Compensation but do not exceed _____% (if more than
6% or if left blank
             the ACP Test will apply) of the Participant's Compensation. 

             This section must be completed so that at any rate of Elective
Deferrals, the Matching Contribution is at least equal to the Matching
Contribution received if the Employer used the Basic Matching Contribution
Formula.  The rate of match cannot increase as Elective Deferrals increase.  If
an additional discretionary match is made, it may not exceed 4% of the
Participant's Compensation. 

[   ]       E.          Guaranteed Non-Elective Contribution Formula: 

             The Employer shall make a Non-Elective Contribution equal to _____%
(not less than 3%) of the Compensation of each Eligible Participant. 

[   ]       F.          Flexible Non-Elective Contribution Formula: 

             This provision provides the Employer with the ability to amend the
Plan to comply with the Safe Harbor provisions during the Plan Year.  To provide
such option, the Employer must amend the Plan and indicate the Safe Harbor
Contribution to be made for the Plan Year on Schedule D.  Such election must be
made no later than 30 days before the last day of the Plan Year for which such
election will apply.  To use this option the Employer must provide a notice that
it is considering making such a contribution not later that 30 days prior to the
beginning of the Plan Year and confirming that it is making such contribution
not later than 30 days prior to the end of the Plan Year. 

             Additional contributions may be made to the Plan (see Section
VIII); refer to IRS Notices 98-52 and 2000-3. 

[   ]       G.         Limitations on Safe Harbor Matching Contributions: 

             If a Safe Harbor Matching Contribution is made to the Plan: 

[   ]       1.          The Employer will annualize Safe Harbor Matching
Contributions. 

[   ]       2.          The Employer will not annualize Safe Harbor Matching
Contributions and elects to
             match actual Elective Deferrals made: 

[   ]       a.          on a payroll basis. 

[   ]       b.          on a monthly basis. 

[   ]       c.          on a Plan Year quarterly basis. 

             If no election is made, the payroll period method will be used.  If
one of the Matching Contribution calculation periods at Section VII(G)(2) above
is selected, Matching Contributions must be deposited to the Plan, not later
than the last day of the calendar quarter next following the quarter following
to which they relate. 

             If the Safe Harbor Plan provisions are elected, the
antidiscrimination tests at Article XI of the Basic Plan Document #01 are not
applicable.  Safe Harbor Contributions made are subject to the withdrawal
restrictions of Code Section 401(k)(2)(B) and Treasury Regulations Section
1.401(k)-1(d); such contributions (and earnings thereon) must not be
distributable earlier than separation from Service, death, Disability, an event
described in Code Section 401(k)(10), or in the case of a profit-sharing or
stock bonus plan, the attainment of age 59 1/2.  Safe Harbor Contributions are
NOT available for Hardship withdrawals. 

             The ACP Test Safe Harbor is automatically satisfied if the only
Matching Contribution to the Plan is either a Basic Matching Contribution or an
Enhanced Matching Contribution that does not provide a match on Elective
Deferrals in excess of 6% of Compensation. 

             Employees eligible to make Elective Deferrals to this Plan must be
eligible to receive the Safe Harbor Contribution in the Plan listed above, to
the extent required by IRS Notices 98-2 and 2000-3. 

             For Plans that allow After-tax Contributions, the ACP Test is
applicable with regard to such contributions. 

VIII.     EMPLOYER CONTRIBUTIONS

             The Employer shall make contributions to the Plan in accordance
with the formula or formulas selected below.  The Employer's contribution shall
be subject to the limitations contained in Articles III and X.  For this
purpose, a contribution for a Plan Year shall be limited by Compensation earned
in the Limitation Year which ends with or within such Plan Year. 

             Do not complete this Section of the Adoption Agreement if the Plan
only offers a Safe Harbor Contribution.  A Plan that offers both a Safe Harbor
Matching Contribution as well as an additional Matching Contribution which is
specified below, must complete both Sections VII and VIII of the Adoption
Agreement. 

A.         Matching Employer Contribution: 

             Select the Matching Contribution Formula, Computation Period and
special Limitations for each contribution type from the options listed below. 
Enter the letter of the option(s) selected on the lines provided.  Leave the
line blank if no election is required. 



Type of
Contribution

Non-Safe Harbor Matching Formula 1

Matching Compu-
tation Period

Limita-
tions

Non-Safe Harbor Matching Formula 2

Matching Compu-
tation Period

Limita-
tions

Elective Deferrals

a

g

 

c

g

d

Voluntary After-tax

           

Required After-tax

           

403(b) Deferrals

           



             If any election is made with respect to "403(b) Deferrals" above,
this Plan is used to fund any Employer Contributions to an existing 403(b) plan
sponsored by the Employer. 

             Name of corresponding 403(b) plan:  __________. 

1.          Matching Contribution Formulas: 

             Elective Deferral Matching Contribution Formulas: 
             ----------------------------------------------------------------------

a.          Percentage of Deferral Match:  The Employer shall contribute to each
eligible Participant's account an amount equal to 25% of the Participant's
Elective Deferrals up to a maximum of 1.5% or $_____ of Compensation. 

b.          Uniform Dollar Match:  The Employer shall contribute to each
eligible Participant's account $_____ if the Participant contributes at least
_____% or $_____ of Compensation.  The Employer's contribution will not exceed
_____% of Compensation or $_____ for any Participant. 

c.          Discretionary Match:  The Employer's Matching Contribution shall be
determined by the Employer with respect to each Plan Year.  The Matching
Contribution shall be contributed to each eligible Participant in accordance
with the nondiscriminatory formula determined by the Employer.  If this Plan is
also utilizing a Safe Harbor Contribution, pursuant to Section VII of this
Adoption Agreement, Discretionary Matching Contributions may not exceed 4% of
Compensation. 

d.          Tiered Match:  The Employer shall contribute to each eligible
Participant's account an amount equal to: 

             _____% of the first _____% of the Participant's Compensation
contributed, and

             _____% of the next _____% of the Participant's Compensation
contributed, and

             _____% of the next _____% of the Participant's Compensation
contributed. 

             The Employer's contribution will not exceed _____% of Compensation,
or $_____ for any Participant. 

             The percentages specified above may not increase as the percentage
of Participant's contribution increases. 

e.          Percentage of Compensation Match:  The Employer shall contribute to
each eligible Participant's account _____% of Compensation if the eligible
Participant contributes at least _____% of Compensation. 

             The Employer's contribution will not exceed _____% of Compensation
or $_____ for any Participant. 

f.          Proportionate Compensation Match:  The Employer shall contribute to
each eligible Participant who defers at least _____% of Compensation, an amount
determined by multiplying such Employer Matching Contribution by a fraction, the
numerator of which is the Participant's Compensation and the denominator of
which is the Compensation of all Participants eligible to receive such an
allocation. 

             The Employer's contribution will not exceed _____% of Compensation
or $_____ for any Participant. 

g.          Length of Service Match:  The Employer shall make Matching
Contributions equal to the formula determined under the following schedule: 

Participant's Total
Years of Service
-------------------------

Matching
Contribution Formula
-----------------------------

_____

_____

_____

_____

_____

_____

             Each separate Matching Percentage contribution must satisfy Code
Section 401(a)(4) nondiscrimination requirements and the ACP test.

Voluntary After-Tax Matching Contribution Formulas: 
---------------------------------------------------------------------------

h.          Percentage of Deferral Match:  The Employer shall contribute to each
eligible Participant's account an amount equal to _____% of the Participant's
Voluntary After-tax Deferrals up to a maximum of _____% or $_____ of
Compensation. 

i.           Uniform Dollar Match:  The Employer shall contribute to each
eligible Participant's account $_____ if the Participant contributes at least
_____% or $_____ of Compensation.  The Employer's contribution will not exceed
_____% of Compensation or $_____ for any Participant. 

j.           Discretionary Match:  The Employer's Matching Contribution shall be
determined by the Employer with respect to each Plan Year.  The Matching
Contribution shall be contributed to each eligible Participant in accordance
with the nondiscriminatory formula determined by the Employer. 

Required After-Tax Matching Contribution Formulas: 


--------------------------------------------------------------------------



k.          Percentage of Deferral Match:  The Employer shall contribute to each
eligible Participant's account an amount equal to _____% of the Participant's
Required After-tax Deferrals up to a maximum of _____% or $_____of
Compensation. 

l.           Uniform Dollar Match:  The Employer shall contribute to each
eligible Participant's account $_____ if the Participant contributes at least
_____% of Compensation.  The Employer's contribution will not exceed _____% of
Compensation or $_____ for any Participant. 

m.         Discretionary Match:  The Employer's Matching Contribution shall be
determined by the Employer with respect to each Plan Year.  The Matching
Contribution shall be contributed to each eligible Participant in accordance
with the nondiscriminatory formula determined by the Employer. 

             If the Matching Contribution formula selected by the Employer is
100% vested and may not be distributed to the Participant before the earlier of
the date the Participant separates from Service, retires, becomes disabled,
attains 59 1/2, or dies, it may be treated as a Qualified Matching
Contribution. 

403(b) Matching Contribution Formulas: 


--------------------------------------------------------



n.          Percentage of Deferral Match:  The Employer shall contribute to each
eligible Participant's account an amount equal to _____% of the Participant's
403(b) Deferrals up to a maximum of _____% or $_____ of Compensation. 

o.          Uniform Dollar Match:  The Employer shall contribute to each
eligible Participant's account $_____ if the Participant contributes at least
_____% of Compensation. 

             The Employer's contribution will not exceed _____% of Compensation
or $_____ for any Participant. 

p.          Discretionary Match:  The Employer's Matching Contribution shall be
determined by the Employer with respect to each Plan Year.  The Matching
Contribution shall be contributed to each eligible Participant in accordance
with the nondiscriminatory formula determined by the Employer. 

2.          Matching Contribution Computation Period:  The Compensation or any
dollar limitation imposed in calculating the match will be based on the period
selected below.  Matching Contributions will be calculated on the following
basis: 

a.          Weekly                                       e.           Quarterly

b.          Bi-weekly                                   f.           Semi-Annually

c.          Semi-monthly                             g.           Annually

d.          Monthly                                      h.           Payroll
Based

             The calculation of Matching Contributions based on the Computation
Period selected above has no applicability as to when the Employer remits
Matching Contributions to the Trust. 

3.          Limitations on Matching Formulas: 

a.          Annualization of Matching Contributions.  The Employer elects to
annualize Matching Contributions made to the Plan. 

             If no election is made, Matching Contributions will not be
annualized. 

b.          Contributions to Participants who are not Highly Compensated
Employees:  Contribution of the Employer's Matching Contribution will be made
only to eligible Participants who are non-Highly Compensated Employees. 

c.          Deferrals withdrawn prior to the end of the Matching Computation
Period:  Matching Contributions (whether or not Qualified) will not be made on
Employee contributions withdrawn prior to the end of the [   ] Matching
Computation Period, or [   ] Plan Year. 

             If elected, this requirement [   ] shall [   ] shall not apply in
the event of a withdrawal occurring as the result of a termination of employment
for reasons other than retirement, Disability or death. 

d.          Other, specify:  Matching contributions will not exceed 6% of
elective deferrals. 

4.          Qualified Matching Contributions (QMAC): 

[   ]       a.          For purposes of the ADP or ACP Test, all Matching
Contributions made to the
             Plan will be deemed "Qualified" for purposes of calculating the
Actual Deferral
             Percentage and/or Actual Contribution Percentage.  All Matching
Contributions must
             be fully vested when made and are not available for in-service
withdrawal. 

[   ]       b.          For purposes of the ADP or ACP Test, only Matching
Contributions made to the
             Plan that are needed to meet the Actual Deferral Percentage or
Actual Contribution
             Percentage Test be deemed "Qualified" for purposes of calculating
the Actual Deferral
             Percentage and/or Actual Contribution Percentage.  All such
Matching Contributions
             used must be fully vested when made and are not available for
in-service withdrawal. 

5.          Qualified Non-Elective Contributions (QNEC): 

[   ]       a.          For purposes of the ADP or ACP Test, all Non-Elective
Contributions made to
             the Plan will be deemed "Qualified" for purposes of calculating the
Actual Deferral
             Percentage and/or Actual Contribution Percentage.  All Non-Elective
Contributions must
             be fully vested when made and are not available for in-service
withdrawal. 

[   ]       b.          For purposes of the ADP or ACP Test, only the
Non-Elective Contributions
             made to the Plan that are needed to meet the Actual Deferral
Percentage or Actual
             Contribution Percentage Test be deemed "Qualified" for purposes of
calculating the
             Actual Deferral Percentage and/or Actual Contribution Percentage. 
All such Non-
             Elective Contributions used must be fully vested when made and are
not available for
             in-service withdrawal. 

B.         Qualified Matching (QMAC) and Qualified Non-Elective (QNEC) Employer
Contribution Formulas: 

[   ]       1.          QMAC Contribution Formula:  The Employer may contribute
to each eligible
             Participant's Qualified Matching account an amount equal to $_____
or _____% of the
             Participant's Elective Deferrals or $_____or _____% of the
Participant's Voluntary After-tax
             Contributions or $_____ or _____% of the Participant's Required
After-Tax Contributions. 
             This part of the Employer's contribution shall be fully vested when
made. 

[   ]       2.          Discretionary QMAC Contribution Formula:  The Employer
shall have the right
             to make a discretionary QMAC contribution.  The Employer's Matching
Contribution shall
             be determined by the Employer with respect to each Plan Years'
eligible Participants.  This
             part of the Employer's contribution shall be fully vested when
made. 

[   ]       3.          Discretionary Percentage QNEC Contribution Formula:  The
Employer shall
             have the right to make a discretionary QNEC contribution which
shall be made to each
             eligible Participant in proportion to his or her Compensation as a
percentage of the
             Compensation of all eligible Participants.  This part of the
Employer's contribution shall be
             fully vested when made.  This contribution will be made to: 

[   ]       a.          All eligible Participants. 

[   ]       b.          Only eligible Participants who are non-Highly
Compensated Employees. 

[   ]       4.          Discretionary Uniform Dollar QNEC Contribution Formula: 
The Employer
             shall have the right to make a discretionary QNEC contribution
which shall be contributed to
             each eligible Participant in a uniform dollar amount to be
determined by the Employer and
             allocated in a nondiscriminatory manner.  This part of the
Employer's contribution shall be
             fully vested when made and not available for in-service
withdrawal.  This contribution will
             be made to: 

[   ]       a.          All eligible Participants. 

[   ]       b.          Only eligible Participants who are non-Highly
Compensated Employees. 

[X]       5.          Corrective QNEC Contribution Formula:  The Employer shall
have the right to
             make a QNEC contribution in the amount necessary to pass the
ADP/ACP Test or the
             maximum permitted under Code Section 415.  This contribution will
be allocated to some
             or all Non-Highly Compensated Participants designated by the Plan
Administrator.  The
             allocation will be the lesser of the amount required to pass the
ADP/ACP Test, or the
             maximum permitted under Code Section 415 and not available for
in-service withdrawal. 
             This part of the Employer's contribution shall be fully vested when
made. 

[   ]       C.          Discretionary Employer Contribution -- Non-Integrated
Formula:  The Employer
             shall have the right to make a discretionary contribution.  The
Employer's contribution for the
             Plan Year shall be made to the accounts of eligible Participants as
follows: 

[   ]       1.          _____% of the Employer's Net Profit. 

[   ]       2.          _____% of Compensation of eligible Participants for the
Plan Year. 

[   ]       3.          An amount fixed by an appropriate action of the Employer
as of the time
             prescribed by law. 

[   ]       4.          Such contribution shall be allocated equally (a uniform
dollar amount) to each
             eligible Participant. 

[   ]       D.         Discretionary Employer Contribution -- Excess Integrated
Allocation Formula: 
             The Employer shall have the right to make a discretionary
contribution.  The Employer's
             contribution for the Plan Year shall be allocated to the accounts
of eligible Participants as
             follows: 

             Only one plan maintained by the Employer may be integrated with
Social Security.  Any Plan utilizing a Safe Harbor formula provided in Section
VII of this Adoption Agreement may not apply the Safe Harbor Contribution to the
integrated allocation formula.  If the Plan is not Top-Heavy or if the Top-Heavy
minimum contribution or benefit is provided under another Plan covering the same
Employees, paragraphs 1 and 2 below may be disregarded and 5.7%, 5.4% or 4.3%
may be substituted for 2.7%, 2.4% or 1.3% where it appears in paragraph 3
below. 

1.          Step One:  To the extent contributions are sufficient, all
Participants will receive an allocation equal to 3% of their Compensation. 

2.          Step Two:  Any remaining Employer contributions will be allocated up
to a maximum of 3% of excess Compensation of all Participants to Participants
who have Compensation in excess of the Integration Level (excess Compensation). 
Each such Participant will receive an allocation in the ratio that his or her
excess Compensation bears to the excess Compensation of all Participants.  If
Employer contributions are insufficient to fund to this level, the Employer must
determine the uniform allocation percentage to allocate to those Participants
who have Compensation in excess of the Integration Level.  To determine this
uniform allocation percentage, the Employer must take the remaining contribution
and divide that amount by the total excess Compensation of Participants. 

3.          Step Three:  Any remaining Employer contributions will be allocated
to all Participants in the ratio that their Compensation plus excess
Compensation bears to the total Compensation plus excess Compensation of all
Participants.  Participants may only receive an allocation of up to 2.7% of
their Compensation plus excess Compensation, under this allocation step.  If the
Integration Level defined at Section III (E) is less than or equal to the
greater of $10,000 or 20% of the maximum, the 2.7% need not be reduced.  If the
amount specified is greater than the greater of $10,000 or 20% of the maximum
Taxable Wage Base, but not more than 80%, 2.7% must be reduced to 1.3%.  If the
amount specified is greater than 80% but less than 100% of the maximum Taxable
Wage Base, the 2.7% must be reduced to 2.4%.  If Employer contributions are
insufficient to fund to this level, the Employer must determine the uniform
allocation percentage to allocate to those Participants who have Compensation up
to the Integration Level and excess Compensation.  To determine this uniform
allocation percentage, the Employer must take the remaining contribution and
divide that amount by the total Compensation including excess Compensation of
Participants. 

4.          Step Four:  Any remaining Employer contributions will be allocated
to all Participants in the ratio that each Participant's Compensation bears to
all Participants' Compensation. 

[   ]       E.          Discretionary Employer Contribution -- Base Integrated
Allocation Formula:  The
             Employer shall have the right to make a discretionary
contribution.  To the extent that such
             contributions are sufficient, they shall be allocated as follows: 

             _____% of each eligible Participant's Compensation, plus

             _____% of Compensation in excess of the Integration Level defined
at Section III(E) hereof. 

             The percentage of excess Compensation may not exceed the lesser of
(i) the amount first specified in this paragraph or (ii) the greater of 5.7% or
the percentage rate of tax under Code Section 3111(a) as in effect on the first
day of the Plan Year attributable to the Old Age (OA) portion of the OASDI
provisions of the Social Security Act.  If the Employer specifies an Integration
Level in Section III(E) which is lower than the Taxable Wage Base for Social
Security purposes (SSTWB) in effect as of the first day of the Plan Year, the
percentage contributed with respect to excess Compensation must be adjusted.  If
the Plan's Integration Level is greater than the larger of $10,000 or 20% of the
SSTWB but not more than 80% of the SSTWB, the excess percentage is 4.3%.  If the
Plan's Integration Level is greater than 80% of the SSTWB but less than 100% of
the SSTWB, the excess percentage is 5.4%. 

             Only one plan maintained by the Employer may be integrated with
Social Security.  Any Plan utilizing a Safe Harbor formula as provided in
Section VII of this Adoption Agreement may not apply the Safe Harbor
Contributions to the integrated allocation formula. 

[   ]       F.          Uniform Points Allocation Formula:  The allocation for
each eligible Participant will
             be determined on a uniform points method.  Each eligible
Participant's allocation shall bear the
             same relationship to the Employer contribution as the Participant's
total points bears to all points
             awarded.  Each eligible Participant will receive _____ points for
each of the following: 

[   ]       1.          _____ year(s) of age. 

[   ]       2.          _____ year(s) of Service determined: 

[   ]       a.          In the same manner as determined for eligibility. 

[   ]       b.          In the same manner as determined for vesting. 

[   ]       c.          Points will not be awarded with respect to Year(s) of
Service in excess of
             __________. 

[   ]       3.          $_____ (not to exceed $200) of Compensation. 

[   ]       4.          Other (explain):  _______________. 

[X]       G.         Additional Adopting Employers: 

[X]       1.          All participating Employer's contributions and forfeitures
under Section VIII entitled
             "Employer Contributions" above and forfeitures attributable to each
specific contribution
             source shall be pooled together and allocated uniformly among all
eligible Participants. 

[   ]       2.          Each participating Employer's contribution under Section
VIII above and forfeitures
             attributable to each specific contribution source made by such
Employer shall be allocated
             only to eligible Participants of the participating Employer. 

             Where contributions and forfeitures are to be allocated to eligible
Participants by participating Employers, each such Employer must maintain data
demonstrating that the allocations by group satisfy the nondiscrimination rules
under Code Section 401(a)(4).

H.         Minimum Employer Contribution Formula Under Top-Heavy Plans: 

             For any Plan Year during which the Plan is Top-Heavy, the sum of
the contributions and forfeitures (excluding Elective Deferrals and/or Matching
Contributions) allocated to non-Key Employees shall not be less than the amount
required under the Basic Plan Document #01.  The eligibility of a Participant to
receive Top-Heavy Contributions mirrors the eligibility for any contribution
with the earliest Entry Date.  Top-Heavy minimums will be allocated to: 

[   ]       1.          all eligible Participants. 

[X]       2.          only eligible non-Key Employees who are Participants. 

IX.        ALLOCATIONS TO PARTICIPANTS

A.         This is a Safe Harbor Plan: 

[   ]       Employer Non-Elective and/or Matching Contributions will be made to
all Employees who have satisfied the Safe Harbor eligibility requirements. 

B.         Allocation Accrual Requirements: 

             A Year of Service for eligibility to receive an allocation of
Employer contributions will be determined on the basis of the: 

[   ]       1.          Elapsed Time method. 

[X]       2.          Hours of Service method.  A Year of Service will be
credited upon completion of the
             requirements below.  A Year of Service for allocation accrual
purposes cannot be less than 1
             Hour of Service nor greater than 1,000 hours by operation of law. 
If left blank, the Plan will
             use 1,000 hours.  Enter whole digit numbers only. 

a.          Active Participants: 

Contribution Type

Hours of Service Requirement

All contributions

1

Non-Safe Harbor Match Formula 1

 

Employer Discretionary

 

QNECs

 

QMACs

 

Non-Safe Harbor Match Formula 2

 

b.          Terminated Participants: 

Contribution Type

Hours of Service Requirement

All contributions

1

Non-Safe Harbor Match Formula 1

 

Employer Discretionary

 

QNECs

 

QMACs

 

Non-Safe Harbor Match Formula 2

 

C.         Allocation of Contributions to Participants: 

             Employer contributions for a Plan Year will be allocated to all
active Participants who have met the allocation accrual requirements at Section
IX(B)(2)(a) above and those terminated Participants who have met the allocation
accrual requirement at Section IX(B)(2)(b) above and have met the following
requirements (check all applicable boxes): 

             If no provision is selected below, Participants will not be
required to complete a Year of Service or be employed on the last day of the
Plan Year to receive an allocation. 

   

Non-Safe
Harbor
Match
Formula 1
------------


Non-Safe
Harbor
Match
Formula 2
------------





QNEC
---------





QMAC
---------





Discretionary
------------------


1.

Employment on the last day of the Plan Year is Required for:

 

a.      All employees

[   ]

[   ]

[   ]

[   ]

[   ]

 

b.      Termination

[   ]

[X]

[   ]

[   ]

[   ]

 

c.      Retirement

[   ]

[   ]

[   ]

[   ]

[   ]

 

d.      Disability

[   ]

[   ]

[   ]

[   ]

[   ]

 

e.      Death

[   ]

[   ]

[   ]

[   ]

[   ]

 

f.      Other:  _____

[   ]

[   ]

[   ]

[   ]

[   ]

2.

A Year of Service will be required for:

 

a.      All employees

[   ]

[X]

[   ]

[   ]

[   ]

 

b.      Termination

[   ]

[   ]

[   ]

[   ]

[   ]

 

c.      Retirement

[   ]

[   ]

[   ]

[   ]

[   ]

 

d.      Disability

[   ]

[   ]

[   ]

[   ]

[   ]

 

e.      Death

[   ]

[   ]

[   ]

[   ]

[   ]

 

f.      Other:  _____

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]       D.         Contributions to Disabled Participants: 

             The Employer will continue to make contributions on behalf of a
Participant who is permanently and totally disabled.  These contributions will
be based on the Compensation each such Participant would have received for the
Limitation Year if the Participant had been paid at the rate of Compensation
paid immediately before becoming permanently and totally disabled.  Such imputed
Compensation for the disabled Participant may be taken into account only if the
Participant is not a Highly Compensated Employee.  These contributions will be
100% vested when made. 

[   ]       E.          Correction of Coverage Testing: 

             The Employer shall suspend accrual requirements for eligible
Employees who are Participants beginning first with the Employee(s) employed on
the last day of the Plan Year, then the eligible Employees who have the latest
separation from Service date during the Plan Year, and continuing to suspend in
descending order the accrual requirements for each eligible Employee who
incurred an earlier separation from Service date, until the Plan satisfies the
coverage test. 

             If after application of the preceding paragraph, the coverage
requirements are still not satisfied, the Employer shall apply the same
procedure as outlined in the preceding paragraph to an otherwise excludable
class of Employees. 

F.          Leased Employees: 

[X]       1.          Not applicable.  Leased Employees do not participate in
this Plan. 

[   ]       2.          A Leased Employee of the Employer is a Participant in
the Plan and also participates
             in a plan maintained by the leasing organization. 

[   ]       G.         Offset of Contribution: 

             A Participant's allocation of Employer Contributions otherwise made
under Section VIII will be reduced by the Participant's allocation under the
following qualified plan(s) maintained by the Employer: 

            ______________________________________________________________________
            ______________________________________________________________________
            ______________________________________________________________________

X.         DISPOSITION OF FORFEITURES

[   ]       A.         Not applicable.  All contributions are fully vested. 

             If (A) is selected, do not complete (B) or (C) below. 

B.         Forfeiture Allocation Alternatives: 

             Select the method in which forfeitures associated with the
contribution type will be allocated (number each item in order of use). 



   

Employer Contribution Type


------------------------------------------  

Disposition Method


----------------------------------------------------------------------

All Non-
Safe Harbor
Match


-----------------

All
Other
Contributions


-----------------

1.

Restoration of Participant's forfeitures. 

_____

_____

2.

Used to offset Plan expenses. 

_____

_____

3.

Used to reduce the Employer's contribution under the Plan. 

1

_____

4.

Used to reduce the Employer's Matching Contribution under the Plan. 

_____

_____

5.

Added to the Employer's contributions under the Plan. 

_____

_____

6.

Added to the Employer's Matching Contributions under the Plan. 

_____

_____

7.

Allocate to all Participants eligible to share in the allocations in the same
proportion that each Participant's Compensation for the year bears to the
Compensation of all other Participant's for such year. 

_____

_____

8.

Allocate to all NHCEs eligible to share in the allocations in proportion to each
such Participant's Compensation for the year. 

_____

_____

9.

Allocate to all NHCEs eligible to share in the allocations in proportion to each
such Participant's Elective Deferrals for the year. 

_____

_____

10.

Allocate to all Participants eligible to share in the allocations in the same
proportion that each Participant's Elective Deferrals for the year bears to the
Elective Deferrals of all Participants for such year. 

_____

_____



             Participants eligible to share in the allocation of other Employer
Contributions under Section VIII shall be eligible to share in the allocation of
forfeitures except where allocations are only to Non-Highly Compensated
Employees. 

C.         Timing of Allocation of Forfeitures: 

             If no distribution or deemed distribution has been made to a former
Participant, nonvested portions shall be forfeited at the end of the Plan Year
during which the former Participant incurs his or her fifth consecutive one-year
Break in Service. 

             If a former Participant has received the full amount of his or her
vested interest, the nonvested portion of his or her account shall be forfeited
and shall be disposed of: 

[   ]       1.          during the Plan Year following the Plan Year in which
the forfeiture arose. 

[X]       2.          as of any Valuation or Allocation Date during the Plan
Year (or as soon as
             administratively feasible following the close of the Plan Year) in
which the former
             Participant receives full payment of his or her vested benefit. 

[   ]       3.          at the end of the Plan Year during which the former
Participant incurs his or her
             _____ (1st, 2nd, 3rd, 4th or 5th) consecutive one-year Break in
Service. 

[   ]       4.          as of the end of the Plan Year during which the former
Participant received full
             payment of his or her vested benefit. 

[   ]       5.          as of the earlier of the first day of the Plan Year, or
the first day of the seventh month
             of the Plan Year following the date on which the former Participant
has received full
             payment of his or her vested benefit. 

[   ]       6.          as of the next Allocation Date following the date on
which the former Participant
             receives full payment of his or her vested benefit. 

XI.        MULTIPLE PLANS MAINTAINED BY THE EMPLOYER, LIMITATIONS ON
                          ALLOCATIONS, AND TOP-HEAVY CONTRIBUTIONS

A.         Plans Maintained By The Employer: 

[   ]       1.          This is the only Plan the Employer maintains.  In the
event that the allocation
             formula results in an Excess Amount, such excess, after
distribution of Employee
             contributions pursuant to paragraph 10.2 of the Basic Plan Document
#01, shall be: 

[   ]       a.          Placed in a suspense account for the benefit of the
Participant without the
             crediting of gains or losses for the benefit of the Participant. 

[   ]       b.          Reallocated as additional Employer contributions to all
other Participants to the
             extent that they do not have any Excess Amount. 

             If no method is specified, the suspense account method will be
used. 

[X]       2.          The Employer does maintain another Plan [including a
Welfare Benefit Fund or an
             individual medical account as defined in Code Section 415(l)(2)],
under which amounts are
             treated as Annual Additions and has completed the proper sections
below. 

[X]       a.           If the Participant is covered under another qualified
Defined Contribution Plan
             maintained by the Employer, other than a Master or Prototype Plan: 

[X]        i.          The provisions of Article X of the Basic Plan Document
#01 will apply as if
             the other plan were a Master or Prototype Plan. 

[   ]       ii.          The Employer has specified below the method under which
the plans will
             limit total Annual Additions to the Maximum Permissible Amount, and
will properly
             reduce any Excess Amounts in a manner that precludes Employer
discretion.  
             __________________________________________________________________ 

             Employers who maintained a qualified Defined Benefit Plan, prior to
January 1, 2000, should complete Schedule C to document the preamendment
operation of the Plan. 

[X]       b.          Allocation of Excess Annual Additions:  In the event that
the allocation formula
             results in an Excess Amount, such excess, after distribution of
Employee contributions
             pursuant to paragraph 10.2 of the Basic Plan Document #01, shall
be: 

[X]        i.          Placed in a suspense account for the benefit of the
Participant without the
             crediting of gains or losses for the benefit of the Participant. 

[   ]       ii.          Reallocated as additional Employer contributions to all
other Participants to
             the extent that they do not have any Excess Amount. 

             If no method is specified, the suspense account method will be
used. 

B.         Top-Heavy Provisions: 

             In the event the Plan is or becomes Top-Heavy, the minimum
contribution or benefit required under Code Section 416 relating to Top-Heavy
Plans shall be satisfied in the elected manner: 

[   ]       1.          This is the only qualified retirement Plan maintained by
the Employer.  The
             minimum contribution will be satisfied by this Plan. 

[   ]       2.          The Employer does maintain another Defined Contribution
Plan.  The minimum
             contribution will be satisfied by: 

[   ]       a.          If this Plan. 

[   ]       b.          _______________  (Name of other qualified plan)

[X]       3.          The Employer maintains a Defined Benefit Plan.  A method
is stated below under
             which the minimum contribution and benefit provisions of Code
Section 416 will be
             satisfied.  Such method precludes Employer discretion.  Interest
and mortality assumptions
             used in the Top-Heavy Ratio must be stated.
_________________________________ 

XII.       ANTIDISCRIMINATION TESTING

             Complete only if this is a new Plan or an existing Plan which has
previously been amended or restated for GUST.  For amended and restated Plans,
please complete Schedule C outlining the preamendment operation of the Plan. 
Safe Harbor Plans are automatically deemed to have made the Current Year testing
election. 

[   ]       A.         Not applicable for Plan Years beginning in 2000: 

             The Plan is not subject to ADP or ACP testing.  The Plan does not
offer Voluntary After-tax Contributions or Required After-tax contributions and
it either meets the Safe Harbor provisions of Section VII of this Adoption
Agreement, or it does not benefit any Highly Compensated Employees. 

[   ]       B.         Testing Elections: 

[   ]       1.          This Plan is using the Prior Year testing method for
purposes of the ADP and ACP
             Tests. 

[   ]       2.          This Plan is using the Current Year testing method for
purposes of the ADP and ACP
             Tests. 

             If no election is made, the Plan will use the Current Year testing
method. 

             This election cannot be rescinded for a Plan Year unless (1) the
Plan has been using the Current Year testing method for the preceding 5 Plan
Years, or, if lesser, the number of Plan Years the Plan has been in existence;
or (2) the Plan otherwise meets one of the conditions specified in IRS Notice
98-1 (or other superseding guidance) for changing from the Current Year testing
method. 

             A Prototype Plan must use the same testing method for both the ADP
and ACP tests for Plan Years beginning on or after the date the Employer adopts
its GUST-restated Plan document. 

[   ]       C.          Testing Elections for the First Plan Year: 

             Complete only when Prior Year testing method election is made. 

[   ]       1.          If this is not a successor Plan, then, for the first
Plan Year this Plan permits any
             Participant to make Employee Contributions, provides for Matching
Contributions or both,
             the ACP used in the ACP test for Participants who are Non-Highly
Compensated Employees
             shall be such first Plan Year's ACP.  Do not select this option if
the Employer is using the
             "deemed 3% " rule. 

[   ]       2.          If this is not a successor Plan, then, for the first
Plan Year this Plan permits any
             Participant to make Elective Deferrals, the ADP used in the ADP
test for Participants who
             are Non-Highly Compensated Employees shall be such first Plan
Year's ADP.  Do not select
             this option if the Employer is using the "deemed 3% " rule. 

[   ]       D.         Recharacterization: 

             Elective Deferrals may be recharacterized as Voluntary After-tax
Contributions to satisfy the ADP Test.  The Employer must have elected to permit
Voluntary After-tax Contributions in the Plan for this election to be operable. 

XIII.     VESTING

             Participants shall always have a fully vested and nonforfeitable
interest in their Employee Contributions (including Elective Deferrals, Required
After-tax and Voluntary After-tax Contributions), Qualified Matching
Contributions ("QMACs"), Qualified Non-Elective Contributions ("QNECs") or Safe
Harbor Matching or Non-Elective Contributions and their investment earnings. 

             Each Participant shall acquire a vested and nonforfeitable
percentage in his or her account balance attributable to Employer contributions
and their earnings under the schedule(s) selected below except in any Plan Year
during which the Plan is determined to be Top-Heavy.  In any Plan Year in which
the Plan is Top-Heavy, the Two-twenty vesting schedule [option (B)(4)] or the
three-year cliff schedule [option (B)(3)] shall automatically apply unless the
Employer has elected a faster vesting schedule.  If the Plan is switched to
option (B)(4) or (B)(3), because of its Top-Heavy status, that vesting schedule
will remain in effect even if the Plan later becomes non-Top-Heavy until the
Employer executes an amendment of this Adoption Agreement. 

A.         Vesting Computation Period: 

             A Year of Service for vesting will be determined on the basis of
the (choose one): 

[   ]       1.          Not applicable.  All contributions are fully vested. 

[   ]       2.          Elapsed Time method. 

[X]       3           Hour of Service method.  A Year of Service will be
credited upon completion of 500
             Hours of Service.  A Year of Service for vesting purposes will not
be less than 1 Hour of
             Service nor greater than 1,000 hours by operation of law.  If left
blank, the Plan will use
             1,000 hours. 

             The computation period for purposes of determining Years of Service
and Breaks in Service for purposes of computing a Participant's nonforfeitable
right to his or her account balance derived from Employer contributions: 

[   ]       4.          shall not be applicable since Participants are always
fully vested. 

[   ]       5.          shall not be applicable, as the Plan is using Elapsed
Time. 

[   ]       6.          shall commence on the date on which an Employee first
performs an Hour of Service
             for the Employer and each subsequent 12-consecutive month period
shall commence on the
             anniversary thereof. 

[X]       7.          shall commence on the first day of the Plan Year during
which an Employee first
             performs an Hour of Service for the Employer and each subsequent
12-consecutive month
             period shall commence on the anniversary thereof.

             For Plans not using Elapsed Time, a Participant shall receive
credit for a Year of Service if he or she completes the number of hours
specified above at any time during the 12-consecutive month computation period. 
A Year of Service may be earned prior to the end of the 12-consecutive month
computation period and the Participant need not be employed at the end of the
12-consecutive month computation period to receive credit for a Year of
Service. 

B.         Vesting Schedules: 

             Select the option and complete any blank vesting percentages from
the list below and insert the option number in the vesting schedule chart
below. 

 

Years of Service


------------------------------------------------------------------------------------------------------

 

1


----------

2


----------

3


----------

4


----------

5


----------

6


----------

7


----------

1.

Full and immediate Vesting

2.

___%

100%

 

 

 

 

 

3.

___%

___%

100%

 

 

 

 

4.

0%

20%

40%

60%

80%

100%

 

5.

0%

0%

20%

40%

60%

80%

100%

6.

10%

20%

30%

40%

60%

80%

100%

7.

___%

___%

___%

___%

100%

 

 

8.

___%

___%

___%

___%

___%

___%

100%

             The percentages selected for schedule (8) may not be less for any
year than the percentages shown at schedule (5). 



Vesting
Schedule
Chart


------------

Employer Contribution Type


--------------------------------------------------------------------------------

5

All Employer Contributions

1

Safe Harbor Contributions (Matching or Non-Elective)

1

QMACs and QNECs

_____

Non-Safe Harbor Match -- Formula 1

_____

Non-Safe Harbor Match -- Formula 2

_____

Match on Voluntary After-tax Contributions

_____

Match on Required After-tax Contributions

_____

Discretionary Contributions

4

Top-Heavy Minimum Contributions

_____

Other Employer Contribution



C.         Service Disregarded for Vesting: 

[X]       1.          Not Applicable.  All Service is recognized. 

[   ]       2.          Service prior to the Effective Date of this Plan or a
predecessor plan is disregarded
             when computing a Participant's vested and nonforfeitable interest. 

[   ]       3.          Service prior to a Participant having attained age 18 is
disregarded when computing a
             Participant's vested and nonforfeitable interest. 

XIV.     SERVICE WITH PREDECESSOR ORGANIZATION

[   ]       A.         Not applicable.  The Plan does not recognize Service with
any predecessor organization. 

[   ]       B.         The Plan will recognize service with all predecessor
organizations. 

[X]       C.         Service with the following organization(s) will be
recognized for the Plan purpose
             indicated: 



 

Eligibility
--------------

Allocation
Accrual
--------------

Vesting
------------

Babson Bros. Co.

[X]

[X]

[X]

______________________

[   ]

[   ]

[   ]

           

Attach additional pages as necessary.



XV.      IN-SERVICE WITHDRAWALS

A.         In-Service withdrawals: 

[X]       1.          In-service withdrawals are not permitted in the Plan. 

[   ]       2.          In-service withdrawals are permitted in the Plan. 
Participants may withdraw the
             following contribution types after meeting the following
requirements (select one or more of
             the following options): 



 

Withdrawal Restrictions

 

Contribution Types

-----------------------------------------------------------

A

-----

B

-----

C

-----

D

-----

E

-----

F

-----

a.

Voluntary After-Tax

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]

b.

Voluntary After-Tax

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]

c.

Required After-Tax

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]

d.

Rollover

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]

e.

Transfer

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]

f.

Elective Deferrals

[   ]

n/a

n/a

[   ]

[   ]

n/a

g.

Qualified Non-Elective

[   ]

n/a

n/a

[   ]

[   ]

n/a

h.

Qualified Matching

[   ]

n/a

n/a

[   ]

[   ]

n/a

i.

Safe Harbor Matching

[   ]

n/a

n/a

[   ]

[   ]

n/a

j.

Safe Harbor Non-Elective

[   ]

n/a

n/a

[   ]

[   ]

n/a

k.

Vested Non-Safe Harbor Matching Formula 1

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]

l.

Vested Non-Safe Harbor Matching Formula 2

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]

m.

Vested Discretionary

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]



Withdrawal Restriction Key

---------------------------------------

A.         Not available for in-service withdrawals. 

B.         Available for in-service withdrawals. 

C.         Participants having completed five years of Plan participation may
elect to withdraw all or any part of their Vested Account Balance. 

D.         Participants may withdraw all or any part of their Account Balance
after having attained the Plan's Normal Retirement Age. 

E.         Participants may withdraw all or any part of their Vested Account
Balance after having attained age _____ (not less than age 59 1/2).

B.         Hardship Withdrawals:

[   ]       1.          Hardship withdrawals are not permitted in the Plan. 

[X]       2.          Hardship withdrawals are permitted in the Plan and will be
taken from the
             Participant's account as follows (select one or more of these
options): 

[X]       a.          Participants may withdraw Elective Deferrals. 

[   ]       b.          Participants may withdraw Rollover Contributions plus
their earnings. 

[   ]       c.          Participants may withdraw fully vested Employer
contributions plus their
             earnings. 

[   ]       d.          Participants may withdraw vested Non-Safe Harbor
Matching Formula 1
             Contributions plus their earnings. 

[   ]       e.          Participants may withdraw vested Non-Safe Harbor
Matching Formula 2
             Contributions plus their earnings. 

[   ]       f.           Participants may withdraw Qualified Matching
Contributions and Qualified
             Non-Elective Contributions plus their earnings, and the earnings on
Elective Deferrals
             which have been credited to the Participant's account as of a date
that is no later than
             December 31, 1988 (or, if later, the end of the last Plan Year
ending before July 1,
             1989). 

XVI.     LOAN PROVISIONS

[X]       A.         Participant loans are permitted in accordance with the
Employer's established loan
             procedures. 

[X]       B.         Loan payments will be suspended under the Plan as permitted
under Code Section 414(u)
             in compliance with the Uniformed Services Employment and
Reemployment Rights Act of
             1994. 

XVII.    INVESTMENT MANAGEMENT

A.         Investment Management Responsibility: 

[   ]       1.          The Employer shall appoint a discretionary Trustee to
manage the assets of the Plan. 

[   ]       2.          The Employer shall direct the investments with respect
to Plan assets. 

[X]       3.          The Employer shall appoint a nondiscretionary Trustee or
Custodian.  By selecting
             a box, the Employer is making a designation as to whom will have
authority to issue
             investment directives with respect to the specified contribution
type (check all applicable
             boxes): 

   

Names
Investment
Fiduciary


------------

Employer


------------

Participant


------------

a.

All Contributions

[   ]

[   ]

[X]

b.

Employer Contributions

[   ]

[   ]

[   ]

c.

Elective Deferrals

[   ]

[   ]

[   ]

d.

Voluntary After-Tax

[   ]

[   ]

[   ]

e.

Required After-Tax

[   ]

[   ]

[   ]

f.

Safe Harbor Contributions

[   ]

[   ]

[   ]

g.

Non-Safe Harbor Match Formula 1

[   ]

[   ]

[   ]

h.

Non-Safe Harbor Match Formula 2

[   ]

[   ]

[   ]

i.

OMACs

[   ]

[   ]

[   ]

j.

ONECs

[   ]

[   ]

[   ]

k.

Rollover Contributions

[   ]

[   ]

[   ]

l.

Transfer Contributions

[   ]

[   ]

[   ]

             To the extent that Participant self-direction was previously
permitted, the Employer shall have the right to either make the assets part of
the general fund, or leave them as self-directed subject to the provisions of
the Basic Plan Document #01. 

B.         Limitations on Participant Directed Investments: 

[   ]       1.          Participants are permitted to invest among only those
investment alternatives made
             available by the Employer under the Plan. 

[X]       2.          Participants are permitted to invest in any investment
permitted under the Basic Plan
             Document #01. 

[   ]       C.         Insurance: 

             The Plan permits insurance as an investment alternative. 

[X]       D.         ERISA Section 404(c): 

             The Employer intends to be covered by the fiduciary liability
provisions with respect to Participant directed investments under ERISA Section
404(c). 

[   ]       E.          Voting Rights: 

             Voting rights on Employer securities will be passed through to
Participants. 

XVIII.  DISTRIBUTION OPTIONS

A.         Timing of Distributions [both (1) and (2) must be completed]: 

1.          Distributions payable as a result of termination for death,
Disability or retirement shall be paid [ c ]  [select from the list at (A)(3)
below]. 

2.          Distributions payable as a result of termination for reasons other
than death, Disability or retirement shall be paid [ c ]  [select from the list
at (A)(3) below]. 

3.          Distribution Options: 

a.          As soon as administratively feasible on or after the Valuation Date
on which a distribution is requested or is otherwise payable. 

b.          As soon as administratively feasible following the close of the Plan
Year during which a distribution is requested or is otherwise payable. 

c.          As soon as administratively feasible following the date on which a
distribution is requested or is otherwise payable.  (This option is recommended
for Daily Valuation Plans). 

d.          As soon as administratively feasible after the close of the Plan
Year during which the Participant incurs _____ (cannot be more than 5)
consecutive one-year Breaks in Service.  [This formula can only be used in
(A)(1).]

e.          As soon as administratively feasible after the close of the Plan
Year during which the Participant incurs _____ (cannot be more than 5)
consecutive one-year Breaks in Service.  [This formula can only be used in
(A)(2).]

f.          Only after the Participant has achieved the Plan's Normal Retirement
Age or Early Retirement Age, if applicable. 

g.          Other (please specify):  _________________________. 

B.         Required Beginning Date: 

             The Required Beginning Date of a Participant with respect to a Plan
is (select one from below): 

[   ]       1.          The April 1 of the calendar year following the calendar
year in which the Participant
             attains age 70 1/2. 

[   ]       2.          The April 1 of the calendar year following the calendar
year in which the Participant
             attains age 70 1/2 except that distributions to a Participant
(other than a 5% owner) with
             respect to benefits accrued after the later of the adoption of this
Plan or Effective Date of the
             amendment of this Plan must commence no later than the April 1 of
the calendar year
             following the later of the calendar year in which the Participant
attains age 70 1/2 or the
             calendar year in which the Participant retires. 

[X]       3.          The later of the April 1 of the calendar year following
the calendar year in which the
             Participant attains age 70 1/2 or retires except that distributions
to a 5% owner must
             commence by the April 1 of the calendar year following the calendar
year in which the
             Participant attains age 70 1/2. 

             Except that such Participant [X] may [   ] may not elect to begin
receiving distributions as of April 1st of the calendar year following the
calendar year in which the Participant attains age 70 1/2.  Any distributions
made pursuant to such an election will not be considered required minimum
distributions.  Such distributions will be considered in-service distributions
and as such, will be subject to applicable withholding. 

             Plans which are an amendment or restatement of an existing Plan
which provided for the provisions of Code Section 401(a)(9) currently in effect
prior to the amendment of the Small Business Job Protection Act of 1996 must
complete Schedule C. 

C.         Forms of Payment (select all that apply): 

[X]       1.          Lump sum. 

[X]       2.          Installment payments. 

[   ]       3.          Partial payments; the minimum amount will be $_____. 

[   ]       4.          Life annuity. 

[   ]       5.          Term certain annuity with payments guaranteed for _____
years (not to exceed 20). 

[   ]       6.          Joint and [   ] 50%, [   ] 66-2/3%, [   ] 75%, or [   ]
100% survivor annuity. 

[   ]       7.          The default form of payment will be a direct rollover
into an individual retirement
             account or annuity for any "cash out" distribution made pursuant to
Code Sections 411(a)(7),
             411(a)(11) and 417(e)(1). 

[   ]       8.          Cash. 

[   ]       9.          Employer securities. 

[   ]     10.          Other marketable securities. 

[   ]     11.          Other:  _____. 

             The normal form of payment is determined at Section III(J) of this
Adoption Agreement. 

D.         Recalculation of Life Expectancy: 

[   ]       1.          Recalculation is not permitted. 

[X]       2.          Recalculation is permitted.  When determining installment
payments in satisfying
             the minimum distribution requirements under the Plan, and life
expectancy is being
             recalculated: 

[X]       a.          only the Participant's life expectancy shall be
recalculated. 

[   ]       b.          both the Participant and Spouse's life expectancy shall
be recalculated. 

[   ]       c.          the Participant will determine whose life expectancy is
recalculated. 

XIX.     SPONSOR INFORMATION AND ACCEPTANCE

             This Plan may not be used and shall not be deemed to be a Prototype
Plan unless an authorized representative of the Sponsor has acknowledged the use
of the Plan.  Such acknowledgment that the Employer is using the Plan does not
represent that the Adoption Agreement (as completed) and Plan have been reviewed
by a representative of the Sponsor or constitute a qualified retirement plan. 

             Acknowledged and accepted by the Sponsor this _____ day of
__________, _____. 

             Name:        ______________________________
             Title:          ______________________________
             Signature:  ______________________________

             Questions concerning the language contained in and qualification of
the Prototype should be addressed to: ____________________

             (Position):  ____________________          (Phone
Number):  _______________

             In the event that the Sponsor amends, discontinues or abandons this
Prototype Plan, notification will be provided to the Employer's address provided
on the first page of this Adoption Agreement. 

XX.      SIGNATURES

             It is recommended that the Employer consult with its legal counsel
and/or tax advisor before executing this Adoption Agreement. 

A.         Employer: 

             This Adoption Agreement and the corresponding provisions of Basic
Plan Document #01 are adopted by the Employer this 28th day of March, 2001. 

             Name of Employer:                                      Paul Mueller
Company

             Executed on behalf of the Employer by:      Donald E. Golik
             Title:                                                             Senior
Vice President & CFO
             Signature:                                                      /S/ 
DONALD E. GOLIK

             Name and address of Employer if different than specified in Section
I above. 
             ____________________________________________________________
             ____________________________________________________________
             ____________________________________________________________
             ____________________________________________________________

             Participating Employer: 

             This Adoption Agreement and the corresponding provisions of Basic
Plan Document #01 are adopted by the Participating Employer 28th day of March,
2001. 

             Name of Participating Employer:                 Mueller Field
Operations, Inc.

             Executed on behalf of
                   the Participating Employer by:               Jerry Miller
             Title:                                                             Treasurer
of Mueller Field Operations, Inc.
             Signature:                                                      /S/ 
JERRY MILLER

             Attach additional signature pages as necessary. 

             The Employer understands that its failure to properly complete the
Adoption Agreement may result in disqualification of its Plan. 

             Employer's Reliance:  The adopting Employer may not rely on the
Opinion Letter issued by the National Office of the Internal Revenue Service as
evidence that the Plan is qualified under Code Section 401.  In order to obtain
reliance with respect to Plan qualification, the Employer must apply to Employee
Plans Determinations of the Internal Revenue Service Key District Office for a
determination letter. 

             This Adoption Agreement may only be used in conjunction with Basic
Plan Document #01. 

B.         Trustee: 

             Trust Agreement: 

[   ]       Not applicable.  Plan assets will be invested in Group Annuity
Contracts.  There is no Trustee and the terms of the contract(s) will apply. 

[   ]       The Trust provisions used will be as contained in the Basic Plan
Document #01. 

[X]       The Trust provisions used will be as contained in the accompanying
executed Trust Agreement between the Employer and the Trustee attached hereto. 

            Complete the remainder of this section only if the Trust provisions
used are as contained in the Basic Plan Document #01. 

             Name and address of Trustee: 
             ____________________________________________________________
             ____________________________________________________________
             ____________________________________________________________
             ____________________________________________________________

             The assets of the Plan shall be invested in accordance with
paragraph 13.10 of the Basic Plan Document #01.  The Employer's Plan and Trust
as contained herein is accepted by the Trustee this _____ day of __________,
_____. 

             Accepted on behalf of the Trustee by:  ___________________________
             Title:          ___________________________
             Signature:  ___________________________

             Accepted on behalf of the Trustee by:  ___________________________
             Title:          ___________________________
             Signature:  ___________________________

             Accepted on behalf of the Trustee by:  ___________________________
             Title:          ___________________________
             Signature:  ___________________________

C.         Custodian: 

             Custodial Agreement: 

[X]       Not applicable.  There is no Custodian. 

[   ]       Not applicable.  Plan assets will be invested in Group Annuity
Contracts.  There is no Custodian and the terms of the contract(s) will apply. 

[   ]       The Custodial provisions used will be as contained in Basic Plan
Document #01. 

[   ]       The Custodial provisions used will be as contained in the
accompanying executed Custodial Agreement between the Employer and the Custodian
attached hereto. 

            Complete the remainder of this section only if the custodial
provisions used are as contained in the Basic Plan Document #01. 

             Name and address of Custodian: 
             ____________________________________________________________
             ____________________________________________________________
             ____________________________________________________________
             ____________________________________________________________

             The assets of the Plan shall be invested in accordance with
paragraph 13.13 of the Basic Plan Document #01.  The Employer's Plan and
Custodial Account as contained herein are accepted by the Custodian this _____
day of __________, _____. 

             Accepted on behalf of the Custodian
by:  ___________________________
             Title:          ___________________________
             Signature:  ___________________________

______________________________________________________________________________



 

SCHEDULE A



PROTECTED BENEFITS

This Schedule includes any prior Plan protected benefits which are not available
in Basic Plan Document #01.  Complete as applicable. 

1.          Plan Provision:  Effective January 1, 1989, the automatic form of
distribution under the Plan was a Qualified Joint and Survivor Annuity/Single
Life Annuity with otherannuities, a lump sum and installment payments a optional
forms of distribution. Effective April 1, 2001, the automatic form of
distribution under the Plan is a lump sum with installment payments as the only
optional form of distribution. However, any Participant in the plan as of March
31, 2001, who takes a distribution prior to July 1, 2001, may choose any
distribution option available under the Plan as in effect March 31, 2001. Any
distribution taken after July 1, 2001, must be in a lump sum or installment.

             Effective Date:    April 2, 2001

2.          Plan Provision:   _________________

             Effective Date:   _________________

3.          Plan Provision:  _________________

             Effective Date:   _________________

4.          Plan Provision:  _________________

             Effective Date:   _________________

5.          Plan Provision:  _________________

             Effective Date:   _________________

______________________________________________________________________________



 

SCHEDULE B



PRIOR PLAN PROVISIONS



This Schedule should be used if a prior plan contains provisions not found in
Basic Plan Document #01, or where the Employer wishes to document transactions
or historical provisions of the Employer's Plan. 

1.          Plan Provision:  _________________

             Effective Date:   _________________

2.          Plan Provision:  _________________

             Effective Date:   _________________

3.          Plan Provision:  _________________

             Effective Date:   _________________

4.          Plan Provision:  _________________

             Effective Date:   _________________

5.          Plan Provision:  _________________

             Effective Date:   _________________

______________________________________________________________________________



 

SCHEDULE C



PREAMENDMENT OPERATION OF THE PLAN

The following are the adopting Employer's elective Plan provisions which conform
the terms of this Prototype Plan to the preamendment operation of the Plan
during the transition period between the earliest effective date under GUST (as
defined below) and the effective date of adoption of this Prototype Plan and
Trust which takes into account all of the changes in the qualification
requirements made by the following:  The Uruguay Round Agreements, Pub.  L. 
103-465 (GATT); The Small Business Job Protection Act of 1996, Pub.  L.  104-188
(SBJPA) [including Section 414(u) of the Internal Revenue Code]; The Uniformed
Services Employment and Reemployment Rights Act of 1994, Pub.  L.  105-34
(USERRA); The Tax Reform Act of 1997 (TRA'97); and The Internal Revenue Service
Restructuring and Reform Act of 1998, Pub.  L.  105-206 (IRSRRA), hereinafter
referred to collectively as GUST. 

Complete as applicable and appropriate. 

I.          Plan Provision:  Highly Compensated Employees

             For Plan Years beginning after 1996, the Employer may elect a
"Top-Paid Group" election and the Calendar Year Data election to determine the
definition of Highly Compensated Employee (HCE): 

[   ]       A.         Top-Paid Group Election:  A Participant (who is not a 5%
owner at any time during
             the determination year or the look-back year) who earned more than
$80,000 as indexed for
             the look-back year is a Highly Compensated Employee if the Employee
was in the Top-Paid
             Group for the look-back year.  The election is applicable for: 

[   ]       1.          1997 Plan Year. 
[   ]       2.          1998 Plan Year. 
[   ]       3.          1999 Plan Year. 
[   ]       4.          2000 Plan Year. 
[   ]       5.          2001 Plan Year. 

[   ]       B.         Calendar Year Election:  In determining who is a Highly
Compensated Employee
             (other than a 5 percent owner) the Employer makes a calendar year
data election.  The look-
             back year is the calendar year beginning with or within the
look-back year.  The election is
             applicable for: 

[   ]       1.          1998 Plan Year. 
[   ]       2.          1999 Plan Year. 
[   ]       3.          2000 Plan Year. 
[   ]       4.          2001 Plan Year. 

             If the elections above are made, such election shall apply to all
Plans maintained by the Employer. 

[   ]       C.         Calendar Year Calculation Election (for 1997 Plan Year
only):  Indicate below
             whether the Calendar Year calculation election was made for Plan
Years beginning in 1997: 

[   ]       Yes                    [   ]         No

II.         Plan Provision:  Family Aggregation

             Did the Pre-SBJPA Family Aggregation rules of Code Sections
401(a)(17)(a) and 414(q)(6), both in effect for Plan Years beginning before
January 1, 1997, continue to apply for any purpose for Plan Years beginning
after 1996?

[   ]       No

[   ]       Yes; explain the application: 
__________________________________________. 

             If this rule was subsequently discontinued, indicate when rule no
longer applied:  __________. 

             Employers who adopt this Prototype Plan may not elect to continue
to apply the pre-SBJA Family Aggregation rules. 

III.        Plan Provision:  Combined Plan Limit of Code Section 415(e)

             Did the Employer maintain a Defined Benefit Plan prior to January
1, 2000?

             [   ]        Yes                      [   ]         No

             Did the Plan continue to apply the combined Plan limit of Code
Section 415(e) (as in effect for Limitation Years beginning before January 1,
2000) in limitation years beginning after December 31, 1999, to the extent that
such election conforms to the Plan's operation?

             [   ]        Yes                      [   ]         No

             If yes, specify provisions below that will satisfy the 1.0
limitation of Code Section 415(e).  Such language must preclude Employer
discretion.  The Employer must also specify the interest and mortality
assumptions used in determining Present Value in the Defined Benefit Plan. 
______________________ 

             Employers who adopt this Prototype Plan may not elect to continue
to apply the combined Plan limit of Code Section 415(e) in years beginning after
the date the Employer adopts this Plan. 

IV.        Plan Provision:  Nondiscrimination Testing

             The Small Business Job Protection Act permits the Employer to use
the ADP and/or ACP of Non-Highly Compensated Employees for the prior year or
current year in determining whether the plan satisfied the nondiscrimination
tests. 

             Employers who adopt this Prototype Plan must use the same testing
method for both the ADP and ACP tests for Plan Years beginning on or after the
date the Employer adopts this GUST-restated Plan.  This restriction does not
apply with respect to Plan Years beginning before the date the Employer adopts
this GUST-restated plan. 

1.          ADP Testing Election: 

[   ]       a.          Current year data for all Participants will be used. 

[   ]       1.          1997 Plan Year  
[   ]       2.          1998 Plan Year  
[   ]       3.          1999 Plan Year  
[   ]       4.          2000 Plan Year  
[   ]       5.          2001 Plan Year. 

[   ]       b.          Prior year data for Participants who are Non-Highly
Compensated Employees will be used. 

[   ]       1.          1997 Plan Year  
[   ]       2.          1998 Plan Year  
[   ]       3.          1999 Plan Year  
[   ]       4.          2000 Plan Year  
[   ]       5.          2001 Plan Year. 

2.          ACP Testing Election: 

[   ]       a.          Current year data for all Participants will be used. 

[   ]       1.          1997 Plan Year  
[   ]       2.          1998 Plan Year  
[   ]       3.          1999 Plan Year  
[   ]       4.          2000 Plan Year  
[   ]       5.          2001 Plan Year. 

[   ]       b.          Prior year data for Participants who are Non-Highly
Compensated Employees
             will be used. 

[   ]       1.          1997 Plan Year  
[   ]       2.          1998 Plan Year  
[   ]       3.          1999 Plan Year  
[   ]       4.          2000 Plan Year  
[   ]       5.          2001 Plan Year. 

V.         Plan Provision:  First Plan Year Testing Elections

             For a new 401(k) Plan, the Employer could use either the current or
prior year testing methods as well as a rule that deems the prior year ADP/ACP
to be 3%. 

1.          ADP Testing Election: 

[   ]       a.          Current year data for all Participants will be used. 

[   ]       1.          1997 Plan Year  
[   ]       2.          1998 Plan Year  
[   ]       3.          1999 Plan Year  
[   ]       4.          2000 Plan Year  
[   ]       5.          2001 Plan Year. 

[   ]       b.          Current year data for Participants who are HCE's will be
used.  The ADP for
             Participants who are Non-Highly Compensated Employees is assumed to
be 3% or the
             actual ADP if greater. 

[   ]       1.          1997 Plan Year  
[   ]       2.          1998 Plan Year  
[   ]       3.          1999 Plan Year  
[   ]       4.          2000 Plan Year  
[   ]       5.          2001 Plan Year. 

2.         ACP Testing Election: 

[   ]       a.          Current year data for all Participants will be used. 

[   ]       1.          1997 Plan Year  
[   ]       2.          1998 Plan Year  
[   ]       3.          1999 Plan Year  
[   ]       4.          2000 Plan Year  
[   ]       5.          2001 Plan Year. 

[   ]       b.          Current year data for Participants who are HCE's will be
used.  The ACP for
             Participants who are Non-Highly Compensated Employees is assumed to
be 3% or the
             actual ACP if greater. 

[   ]       1.          1997 Plan Year  
[   ]       2.          1998 Plan Year  
[   ]       3.          1999 Plan Year  
[   ]       4.          2000 Plan Year  
[   ]       5.          2001 Plan Year. 

VI.        Plan Provision:  Distribution Alternatives For Participants Who Are
Not A More Than 5% Owner 

             Select (A), (B), (C) and/or (D), whichever is applicable. 
Subsection (D) must be selected to the extent that there would otherwise be an
elimination of a pre-retirement age 70 1/2 distribution option for Employees
other than those listed above. 

[   ]       A.         Any Participant who has not had a separation from Service
who had attained age
             70 1/2 in years after 1995 may elect by April 1 of the calendar
year following the year in
             which the Participant attained age 70 1/2 (or by December 31, 1997
in the case of a
             Participant attaining age 70 1/2 in 1996) to defer distributions
until the calendar year in
             which the Participant retires.  If no such election is made, the
Participant will begin
             receiving distributions by the April 1 of the calendar year
following the year in which
             the Participant attained age 70 1/2 (or by December 31, 1997 in the
case of a Participant
             attaining age 70 1/2 in 1996). 

[   ]       B.         Any Participant who has not had a separation from Service
and is currently in benefit
             payment status because of attainment of age 70 1/2 in years prior
to 1997 may elect to stop
             distributions and recommence by the April 1 of the calendar year in
which the Participant
             retires.  There is either (select one): 

[   ]       1.          a new Annuity Starting Date upon recommencement, or

[   ]       2.          no new Annuity Starting Date upon recommencement. 

[   ]       C.         Any Participant who has not had a separation from
Service, and is currently in benefit
             payment status because of attainment of age 70 1/2 in 1997 or in a
later year (or attained age
             70 1/2 in 1996, but had not commenced required minimum
distributions in 1996) may elect
             to stop distributions and recommence by the April 1 of the calendar
year in which the
             Participant retires.  There is either (select one): 

[   ]       1.          a new Annuity Starting Date upon recommencement, or

[   ]       2.          no new Annuity Starting Date upon recommencement. 

[   ]       D.         The pre-retirement distribution option is only eliminated
with respect to Employees
             who reach age 70 1/2 in or after a calendar year that begins after
the later of December 31,
             1998, or the adoption of the amendment to the Plan.  The
pre-retirement age 70 1/2
             distribution option is an optional form of benefit under which
benefits are payable in a
             particular distribution form (including any modifications that
maybe elected after benefit
             commencement) and commencing at a time during the period that
begins on or after
             January 1 of the calendar year in which an Employee attains age 70
1/2 and ends April 1
             of the immediately following calendar year. 

VII.      Plan Provision:  Mandatory Cash-out Rule

[   ]       For Plan Years beginning after August 9, 1997, the $3,500 cash-out
limit is increased to $5,000. 

VIII.     Plan Provision:  30-Day Waiver Period

             For Plan Years beginning after December 31, 1996, if the Plan is
subject to the Joint and Survivor rules did the Plan provide distributions prior
to the expiration of the 30-day waiting period?

             [   ]         Yes                       [   ]        No

IX.        Plan Provision:  Suspension of Loan Repayments

             On or after December 12, 1994, did the Employer permit the
suspension of loan repayments due to qualified military leave?

             [   ]         Yes                       [   ]        No

             Effective Date:  __________________

X.         Plan Provision:  Hardship Distributions Treated as Eligible Rollover
Distributions

             The Employer had the option with respect to Hardship distributions
made after December 31, 1998 to treat as eligible rollover distributions, or to
delay the Effective Date until January 1, 2000.  Hardship distributions were not
treated as eligible rollover distributions effective as of: 

             [   ]         January 1, 1999

             [   ]         January 1, 2000

             [   ]         Other (specify date):  __________________

XI.        Plan Provision:  Safe Harbor Provisions

             For Plan Years beginning after 1998, the Employer may implement
safe harbor provisions under Code Sections 401(k)(11) and 401(k)(12).  Did the
Plan elect safe harbor status? 

             [   ]         Yes                      [   ]         No

             If yes, enter the formulas below: 

Date Plan Year Begins

Section 401(k)

Section 401(m)

___/___/99

  

  

___/___/00

  

  

___/___/01

  

  


XII.      Other Plan Provisions:  __________________________________________ 

             Effective Date:  _____________________ 

______________________________________________________________________________



 

SCHEDULE D

SAFE-HARBOR ELECTIONS FOR FLEXIBLE NON-ELECTIVE CONTRIBUTION

The following elections are made with regard to the Plan's Safe Harbor status
pursuant to Section VII herein.  For Plan Years indicated below, the Plan hereby
invokes a Safe Harbor status in accordance with IRS Notices 98-52 and 2000-3. 

For all Plan Years in which this Safe Harbor election is being made, the
limitations and restrictions found in Section VII herein apply. 

1.          For the Plan Year beginning __________ and ending _____, the
Employer hereby invokes a Safe Harbor status as provided in IRS Notice 2000-3. 
The Safe Harbor Contribution will be an amount equal to _____ % (not less than
3%) of Compensation.  This election is made on this _____ day of __________,
_____ (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).

2.          For the Plan Year beginning __________ and ending __________, the
Employer hereby invokes a Safe Harbor status as provided in IRS Notice 2000-3. 
The Safe Harbor Contribution will be an amount equal to _____% (not less than
3%) of Compensation.  This election is made on this _____ day of __________,
_____ (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).

3.          For the Plan Year beginning __________ and ending __________, the
Employer hereby invokes a Safe Harbor status as provided in IRS Notice 2000-3. 
The Safe Harbor Contribution will be an amount equal to _____% (not less than
3%) of Compensation.  This election is made on this _____ day of __________,
_____ (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).

4.          For the Plan Year beginning __________ and ending __________, the
Employer hereby invokes a Safe Harbor status as provided in IRS Notice 2000-3. 
The Safe Harbor Contribution will be an amount equal to _____% (not less than
3%) of Compensation.  This election is made on this _____ day of __________,
_____ (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).

5.          For the Plan Year beginning __________ and ending __________, the
Employer hereby invokes a Safe Harbor status as provided in IRS Notice 2000-3. 
The Safe Harbor Contribution will be an amount equal to _____% (not less than
3%) of Compensation.  This election is made on this _____ day of __________,
_____ (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).

6.          For the Plan Year beginning __________ and ending __________, the
Employer hereby invokes a Safe Harbor status as provided in IRS Notice 2000-3. 
The Safe Harbor Contribution will be an amount equal to _____% (not less than
3%) of Compensation.  This election is made on this _____ day of __________,
_____ (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).

______________________________________________________________________________



 

SCHEDULE E



COLLECTIVE AND COMMINGLED FUNDS

The Trustee is authorized to invest all or any part of the Fund in the following
Collective and Commingled Funds as provided at paragraph 13.10(b) of the Basic
Plan Document #01: 

  1.        ______________________________________________

  2.        ______________________________________________

  3.        ______________________________________________

  4.        ______________________________________________

  5.        ______________________________________________

  6.        ______________________________________________

  7.        ______________________________________________

  8.        ______________________________________________

  9.        ______________________________________________

10.        ______________________________________________

 

______________________________________________________________________________

 

PROTOTYPE DEFINED CONTRIBUTION PLAN



Sponsored By



DIVERSIFIED INVESTMENT ADVISORS



BASIC PLAN DOCUMENT #01



DECEMBER 2000



_______________________________________________________________________



 

THIS DOCUMENT IS COPYRIGHTED UNDER THE LAWS OF THE UNITED STATES.  ITS USE,
DUPLICATION OR REPRODUCTION, INCLUDING THE USE OF ELECTRONIC MEANS, IS
PROHIBITED BY LAW WITHOUT THE EXPRESS CONSENT OF THE AUTHOR. 



 

TABLE OF CONTENTS


----------------------------  

PARAGRAPH

 

PAGE

 

ARTICLE I

   

DEFINITIONS

 

1.1

Actual Contribution Percentage (ACP)

1

1.2

Actual Deferral Percentage (ADP)

1

1.3

Adoption Agreement

2

1.4

Aggregate Limit

2

1.5

Allocation Date(s)

2

1.6

Annual Additions

2

1.7

Annuity Starting Date

3

1.8

Applicable Calendar Year

3

1.9

Applicable Life Expectancy

3

1.10

Average Annual Compensation

3

1.11

Average Contribution Percentage (ACP)

3

1.12

Average Deferral Percentage (ADP)

4

1.13

Beneficiary

4

1.14

Break In Service

4

1.15

Code

5

1.16

Compensation

5

1.17

Covered Compensation

8

1.18

Custodian

8

1.19

Davis-Bacon Act

8

1.20

Defined Benefit Plan

8

1.21

Defined Benefit (Plan) Fraction

8

1.22

Defined Contribution Dollar Limitation

8

1.23

Defined Contribution Plan

8

1.24

Defined Contribution (Plan) Fraction

9

1.25

Direct Rollover

9

1.26

Disability

9

1.27

Distribution Calendar Year

9

1.28

Early Retirement Age

9

1.29

Early Retirement Date

9

1.30

Earned Income

9

1.31

Effective Date

10

1.32

Election Period

10

1.33

Elapsed Time

10

1.34

Elective Deferrals

10

1.35

Eligible Employee

10

1.36

Eligible Employer

10

1.37

Eligible Participant

10

1.38

Eligible Retirement Plan

11

1.39

Eligible Rollover Distribution

11

1.40

Employee

11

1.41

Employer

12

1.42

Entry Date

12

1.43

ERISA

12

1.44

Excess Aggregate Contributions

12

1.45

Excess Annual Additions

12

1.46

Excess Contribution

12

1.47

Excess Elective Deferrals

12

1.48

Expected Year Of Service

13

1.49

First Distribution Calendar Year

13

1.50

Hardship

13

1.51

Highest Average Compensation

13

1.52

Highly Compensated Employee

13

1.53

Hour Of Service

13

1.54

Integration Level

14

1.55

Key Employee

14

1.56

Leased Employee

15

1.57

Limitation Year

15

1.58

Master Or Prototype Plan

15

1.59

Matching Contribution

15

1.60

Maximum Permissible Amount

15

1.61

Net Profit

15

1.62

Normal Retirement Age

15

1.63

Normal Retirement Date

15

1.64

Owner-Employee

15

1.65

Paired Plans

16

1.66

Participant

16

1.67

Participant's Benefit

16

1.68

Period of Severance

16

1.69

Permissive Aggregation Group

16

1.70

Plan

16

1.71

Plan Administrator

16

1.72

Plan Sponsor

16

1.73

Plan Year

16

1.74

Present Value

16

1.75

Prior Plan Year

16

1.76

Prior Safe Harbor Plan

17

1.77

Projected Annual Benefit

17

1.78

Projected Participation

17

1.79

Qualified Domestic Relations Order (QDRO Or Order)

17

1.80

Qualified Early Retirement Age

17

1.81

Qualified Joint And Survivor Annuity (QJSA)

18

1.82

Qualified Matching Contributions (QMACs)

18

1.83

Qualified Non-Elective Contributions (QNECs)

18

1.84

Qualified Plan

18

1.85

Qualified Pre-Retirement Survivor Annuity

18

1.86

Qualified Voluntary Contribution

18

1.87

Required Aggregation Group

18

1.88

Required Beginning Date

18

1.89

Required After-tax Contributions

18

1.90

Rollover Contribution

19

1.91

Salary Deferral Agreement

19

1.92

Savings Incentive Match Plan For Employees (SIMPLE)

19

1.93

Self-Employed Individual

19

1.94

Service

19

1.95

Severance Date

19

1.96

Severance Period

19

1.97

Service Provider

20

1.98

Shareholder Employee

20

1.99

Simplified Employee Pension Plan

20

1.100

Sponsor

20

1.101

Spouse

20

1.102

Stated Benefit Formula

20

1.103

Super Top-Heavy Plan

20

1.104

Taxable Wage Base

20

1.105

Top-Heavy Determination Date

20

1.106

Top-Heavy Plan

20

1.107

Top-Heavy Ratio

20

1.108

Top-Paid Group

21

1.109

Transfer Contribution

22

1.110

Trust

22

1.111

Trustee

22

1.112

Uniformed Services Employment And Reemployment Rights Act Of 1994 (USERRA)

22

1.113

Valuation Date

22

1.114

Vested Account Balance

22

1.115

Voluntary After-tax Contribution

22

1.116

Welfare Benefit Fund

22

1.117

Year Of Service

22

 

ARTICLE II

   

ELIGIBILITY REQUIREMENTS

 

2.1

Eligibility

25

2.2

Determination Of Eligibility

25

2.3

Change In Classification Of Employment

26

2.4

Participation

26

2.5

Employment Rights

26

2.6

Service With Controlled Groups

26

2.7

Leased Employees

26

2.8

Thrift Plan

27

2.9

Target Benefit Plan

27

2.10

Davis-Bacon Plan

27

2.11

Waiver Of Participation

27

2.12

Omission Of Eligible Employee

27

2.13

Inclusion Of Ineligible Employee

28

 

ARTICLE III

   

EMPLOYER CONTRIBUTIONS

 

3.1

Contribution Amount

29

3.2

Contribution Amount For A SIMPLE 401(k) Plan

29

3.3

Responsibility For Contributions

30

3.4

Return Of Contributions

30

3.5

Merger Of Assets From Another Plan

30

3.6

Coverage Requirements

31

3.7

Eligibility For Contribution

31

3.8

Target Benefit Plan Contribution

32

3.9

Davis-Bacon Plan Contribution

33

3.10

Uniform Dollar Contribution

33

3.11

Uniform Points Contribution

33

 

ARTICLE IV

   

EMPLOYEE CONTRIBUTIONS

 

4.1

Voluntary After-tax Contributions

34

4.2

Required After-tax Contributions

34

4.3

Qualified Voluntary Contributions

34

4.4

Rollover Contributions

34

4.5

Plan To Plan Transfer Contributions

35

4.6

Voluntary Direct Transfers of Benefits Not Immediately Distributable

35

4.7

Elective Deferrals In A 401(k) Plan

36

4.8

Elective Deferrals In A SIMPLE 401(k) Plan

37

4.9

Automatic Enrollment

38

4.10

Make-Up Contributions Under USERRA

39

 

ARTICLE V

   

PARTICIPANT ACCOUNTS

 

5.1

Separate Accounts

40

5.2

Valuation Date

40

5.3

Allocations To Participant Accounts

41

5.4

Allocating Employer Contributions

41

5.5

Allocating Investment Earnings And Losses

42

5.6

Allocation Adjustments

42

5.7

Participant Statements

43

5.8

Changes In Method And Timing Of Valuing Participants' Accounts

43

 

ARTICLE VI

   

RETIREMENT BENEFITS AND DISTRIBUTIONS

 

6.1

Normal Retirement Benefits

44

6.2

Early Retirement Benefits

44

6.3

Benefits On Termination Of Employment

44

6.4

Restrictions On Immediate Distributions

45

6.5

Normal And Optional Forms Of Payment

46

6.6

Commencement Of Benefits

47

6.7

Transitional Rules For Cash-Out Limits

48

6.8

In-Service Withdrawals

48

6.9

Hardship Withdrawals

50

6.10

Direct Rollover Of Benefits

51

6.11

Participant's Notice

52

6.12

Assets Transferred From Money Purchase Pension Plans

52

6.13

Assets Transferred From A Code Section 401(k) Plan

52

 

ARTICLE VII

   

DISTRIBUTION REQUIREMENTS

 

7.1

Joint And Survivor Annuity Requirements

53

7.2

Minimum Distribution Requirements

53

7.3

Limits On Distribution Periods

53

7.4

Required Distributions On Or After The Required Beginning Date

53

7.5

Required Beginning Date

54

7.6

Transitional Rules

56

7.7

Designation Of Beneficiary

56

7.8

Beneficiary

57

7.9

Distribution Beginning Before Death

57

7.10

Distribution Beginning After Death

57

7.11

Distribution Of Excess Elective Deferrals

58

7.12

Distribution Of Excess Contributions

59

7.13

Distribution Of Excess Aggregate Contributions

59

7.14

Distributions To Minors And Individuals Who Are Legally Incompetent

60

7.15

Unclaimed Benefits

60

 

ARTICLE VIII

   

JOINT AND SURVIVOR ANNUITY REQUIREMENTS

 

8.1

Applicability Of Provisions

62

8.2

Payment Of Qualified Joint And Survivor Annuity

62

8.3

Payment Of Qualified Pre-Retirement Survivor Annuity

62

8.4

Qualified Election

62

8.5

Notice Requirements For Qualified Joint And Survivor Annuity

63

8.6

Notice Requirements For Qualified Pre-Retirement Survivor Annuity

63

8.7

Special Safe Harbor Exception For Certain Profit-Sharing Or 401(k) Plans

64

8.8

Transitional Joint And Survivor Annuity Rules

64

8.9

Automatic Joint And Survivor Annuity And Early Survivor Annuity

65

8.10

Annuity Contracts

65

 

ARTICLE IX

   

VESTING

 

9.1

Employee Contributions

66

9.2

Employer Contributions

66

9.3

Vesting Of Employer Contributions In A SIMPLE 401(k) Plan

66

9.4

Computation Period

66

9.5

Requalification Prior To Five Consecutive One-Year Breaks In Service

66

9.6

Requalification After Five Consecutive One-Year Breaks In Service

66

9.7

Calculating Vested Interest

66

9.8

Forfeitures

67

9.9

Amendment Of Vesting Schedule

67

9.10

Service With Controlled Groups

67

9.11

Compliance With Uniformed Services Employment And Reemployment Rights Act Of
1994

67

 

ARTICLE X

   

LIMITATIONS ON ALLOCATIONS

 

10.1

Participation In This Plan Only

68

10.2

Disposition Of Excess Annual Additions

68

10.3

Participation In Multiple Defined Contribution Plans

69

10.4

Disposition Of Excess Annual Additions Under Two Plans

69

10.5

Participation In This Plan And A Defined Benefit Plan

70

 

ARTICLE XI

   

ANTIDISCRIMINATION TESTING

 

11.1

General Testing Requirements

71

11.2

ADP Testing Limitations

71

11.3

Special Rules Relating To The Application Of The ADP Test

72

11.4

Calculation And Distribution Of Excess Contributions And Excess Aggregate
Contributions

72

11.5

Qualified Non-Elective And/Or Matching Contributions

73

11.6

ACP Testing Limitations

73

11.7

Special Rules Relating To The Application Of The ACP Test

74

11.8

Recharacterization

75

11.9

Nondiscrimination Tests In A SIMPLE 401(k) Plan

75

11.10

Safe Harbor Rules Of Application

75

11.11

Safe Harbor Definitions

76

11.12

Required Restrictions On Safe Harbor Contributions

77

11.13

ADP Test Safe Harbor

78

11.14

ACP Test Safe Harbor

78

11.15

Safe Harbor Status

78

11.16

Safe Harbor Notice Requirement

79

11.17

Satisfying Safe Harbor Contribution Requirements Under Another Defined
Contribution Plan

80

 

ARTICLE XII

   

ADMINISTRATION

 

12.1

Plan Administrator

82

12.2

Persons Serving As Plan Administrator

83

12.3

Advice

83

12.4

Delegation Of Responsibility

83

12.5

Investments

83

12.6

Action By Employer

83

12.7

Cooperation And Information

83

12.8

Limited Responsibilities

83

12.9

Receipt And Release For Payments

83

12.10

Resignation And Removal

83

12.11

Claims and Claims Review Procedure

84

12.12

Bonding

84

 

ARTICLE XIII

   

TRUST PROVISIONS

 

13.1

Establishment Of The Trust

85

13.2

Control Of Plan Assets

85

13.3

Allocation Of Investment Responsibility

85

13.4

Discretionary Trustee

86

13.5

Nondiscretionary Trustee

86

13.6

Appointment Of Investment Manager

86

13.7

Provisions Relating To Individual Trustees

86

13.8

Investment Instructions

87

13.9

Fiduciary Standards

87

13.10

Powers Of The Trustee

87

13.11

Appointment Of Additional Trustee And Allocation Of Responsibilities

90

13.12

Compensation, Administrative Fees And Expenses

90

13.13

Records

91

13.14

Limitation On Liability And Indemnification

91

13.15

Custodian

93

13.16

Investment Alternatives Of The Custodian

94

13.17

Prohibited Transactions

94

13.18

Participant Investment Direction

95

13.19

Application OF ERISA Section 404(c)

95

13.20

Insurance Policies

96

13.21

Participant Loans

98

13.22

Exclusive Benefit Rules

99

13.23

Assignment And Alienation Of Benefits

100

13.24

Determination Of Qualified Domestic Relations Order (QDRO Or Order)

100

13.25

Liquidation Of Assets

101

13.26

Resignation and Removal

101

 

ARTICLE XIV

   

TOP-HEAVY PROVISIONS

 

14.1

Applicability Of Rules

102

14.2

Minimum Contribution

102

14.3

Minimum Vesting

103

14.4

Limitations On Allocations

103

14.5

Use Of Safe Harbor Contributions To Satisfy Top-Heavy Contribution Rules

103

14.6

Top-Heavy Rules For SIMPLE 401(k) Plans

103

 

ARTICLE XV

   

AMENDMENT AND TERMINATION

 

15.1

Amendment By Sponsor

104

15.2

Amendment By Employer

104

15.3

Protected Benefits

104

15.4

Plan Termination

104

15.5

Distribution Restrictions Under A Code Section 401(k) Plan

104

15.6

Qualification Of Employer's Plan

105

15.7

Mergers And Consolidations

105

15.8

Qualification Of Prototype

105

 

ARTICLE XVI

   

GOVERNING LAW

 

16.1

Governing Law

106

16.2

State Community Property Laws

106

_______________________________________________________________________



 

PROTOTYPE DEFINED CONTRIBUTION PLAN



Sponsored By



DIVERSIFIED INVESTMENT ADVISORS



The Sponsor hereby establishes this Plan for use by its clients who wish to
adopt a qualified retirement plan.  This Plan shall be interpreted in a manner
consistent with the intention of the adopting Employer that this Plan satisfy
Internal Revenue Code Sections 401 and 501.  Any Plan and Trust established
hereunder shall be so established for the exclusive benefit of Plan Participants
and their Beneficiaries and shall be administered under the following terms and
conditions: 



_______________________________________________________________________



 

ARTICLE I



DEFINITIONS

 

1.1          Actual Contribution Percentage  (ACP)   The ratio (expressed as a
percentage and calculated separately for each Participant) of: 

(a)          the Participant's Contribution Percentage Amounts [as defined at
(c)-(f)] for a Plan Year, to 

(b)          the Participant's Compensation for such Plan Year.  [Unless
otherwise specified in the Adoption Agreement, Compensation will only include
amounts for the period during which the Employee was eligible to participate.] 

              Contribution Percentage Amounts on behalf of any Participant shall
include: 

(c)          the amount of Voluntary After-tax Contributions, Required After-tax
Contributions, Matching Contributions (except to the extent such Matching
Contributions may be disregarded in accordance with IRS Notice 98-1), and
Qualified Matching Contributions (to the extent not taken into account for
purposes of the ADP test) made under the Plan on behalf of the Participant, 

(d)          forfeitures of Excess Aggregate Contributions or Matching
Contributions allocated to the Participant's account which shall be taken into
account in the year in which such forfeiture is allocated, 

(e)          at the election of the Employer, Qualified Non-Elective
Contributions, and 

(f)           the Employer may elect to use Elective Deferrals in the
Contribution Percentage Amounts as long as the ADP test is met before the
Elective Deferrals are used in the ACP test and continues to be met following
the exclusion of those Elective Deferrals that are used to meet the ACP test. 

              Contribution amounts shall not include Matching Contributions,
whether or not Qualified, that are forfeited either to correct Excess Aggregate
Contributions, or because the contributions to which they relate are Excess
Deferrals, Excess Contributions, or Excess Aggregate Contributions. 

1.2          Actual Deferral Percentage  (ADP)   The ratio (expressed as a
percentage and calculated separately for each Participant) of: 

(a)          the amount of Employer contributions [as defined at (c) -- (d)]
actually contributed to the Trust on behalf of such Participant for a Plan Year,
to 

(b)          the Participant's Compensation for such Plan Year.  [Unless
otherwise specified in the Adoption Agreement, Compensation will only include
amounts received for the period during which the Employee was eligible to
participate.] 

               Employer contributions on behalf of any Participant shall
include: 

(c)          any Elective Deferrals made pursuant to the Participant's Salary
Deferral Agreement, including Excess Elective Deferrals of Highly Compensated
Employees, but excluding Excess Elective Deferrals distributed to Non-Highly
Compensated Employees and Elective Deferrals that are either taken into account
in the Contribution Percentage test (provided the ADP test is satisfied both
with and without exclusion of these Elective Deferrals) or are returned as
excess Annual Additions, 

(d)          at the election of the Employer, Qualified Non-Elective
Contributions and Qualified Matching Contributions. 

               For purposes of computing Actual Deferral Percentages, an
eligible Employee who fails to make Elective Deferrals shall be treated as a
Participant on whose behalf no Elective Deferrals are made. 

1.3          Adoption Agreement   The document attached to this Plan by which an
Employer who adopts a Plan elects the terms and conditions of a Qualified Plan
established under this Basic Plan Document #01. 

1.4         Aggregate Limit   The sum of: 

(a)          125% of the greater of the Average Deferral Percentage of the
Non-Highly Compensated Employees for the Prior Plan Year or the Average
Contribution Percentage of Non-Highly Compensated Employees under the 401(k)
Plan subject to Code Section 401(m) for the Plan Year beginning with or within
the Prior Plan Year, and 

(b)          the lesser of 200% or two percent plus the lesser of such ADP or
ACP. 

               Alternatively, the Aggregate Limit can be determined by
substituting "the lesser of 200% or two percent plus" for "125% of" in (a)
above, and substituting "125% of" for "the lesser of 200% or two percent plus"
in (b) above if it would result in a larger Aggregate Limit. 

               If the Employer has elected in the Adoption Agreement to use the
Current Year Testing Method, then, in calculating the Aggregate Limit for a
particular Plan Year, the Non-Highly Compensated Employees' ADP and ACP for that
Plan Year, instead of the prior Plan Year, is used. 

1.5          Allocation Date(s)   The date or dates on which Participant
record-keeping accounts are adjusted to reflect account activity including but
not limited to contributions, loans distributions, Hardship withdrawals, as well
as earnings activity including but not limited to income, capital gains or
market fluctuations in accordance with Article V hereof.  Unless the Plan
Administrator in a uniform and nondiscriminatory manner designates otherwise,
all allocations for a particular Plan Year will be made as of the Valuation Date
of that Plan Year. 

1.6          Annual Additions   The sum of the following amounts credited to a
Participant's account for the Limitation Year: 

(a)          Employer contributions (under Article III), 

(b)          Employee contributions (under Article IV), 

(c)          forfeitures, 

(d)          Employer allocations under a Simplified Employee Pension Plan, 

(e)          amounts allocated after March 31, 1984 to an individual medical
account as defined in Code Section 415(l)(2), which is part of a pension or
annuity plan maintained by the Employer (these amounts are treated as Annual
Additions to a Defined Contribution Plan though they arise under a Defined
Benefit Plan), and 

(f)           amounts derived from contributions paid or accrued after 1985, in
taxable years ending after 1985, which are either attributable to
post-retirement medical benefits allocated to the account of a Key Employee or
to a Welfare Benefit Fund maintained by the Employer.  For purposes of this
paragraph, an Employee is a Key Employee if he or she meets the requirements of
paragraph 1.55 at any time during the Plan Year or any preceding Plan Year. 

               For purposes of applying the limitations of Code Section 415, the
transfer of funds from one Qualified Plan to another is not considered an Annual
Addition.  The following are not Employee contributions for the purposes of
Annual Additions: 

(g)          Rollover Contributions [as defined in Code Sections 402(e)(6),
403(a)(4), 403(b)(8) and 408(d)(3)]; 

(h)          repayments of loans made to a Participant from the Plan; 

(i)           repayments of distributions received by an Employee pursuant to
Code Section 411(a)(7)(B) (cash-outs); 

(j)           repayments of distributions received by an Employee pursuant to
Code Section 411(a)(3)(D) (mandatory contributions); and 

(k)          Employee contributions to a Simplified Employee Pension Plan
excludible from gross income under Code Section 408(k)(6). 

               Employee and Employer make-up contributions under USERRA received
during the current Limitation Year shall be treated as Annual Additions with
respect to the Limitation Year to which the make-up contributions are
attributable.  Excess Amounts applied in a Limitation Year to reduce Employer
contributions will be considered Annual Additions for such Limitation Year,
pursuant to the provisions of Article X. 

1.7          Annuity Starting Date   The first day of the first period for which
an amount is paid as an annuity or in any other form. 

1.8          Applicable Calendar Year   The First Distribution Calendar Year,
and in the event of the recalculation of life expectancy, such succeeding
calendar year.  If payments commence in accordance with paragraph 7.4(d) before
the Required Beginning Date, the Applicable Calendar Year is the year such
payments commence.  If distribution is in the form of an immediate annuity
purchased after the Participant's death with the Participant's remaining
interest, the Applicable Calendar Year is the year of purchase. 

1.9          Applicable Life Expectancy   The life expectancy or joint and last
survivor expectancy calculated using the attained age of the Participant or
Beneficiary as of the Participant's or Beneficiary's birthday in the Applicable
Calendar Year, reduced by one for each calendar year which has elapsed since the
date life expectancy was first calculated.  If life expectancy is being
recalculated, the Applicable Life Expectancy shall be the life expectancy as so
recalculated.  The life expectancy of a non-Spouse Beneficiary may not be
recalculated. 

1.10        Average Annual Compensation   The average of a Participant's annual
Compensation as defined in paragraph 1.16 of this Basic Plan Document #01, over
the three (3) consecutive Plan Year period ending in either the current year or
any prior year that produces the highest average.  If the Participant has fewer
than three (3) years of participation in this Plan, Compensation is averaged
over the Participant's total period of participation. 

1.11        Average Contribution Percentage  (ACP)   The average of the Actual
Contribution Percentages for the eligible Participants in a specified group of
Participants for a Plan Year. 

1.12        Average Deferral Percentage  (ADP)   The average of the Actual
Deferral Percentages for Participants in a specified group of Participants for a
Plan Year. 

1.13        Beneficiary   A "Beneficiary" is any person other than the
Participant and estate or trust who by operation of law, or under the terms of
the Plan is entitled to receive any Vested Account Balance of a Participant
under the Plan.  A "Designated Beneficiary" is any individual designated or
determined in accordance with Code Section 401(a)(9) and the Regulations issued
thereunder, except that it shall not include any person who becomes a
beneficiary by virtue of the laws of inheritance or intestate succession. 

1.14        Break In Service 

(a)          If the Hours of Service method is used in determining either an
Employee's initial or continuing eligibility to participate in the Plan, or the
nonforfeitable interest in the Employee's account balance derived from Employer
contributions.  A Break in Service is a twelve (12) consecutive month period
during which the Employee has not completed more than five hundred (500) Hours
of Service. 

(b)          For purposes of determining whether a Break in Service has occurred
in a particular computation period, an Employee who is absent from work for
maternity or paternity reasons shall receive credit for Hours of Service which
would otherwise have been credited to such Employee but for such absence, or in
any case in which such hours cannot be determined, with eight (8) Hours of
Service per day of such absence.  The Hours of Service to be so credited shall
be credited in the computation period in which the absence begins if the
crediting is necessary to prevent a Break in Service in that period or, in all
other cases, in the following computation periods. 

(c)          With respect to determinations based on the Elapsed Time method, a
severance period of not less than twelve (12) consecutive months.  In the case
of an Employee who is absent from work for maternity or paternity reasons, the
twelve (12) consecutive month period beginning on the first anniversary of the
first day of such absence shall not constitute a Break in Service. 

(d)          Notwithstanding the foregoing, in the case of an Employee who is
absent from work beyond the first anniversary of the first day of absence from
work for maternity or paternity reasons, such period begins on the second
anniversary of the first day of such absence.  The period between the first and
second anniversaries of said first day of absence from work is neither a Period
of Service for which the Employee will receive credit nor is such period a Break
in Service.  For purposes of this paragraph, an absence from work for maternity
or paternity reasons means an absence (1) by reason of the pregnancy of the
Employee, (2) by reason of the birth of a child of the Employee, (3) by reason
of the placement of a child with the Employee in connection with the adoption of
such child by such Employee, or (4) for purposes of caring for such child for a
period beginning immediately following such birth or placement. 

(e)          An Employer adopting the Elapsed Time method is required to credit
periods of Service and, under the Service spanning rules, certain periods of
severance of twelve (12) months or less.  Under the first Service spanning rule,
if an Employee severs from Service as a result of resignation, discharge or
retirement and then returns to Service within twelve (12) months, the Period of
Severance is required to be taken into account.  A situation may arise in which
an Employee is absent from Service for any reason other than resignation,
discharge, retirement and during the absence a resignation, discharge or
retirement occurs.  The second Service spanning rule provides that, under such
circumstances, the Plan is required to take into account the period of time
between the severance from Service date (i.e., the date of resignation,
discharge or retirement) and the first anniversary of the date on which the
Employee was first absent, if the Employee returns to Service on or before such
first anniversary date. 

1.15        Code   The Internal Revenue Code of 1986, including any amendments
thereto.  Reference to any section or subsection of the Code, includes reference
to any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection, and also includes reference
to any Regulation issued pursuant to or with respect to such section or
subsection. 

1.16        Compensation   The Employer may select one of the following three
safe harbor definitions of Compensation in the Adoption Agreement.  The
definition of Compensation (for Employers who adopt) under standardized plans,
plans that provide permitted disparity (other than the CODA portion of these
plans), Target Benefit Plans and for Employers determining top-heavy minimum
contributions must be one of the three safe harbor definitions of Compensation. 
In a nonstandardized Adoption Agreement, the Employer may modify the definition
of Compensation provided that such definition, as modified, satisfies the
provisions of Code Sections 414(s) and 401(a)(4).  Compensation will also
include Compensation by the Employer through another employer or entity under
the provisions of Code Sections 3121 and 3306. 

(a)          Code Section 3401(a) Wages -- All remuneration received by an
Employee for services performed for the Employer which are subject to Federal
income tax withholding at the source.  Unless elected otherwise in the Adoption
Agreement, Compensation shall include any amount deferred under a Salary
Deferral Agreement which is not includible in the gross income of a Participant
under Code Section 125 in connection with a cafeteria plan, Code Section
402(e)(3) in connection with a cash or deferred plan, Code Section 402(h)(1)(B)
in connection with a Simplified Employee Pension Plan, Code Section 402(k) in
connection with a SIMPLE Retirement Account, Code Section 457 in connection with
a Plan maintained under said Section, and Code Section 403(b) in connection with
a tax-sheltered annuity plan.  Wages are determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed [such as the exception for agricultural
labor in Code Section 3401(a)(2)].  For Limitation Years beginning after
December 31, 1997, for purposes of applying the limitations of this paragraph,
Compensation paid or made available during such Limitation Year shall include
any Elective Deferral [as defined in Code Section 402(g)(3)], and any amount
which is contributed or deferred by the Employer at the election of the Employee
and which is not includible in the gross income of the Employee by reason of
Code Section 125 or 457. 

(b)          Code Sections 6041, 6051 And 6052 Reportable Wages -- All
remuneration received by an Employee for services performed for the Employer
which are required to be reported on Form W-2.  Unless otherwise elected in the
Adoption Agreement, Compensation shall include any amount deferred under a
Salary Deferral Agreement which is not includible in the gross income of a
Participant under Code Section 125 in connection with a cafeteria plan, Code
Section 402(e)(3) in connection with a cash or deferred plan, Code Section
402(h)(1)(B) in connection with a Simplified Employee Pension Plan, and Code
Section 403(b) in connection with a tax-sheltered annuity plan.  A Participant's
wages includes remuneration defined at subparagraph (a) above and all other
remuneration paid to an Employee by the Employer (in the course of the
Employer's trade or business) for which the Employer is required to furnish the
Employee a written statement under Code Sections 6041(d), 6051(a)(3) and 6052. 
Such amount must be determined without regard to any rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed [such as the exception for agricultural labor in Code
Section 3401(a)(2)].  For Limitation Years beginning after December 31, 1997,
for purposes of applying the limitations of this paragraph, Compensation paid or
made available during such Limitation Year shall include any Elective Deferral
[as defined in Code Section 402(g)(3)], and any amount which is contributed or
deferred by the Employer at the election of the Employee and which is not
includible in the gross income of the Employee by reason of Code Section 125 or
457. 

(c)          Code Section 415 Compensation -- A Participant's Earned Income,
wages, salaries, and fees for professional services and other amounts received,
without regard to whether or not an amount is paid in cash, for personal
services actually rendered in the course of employment with the Employer
maintaining the Plan.  Compensation includes, but is not limited to, commissions
paid salesmen, Compensation for services on the basis of a percentage of
profits, commissions on insurance premiums, tips, bonuses, fringe benefits and
reimbursements or other expense allowances under a nonaccountable plan [as
described in Regulation Section 1.62-2(c)].  For Limitation Years beginning
after December 31, 1997, for purposes of applying the limitations of this
paragraph, Compensation paid or made available during such Limitation Year shall
include any Elective Deferral [as defined in Code Section 402(g)(3)], and any
amount which is contributed or deferred by the Employer at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Code Section 125 or 457.  Compensation excludes the following: 

(1)          for Plan Years beginning before January 1, 1998, Employer
contributions made under the terms of a Salary Deferral Agreement between an
Employee and the Employer to a plan of deferred compensation which are not
includible in the Employee's gross income for the taxable year in which
contributed.  Such contributions shall include any amount deferred under Code
Section 125 in connection with a cafeteria plan, Code Section 402(e)(3) in
connection with a cash or deferred plan, Code Section 402(h)(1)(B) in connection
with a Simplified Employee Pension Plan, Code Section 402(k) in connection with
a SIMPLE Retirement Account, Code Section 457 in connection with a Plan
maintained under said Section, and Code Section 403(b) in connection with a
tax-sheltered annuity plan, 

(2)          distributions received from a plan of deferred compensation, 

(3)          amounts realized from the exercise of a non-qualified stock option,
or when restricted stock (or property) held by the Employee either becomes
freely transferable or is no longer subject to a substantial risk of
forfeiture, 

(4)          amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option, and 

(5)          amounts deferred by an Employee under the terms of a non-qualified
deferred compensation plan. 

               Unless otherwise specified by the Employer in the Adoption
Agreement, Compensation shall be determined as provided in Code Section 3401(a)
[paragraph (a) above].  Notwithstanding the foregoing, the Compensation of a
Participant who is a sole proprietor, partner or a member of a limited liability
corporation (LLC) shall be determined under Code Section 415.  Unless indicated
otherwise in the Adoption Agreement, the definition of Compensation used in
nondiscrimination testing (ADP/ACP Testing) will be determined by the Employer. 
Notwithstanding any other provision to the contrary, if the Plan is an amendment
and restatement of a Qualified Plan, for Plan Years ending prior to the Plan
Year in which the amendment or restatement is adopted, Compensation shall have
the meaning set forth in the Qualified Plan prior to its amendment. 

               Exclusions From Compensation   A Participant's Compensation shall
be determined in accordance with paragraph (a), (b) or (c) above and shall not
exclude any item of income unless provided in the basic definition or elected by
the Employer in the Adoption Agreement. 

               Annual Additions And Top-Heavy Rules   Except as elected on the
Adoption Agreement, for purposes of Article X and XIV, Compensation shall be
Code Section 415 Compensation as described in paragraph 1.16(c).  For Plan Years
beginning before January 1, 1998, Compensation excludes amounts deferred under a
plan of deferred Compensation as described at paragraph 1.16(c)(1).  For Plan
Years beginning after December 31, 1997, Compensation includes amounts deferred
under a plan of deferred compensation as described at paragraph 1.16(c)(1).  For
purposes of applying the limitations of Article X, Compensation for a Limitation
Year is the Compensation actually paid or made available during such Limitation
Year.  For Limitation Years beginning after December 31, 1997, for purposes of
applying the limitations of this paragraph, Compensation paid or made available
during such Limitation Year shall include any Elective Deferral [as defined in
Code Section 402(g)(3)], and any amount which is contributed or deferred by the
Employer at the election of the Employee and which is not includible in the
gross income of the Employee by reason of Code Section 125 or 457. 

               Contributions Made On Behalf Of Disabled Participants 
 Compensation with respect to a Participant in a Defined Contribution Plan who
is permanently and totally disabled [as defined in Code Section 22(e)(3)] is the
Compensation such Participant would have received for the Limitation Year if the
Participant had been paid at the rate of Compensation paid immediately before
becoming permanently and totally disabled; for Limitation Years beginning before
January 1, 1997, but not for Limitation Years beginning after December 31, 1996,
such imputed Compensation for the disabled Participant may be taken into account
only if the Participant is not a Highly Compensated Employee (defined at
paragraph 1.52) and contributions made on behalf of such Participant are
nonforfeitable when made.  Compensation will mean Compensation as that term is
defined in this paragraph. 

               Highly Compensated And Key Employees   For purposes of paragraphs
1.52 and 1.55, Compensation shall be Code Section 415 Compensation as described
in paragraph 1.16(c).  Such definition shall include any amount deferred under
Code Section 125 in connection with a cafeteria plan, Code Section 402(e)(3) in
connection with a cash or deferred plan, Code Section 402(h)(1)(B) in connection
with a Simplified Employee Pension Plan, Code Section 402(k) in connection with
a SIMPLE Retirement Account (SIMPLE), Code Section 457 in connection with a Plan
maintained under said Section, and Code Section 403(b) in connection with a
tax-sheltered annuity plan.  The Employer, if elected in the Adoption Agreement,
may limit Compensation considered for purposes of the Plan for these
Participants. 

               Computation Period   The Plan Year, while eligible to
participate, shall be the computation period for purposes of determining a
Participant's Compensation, unless the Employer selects a different computation
period in the Adoption Agreement. 

               Limitation On Compensation   The annual Compensation of each
Participant which may be taken into account for determining all benefits
provided under the Plan for any year, shall not exceed the limitation as imposed
by Code Section 401(a)(17), as adjusted under Code Section 401(a)(17)(B).  If a
Plan has a Plan Year that contains fewer than twelve (12) calendar months, the
annual Compensation limit for that period is an amount equal to the limitation
as imposed by Code Section 401(a)(17) as adjusted for the calendar year in which
the Compensation period begins, multiplied by a fraction, the numerator of which
is the number of full months in the short Plan Year and the denominator of which
is twelve (12). 

               USERRA   For purposes of Employee and Employer make-up
contributions, Compensation during the period of military service shall be
deemed to be the Compensation the Employee would have received during such
period if the Employee were not in qualified military service, based on the rate
of pay the Employee would have received from the Employer but for the absence
due to military leave.  If the Compensation the Employee would have received
during the leave is not reasonably certain, Compensation will be equal to the
Employee's average Compensation from the Employer during the twelve (12) month
period immediately preceding the military leave or, if shorter, the Employee's
actual period of employment with the Employer. 

               Definition of Compensation for Purposes of Safe Harbor CODA
Provisions   Compensation for the purposes of a Safe Harbor CODA is defined in
this paragraph 1.16 of this Basic Plan Document #01.  No dollar limit other than
the limit imposed by Code Section 401(a)(17) applies to the Compensation of a
Non-Highly Compensated Employee.  For purposes of determining the Compensation
subject to a Participant's salary deferral election, the Employer may use an
alternative definition to the one described above provided such alternative
definition is a reasonable definition within the meaning of Section
1.414(s)-1(d)(2) of the Regulations and permits each Participant to contribute
sufficient Elective Deferrals to receive the maximum amount of Matching
Contributions (determined using the definition of Compensation described above)
available to the Participant under the Plan. 

               Definition Of Compensation For Purposes Of 401(k) SIMPLE
Provisions   For purposes of paragraphs 1.36 and 3.2, of this Basic Plan
Document #01, Compensation is the sum of the wages, tips and other compensation
from the Employer subject to Federal income tax withholding [as described in
Code Section 6051(a)(3)] and the Employee's salary reduction contributions made
under Code Section 125 in connection with a cafeteria plan, Code Section
402(e)(3) in connection with a cash or deferred plan, Code Section 402(h)(1)(B)
in connection with a Simplified Employee Pension Plan, Code Section 402(k) in
connection with a SIMPLE Retirement Account, Code Section 457 in connection with
a plan maintained under said Section and Code Section 403(b) in connection with
a tax-sheltered annuity plan, required to be reported by the Employer on Form
W-2 [as described in Code Section 6051(a)(8)].  For self-employed individuals,
Compensation means net earnings from self-employment determined under Code
Section 1402(a) prior to subtracting any contributions made to this Plan on
behalf of any Employee. 

1.17        Covered Compensation   A Participant's Covered Compensation for a
Plan Year is the average (without indexing) of the Taxable Wage Bases in effect
for each calendar year in the thirty-five (35) year period ending with the
calendar year in which the Participant attains (or will attain) social security
retirement age.  In determining a Participant's Covered Compensation for a Plan
Year, the Taxable Wage Base in effect for the current Plan Year and any
subsequent Plan Year will be assumed to be the same as the taxable wage base in
effect as of the beginning of the Plan Year for which the determination is being
made.  Covered Compensation will be determined for the year designated by the
Employer in Section III(C) of the Target Benefit Plan Adoption Agreement. 

               A Participant's Covered Compensation for a Plan Year before the
end of the thirty-five (35) year period ending with the last day of the calendar
year in which the Participant attains social security retirement age is the
Taxable Wage Base in effect as of the beginning of the Plan Year.  A
Participant's Covered Compensation for a Plan Year after such thirty-five (35)
year period is the Participant's Covered Compensation for the Plan Year during
which the thirty-five (35) year period ends. 

1.18        Custodian   The institution or institutions (who may be the Sponsor
or an affiliate) and any successors or assigns thereto, appointed by the
Employer to hold the assets of the Trust as provided at paragraph 13.2 herein. 

1.19        Davis-Bacon Act   40 U.S.C.  Section 276a et seq. as may be amended
from time to time. 

1.20        Defined Benefit Plan   A plan under which a Participant's benefit is
determined by a formula contained in the plan and no Employee accounts are
maintained for Participants. 

1.21        Defined Benefit (Plan) Fraction   For Limitation Years beginning
before January 1, 2000, a fraction, the numerator of which is the sum of the
Participant's Projected Annual Benefits under all the Defined Benefit Plans
(whether or not terminated) maintained by the Employer, and the denominator of
which is the lesser of 125% of the dollar limitation determined for the
Limitation Year under Code Sections 415(b) and (d) or 140% of the Highest
Average Compensation, including any adjustments under Code Section 415(b). 

               Transitional Rule   If an Employee was a Participant as of the
first day of the first Limitation Year beginning after 1986, in one or more
Defined Benefit Plans maintained by the Employer which were in existence on
May 6, 1986, the denominator of this fraction will not be less than 125% of the
sum of the annual benefits under such Plans which the Participant had accrued as
of the close of the last Limitation Year beginning before 1987, disregarding any
changes in the terms and conditions of the Plan after May 5, 1986.  The
preceding sentence applies only if the Defined Benefit Plans individually and in
the aggregate satisfied the requirements of Code Section 415 for all Limitation
Years beginning before 1987. 

1.22        Defined Contribution Dollar Limitation   Thirty thousand dollars
($30,000) as adjusted by the Secretary of the Treasury for increases in the
cost-of-living.  Such increases will be in multiples of five thousand dollars
($5,000). 

1.23        Defined Contribution Plan   A plan under which Employee accounts are
maintained for each Participant to which all contributions, forfeitures,
investment income and gains or losses, and expenses are credited or deducted.  A
Participant's benefit under such plan is based solely on the fair market value
of his or her account balance. 

1.24        Defined Contribution (Plan) Fraction   For Limitation Years
beginning before January 1, 2000, a fraction, the numerator of which is the sum
of the Annual Additions to the Participant's account under all the Defined
Contribution Plans (whether or not terminated) maintained by the Employer for
the current and all prior Limitation Years (including the Annual Additions
attributable to the Participant's nondeductible Employee contributions to all
Defined Benefit Plans, whether or not terminated, maintained by the Employer,
and the Annual Additions attributable to all Welfare Benefit Funds as defined in
paragraph 1.116, individual medical accounts as defined in Code Section
415(l)(2) and Simplified Employee Pension Plans as defined in paragraph 1.99,
maintained by the Employer), and the denominator of which is the sum of the
maximum aggregate amounts for the current and all prior Limitation Years of
Service with the Employer (regardless of whether a Defined Contribution Plan was
maintained by the Employer).  The maximum aggregate amount in the Limitation
Year is the lesser of 125% of the dollar limitation determined under Code
Sections 415(b) and (d) in effect under Code Section 415(c)(1)(A) or 35% of the
Participant's Compensation for such year. 

              Transitional Rule   If an Employee was a Participant as of the end
of the first day of the first Limitation Year beginning after 1986, in one or
more Defined Contribution Plans maintained by the Employer which were in
existence on May 6, 1986, the numerator of this fraction will be adjusted if the
sum of this fraction and the Defined Benefit Fraction would otherwise exceed 1.0
under the terms of this Plan.  Under the adjustment, an amount equal to the
product of the excess of the sum of the fractions over 1.0 multiplied by the
denominator of this fraction, will be permanently subtracted from the numerator
of this fraction.  The adjustment is calculated using the fractions as they
would be computed as of the end of the last Limitation Year beginning before
1987, and disregarding any changes in the terms and conditions of the Plan made
after May 6, 1986, but using the Code Section 415 limitation applicable to the
first Limitation Year beginning on or after January 1, 1987.  The Annual
Addition for any Limitation Year beginning before 1987, shall not be re-computed
to treat all Employee contributions as Annual Additions. 

1.25        Direct Rollover   A payment made by the Plan to an Eligible
Retirement Plan that is specified by the Participant or a payment received by
the Plan from an Eligible Retirement Plan on behalf of a Participant or an
Employee, if selected in the Adoption Agreement by the Employer. 

1.26        Disability   Unless the Employer has elected a different definition
in the Adoption Agreement, Disability is defined as an illness or injury of a
potentially permanent nature, expected to last for a continuous period of not
less than 12 months, certified by a physician selected by or satisfactory to the
Employer, which prevents the Participant from engaging in any occupation for
wage or profit for which the Employee is reasonably fitted by training,
education or experience.  If elected by the Employer in the Adoption Agreement,
nonforfeitable contributions will be made to the Plan on behalf of each disabled
Participant who is not a Highly Compensated Employee (as defined at paragraph
1.52).  Compensation for purposes of calculating the contribution will mean
Compensation as defined at paragraph 1.16 herein. 

1.27        Distribution Calendar Year   A calendar year for which a minimum
distribution is required. 

1.28        Early Retirement Age   The age set by the Employer in the Adoption
Agreement, not less than age fifty five (55), at which a Participant becomes
fully vested and is eligible to retire and receive his or her benefits under the
Plan. 

1.29        Early Retirement Date   The date elected by the Employer in the
Adoption Agreement on which a Participant or former Participant has satisfied
the Early Retirement Age requirements.  If no election is made on the Adoption
Agreement, it shall mean the date on which a Participant attains his or her
Early Retirement Age. 

               A former Participant who has separated from Service after
satisfying any service requirement but before satisfying the Early Retirement
Age and who thereafter reaches the age requirement elected on the Adoption
Agreement shall be entitled to receive benefits under the Plan (other than full
vesting and any allocation of Employer contributions) as though the requirements
for Early Retirement Age had been satisfied. 

1.30        Earned Income   Net earnings from self-employment in the trade or
business with respect to which the Plan is established, determined without
regard to items not included in gross income and the deductions allocable to
such items, provided that personal services of the individual are a material
income-producing factor.  Earned Income shall be reduced by contributions made
by an Employer to a Qualified Plan to the extent deductible under Code Section
404.  Net earnings shall be determined taking into account the deduction for
one-half of self-employment taxes allowed to the taxpayer under Code Section
164(f), to the extent deductible for taxable years beginning after December 31,
1989. 

1.31        Effective Date   The date on which the Employer's Plan or amendment
to such Plan becomes effective.  For amendments reflecting statutory and
regulatory changes contained in The Uruguay Round Agreements Act of the General
Agreement on Tariffs and Trade (GATT), The Uniformed Services Employment and
Reemployment Rights Act of 1994 (USERRA), The Small Business Job Protection Act
of 1996 (SBJPA), The Taxpayer Relief Act of 1997 (TRA '97), and The Internal
Revenue Service Restructuring and Reform Act of 1998 (IRSRRA), the Effective
Date(s) of the applicable provisions of this legislation will be the earlier of
the date upon which such amendment is first administratively applied or the
first day of the Plan Year following the date of adoption of such amendment or
adoption of the Basic Plan Document #01 and accompanying Adoption Agreement. 

1.32        Election Period   The period which begins on the first day of the
Plan Year in which the Participant attains age thirty-five (35) and ends on the
date of the Participant's death.  If a Participant separates from Service prior
to the first day of the Plan Year in which age thirty-five (35) is attained, the
Election Period shall begin on the date of separation, with respect to the
account balance as of the date of separation. 

1.33        Elapsed Time   A method of determining an Employee's entitlement
under the Plan with respect to eligibility to participate, as well as vesting,
which is not based on the Employee's completion of a specified number of Hours
of Service during a consecutive twelve (12) month period, but rather with
reference to the total period of time which elapses during which the Employee is
employed by the Employer maintaining the Plan. 

1.34        Elective Deferrals   Employer contributions in lieu of cash
Compensation made to the Plan on behalf of the Participant pursuant to a Salary
Deferral Agreement or other deferral mechanism.  With respect to any taxable
year, a Participant's Elective Deferral is the sum of all Employer contributions
made on behalf of such Participant pursuant to an election to defer under any
qualified cash or deferred arrangement as described in Code Section 401(k), any
Simplified Employee Pension Plan with a cash or deferred arrangement as
described in Code Section 408(k)(6), any SIMPLE IRA Plan described in Code
Section 408(p), any eligible deferred compensation plan under Code Section 457,
any plan as described under Code Section 501(c)(18), and any Employer
contributions made on behalf of a Participant for the purchase of an annuity
contract under Code Section 403(b) pursuant to a Salary Deferral Agreement. 
Elective Deferrals shall not include any deferrals properly distributed as
excess Annual Additions. 

1.35        Eligible Employee   For purposes of the SIMPLE 401(k) Plan
provisions, any Employee who is entitled to make Elective Deferrals under the
terms of the SIMPLE 401(k) Plan. 

1.36        Eligible Employer   An Eligible Employer means with respect to any
Plan Year, an Employer who had no more than one hundred (100) Employees who
received at least $5,000 of Compensation from the Employer for the preceding
year.  In applying the preceding sentence, all Employees of controlled groups of
corporations under Code Section 414(b), all Employees of trades or businesses
(whether incorporated or not) under common control under Code Section 414(c),
all Employees of affiliated service groups under Code Section 414(m), and Leased
Employees required to be treated as the Employer's Employees under Code Section
414(n), are taken into account. 

               An Eligible Employer that elects to have the SIMPLE 401(k) Plan
provisions apply to the Plan that fails to be an Eligible Employer for any
subsequent year, is treated as an Eligible Employer for the two (2) years
following the last year the employer was an Eligible Employer.  If the failure
is due to any acquisition, disposition, or similar transaction involving an
Eligible Employer, the preceding sentence applies only if the provisions of Code
Section 410(b)(6)(C)(I) are satisfied. 

1.37        Eligible Participant   Any Employee who is eligible to make a
Voluntary or Required After-tax Contribution or an Elective Deferral (if the
Employer takes such contributions into account in the calculation of the Actual
Contribution Percentage), or to receive a Matching Contribution (including
forfeitures) or a Qualified Matching Contribution.  If a Required After-tax
Contribution is required as a condition of participation in the Plan, any
Employee who would be a Participant in the Plan if such Employee made such a
contribution shall be treated as an Eligible Participant even though no Employee
contributions are made. 

1.38        Eligible Retirement Plan   An individual retirement account (IRA) as
described in Code Section 408(a), an individual retirement annuity (IRA) as
described in Code Section 408(b), an annuity plan as described in Code Section
403(a), or a qualified trust as described in Code Section 401(a), which accepts
Eligible Rollover Distributions.  However, in the case of an Eligible Rollover
Distribution paid to a surviving Spouse, an Eligible Retirement Plan is an
individual retirement account or individual retirement annuity. 

1.39        Eligible Rollover Distribution   An Eligible Rollover Distribution
is any distribution of all or any portion of the balance to the credit of the
Participant except that an Eligible Rollover Distribution does not include: 

(a)          any distribution that is one of a series of substantially equal
periodic payments made not less frequently than annually for the life (or life
expectancy) of the Participant or the joint lives (or joint life expectancies)
of the Participant and the Participant's Beneficiary, or for a specified period
of ten (10) years or more, 

(b)          any distribution to the extent such distribution is required under
Code Section 401(a)(9), 

(c)          any Hardship withdrawals under Code Section 401(k)(2)(B)(i)(IV)
received after December 31, 1998, (or if elected by the Employer in accordance
with IRS Notice 99-5, received after December 31, 1999). 

(d)          the portion of any distribution that would not be includible in
gross income if paid to the Participant (determined without regard to the
exclusion for net unrealized appreciation with respect to Employer securities), 

(e)          excess amounts which are returned to a Participant in accordance
with paragraphs 7.11, 7.12, 7.13, and 10.2, 

(f)           any other distribution(s) that is reasonably expected to total
less than $200 during a year, 

(g)          corrective distributions of Excess Elective Deferrals under Code
Section 402(g), and the income allocable thereto, 

(h)          Excess Contributions and Excess Aggregate Contributions under Code
Section 401(k) and Code Section 401(m), and the income allocable thereto, 

(i)           PS 58 costs, and 

(j)           dividends paid on securities under Code Section 404(k). 

1.40        Employee   A person employed by an Employer maintaining the Plan
(including Self-Employed Individuals and partners).  The term Employee shall
include Employees of a member of an affiliated service group [as defined in Code
Section 414(m)], all Employees of a controlled group of corporations [as defined
in Code Section 414(b)], all Employees of any incorporated or unincorporated
trade or business which is under common control [as defined in Code Section
414(c)], Leased Employees [as defined in Code Section 414(n)], and any Employee
required to be aggregated by Code Section 414(o).  All such Employees shall be
treated as employed by a single Employer. 

               Leased Employees shall not be Employees for purposes of
participation in any Plan established under a nonstandardized Adoption
Agreement.  Leased Employees [as defined in Code Sections 414(n) or 414(o)]
shall be considered Employees in a Plan established under a standardized
Adoption Agreement except as otherwise provided in this paragraph.  Exclusion
under a standardized Adoption Agreement is available only if Leased Employees do
not constitute more than 20% of the recipient Employer's non-highly compensated
work force, and the Employer complies with the requirements as outlined in
paragraph 2.7, and so elects in the Adoption Agreement. 

               An individual shall only be treated as an Employee if he or she
is reported on the payroll records of the Employer or an employer who is a
member of the same controlled group or affiliated service group as a common law
employee.  The term does not include any other common law employee or any Leased
Employee.  It is expressly intended that individuals not treated as common law
employees by the Employer or a member of the same controlled group or affiliated
service group on their payroll records, as identified by a specific job code or
work status code, are to be excluded from plan participation even if a court or
administrative agency subsequently determines that such individuals are common
law employees and not independent contractors. 

1.41        Employer   The Self-Employed Individual, partnership, corporation or
other organization which adopts this Plan including any entity that succeeds the
Employer and adopts this Plan.  For purposes of Article X, Limitations on
Allocations, Employer shall mean the Employer that adopts this Plan, and all
members of a controlled group of corporations [as defined in Code Section 414(b)
as modified by Code Section 415(h)], all commonly controlled trades or
businesses [as defined in Code Section 414(c) as modified by Code Section
415(h)] or affiliated service groups [as defined in Code Section 414(m)] of
which the adopting Employer is a part, and any other entity required to be
aggregated with the Employer pursuant to Regulations under Code Section 414(o). 

               In addition to such required treatment, the Plan Sponsor may, in
its discretion, designate as an Employer any business entity which is not such a
"common control," "affiliated service group" or "predecessor" business entity
which is otherwise affiliated with the Employer, subject to such
nondiscriminatory limitations as the Employer may impose. 

1.42        Entry Date   The date as of which an Employee who has satisfied the
Plan's eligibility requirements enters or reenters the Plan, as defined in the
Adoption Agreement. 

1.43        ERISA   The Employee Retirement Income Security Act of 1974, as
amended and any successor statute. 

1.44        Excess Aggregate Contributions   The excess, with respect to any
Plan Year, of: 

(a)          the aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Contribution Percentage actually made on behalf
of Highly Compensated Employees for such Plan Year, over 

(b)          the maximum Contribution Percentage Amounts permitted by the ACP
test determined in accordance with Article XI hereof. 

               Such determination shall be made after first determining Excess
Elective Deferrals pursuant to paragraph 1.47 and then determining Excess
Contributions pursuant to paragraph 1.46. 

1.45        Excess Annual Additions   The excess of the Participant's Annual
Additions for the Limitation Year over the Maximum Permissible Amount. 

1.46        Excess Contribution   With respect to any Plan Year, the excess of: 

(a)          the aggregate amount of Employer contributions actually taken into
account in computing the ADP of Highly Compensated Employees for such Plan Year,
over 

(b)          the maximum amount of such contributions permitted by the ADP Test
determined in accordance with Article XI hereof. 

1.47        Excess Elective Deferrals   Those Elective Deferrals that are
includible in a Participant's gross income under Code Section 402(g) to the
extent such Participant's Elective Deferrals for a taxable year exceed the
dollar limitation under Code Section 402(g).  Excess Elective Deferrals shall be
treated as Annual Additions under the Plan, unless such amounts are distributed
no later than the first April 15 following the close of the Participant's
taxable year. 

1.48        Expected Year Of Service   An eligibility computation period during
which an Employee in an eligible class is expected to complete a Year of
Service.  If an Employee who is not expected to complete a Year of Service
actually completes a Year of Service during an applicable computation period, he
shall be deemed to have become an Employee in the eligible class as of the first
day of the eligibility computation period in which he first completes a Year of
Service. 

1.49        First Distribution Calendar Year   For distributions beginning
before the Participant's death, the First Distribution Calendar Year is the
calendar year immediately preceding the calendar year which contains the
Participant's Required Beginning Date.  For distributions beginning after the
Participant's death, the First Distribution Calendar Year is the calendar year
in which distributions are required to begin pursuant to paragraph 7.10. 

1.50        Hardship   An immediate and heavy financial need of the Employee
where such Employee lacks other available financial resources to satisfy such
financial need. 

1.51        Highest Average Compensation   For Limitation Years beginning before
January 1, 2000, the average Compensation for the three (3) consecutive Years of
Service with the Employer that produces the highest average.  A Year of Service
with the Employer is the twelve (12) consecutive month period defined in the
Adoption Agreement, or, if not indicated in the Adoption Agreement, as defined
in paragraph 1.117. 

1.52        Highly Compensated Employee   Effective for years after December 31,
1996, the term Highly Compensated Employee means any Employee who: (1) is a 5%
owner at any time during the year or preceding year, or (2) for the preceding
year had Compensation from the Employer in excess of $80,000 and if the Employer
so elects in the Adoption Agreement, is in the Top-Paid Group for the preceding
year.  The $80,000 amount is adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period is the calendar quarter
ending September 30, 1996. 

               For the determination of who is a Highly Compensated Employee,
the applicable year of the Plan for which a determination is being made is
called a determination year and the preceding twelve (12) month period is called
a look-back year.  Employees who do not meet the Highly Compensated Employee
definition are considered Non-Highly Compensated Employees. 

               A Highly Compensated former Employee is based on the rules
applicable to determining Highly Compensated Employee status in effect for that
determination year, in accordance with Section 1.414(q)-1T, A-4 of the temporary
Income Tax Regulations and IRS Notice 97-45. 

               In determining whether an Employee is a Highly Compensated
Employee for years beginning in 1997, the amendments to Code Section 414(q)
stated above are treated as having been in effect for years beginning in 1996. 
In order to be effective, a Top-Paid Group election or calendar year data
election must apply consistently to all plans of the Employer that begin with or
within the same calendar year. 

1.53        Hour Of Service 

(a)          Unless otherwise specified in the Adoption Agreement, each hour for
which an Employee is paid, or entitled to payment, for the performance of duties
for the Employer.  These hours shall be credited to the Employee for the
computation period in which the duties are performed, and 

(b)          each hour for which an Employee is paid, or entitled to payment, by
the Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or leave of absence.  No more than five hundred and one
(501) Hours of Service shall be credited under this paragraph for any single
continuous period (whether or not such period need occur in a single computation
period).  Hours under this paragraph shall be calculated and credited pursuant
to Section 2530.200b-2 of the Department of Labor Regulations which are
incorporated herein by this reference, and 

(c)          each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer.  The same Hours of
Service shall not be credited both under paragraph (a) or paragraph (b), as the
case may be, and under this paragraph (c).  These hours shall be credited to the
Employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award, agreement or
payment is made. 

(d)          Hours of Service shall be credited for employment with the Employer
and with other members of an affiliated service group [as defined in Code
Section 414(m)], a controlled group of corporations [as defined in Code Section
414(b)], or a group of trades or businesses under common control [as defined in
Code Section 414(c)] of which the adopting Employer is a member, and any other
entity required to be aggregated with the Employer pursuant to Code Section
414(o) and the Regulations thereunder.  Hours of Service shall also be credited
for any individual considered an Employee for purposes of this Plan under Code
Section 414(n) or Code Section 414(o) and the Regulations thereunder. 

(e)          Solely for purposes of determining whether a Break in Service, as
defined in paragraph 1.14, for participation and vesting purposes has occurred
in a computation period, an individual who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service which would
otherwise have been credited to such individual but for such absence, or in any
case in which such hours cannot be determined, eight (8) Hours of Service per
day of such absence.  For purposes of this paragraph, an absence from work for
maternity or paternity reasons means an absence by reason of the pregnancy of
the individual, by reason of a birth of a child of the individual, by reason of
the placement of a child with the individual in connection with the adoption of
such child by such individual, or for purposes of caring for such child for a
period beginning immediately following such birth or placement.  The Hours of
Service credited under this paragraph shall be credited in the computation
period in which the absence begins if the crediting is necessary to prevent a
Break in Service in that period, or in all other cases, in the following
computation period.  No more than five hundred and one (501) hours will be
credited under this paragraph. 

(f)           Hours of Service shall be determined under the hours counting
method as elected by the Employer in the Adoption Agreement.  If no election is
made, actual hours under the hours counting method will be used. 

1.54        Integration Level   The amount of Compensation specified in the
Adoption Agreement at or below which the rate of contributions or benefits
(expressed in each case as a percentage of such Compensation) provided under the
Plan is less than the rate of contributions or benefits (expressed in each case
as a percentage of such Compensation) provided under the Plan with respect to
Compensation above such level.  The Adoption Agreement must specify an
Integration Level in effect for the Plan Year for each Participant.  No
Integration Level in effect for a particular year may exceed the contribution
and benefit base ("Taxable Wage Base") under Section 230 [Code Section
3121(a)(1)] of the Social Security Act in effect on the first day of the Plan
Year. 

1.55        Key Employee   Any Employee or former Employee (and the
Beneficiaries of such Employee) who at any time during the determination period
was: 

(a)          an officer of the Employer if such individual's annual Compensation
exceeds 50% of the dollar limitation under Code Section 415(b)(1)(A) (the
defined benefit maximum annual benefit), 

(b)          an owner or an individual considered an owner under Code Section
318 of one of the ten (10) largest interests in the Employer if such
individual's Compensation exceeds 100% of the dollar limitation under Code
Section 415(c)(1)(A) and such ownership exceeds 1/2%, 

(c)          a more than 5% owner of the Employer, or  

(d)          a 1% owner of the Employer who has an annual Compensation of more
than $150,000. 

               The determination period is the Plan Year containing the
Top-Heavy Determination Date and the four (4) preceding Plan Years.  The
determination of Key Employee status will be made in accordance with Code
Section 416(i)(1) and the Regulations thereunder. 

1.56        Leased Employee   Effective for Plan Years beginning after December
31, 1996, any person (other than an Employee of the recipient) who, pursuant to
an agreement between the recipient and any other person ("leasing
organization"), has performed services for the recipient [or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)] on a
substantially full-time basis for a period of at least one year and such
services are performed under the primary direction or control of the recipient
Employer.  If a Leased Employee is treated as an Employee by reason of this
paragraph 1.56, "Compensation" includes Compensation from the leasing
organization which is attributable to services performed for the Employer. 

1.57        Limitation Year   The calendar year or such other twelve (12)
consecutive month period designated by the Employer in the Adoption Agreement
for purposes of determining the maximum Annual Additions to a Participant's
account.  All Qualified Plans maintained by the Employer must use the same
Limitation Year.  If the Limitation Year is amended to a different twelve (12)
consecutive month period, the new Limitation Year must begin on a date within
the Limitation Year in which the amendment is made.  If no designation is made
on the Adoption Agreement, the Limitation Year will automatically default to the
Plan Year. 

1.58        Master Or Prototype Plan   A plan, the form of which is the subject
of a favorable opinion letter from the Internal Revenue Service. 

1.59        Matching Contribution   An Employer contribution made to this or any
other Defined Contribution Plan on behalf of a Participant on account of a
Voluntary or Required After-tax Contribution made by such Participant, or on
account of a Participant's Elective Deferral made by such Participant under a
Plan maintained by the Employer. 

1.60        Maximum Permissible Amount   The maximum Annual Additions that may
be contributed or allocated to a Participant's account under the Plan for any
Limitation Year shall not exceed the lesser of: 

(a)          the Defined Contribution Dollar Limitation, or 

(b)          25% of the Participant's Compensation for the Limitation Year. 

               The Compensation limitation referred to in (b) shall not apply to
any contribution for medical benefits [within the meaning of Code Section 401(h)
or Code Section 419A(f)(2)] which is otherwise treated as an Annual Addition
under Code Sections 415(l)(1) or 419(d)(2).  If a short Limitation Year is
created because of an amendment changing the Limitation Year to a different
twelve (12) consecutive month period, the Maximum Permissible Amount will not
exceed the Defined Contribution Dollar Limitation multiplied by a fraction, the
numerator of which is the number of months in the short Limitation Year and the
denominator of which is twelve (12). 

1.61        Net Profit   The current and accumulated operating earnings of the
Employer after Federal and state income taxes, excluding nonrecurring or unusual
items of income, and before contributions to this and any other Qualified Plan
of the Employer, unless the Employer has elected a different definition in the
Adoption Agreement. 

1.62        Normal Retirement Age   The age set by the Employer in the Adoption
Agreement, not to exceed age sixty-five (65), at which a Participant becomes
fully vested and is eligible to retire and receive his or her benefits under the
Plan. 

1.63        Normal Retirement Date   The date on which the Participant attains
the Normal Retirement Age as elected in the Adoption Agreement.  If no election
is made on the Adoption Agreement, it shall mean the date on which a Participant
attains his or her Normal Retirement Age. 

1.64        Owner-Employee   A sole proprietor or a partner owning more than 10%
of either the capital or profits interest of the partnership. 

1.65        Paired Plans   Two (2) or more plans which are either a combination
of two (2) or more standardized Defined Contribution Plans or a combination of
one (1) or more standardized Defined Contribution Plan(s) and one (1) Defined
Benefit Plan offered by the same sponsor, which have been designed so that any
single Plan, or combination of Plans adopted by an Employer, where each Plan by
itself or the Plans together will meet the requirements of the
antidiscrimination rules, the contribution and benefit limitations, and the
Top-Heavy provisions of Code Sections 401(a)(4), 415 and 416. 

1.66        Participant   Any current Employee who met the applicable
eligibility requirements and reached his or her Entry Date and, where the
context so requires, pursuant to the terms of the Plan, any living former
Employee on whose behalf an Account is maintained or former Employee who has met
the eligibility requirements. 

1.67        Participant's Benefit   With respect to required distributions
pursuant to paragraph 7.4, the account balance as of the last Valuation Date in
the calendar year immediately preceding the Distribution Calendar Year increased
by the amount of any contributions or forfeitures allocated to the account
balance as of the dates in the calendar year after the Valuation Date and
decreased by distributions made in the calendar year after the Valuation Date. 
A special exception exists for the second Distribution Calendar Year.  For
purposes of this paragraph, if any portion of the minimum distribution for the
First Distribution Calendar Year is made in the second Distribution Calendar
Year on or before the Required Beginning Date, the amount of the minimum
distribution made in the second Distribution Calendar Year shall be treated as
if it had been made in the immediately preceding Distribution Calendar Year. 

1.68        Period of Severance   For Plans using Elapsed Time for purposes of
crediting Service: 

(a)          a Break in Service shall mean a Period of Severance of at least
twelve (12) months; 

(b)          a Period of Severance is a continuous period of time during which
the Employee is not employed by the Employer; 

(c)          a Period of Severance begins on the date the Employee retires,
quits, or is discharged, or if earlier, the twelve (12) month anniversary of the
date on which the Employee was otherwise first absent from Service. 

1.69        Permissive Aggregation Group   The Required Aggregation Group of
plans plus any other plan or plans of the Employer which, when considered as a
group with the Required Aggregation Group, would continue to satisfy the
requirements of Code Sections 401(a)(4) and 410. 

1.70        Plan   The Defined Contribution Plan of the Employer in the form of
this Prototype Defined Contribution Plan and the applicable Adoption Agreement
executed by the Employer as may be amended from time to time (which includes any
addendum thereto).  The Plan shall have the name specified in the Adoption
Agreement. 

1.71        Plan Administrator   The Employer or individual(s) or entity(ies)
appointed by the Employer to administer the Plan as provided at paragraph 12.1
herein. 

1.72        Plan Sponsor   The Employer who adopts this Prototype Defined
Contribution Plan and accompanying Adoption Agreement. 

1.73        Plan Year   The twelve (12) consecutive month period designated by
the Employer in the Adoption Agreement.  If the Employer maintains Paired Plans
under Basic Plan Document #01, each Plan established thereunder must have the
same Plan Year. 

1.74        Present Value   The actuarial equivalent of a Participant's accrued
benefit under a Defined Benefit Plan maintained by the Employer expressed in the
form of a lump sum.  Actuarial equivalence shall be based on reasonable interest
and mortality assumptions determined in accordance with the Top-Heavy provisions
of the respective plan.  Present Value is used for the purposes of the Top-Heavy
test and the determination with respect thereto. 

1.75        Prior Plan Year   The Plan Year immediately preceding the current
Plan Year. 

1.76        Prior Safe Harbor Plan   A Target Benefit Plan that: 

(a)          was adopted and in effect on September 19, 1991, 

(b)          which on that date contained a Stated Benefit Formula applicable to
Target Benefit Plans that took into account Service prior to that date, and 

(c)          satisfied the applicable nondiscrimination requirements for Target
Benefit Plans for those prior years.  For purposes of determining whether a plan
satisfies the applicable nondiscrimination requirements for Target Benefit Plans
for Plan Years beginning before January 1, 1994, no amendments after September
19, 1991, other than amendments necessary to satisfy Code Section 401(l), will
be taken into account. 

1.77        Projected Annual Benefit   For Limitation Years beginning before
January 1, 2000, the annual retirement benefit (adjusted to an actuarial
equivalent straight life annuity if such benefit is expressed in a form other
than a straight life annuity or Qualified Joint and Survivor Annuity) to which
the Participant would be entitled under the terms of a Defined Benefit Plan or
Plans, assuming: 

(a)          the Participant will continue employment until Normal Retirement
Age under the Plan (or current age, if later), and 

(b)          the Participant's Compensation for the current Limitation Year and
all other relevant factors used to determine benefits under the Plan will remain
constant for all future Limitation Years. 

1.78        Projected Participation   For purposes of determining a
Participant's stated benefit, a Participant's years of Projected Participation
under the Plan is the sum of (a) and (b), where 

(a)          is the number of years during which the Participant benefited under
this Plan beginning with the latest of: 

(1)          the first Plan Year in which the Participant benefited under the
Plan, 

(2)          the first Plan Year taken into account in the Stated Benefit
Formula, and 

(3)          any Plan Year immediately following a Plan Year in which the Plan
did not satisfy the safe harbor for Target Benefit Plans in Regulations Section
1.401(a)(4)-8(b)(3), and ending with the last day of the current Plan Year, and 

(b)          is the number of years if any, subsequent to the current Plan Year
through the end of the Plan Year in which the Participant attains Normal
Retirement Age. 

               For purposes of this definition of years of Projected
Participation, if this Plan is a Prior Safe Harbor Plan, the Plan is deemed to
satisfy the safe harbor for Target Benefit Plans in Regulations Section
1.401(a)(4)-8(b)(3) and a Participant is treated as benefiting under the Plan in
any Plan Year beginning prior to January 1, 1994. 

1.79        Qualified Domestic Relations Order  (QDRO Or Order)   A Qualified
Domestic Relations Order (QDRO) is a signed domestic relations order issued by a
state court or agency which creates, recognizes or assigns to an alternate
payee(s) the right to receive all or part of a Participant's Plan benefit and
which meets the requirements of Code Section 414(p).  An alternate payee is a
Spouse, former Spouse, child, or other dependent who is treated as a Beneficiary
under the Plan as a result of the QDRO.  Unless elected otherwise by the
Employer in the Adoption Agreement, the earliest date for payment of a QDRO to
an alternate payee, is the date upon which the order is deemed qualified. 

1.80        Qualified Early Retirement Age   For purposes of paragraph 8.9,
Qualified Early Retirement Age is the latest of: 

(a)          the earliest date under the Plan on which the Participant may elect
to receive retirement benefits, or 

(b)          the first day of the 120th month beginning before the Participant
reaches Normal Retirement Age, or 

(c)          the date the Participant begins participation. 

1.81        Qualified Joint And Survivor Annuity  (QJSA)   An immediate annuity
for the life of the Participant with a survivor annuity for the life of the
Participant's Spouse which is at least 50% of but not more than 100% of the
annuity payable during the joint lives of the Participant and the Participant's
Spouse.  The exact amount of the survivor annuity is to be specified by the
Employer in the Adoption Agreement.  If not designated by the Employer, the
survivor annuity will be 50% of the amount paid to the Participant during his or
her lifetime.  The Qualified Joint and Survivor Annuity will be the amount of
benefit which can be provided by the Participant's Vested Account Balance. 

1.82        Qualified Matching Contributions  (QMACs)   Matching contributions
which when made are subject to the distribution and nonforfeitability
requirements under Code Section 401(k). 

1.83        Qualified Non-Elective Contributions  (QNECs)   Contributions (other
than Matching Contributions or Qualified Matching Contributions) made by the
Employer and allocated to Participants' accounts that the Participants may not
elect to receive in cash until distributed from the Plan, that are
nonforfeitable when made, and that are distributable only in accordance with the
distribution provisions that are applicable to Elective Deferrals and Qualified
Matching Contributions. 

1.84        Qualified Plan   Any pension, profit-sharing, stock bonus, or other
plan which meets the requirements of Code Section 401 and includes a trust
exempt from tax under Code Section 501(a) or any annuity plan described in Code
Section 403(a). 

1.85        Qualified Pre-Retirement Survivor Annuity   An annuity for the life
of the Surviving Spouse of a Participant the actuarial equivalent of which is
not less than 50% of the vested Participant's Account Balance as of the date of
the Participants' death, as elected by Employer in the Adoption Agreement.  If
no election is made on the Adoption Agreement the Qualified Pre-Retirement
Survivor Annuity shall be 50% of the Participant's Vested Account Balance as of
the date of the death of the Participant. 

1.86        Qualified Voluntary Contribution   A tax-deductible Voluntary
Employee Contribution which was permitted to be made for the tax years 1982
through 1986.  This type of contribution is no longer permitted to be made by a
Participant.  This Plan shall accept such type of contribution if made in a
prior plan and an appropriate recordkeeping account will be established on
behalf of the Participant. 

1.87        Required Aggregation Group   A group of plans including: 

(a)          each Qualified Plan of the Employer in which at least one (1) Key
Employee participates or participated at any time during the determination
period (regardless of whether the plan has terminated), and 

(b)          any other Qualified Plan of the Employer which enables a plan
described in (a) to meet the requirements of Code Sections 401(a)(4) or 410. 

1.88        Required Beginning Date   The date on which a Participant is
required to take his or her first minimum distribution under the Plan as elected
by the Employer in the Adoption Agreement.  The rules regarding the
determination of the Required Beginning Date are set forth at paragraph 7.5
herein. 

1.89        Required After-tax Contributions   Employee after-tax contributions
required as a condition of participation in the Plan. 

1.90        Rollover Contribution   A contribution made by a Participant of an
amount distributed to such Participant from another Qualified Plan in accordance
with Code Sections 402(a)(5), (6), and (7). 

1.91        Salary Deferral Agreement   An agreement between the Employer and an
Employee where the Employee authorizes the Employer to withhold a specified
percentage or dollar amount of his or her Compensation (otherwise payable in
cash) for deposit to the Plan on behalf of such Employee. 

1.92        Savings Incentive Match Plan For Employees  (SIMPLE)   A plan
adopted by an Eligible Employer under Code Section 401(k)(11) under which
Eligible Employees are permitted to make Elective Deferrals to a Qualified Plan
established under the SIMPLE 401(k) Plan Adoption Agreement. 

1.93        Self-Employed Individual   An individual who has Earned Income for
the taxable year from the trade or business for which the Plan is established
including an individual who would have had Earned Income but for the fact that
the trade or business had no Net Profit for the taxable year. 

1.94        Service   The period of current or prior employment with the
Employer including any imputed period of employment which must be counted under
USERRA.  If the Employer maintains a plan of a predecessor employer, service for
such predecessor shall be treated as Service for the Employer for the purpose(s)
specified in the Adoption Agreement.  Service is determined under an hours
counting method or Elapsed Time method as selected by the Employer in the
Adoption Agreement. 

               If the Employer has elected to use the Elapsed Time method to
determine eligibility and/or vesting Service, the aggregate of the following
(applied without duplication and except for periods of Service that may be
disregarded under paragraph 9.6); 

(a)          Each period from an Employee's date of hire (or reemployment date)
to his next Severance Date; and 

(b)          If an Employee performs an Hour of Service within twelve (12)
months of a Severance Date, the period from such Severance Date to such Hour of
Service.  Service shall be credited for all periods whether the Employee is
employed by an Employer or an Affiliate. 

               Service shall be measured in whole years and fractions of a year
in months.  For this purpose, (a) periods of less than a full year shall be
aggregated on the basis that twelve (12) months or three hundred and sixty five
(365) days equals a year, and (b) in aggregating days into month, thirty (30)
days shall be rounded up to the nearest whole month.  For purposes of
determining Service, "Date of Hire" means the date on which an Employee first
completes an Hour of Service and "Reemployment Date" means the date on which an
Employee first completes an Hour of Severance after a Severance Date. 

               If the Employer is a member of an affiliated service group [under
Code Section 414(m)], a controlled group of corporations [under Code Section
414(b)], a group of trades or businesses under common control [under Code
Section 414(c)] or any other entity required to be aggregated with the Employer
pursuant to Code Section 414(o), Service will be credited for any employment for
any period of time for any other member of such group.  Service will also be
credited for any individual required under Code Section 414(n) or Code Section
414(o) to be considered an Employee of any Employer aggregated under Code
Section 414(b), (c), or (m). 

1.95        Severance Date   The date which is the earlier of: 

(a)          the date on which an Employee quits, retires, is discharged or
dies; or 

(b)          the first anniversary of the first date of a period in which an
Employee remains continuously absent from Service with an Employer or affiliate
(with or without pay) for any reason other than quit, retirement, discharge or
death. 

1.96        Severance Period   Each period from an Employee's Severance Date to
his next Reemployment Date. 

1.97        Service Provider An individual or business entity who is retained by
the Plan Administrator on behalf of the Plan to provide specified administrative
services to the Plan. 

1.98        Shareholder Employee   An Employee or officer who owns [or is
considered as owning within the meaning of Code Section 318(a)(1)], on any day
during the taxable year of an electing small business corporation
(S Corporation), more than 5% of such corporation's outstanding stock. 

1.99        Simplified Employee Pension Plan   A plan under which the Employer
makes contributions for eligible Employees pursuant to a written formula. 
Contributions are made to an individual retirement account which meets the
requirements of Code Section 408(k). 

1.100      Sponsor   The institution or entity and any of its affiliates or any
successor or assigns thereto identified in the Adoption Agreement who makes this
Prototype Defined Contribution Plan available to adopting Employers. 

1.101      Spouse   The individual to whom a Participant is married, or was
married in the case of a deceased Participant who was married at the time of his
or her death.  A former Spouse will be treated in the same manner as a Spouse to
the extent provided under a Qualified Domestic Relations Order as described in
Code Section 414(p). 

1.102      Stated Benefit Formula   The formula elected by the Employer in the
Adoption Agreement expressed in the form of a straight life annuity without a
term certain, refund feature or survivor benefit. 

1.103      Super Top-Heavy Plan   A Plan described at paragraph 1.106 under
which the Top-Heavy Ratio exceeds 90%. 

1.104      Taxable Wage Base   For plans with an allocation formula which takes
into account the Employer's contribution under the Federal Insurance
Contributions Act (FICA), the contribution and benefit base in effect under the
Social Security Act (Section 203) at the beginning of the Plan Year. 

1.105      Top-Heavy Determination Date   For the first Plan Year of the Plan,
the last day of the first Plan Year.  For any Plan Year subsequent to the first
Plan Year, the last day of the preceding Plan Year. 

1.106      Top-Heavy Plan   For any Plan Year, the Employer's Plan is Top-Heavy
if any of the following conditions exist: 

(a)          The Top-Heavy Ratio for the Employer's Plan exceeds 60% and this
Plan is not part of any Required Aggregation Group or Permissive Aggregation
Group of plans. 

(b)          The Employer's Plan is a part of a Required Aggregation Group of
plans but not part of a Permissive Aggregation Group and the Top-Heavy Ratio for
the group of plans exceeds 60%. 

(c)          The Employer's Plan is a part of a Required Aggregation Group and
part of a Permissive Aggregation Group of plans and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60%. 

1.107      Top-Heavy Ratio 

(a)          If the Employer maintains one or more Defined Contribution Plans
(including any Simplified Employee Pension Plan) and the Employer has not
maintained any Defined Benefit Plan which during the five (5) year period ending
on the Determination Date(s) has or has had accrued benefits, the Top-Heavy
Ratio for this Plan alone, or for the Required or Permissive Aggregation Group
as appropriate, is a fraction, 

(1)          the numerator of which is the sum of the account balances of all
Key Employees as of the Determination Date(s) [including any part of any account
balance distributed in the five year period ending on the Determination
Date(s)], and 

(2)          the denominator of which is the sum of all account balances
[including any part of any account balance distributed in the five (5) year
period ending on the Determination Date(s)], both computed in accordance with
Code Section 416 and the Regulations thereunder. 

              Both the numerator and denominator of the Top-Heavy Ratio are
increased to reflect any contribution not actually made as of the Determination
Date but which is required to be taken into account on that date under Code
Section 416 and the Regulations thereunder. 

(b)          If the Employer maintains one or more Defined Contribution Plans
(including any Simplified Employee Pension Plan) and the Employer maintains or
has maintained one or more Defined Benefit Plans which during the five (5) year
period ending on the Determination Date(s) has or has had any accrued benefits,
the Top-Heavy Ratio for any Required or Permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of account
balances under the aggregated Defined Contribution Plan or Plans for all Key
Employees, determined in accordance with (a) above, and the Present Value of
accrued benefits under the aggregated Defined Benefit Plan or Plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated Defined Contribution Plan or
Plans for all Participants, determined in accordance with (a) above, and the
Present Value of accrued benefits under the Defined Benefit Plan or Plans for
all Participants as of the Determination Date(s), all determined in accordance
with Code Section 416 and the Regulations thereunder.  The accrued benefits
under a Defined Benefit Plan in both the numerator and denominator of the
Top-Heavy Ratio are increased for any distribution of an accrued benefit made in
the five (5) year period ending on the Determination Date. 

(c)          For purposes of (a) and (b) above, the value of account balances
and the Present Value of accrued benefits will be determined as of the most
recent Valuation Date that falls within or ends with the twelve (12) month
period ending on the Determination Date, except as provided in Code Section 416
and the Regulations thereunder for the first and second Plan Years of a Defined
Benefit Plan.  The account balances and accrued benefits of a Participant who is
not a Key Employee but who was a Key Employee in a prior year, or who has not
been credited with at least one (1) Hour of Service with any Employer
maintaining the Plan at any time during the five (5) year period ending on the
Determination Date, will be disregarded.  The calculation of the Top-Heavy
Ratio, and the extent to which distributions, rollovers, and transfers are taken
into account will be made in accordance with Code Section 416 and the
Regulations thereunder.  Qualified Voluntary Employee Contributions will not be
taken into account for purposes of computing the Top-Heavy Ratio.  When
aggregating plans, the value of account balances and accrued benefits will be
calculated with reference to the Determination Dates that fall within the same
calendar year.  The accrued benefit of a Participant other than a Key Employee
shall be determined under the method, if any, that uniformly applies for accrual
purposes under all Defined Benefit Plans maintained by the Employer, or if there
is no such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of Code Section 411(b)(1)(C). 

1.108      Top-Paid Group   The group consisting of the top 20% of Employees
when ranked on the basis of Compensation paid during such year.  For purposes of
determining the number of Employees in the group (but not who is in it),
Employees identified in (a) through (d) may be excluded and Employees identified
in (e) through (f) shall be excluded: 

(a)          Employees who have not completed six (6) months of Service by the
end of the year; 

(b)          Employees who normally work less than seventeen and one-half (17
1/2) hours per week by the end of the year; 

(c)          Employees who normally work not more than six (6) months during any
year; 

(d)          Employees who have not attained age twenty-one (21) by the end of
the year; 

(e)          Employees included in a collective bargaining unit, covered by an
agreement between Employee representatives and the Employer, where retirement
benefits were the subject of good faith bargaining, if they constitute at least
90% of the Employer's workforce and the Plan covers only non-union Employees;
and 

(f)           Employees who are nonresident aliens and who receive no Earned
Income which constitutes income from sources within the United States. 

1.109      Transfer Contribution   A non-taxable transfer of a Participant's
benefit directly from a Qualified Plan to this Plan.  This type of transfer does
not constitute constructive receipt of plan assets. 

1.110      Trust   The trust established in conjunction with the Plan, together
with any and all amendments thereto which holds assets of the Plan held by or in
the name of the Trustee or Custodian. 

1.111      Trustee   An individual, individuals or corporation and any of its
affiliates or any successor or assigns (who may be the Sponsor or an affiliate)
who are appointed or assigned in the Adoption Agreement or any duly appointed
successor or assigns as provided for in paragraph 13.26. 

1.112      Uniformed Services Employment And Reemployment Rights Act Of
1994  (USERRA)   The Uniform Services Employment and Reemployment Rights Act of
1994, as amended.  Notwithstanding any provision of the Plan to the contrary,
contributions, benefits, Plan loan repayment, suspensions and service credit
with respect to qualified military service will be provided in accordance with
Code Section 414(u). 

1.113      Valuation Date   The last day of the Plan Year and such other date(s)
as specified in the Adoption Agreement on which the fair market value of Plan
assets is determined.  The Trustee and/or Custodian must also value the Trust on
such other Valuation Dates as directed by the Plan Administrator. 

1.114      Vested Account Balance   The aggregate value of the Participant's
Vested Account Balances derived from Employer and Employee contributions
(including Rollovers), whether vested before or upon death, including the
proceeds of insurance contracts, if any, on the Participant's life.  The
provisions of Article VIII shall apply to a Participant who is vested in amounts
attributable to Employer contributions, Employee contributions (or both) at the
time of death or distribution. 

1.115      Voluntary After-tax Contribution   Any contribution made to the Plan
by or on behalf of a Participant that is included in the Participant's gross
income in the year in which made and that is maintained under a separate account
to which earnings and losses are allocated. 

1.116      Welfare Benefit Fund   Any fund that is part of a plan of the
Employer, or has the effect of a plan, through which the Employer provides
welfare benefits to Employees or their beneficiaries.  For these purposes,
Welfare Benefit means any benefit other than those with respect to which Code
Section 83(h) (relating to transfers of property in connection with the
performance of services), Code Section 404 (relating to deductions for
contributions to an Employees' trust or annuity and Compensation under a
deferred payment plan), Code Section 404A (relating to certain foreign deferred
compensation plans) apply.  A "Fund" for purposes of this paragraph, is any
social club, voluntary employee benefit association, supplemental unemployment
benefit trust or qualified group legal service organization described in Code
Section 501(c)(7), (9), (17) or (20); any trust, corporation, or other
organization not exempt from income tax, or to the extent provided in
regulations, any account held for an Employer by any person. 

1.117      Year Of Service  

(a)          If elected in the Adoption Agreement, the hours counting method
will be used in determining either an Employee's initial or continuing
eligibility to participate in the Plan, or the nonforfeitable interest in the
Participant's account balance derived from Employer contributions.  A Year of
Service is a twelve (12) consecutive month period in which an Employee has
completed one-thousand (1,000) Hours of Service (or such lower number as is
specified in the Adoption Agreement). 

(1)          The eligibility computation period starts with the day the Employee
first performs an Hour of Service and is a twelve (12) consecutive month period
during which the Employee has completed the number of Hours of Service [not to
exceed one-thousand (1,000)] as elected in the Adoption Agreement and each
anniversary thereof. 

(2)          The vesting computation period is a twelve (12) consecutive month
period as elected by the Employer in the Adoption Agreement during which the
Employee completed the number of Hours of Service [not to exceed one-thousand
(1,000)] as elected in the Adoption Agreement.  If no election is made, the Plan
Year shall be used provided that in the event the Plan Year is changed, the
"vesting computation period" shall be the twelve (12) consecutive month period
determined in accordance with Department of Labor Regulation Section
2530.203-2(c), the provisions of which are incorporated herein by reference. 

(b)          If elected in the Adoption Agreement, the Elapsed Time method will
be used in determining either an Employee's initial or continuing eligibility to
participate in the Plan, or the nonforfeitable interest in the Participant's
account balance derived from Employer contributions.  An Employee will receive
credit for the aggregate of all time period(s) commencing with the Employee's
first day of employment or reemployment and ending on the date a Break in
Service begins.  The first day of employment or reemployment is the first day
the Employee performs an Hour of Service for the Employer.  An Employee will
also receive credit for any Period of Severance of less than twelve (12)
consecutive months.  Fractional periods of a year will be expressed in terms of
days.  Years of Service will be determined in accordance with paragraph 1.94. 

(1)          A Break in Service under the Elapsed Time method is a Period of
Severance of at least twelve (12) consecutive months.  A Period of Severance is
a continuous period of time during which the Employee is not employed by the
Employer.  The continuous period begins on the date the Employee retires, quits,
is discharged or if earlier, the first twelve (12) month anniversary of the date
on which the Employee is first absent from Service. 

(2)          In the case of an individual who is absent from work for maternity
or paternity reasons, the twelve (12) consecutive month period beginning on the
first anniversary of the first date of such absence from work for maternity or
paternity reasons means an absence (a) by reason of the pregnancy of the
individual, (b) by reason of the birth of the child of the individual, (c) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (d) for purposes of caring for
such child for a period beginning immediately following such birth or
placement. 

(c)          Each Employee will share in Employer contributions for the period
beginning on the date the Employee commences participation under the Plan and
ending on the date on which such Employee terminates employment with the
Employer or is no longer a member of an eligible class of Employees. 

(d)          If two (2) Years of Service are required as a condition of
eligibility, a Participant will only have completed two (2) Years of Service for
eligibility purposes upon the actual completion of two (2) consecutive Years of
Service. 

(e)          The Employer may elect in the Adoption Agreement for purposes of
determining a Participant's vested interest to disregard Years of Service prior
to: 

(1)          the time the Employer or any affiliate maintained the Plan or any
predecessor plan; and 

(2)          an Employee's attainment of a certain age, not to exceed age
eighteen (18). 

(f)           An Employee's Years of Service under this Plan may be determined
using the hours counting method or the Elapsed Time method or both.  Unless
otherwise elected in the Adoption Agreement, Years of Service shall be
determined using the hours counting method on the basis of actual hours worked. 

(g)          If the Plan determines Service for a given purpose on one basis and
an Employee transfers to Employment covered by this Plan from Employment covered
by another Qualified Plan which determines Service for such purpose on the other
basis, and if the Employee's Service for the period during which he was covered
by such other plan is required to be taken into consideration under this Plan
for that purpose, then the following rules shall apply: 

(1)          If such Service was determined under the other plan using the hours
counting method, then the period so taken into consideration through the close
of the computation period in which such transfer occurs shall be: 

(i)           the number of Years of Service credited to the Employee for such
purpose under such other plan as of the start of such computation period, and 

(ii)          for the computation period in which such transfer occurs, the
greater of: 

(A)         his Service for such period as of the date of transfer determined
under the rules of such other plan, or 

(B)         his Service for such period determined under the Elapsed Time rules
of this Plan. 

              Service after the close of that computation period shall be
determined for such purpose solely under the Elapsed Time rules of this Plan. 

(2)          If such Service was determined under the other plan using the
Elapsed Time method, then the period taken into consideration shall be (1) the
number of one-year periods of Service credited to the Employee under such other
plan as of the date of the transfer, and (2) for the computation period which
includes the date of transfer, the Hours of Service equivalent to any fractional
part of a Year of Service credited to him under such other plan.  In determining
such equivalency, the Employee shall be credited with one-hundred-ninety (190)
Hours of Service for each month or fraction thereof. 

               If this Plan is an amendment and continuation of another
Qualified Plan or if this Plan is amended and an effect of the amendment is to
change the basis on which Years of Service are determined, the foregoing rules
shall be applied as if each Employee had transferred employment on the effective
date of such amendment. 

               If no election is made on the Adoption Agreement, the Plan will
define a Year of Service as a twelve (12) consecutive month in which an
individual has completed one-thousand (1,000) Hours of Service under the hours
counting method. 



_______________________________________________________________________



 

ARTICLE II



ELIGIBILITY REQUIREMENTS

 

2.1          Eligibility   Employees who meet the eligibility requirements in
the Adoption Agreement on the Effective Date of the Plan shall become
Participants as of the Effective Date of the Plan.  If elected in the Adoption
Agreement, all Employees employed on the Effective Date of the Plan may
participate, even if they have not satisfied the Plan's specified eligibility
requirements.  Employees hired after the Effective Date of the Plan, upon
meeting the eligibility requirements, shall become Participants on the
applicable Entry Date.  For amended and restated Plans, Employees who were
Participants in the Plan prior to the Effective Date will continue to
participate in the Plan, regardless of whether the Employee satisfies the
eligibility requirements in the restated or amended Plan, unless otherwise
elected in the Adoption Agreement.  If no age and Service requirement are
elected in the Adoption Agreement, an Employee will become a Participant on the
date the individual first performs an Hour of Service for the Employer.  The
Employee must satisfy the eligibility requirements specified in the Adoption
Agreement and be employed on the Entry Date to become a Participant in the
Plan. 

(a)          In the event that an Employee has satisfied the eligibility
requirements, but is not employed on the applicable Entry Date, such Employee
will become a Participant for the purpose(s) for which an Employee had
previously qualified upon his or her rehire, if such employee is rehired, before
incurring a Break In Service or Period of Severance.  If such individual incurs
a Break In Service or Period of Severance before his or her rehire, such
individual will be treated as a new Employee and will have to requalify under
the Plan's eligibility requirements; provided however, that if the Employer
shall have elected to use the Elapsed Time method, all Service prior to the
Period of Severance shall be recognized. 

(b)          Except as otherwise provided in the Adoption Agreement, all Years
of Service will be counted for purposes of determining whether an Employee has
satisfied the Plan's Service eligibility requirement, if any.  If an Employee
has a Break in Service or Period of Severance after satisfying the Plan's
Service eligibility requirement, Service before that Break in Service or Period
of Severance shall be reinstated as of the date the Employee is credited with an
Hour of Service after incurring such Break in Service or Period of Severance. 

(c)          In the event an Employee who is not a member of an eligible class
of Employees becomes a member of an eligible class, such Employee shall
participate immediately if such Employee has satisfied the minimum age and
Service requirements and would have previously become a Participant had he or
she been in an eligible class. 

(d)          A former Participant shall be eligible to authorize Elective
Deferrals and may make other Employee Contributions as permitted under the Plan
as of the date on which the individual is rehired.  Such contributions shall
resume immediately (or as soon as administratively feasible) on or after his or
her date of rehire.  A former Employee who had become a Participant for the
purpose of Employer contributions shall again become a Participant with respect
to Employer Contributions on the date on which the individual is rehired. 

(e)          An Employee who has become a Participant under the Plan will remain
a Participant for as long as an account is maintained under the Plan for his or
her benefit, or until his or her death, if earlier. 

(f)           Each Employee will share in Employer contributions for the period
beginning on the date the Employee commences participation under the Plan and
ending on the date on which such Employee terminates employment with the
Employer or is no longer a member of an eligible class of Employees. 

2.2          Determination Of Eligibility   The Plan Administrator shall
determine the eligibility of each Employee for participation in the Plan based
upon information provided by the Employer.  Such determination shall be
conclusive and binding on all individuals except as otherwise provided herein or
by operation of law. 

2.3          Change In Classification Of Employment   In the event a Participant
becomes ineligible to participate because he or she is no longer a member of an
eligible class of Employees (as elected by the Employer in the Adoption
Agreement), Elective Deferrals and/or other Employee contributions will cease as
soon as administratively practicable after the Participant becomes ineligible. 
Such Participant shall participate for the purpose(s) for which the Participant
had previously qualified immediately (or as soon as administratively feasible)
upon his or her return to an eligible class of Employees. 

2.4          Participation   A Year of Service for participation in the Plan is
an eligibility computation period during which an Employee completes the Hours
of Service requirement [one-thousand (1,000) hours or less] elected by the
Employer in the Adoption Agreement.  If the Plan utilizes the Elapsed Time
method of crediting Service, an eligibility computation period for which the
Employee receives credit for a Year of Service will be determined under the
Service crediting rules of paragraph 1.117. 

               The initial eligibility computation period shall be the twelve
(12) consecutive month period beginning on the Employee's employment
commencement date (the first day an Employee completes an Hour of Service for
the Employer).  The Plan will measure succeeding eligibility computation periods
based on the Plan Year, unless otherwise elected in the Adoption Agreement. 
Where the subsequent computation periods are calculated on the basis of the Plan
Year, an Employee who receives credit for the required number of Hours of
Service during the initial computation period and then earns an additional Year
of Service credit during the Plan Year commencing during the subsequent twelve
(12) month period will be credited with two (2) Years of Service for purposes of
eligibility to participate. 

               An Employer may specify in the Adoption Agreement a Service
requirement for eligibility for participation in the Plan after completion of a
specified number of months or Hours of Service.  Any Service requirement based
on months of Service may not require an Employee to complete more than one (1)
Year of Service [one-thousand (1,000) Hours of Service] in a twelve (12)
consecutive month period, or if applicable, two (2) Years of Service. 

2.5          Employment Rights   Participation in the Plan shall not confer upon
a Participant any employment rights, nor shall it interfere with the Employer's
right to terminate the employment of any Employee at any time. 

2.6          Service With Controlled Groups   All Years of Service with other
members of a controlled group of corporations [as defined in Code Section
414(b)], trades or businesses under common control [as defined in Code Section
414(c)], or members of an affiliated service group [as defined in Code Section
414(m)] shall be credited for purposes of determining an Employee's eligibility
to participate. 

2.7          Leased Employees   A Leased Employee shall be treated as an
Employee of the recipient Employer.  Notwithstanding the foregoing, a Leased
Employee shall not be considered an Employee of the recipient Employer for
purposes of participation in any Plan established under a nonstandardized
Adoption Agreement.  Contributions or benefits provided by the leasing
organization which are attributable to services performed for the recipient
Employer shall be treated as provided by the recipient Employer. 

               A Leased Employee shall not be considered an Employee of the
recipient if such Employee is covered by a money purchase pension plan sponsored
by the leasing organization providing: 

(a)          a non-integrated Employer contribution rate of at least 10% of
Compensation, [as defined in Code Section 415(c)(3)], 

(b)          immediate participation, and 

(c)          full and immediate vesting. 

               This exclusion is only available if Leased Employees do not
constitute more than 20% of the recipient's Non-Highly Compensated work force. 
The Plan Administrator must apply this paragraph 2.7 consistent with Code
Sections 414(n) and 414(o) and the Regulations issued thereunder.  The Employer
must specify in the Adoption Agreement the manner in which the Plan will
determine the allocation of Employer contributions and Participant forfeitures
on behalf of a Participant if the Participant is a Leased Employee covered by a
plan maintained by the leasing organization. 

2.8          Thrift Plan   The Employer may make an election in the Adoption
Agreement to require Employee after-tax contributions (Required After-tax
Contributions) as a condition of participation in the Plan.  The Employer shall
notify each eligible Employee of his or her eligibility for participation prior
to the appropriate Entry Date.  The Employee shall indicate his or her intention
to join the Plan by authorizing the Employer to withhold a percentage of his or
her Compensation as provided in the Plan.  Such authorization shall be returned
to the Employer within the time prescribed.  The Employee may decline
participation by so indicating in accordance with the procedures prescribed by
the Employer.  If the Employee declines to participate, such Employee shall be
given the opportunity to join the Plan on any subsequent Entry Date. 

2.9          Target Benefit Plan   A Target Benefit Plan may be established by
executing a Target Benefit Plan Adoption Agreement.  The Employer shall notify
each eligible Employee of his or her eligibility for participation prior to the
appropriate Entry Date.  The Employer will make contributions for each
Participant in level annual contributions which will fund the Participant's
target benefit at the Plan's Normal Retirement Age. 

2.10        Davis-Bacon Plan   A Davis-Bacon Plan may be established by
executing a Davis-Bacon Plan Adoption Agreement.  The Employer shall notify each
Employee covered by any Davis Bacon or prevailing wage contract of his or her
eligibility for participation prior to the appropriate Entry Date.  The Employer
will make contributions for each Participant in accordance with the formula or
any public contract subject to the Davis-Bacon Act or to any other Federal,
state or municipal prevailing wage law as specified in the Adoption Agreement or
the schedule attached thereto. 

2.11        Waiver Of Participation   A Plan established under a standardized
Adoption Agreement may not permit an otherwise eligible Employee or Participant
to elect not to participate in the Plan.  A Plan established under a
nonstandardized Adoption Agreement may treat Employees who waive participation
in the Plan as a nondiscriminatory class of Employees who are ineligible to
participate therein by making the proper designation in the Adoption Agreement. 
Waivers of Plan participation must not constitute cash or deferred arrangements
[within the meaning of Code Section 401(k)] or they shall be ineffective.  A
waiver shall not be considered a cash or deferred arrangement if it is
irrevocable, applies to all Plans maintained by the Employer, and is made prior
to the date on which the Employee is first eligible to participate in the Plan
of the Employer.  The Plan Administrator shall establish uniform and
nondiscriminatory procedures as it deems necessary to carry out this provision
including, but not limited to, rules prescribing the timing and filing of
elections not to participate.  The Plan Administrator shall determine the
propriety of any such waiver. 

               An Employee or Participant continues to earn credit for each Year
of Service for eligibility or vesting purposes he or she completes and his or
her account (if any) will share in the gains or losses of the Plan during the
periods he or she elects not to participate. 

2.12        Omission Of Eligible Employee   If, in any Plan Year, an Employee
who should be included as a Participant in the Plan is erroneously omitted and
discovery of such omission is not made until after a contribution by his or her
Employer for the Plan Year has been made, the Employer shall make a subsequent
contribution so that the omitted Employee receives a total amount which the
Employee would have received had he or she not been omitted.  Such contribution
shall be made regardless of whether or not it is deductible in whole or in part
in any taxable year under applicable provisions of the Code.  Alternatively, the
Employer may determine if an alternative correction method may be available and
use said method to make the correction. 

2.13        Inclusion Of Ineligible Employee   If, in any Plan Year, any person
who should not have been included as a Participant in the Plan is erroneously
included and discovery of such incorrect inclusion is not made until after a
contribution for the Plan Year has been made, the Employer shall not be entitled
to recover the contribution made with respect to the ineligible individual
regardless of the deductibility of the contribution in question.  The
contribution and any earnings made with respect to the ineligible person shall
be forfeited in the Plan Year in which the discovery is made.  If any person
made Elective Deferrals erroneously, the Elective Deferrals and the associated
earnings shall be distributed to that individual in the Plan Year in which the
discovery was made.  Alternatively, the Employer may determine if an alternative
correction method may be available and use said method to make the correction. 



_______________________________________________________________________



 

ARTICLE III



EMPLOYER CONTRIBUTIONS

 

3.1          Contribution Amount 

(a)          The Employer will make periodic contributions to the Plan in
accordance with the contribution formula or formulas elected in the Adoption
Agreement. 

(b)          The Employer shall also make Matching, Top-Heavy minimum
contributions and any other Employer contribution for the benefit of
Participants who are covered by USERRA.  Employer Matching Contributions under
USERRA shall be made in the Plan Year for which the Participant exercises his or
her right to make-up Elective Deferrals and/or other Employee contributions for
prior years.  Top-Heavy minimum contributions and other Employer contributions
for USERRA protected Service shall be made during the Plan Year in which the
individual returns to employment with the Employer. 

(c)          Employer contributions required under USERRA are not increased or
decreased with respect to Plan investment earnings for the period to which such
contributions relate.  The Employer's contribution for any Plan Year shall be
subject to the limitations on allocations contained in Article X. 

3.2          Contribution Amount For A SIMPLE 401(k) Plan   If the Employer has
executed the SIMPLE 401(k) Adoption Agreement the provisions of the following
paragraphs shall apply for a Plan Year if the Employer is an Eligible Employer
and no contributions are made or benefits accrued for services during the Plan
Year on behalf of any Eligible Employee under any other plan, contract, pension
or trust described in Code Section 219(g)(5)(A) or (B) maintained by the
Employer. 

(a)          SIMPLE 401(k) Matching Contribution Formula -- For each Plan Year,
the Employer shall contribute and allocate to each Eligible Employee's account
an amount equal to the Employee's Elective Deferral contribution up to a limit
of 3% of the Employee's Compensation for the full Plan Year.  If the Employer
elects in the Adoption Agreement to make the Non-Elective Contribution as
specified in paragraph 3.2(b) below, this Matching Contribution will not be
made. 

(b)          SIMPLE 401(k) Non-Elective Contribution Formula -- For any Plan
Year, the Employer may elect to contribute a Non-Elective Contribution of 2% of
Compensation for the full Plan Year for each Eligible Employee who received at
least $5,000 of Compensation (or such lesser amount as elected by the Employer
in the SIMPLE 401(k) Plan Adoption Agreement) for the Plan Year.  The allocation
thereof shall be unrelated to any Participant Elective Deferral contributions
made hereunder.  If the Employer elects in the Adoption Agreement to make the
Non-Elective Contribution for a Plan Year, the Employer shall not make the
Matching Contribution described in paragraph 3.2(a) above with respect to the
same Plan Year.  The Employer shall notify Eligible Employees within a
reasonable period of time (before the sixtieth day) prior to the beginning of
each Plan Year of its election to make the 2% Non-Elective Contribution in lieu
of the Matching Contribution. 

(c)          In the event that the contribution and allocation formula above
results in an Excess Annual Addition, such excess shall be corrected as provided
for at paragraph 10.2 of the Basic Plan Document #01.  The Employer's
contribution for any Plan Year shall be subject to the overall limitations on
allocations contained in Article X. 

(d)          No other Employer or Employee contributions may be made to the
SIMPLE 401(k) Plan for the Plan Year other than Elective Deferrals described in
paragraph 4.8, Matching or Non-Elective Contributions described in paragraphs
3.2(a) and (b), and Rollover Contributions described in Regulations Section
1.402(c)-2, Q&A1(a). 

(e)          All benefits attributable to contributions described in paragraphs
3.2(a) and (b) are nonforfeitable at all times, and all previous contributions
made under the Plan provisions are nonforfeitable as of the beginning of the
Plan Year the SIMPLE 401(k) provisions apply. 

3.3          Responsibility For Contributions   The Trustee, the Sponsor or the
Custodian shall not be required to determine if the Employer has made a
contribution or if the amount contributed from its general assets is in
accordance with the Code and the provisions elected in the Adoption Agreement. 
The Employer shall have sole responsibility in this regard.  The Trustee shall
be accountable solely for contributions actually received within the limits of
Article XI. 

3.4          Return Of Contributions   Contributions made to the Plan by the
Employer shall be irrevocable except as provided below: 

(a)          Any contribution forwarded to the Trustee or Custodian due to a
mistake of fact, provided that the contribution is returned to the Employer
within one year of the date of the contribution.  The Trustee will not increase
the amount of the Employer contribution returnable under this paragraph 3.3 for
any earnings attributable to the contribution but the Trustee will reduce the
amount returned to the Employer for any losses incurred attributable to the
excess contribution. 

(b)          In the event that the Commissioner of Internal Revenue determines
that the Plan is not initially qualified under the Internal Revenue Code, any
contribution dependent on the initial qualification by the Employer must be
returned to the Employer within one year after the date the initial
qualification is denied, but only if the application for the qualification is
made by the time prescribed by law for filing the Employer's return for the
taxable year in which the Plan is adopted, or such later date as the Secretary
of the Treasury may prescribe. 

(c)          Contributions forwarded to the Trustee or Custodian are presumed to
be deductible and are conditioned on their deductibility.  Contributions which
are determined by the Internal Revenue Service to not be deductible will be
returned to the Employer. 

3.5          Merger Of Assets From Another Plan 

(a)          The Employer may in its sole discretion direct the Trustee or
Custodian to accept assets from another Defined Contribution Plan, or to
transfer assets to another Defined Contribution Plan, provided that such
transfer satisfies the requirements of Code Section 414(l) and the Regulations
thereunder.  The Employer, Plan Administrator, Trustee or Custodian shall have
the right to refuse to accept or transfer assets for any reason, provided that
nothing in this paragraph 3.4 shall give the Trustee or Custodian the right to
refuse to make a direct transfer of an Eligible Rollover Distribution if
requested to do so by a Participant in accordance with paragraph 6.10. 

(b)          When the transferor plan is a money purchase pension plan and the
transferee plan (the Plan established under this document), is not a money
purchase pension plan as set forth in Code Section 401(a)(11)(B)(iii)(III), the
Qualified Joint and Survivor Annuity option may not be eliminated at least with
respect to the benefits which are transferred. 

              When the transferor plan is a profit-sharing, stock bonus or cash
or deferred arrangement [401(k) plan] which included the Qualified Joint and
Survivor Annuity provisions but was not required to do so, upon the transfer of
those assets, the transferee plan may be amended to entirely eliminate the
annuity option. 

3.6          Coverage Requirements   For purposes of coverage testing, a
Participant is treated as benefiting under the Plan for any Plan Year during
which the Participant received or is deemed to receive an allocation in
accordance with Code Section 1.410(b)-3(a).  If the number of Participants who
are eligible to share in any contribution for a Plan Year is such that the Plan
established under a nonstandardized Adoption Agreement would fail to meet the
requirements of Code Section 410(b)(1) or 410(b)(2)(A)(i), then the group of
Participants eligible to share in the contribution for the Plan Year will be
increased to include such minimum number of Participants who are not employed by
the Employer on the last day of the Plan Year and who did not meet the hours
requirement, as may be necessary to satisfy the applicable tests under the Code
Sections referenced above.  The Participants who will become eligible to share
in the contribution will be those Participants when compared to Participants who
are similarly situated, are those who completed the greatest number of Hours of
Service in the Plan Year before the termination of their Service.  If after such
allocation, the coverage requirements of the Code are still not satisfied,
allocation shall continue to be made to Participants with decreasing Hours of
Service until the coverage requirements of the ratio percentage test of Code
Section 410(b)(1)(A) are satisfied. 

               If after the application of the correction procedure in the
preceding paragraph the coverage requirements are still not satisfied, the
Employer may apply the same correction procedure to an otherwise excludable
class of Employees until the coverage requirements of the ratio percentage test
of Code Section 410(b)(1)(A) are satisfied. 

               The preceding paragraph will not be construed to permit the
reduction of any Participant's account balance, and any amounts which were
allocated to Participants whose eligibility to share in the contribution did not
result from the application of the preceding paragraph will not be reallocated
to satisfy such requirements.  Instead, the Employer will make an additional
contribution equal to the amount which the affected Participants would have
received had they been included initially in the allocation of the Employer's
contribution, even if it would cause the contributions of the Employer for the
applicable Plan Year to exceed the amount which is deductible by the Employer
for such Plan Year under Code Section 404.  Any adjustments pursuant to this
paragraph will be considered a retroactive amendment of the Plan which was
adopted by the last day of the Plan Year. 

               Specifically excluded from the Code Section 410(b) coverage tests
are those Employees who are excluded from participation in the Plan for the
entire Plan Year which includes those Employees whose retirement benefits are
subject to a collective bargaining agreement, nonresident aliens, those
Employees excluded from Plan participation by age and Service requirements
imposed by the Plan and those Employees who incur a Separation from Service
during the applicable Plan Year and for the Plan Year fail to complete more than
five hundred (500) Hours of Service or three (3) consecutive calendar months
under the Elapsed Time method. 

3.7          Eligibility For Contribution   The Employer will determine on the
Adoption Agreement the conditions which Participants must meet in order to
receive an allocation of an Employer contribution and any forfeitures, subject
to the following: 

(a)          In a Plan established under a standardized Adoption Agreement, a
Participant who is employed on the last day of the Plan Year will share in the
allocation of the Employer contribution and that Plan Year without regard to the
Participant's Hours of Service. 

              In a Plan established under a standardized Adoption Agreement, a
Participant who completed more than five hundred (500) Hours of Service or three
(3) consecutive calendar months under the Elapsed Time method, will share in the
allocation of Employer contributions for the Plan Year, regardless of whether
employed on the last day of the Plan Year. 

(b)          In a Plan established under a nonstandardized Adoption Agreement,
the Employer will elect in the Adoption Agreement whether any Employer
contribution will be allocated to any Participant who does not complete the
necessary Hours of Service or consecutive calendar months requirement elected in
the Adoption Agreement, subject to the Top Heavy minimum contribution
requirements, if applicable. 

              In a Plan established under a nonstandardized Adoption Agreement,
the Employer will elect in the Adoption Agreement whether a Participant will
receive an allocation of the Employer's contribution if not employed on the last
day of the Plan Year. 

(c)          The Employer may elect in the Adoption Agreement any other
conditions a Participant must meet to receive an allocation under the Plan. 

3.8         Target Benefit Plan Contribution   The Employer's annual
contribution to a Target Benefit Plan shall be determined by a Stated Benefit
Formula and corresponding factor tables contained in the Adoption Agreement and
shall be allocated to Participants as provided in paragraph 5.3.  This
notwithstanding, the Employer's contribution for any Plan Year shall be subject
to the limitations on allocations contained in Article X and shall not be less
than the minimum contribution required at Article XIV for Top-Heavy Plans.  The
annual Employer contribution necessary to fund the stated benefit with respect
to a Participant will be determined each year as follows: 

(a)          Step 1:  Present Value of Benefit -- If the Participant has not yet
reached Normal Retirement Age, calculate the present value of the stated benefit
by multiplying the stated benefit by the factor that is the product of (i) the
applicable factor in Table I [if attained age is less than sixty-five (65)] or
Table IA [if attained age is greater than or equal to sixty-five (65)],
multiplied by (ii) the applicable factor in Table III.  If the Participant is at
or beyond Normal Retirement Age, calculate the present value of the stated
benefit by multiplying the stated benefit by the factor in Table IV
corresponding to that Normal Retirement Age. 

(b)          Step 2:  Theoretical Reserve -- The Theoretical Reserve is
determined according to (1) and (2) below: 

(1)          Initial Theoretical Reserve.  A Participant's Theoretical Reserve
as of the last day of the Participant's first year of Projected Participation
(year 1) is zero.  However, if this Plan is a Prior Safe Harbor Plan with a
Stated Benefit Formula that takes into account Plan Years prior to the first
Plan Year and this Plan satisfies the safe harbor in Regulations Section
1.401(a)(4)-8(b)(3)(C), the Initial Theoretical Reserve is determined as
follows: 

(i)           Calculate as of the last day of the Plan Year immediately
preceding year 1, the present value of the stated benefit using the actuarial
assumptions, the provisions of the Plan, and the Participant's Compensation as
of such date.  For a Participant who is beyond Normal Retirement Age during year
1, the stated benefit will be determined using the actuarial assumptions, the
provisions of the Plan, and the Participant's Compensation as of such date,
except that the straight life annuity factor used in that determination will be
the factor applicable for the Participant's Normal Retirement Age. 

(ii)          Calculate as of the last day of the Plan Year immediately
preceding year 1 the present value of future Employer contributions, i.e., the
contributions due each Plan Year using the actuarial assumptions, the provisions
of the Plan, (disregarding those provisions of the Plan providing for the
limitations of Code Section 415 or the minimum contributions under Code Section
416), and the Participant's Compensation as of such date, beginning with year 1
through the end of the Plan Year in which the Participant attains Normal
Retirement Age. 

(iii)         Subtract the amount determined in (ii) from the amount determined
in (i). 

(2)          Accumulate the Initial Theoretical Reserve determined in (1) and
the Employer contribution (as limited by Code Section 415, without regard to any
required minimum contributions under Code Section 416) for each Plan Year
beginning in year 1 up through the last day of the current Plan Year (excluding
contributions, if any, for the current Plan Year) using the Plan's interest
assumption in effect for each such year.  In any Plan Year following the Plan
Year in which the Participant attains Normal Retirement Age, the accumulation is
calculated assuming an interest rate of 0%. 

              For purposes of determining the level of annual Employer
contribution necessary to fund the stated benefit, the calculations in (1) and
(2) above will be made as of the last day of each Plan Year, on the basis of the
Participant's age on the Participant's last birthday, using the interest rate in
effect on the last day of the prior year. 

(c)          Step 3:  Unfunded Amount -- The excess, if any, of the amount
determined in Step 1 over the amount determined in Step 2. 

(d)          Step 4:  Contribution -- Amortize the result in Step 3 by
multiplying it by the applicable factor from Table II.  For the Plan Year in
which the Participant attains Normal Retirement Age and for any subsequent Plan
Year, the applicable factor is 1.0. 

3.9          Davis-Bacon Plan Contribution   The Employer will irrevocably
contribute the amount determined in accordance with the contribution formula or
formulas elected on the Davis-Bacon Adoption Agreement.  An Employer may take
credit for purposes of the Davis-Bacon Act or other prevailing wage law at the
hourly rate specified in an addendum attached to the Davis-Bacon Adoption
Agreement.  Contributions made by the Employer to a Davis-Bacon plan for the
Davis-Bacon work performed by the Employer's covered Employees during the Plan
Year may be used as an offset for any Employer contributions to be made to
another Defined Contribution Plan sponsored by the Employer.  The Employer may
make Qualified Non-Elective Contributions to the Plan, designated as
"Davis-Bacon or Prevailing Wage Contributions", in order to satisfy the
Employer's obligations under the Davis-Bacon Act, or any other Federal, state or
municipal Davis-Bacon or prevailing wage law.  Contributions made on behalf of
Participants who do not perform prevailing wage work cannot be used as a credit
towards meeting the Employer's obligation under the prevailing wage plan. 

3.10        Uniform Dollar Contribution   The Employer's contribution to a plan
utilizing a uniform dollar allocation formula for a Plan Year shall be the same
dollar amount to each Participant regardless of Compensation, Years of Service,
age or any other variable set forth in the Adoption Agreement. 

3.11        Uniform Points Contribution   The Employer's contribution to a Plan
utilizing a uniform points allocation formula for a Plan Year shall be in the
same ratio that each Participant's points, as elected in the Adoption Agreement,
bears to the total points awarded to all Participants for the Plan Year. 



_______________________________________________________________________



 

ARTICLE IV



EMPLOYEE CONTRIBUTIONS

 

4.1          Voluntary After-tax Contributions   If elected by an Employer in
the Adoption Agreement, a Participant may make Voluntary After-tax Contributions
to the Plan.  These contributions are not excludable from the Participant's
gross income.  Such contributions must be made in a uniform and
nondiscriminatory manner.  Such contributions are subject to the limitations on
Annual Additions and are subject to antidiscrimination testing.  Any Voluntary
After-tax Contribution will not be a condition precedent to the contribution or
allocation of any Employer contribution to the Participant.  Under any Plan
which can be established hereunder and if permitted in the Plan's loan policy
document, a Participant may repay a defaulted loan with after-tax dollars.  The
Employer may but is not required to permit buy-back of amounts previously
forfeited with after-tax dollars even if Voluntary After-tax Contributions are
not permitted in the Plan.  These amounts shall not be treated as contributions
and shall not be subject to the limitations on Annual Additions or ACP testing. 

4.2          Required After-tax Contributions   If elected by the Employer in
the Adoption Agreement, each Eligible Participant shall be required to make
Required After-tax Contributions to the Plan as a condition of participation in
the Plan.  Such contributions shall be withheld from the Employee's Compensation
and shall be transmitted by the Employer to the Trustee/Custodian.  A
Participant may discontinue participation or change his or her contribution
percentage in accordance with either an election on the Adoption Agreement or
uniform and nondiscriminatory rules established by the Employer.  If a
Participant discontinues his or her contributions, such Participant may not
again authorize such contributions until a change is permitted in accordance
with uniform and nondiscriminatory rules established by the Employer.  The
Employer may reduce a Participant's contribution percentage if required to
satisfy the ACP Test described in Article XI. 

4.3          Qualified Voluntary Contributions   A Participant may no longer
make Qualified Voluntary Contributions to the Plan.  Amounts already contributed
may remain in the Plan until distributed to the Participant.  Such amounts will
be maintained in a separate account which will be nonforfeitable at all times. 
The account will share in the gains and losses of the Trust in the same manner
as described at paragraph 5.5 of the Plan.  No part of the Qualified Voluntary
Contribution Plan account will be used to purchase life insurance.  Subject to
Article VIII, Joint and Survivor Annuity Requirements (if applicable), the
Participant may withdraw any part of the Qualified Voluntary Contribution
account by making written application to the Plan Administrator. 

4.4          Rollover Contributions   Unless elected otherwise in the Adoption
Agreement, a Participant/Employee may make a Rollover Contribution to a Defined
Contribution Plan established hereunder of all or any part of an amount
distributed or distributable to him or her from a Qualified Plan or an
individual retirement account (IRA) qualified under Code Section 408 where the
IRA was used as a conduit from a Qualified Plan provided: 

(a)          the amount distributed to the Participant/Employee is deposited to
the Plan no later than the sixtieth day after such distribution was received by
the Participant/Employee, 

(b)          the amount distributed is not one of a series of substantially
equal periodic payments made for the life (or life expectancy) of the
Participant/Employee or the joint lives (or joint life expectancies) of the
Participant/Employee and the Participant's/Employee's Beneficiary, or for a
specified period of ten (10) years or more, 

(c)          the amount distributed is not a required minimum distribution under
Code Section 401(a)(9), 

(d)          if the amount distributed included property, such property is
rolled over only upon the Trustee, Custodian and/or Employer's approval, or if
sold, the proceeds of such property may be rolled over, 

(e)          the amount distributed would otherwise be includible in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to Employer securities), and 

(f)           the amount rolled over does not include any amounts contributed on
an after-tax basis by the Participant to the Qualified Plan. 

               The Plan Administrator shall be held solely responsible for
determining the tax free status of any Rollover Contribution made to this Plan,
and the Trustee/Custodian shall have no responsibility for any such
determination. 

4.5          Plan To Plan Transfer Contributions   

(a)          If elected by the Employer in the Adoption Agreement, a Participant
or an Employee may arrange for the direct transfer of his or her entire benefit
from another Qualified Plan to the Plan established hereunder.  Such transfer
shall be made for any reason and may be in cash and/or in-kind.  The Employer
and/or the Trustee/Custodian in their sole discretion shall have the right to
refuse to accept a transfer for any reason including but not limited to if such
assets do not comply operationally, would result in a prohibited transaction,
are not readily marketable or are not compatible with the Employer's investment
policy objectives.  If necessary, for accounting and recordkeeping purposes,
Transfer Contributions shall be treated in the same manner as Rollover
Contributions. 

(b)          The Employer may arrange for the direct transfer of a
Participant's/Employee's benefit from a Qualified Plan to this Plan.  If
necessary, for accounting and recordkeeping purposes, Transfer Contributions
shall be treated in the same manner as Rollover Contributions. 

(c)          In the event the Employer accepts a Transfer Contribution from a
Plan in which the Participant/Employee was directing the investment of his or
her account, the Employer may, if the Employer determines that it is appropriate
and not in violation of the nondiscrimination rules under Regulation Section
1.401(a)(4)-4, permit the Employee to continue to direct his or her investments
in accordance with paragraph 13.18 with respect only to such Transfer
Contribution. 

(d)          Notwithstanding any provision of this Plan to the contrary, to the
extent that any optional form of benefit under the Plan established hereunder
permits a distribution prior to the Employee's Normal Retirement Age, death,
Disability, or severance from employment, and prior to Plan termination, the
optional form of benefit is not available with respect to benefits attributable
to assets (including the post-transfer earnings thereon) and liabilities that
are transferred, within the meaning of Code Section 414(1), to this Plan from a
money purchase pension plan qualified under Code Section 401(a) (other than any
portion of those assets and liabilities attributable to Voluntary After-tax
Contributions). 

4.6          Voluntary Direct Transfers Between Plans   If elected by the
Employer in the Adoption Agreement, a Participant or Employee shall be able to
transfer his or her entire benefit between qualified Defined Contribution Plans
[other than a direct transfer described in Code Section 401(a)(31)] without
regard to whether the Participant's benefit is immediately distributable or
results in the elimination or reduction of Code Section 411(d)(6) protected
benefits.  Such a transfer does not violate Code Section 411(d)(6) if the
following requirements are met: 

(a)          The plan from which the benefits are transferred must provide that
the transfer is conditioned upon a voluntary, fully informed election by the
Participant to transfer his or her entire benefit to another qualified Defined
Contribution Plan.  As an alternative to the transfer, the Participant must be
offered the opportunity to retain the Participant's Code Section 411(d)(6)
protected benefits under the Plan [or if the Plan is terminating, to receive any
optional form of benefit for which the Participant is eligible under the Plan as
required by Code Section 411(d)(6)]. 

(b)          The transferring plan must be the same plan type as the Plan
sponsored by the Employer.  When benefits are being transferred from a qualified
cash or deferred arrangement under Code Section 401(k), the benefits must be
transferred to a qualified cash or deferred arrangement under Code Section
401(k).  Money purchase pension plans must be transferred to money purchase
pension plans.  Benefits transferred from a profit-sharing plan other than a
401(k) plan or employee stock ownership plan may be transferred to any type of
Defined Contribution Plan, even if the event is not one that allows a
distribution. 

(c)          The transfer must be made in connection with certain corporate
transactions such as an asset or stock acquisition, merger or other similar
transaction involving a change in Employer of the Employees of a trade or
business [i.e., an acquisition or disposition within the meaning of Regulation
Section 1.410(b)-2(f)] or in connection with the Participant's transfer of
employment to a different job for which Service does not result in additional
allocations under the transferor plan. 

(d)          This type of elective transfer is only available for transfers made
on or after September 6, 2000, even if the transaction or change of employment
occurred prior to that date. 

(e)          If the conditions outlined in (a), (b), (c) and (d) above are met,
the Employer's Plan is not required to protect optional forms of benefits
available under the prior plan with respect to any benefit transferred [except
as required by the Qualified Joint and Survivor Annuity requirements under Code
Sections 401(a)(11) and 417].  Such a transfer is not a protected optional form
of benefit, but rather is a "right or feature" under Regulation Section
1.401(a)(4)-4(e). 

4.7          Elective Deferrals In A 401(k) Plan   

(a)          A Participant may enter into a Salary Deferral Agreement with the
Employer authorizing the Employer to withhold a portion of such Participant's
Compensation not to exceed the dollar limit under Code Section 402(g), as
adjusted under Code Section 415(d), for the Applicable Calendar Year, or the
percentage of Compensation specified in the Adoption Agreement. 

(b)          Any Salary Deferral Agreement may not be effective earlier than the
latest date of the following: 

(1)          the date of the Participant's entry (or reentry) into the Plan; 

(2)          the execution of the Participant's Salary Deferral Agreement; 

(3)          the date the Employer adopts the 401(k) Plan by executing the
Adoption Agreement; 

(4)          the Effective Date of the Elective Deferral provisions as specified
in the Adoption Agreement. 

(c)          Any such contribution shall be credited to the Employee's Elective
Deferral account.  A Participant may terminate deferrals at any time.  A
Participant may amend his or her Salary Deferral Agreement to increase or
decrease his or her deferral percentage upon notice in accordance with the
provisions in the Adoption Agreement or such uniform and nondiscriminatory
procedures.  The Employer shall determine the permitted frequency of such
changes.  Any such election will be effective as soon as practicable following
the receipt of the notification by the Employer in accordance with uniform and
nondiscriminatory procedures established and communicated to the Participants. 
The Participant shall notify the Employer of any change in his or her deferral
election in writing or in such other form or manner as permitted.  The Employer
may, notwithstanding any limit to the contrary in the Adoption Agreement, limit
the maximum deferral percentage for Highly Compensated Employees.  If a
Participant terminates his or her agreement, such Participant shall be permitted
to put a new Salary Deferral Agreement into effect as provided in the Adoption
Agreement or any other uniform and nondiscriminatory procedures established. 
The Employer may also amend or terminate said agreement on notice to the
affected Participant, if required to maintain the qualified status of the Plan. 

(d)          If permitted by the Employer, when a Participant who has not
authorized the Employer to withhold the maximum annual deferral amount pursuant
to Code Section 402(g) and desires to increase the total amount withheld for a
Plan Year, the Participant may authorize the Employer to withhold a supplemental
amount up to 100% of his or her Compensation for one or more pay periods.  In no
event may the amounts withheld under the Salary Deferral Agreement plus any
additional amount deferred exceed the lesser of 25% of a Participant's
Compensation or any other limitation elected in the Adoption Agreement by the
Employer. 

(e)          If the Plan permits Voluntary After-tax Contributions and the
Employer has elected in the Adoption Agreement, all or any portion of amounts
previously withheld under any Salary Deferral Agreement may be recharacterized
as Voluntary After-tax Contributions within the Plan Year. 

(f)          Elective Deferrals shall be deposited in the Plan's Trust as soon
as administratively feasible after being withheld from the Participant's
Compensation at the earliest date on which the contributions can reasonably be
segregated from the Employer's general assets, but no later than the time
prescribed by the Code, ERISA or by applicable Treasury or Department of Labor
Regulations. 

4.8          Elective Deferrals In A SIMPLE 401(k) Plan   

(a)          An Eligible Employee may enter into a Salary Deferral Agreement
with the Employer authorizing the Employer to withhold a portion of such
Eligible Employee's Compensation, not to exceed $6,000 per calendar year, as
adjusted to reflect any annual cost-of-living increases announced by the
Internal Revenue Service.  No Eligible Employee shall be permitted to make
Elective Deferrals under this Plan, or any other Qualified Plan maintained by
the Employer, during any taxable year in excess of the dollar limitation
contained in Code Section 402(g) in effect in at the beginning of such taxable
year.  The $6,000 limit may be reduced if an Eligible Employee contributes
pre-tax contributions to Qualified Plans of other employers. 

(b)          In addition to any other election periods provided, each
Participant may make or modify his Salary Deferral Agreement during the sixty
(60) day election period immediately preceding each January 1. 

(c)          For the Plan Year in which an Eligible Employee becomes eligible to
make Elective Deferrals under the SIMPLE 401(k) Plan provisions, the sixty (60)
day election period requirement of paragraph 4.8(b) above is deemed satisfied if
the Eligible Employee may make or modify a Salary Deferral Agreement election
during a sixty (60) day period that includes either the date the Employee
becomes eligible, or the day before. 

(d)          An Eligible Employee may amend his or her Salary Deferral Agreement
to increase or decrease the percentage upon proper and timely notice to the
Employer.  The Employer shall determine the permitted frequency of such
changes.  An Eligible Employee may terminate his or her Salary Deferral
Agreement at any time during the Plan Year upon notice to the Employer.  If an
Eligible Employee terminates his or her Salary Deferral Agreement, such Eligible
Employee will be permitted to execute a new Salary Deferral Agreement in
accordance with the provisions elected in the Adoption Agreement or any other
uniform and nondiscriminatory procedure.  The Employer may also amend or
terminate any Salary Deferral Agreement on notice to the affected Eligible
Employee, if required to maintain the qualified status of the Plan. 

(e)          If permitted by the Employer, a Participant who has not authorized
the Employer to withhold at the maximum annual deferral amount and desires to
increase the total amount withheld for a Plan Year, such Participant may
authorize the Employer to withhold an amount up to 100% of his or her
Compensation for one or more pay periods. 

(f)          Elective Deferrals shall be deposited in the Plan's Trust as soon
as administratively feasible after being withheld from the Participant's
Compensation at the earliest date on which the contributions can reasonable be
segregated from the Employer's general assets but no later than the time
prescribed by the Code, ERISA or by applicable Treasury or Department of Labor
Regulations. 

(g)          The Employer will notify each Eligible Employee prior to the sixty
(60) day election period described in paragraph 4.8(b) that he or she can make
an Elective Deferral or modify a prior election during that period. 

(h)          The notification described in this subparagraph 4.8(h) will
indicate whether the Employer will provide a Matching Contribution described in
paragraph 3.2(a) or a 2% Non-Elective Contribution described in paragraph
3.2(b). 

(i)           The Plan is not treated as a Top-Heavy Plan under Code Section 416
for any Plan Year for which the SIMPLE 401(k) Plan provisions apply. 

4.9          Automatic Enrollment   

(a)          If the Employer so elects in the Adoption Agreement, each Employee
eligible under the Employer's Code Section 401(k) cash or deferred arrangement
shall automatically become a Participant in the Plan as of the first Entry Date
after satisfying the Plan's eligibility requirements.  The Employer may elect on
the Adoption Agreement to apply the automatic enrollment provisions to current
Employees and Participants or only to Employees hired on or after the Effective
Date of the adoption of or the amendment to the Plan providing for the automatic
enrollment provisions.  If the Employer elects the provision to apply to current
Employees, the Employer will apply the automatic enrollment provision to
Employees and Participants who are deferring at less than the amount elected on
the Adoption Agreement on or after the Effective Date of the adoption of or the
amendment to the Plan, except for those Employees and Participants who make an
affirmative election to receive the Compensation in cash. 

(b)          After satisfying the Plan's eligibility requirements, each Employee
will have his or her Compensation automatically reduced by the percentage
elected in the Adoption Agreement.  These amounts will be contributed to the
Plan.  An election by the Employee not to make Elective Deferrals or to
contribute a different percentage may be made at any time.  The election is
effective for the first pay period and subsequent pay periods (until superseded
by a subsequent election) if filed when the Employee is hired, or within a
reasonable period thereafter ending before the Compensation for the first pay
period is currently made available.  In the event an Employee has Elective
Deferrals withheld pursuant to this provision and no investment directive has
been received, any cash received shall be invested as provided for in paragraph
13.8 herein.  If an Employee elects to receive cash in lieu of Elective
Deferrals and the election is made when the Employee is hired or within a
reasonable period thereafter ending before the Compensation is currently
available, then no Elective Deferrals for the first pay period or subsequent pay
periods are made on the Employee's behalf to the Plan until the Employee makes a
subsequent affirmative election to reduce his or her Compensation.  Elections
filed at a later date are effective for payroll periods beginning in the month
next following the date the election is filed. 

(c)          For those current Participants who are deferring at a percentage or
dollar amount less the amount elected on the Adoption Agreement, the Employer
will in the first payroll period after the effective date of the amendment
reduce the Participant's Compensation by the difference between the
Participant's current deferral election and the election as stated on the
Adoption Agreement. 

(d)          At the time an Employee is hired, the Plan Administrator shall
provide the Employee a notice that explains the automatic enrollment provision. 
This notice will also explain the Employee's right to elect to have no such
Elective Deferrals made to the Plan or to alter the amount of those
contributions.  This notice will include the procedure for exercising the right
and the timing for implementation of any such election.  The Plan Administrator
shall provide each Participant in the Plan with an annual notice of his or her
Elective Deferral percentage and each Participant's right to change the
percentage, including the procedure for exercising that right and the timing for
implementation of any such election.  Prior to an Employee's automatic
enrollment becoming effective, the Plan Administrator will provide such Employee
with appropriate guidance as to the procedures then in effect, for the Employee
to make alternative elections referenced above.  Each Employee deferring
Compensation pursuant to this paragraph shall be deemed to have consented to an
Elective Deferral contribution in the amount specified by the Employer in the
Adoption Agreement, unless he/she has filed an election to the contrary with the
Plan Administrator pursuant to the Plan's administrative procedures. 

4.10        Make-Up Contributions Under USERRA   A Participant who has the right
to make-up Elective Deferrals, Voluntary After-tax Contributions and/or Required
After-tax Contributions under USERRA shall be permitted to increase his or her
Elective Deferral with respect to a make-up year without regard to any provision
limiting contributions for such Plan Year.  Make-up contributions shall be
limited to the maximum amount permitted under the Plan and the statutory
limitations applicable with respect to the make-up year.  Employee-related
make-up contributions must be made within the time period beginning on the date
of reemployment and continuing for the lesser of five (5) years or three (3)
times the period of military service. 

_______________________________________________________________________



 

ARTICLE V



PARTICIPANT ACCOUNTS

 

5.1          Separate Accounts   The Plan Administrator or its agent shall
establish a separate recordkeeping account for each Participant showing the fair
market value of his or her Plan benefits.  Each Participant's account may be
separated for recordkeeping purposes into the following sub-accounts: 

(a)          Employer contributions: 

(1)          Non Safe-Harbor Matching Contribution Formula 1 Contributions 

(2)          Non Safe-Harbor Matching Contribution Formula 2 Contributions 

(3)          Qualified Matching Contributions 

(4)          Qualified Non-Elective Contributions 

(5)          Discretionary Contributions 

(6)          Safe Harbor Matching Contributions 

(7)          Safe Harbor Non-Elective Contributions  

(8)          Davis-Bacon Contributions 

(9)          Target Benefit Contributions 

(10)        SIMPLE 401(k) Matching Contributions 

(11)        SIMPLE 401(k) Non-Elective Contributions 

(12)        Money Purchase Pension Plan Contributions 

(b)          Employee contributions: 

(1)          Voluntary After-tax Contributions 

(2)          Qualified Voluntary Contributions 

(3)          Elective Deferrals 

(4)          Required After-tax Contributions 

(5)          Rollover Contributions 

(6)          Transfer Contributions 

(7)          Elective Deferrals in a SIMPLE 401(k) Plan 

5.2          Valuation Date   The Trustee shall value the Trust at the fair
market value as of each Valuation Date and those Valuation Dates elected in the
Adoption Agreement or as directed in writing by the Plan Administrator. 

(a)          Plan Administrators utilizing a daily valuation system for
Participant recordkeeping purposes shall process any contributions,
distributions, investment income or loss, any appreciation or depreciation,
investment transactions (including a purchase or sale of an investment
alternative) and any other transactions which affect a Participant on each
business day that securities are traded on the New York Stock Exchange or any
other national securities market. Individual Participant recordkeeping accounts
are updated in accordance with paragraph 5.3 hereof as of each Valuation Date
specified in the Adoption Agreement or such other date as elected by the Plan
Administrator.

(b)          Plan Administrators utilizing a daily valuation system for
Participant recordkeeping purposes shall process any contributions,
distributions, investment income or loss, any appreciation or depreciation,
investment transactions (including a purchase or sale of income or loss,
investment transactions (including a purchase or sale of an investment
alternative) and any other transactions at the Plan level on the Valuation Date
and those other Valuation Dates as specified in the Adoption Agreement or any
other date(s) as the determined by the Plan Administrator.  Individual
Participant recordkeeping accounts will be updated within the allocation period
on the date or dates determined by the Plan Administrator with respect to
contributions and distributions.  Investment earnings will be allocated at the
end of the valuation period.  Any other transactions which affect Participant
accounts will be posted or allocated to individual Participant accounts on the
next following Valuation Date unless the Plan Administrator elects, in a uniform
and nondiscriminatory manner, to allocate such transactions as they occur.  The
Employer may utilize a daily valuation system for a portion of the Plan and a
balance forward valuation system for the balance of the Plan. 

               All allocations for a particular Plan Year will be made as of the
last Valuation Date(s) of that Plan Year or such other dates determined by the
Plan Administrator. 

5.3          Allocations To Participant Accounts   As of each Valuation Date
elected by the Employer in the Adoption Agreement and/or on any date within the
allocation period selected in writing by the Plan Administrator, each
Participant's account shall be adjusted to reflect: 

(a)          the Participant's share of the Employer's contribution and
forfeitures as determined in the Adoption Agreement, 

(b)          any Employee contributions, 

(c)          any repayment of amounts previously distributed to a Participant
upon a separation from Service and repaid by the Participant since the last
Allocation Date, 

(d)          the Participant's proportionate share of any investment earnings
and increase in the fair market value of the Trust since the last Allocation
Date, and 

(e)          loan repayments of principal and interest. 

               The Employer shall deduct from each account: 

(f)           any withdrawals or payments made from the Participant's account
since the last Allocation Date, 

(g)          the Participant's proportionate share of any decrease in the fair
market value of the Trust since the last allocation Date, and 

(h)          the Participant's proportionate share of any fees and expenses paid
from the Plan. 

5.4          Allocating Employer Contributions   

(a)          The Employer must specify in the Adoption Agreement the manner in
which the Employer's contribution shall be allocated to Participants including
any minimum contribution for Top-Heavy Plans.  Employer contributions shall be
allocated to all Participants eligible to receive a contribution as provided in
the Adoption Agreement. 

(b)          Notwithstanding any provision of this Plan to the contrary,
Participants will accrue the right to share in allocations of Employer
contributions with respect to periods of qualified military service as provided
in Code Section 414(u). 

(c)          At the end of each Plan Year the Plan Administrator shall
redetermine any Matching Contribution for each Participant based on his or her
eligible annual Compensation in accordance with the Matching Contribution
formula elected by the Employer in the Adoption Agreement.  Any Participant for
whom any Matching Contribution has not been sufficiently made in accordance with
the Matching Contribution formula elected by the Employer shall receive an
additional Matching Contribution so that the total annual deferrals (whether
pre-tax or after-tax) reflected as a percentage of eligible annual Compensation
are matched in accordance with the Matching Contribution formula ("true-up" of
Matching Contributions) selected by the Employer in the Adoption Agreement.  If
no election is made on the Adoption Agreement, no true-up of Matching
Contributions will occur. 

5.5          Allocating Investment Earnings And Losses   Account balances are
adjusted to reflect actual income and investment gains and losses from the
period beginning on the day following the last Valuation Date and ending on the
current Valuation Date.  Each Participant's account shall receive a
proportionate share of the actual income and investment gains and losses during
the period.  The value of accounts for allocation purposes shall be based on the
value of all Participant accounts (without regard to any portion of any such
account attributable to segregated investments) as of the last Valuation Date
less withdrawals, distributions and expenses plus any contributions including
deferrals (whether pre-tax or after-tax) if any, paid from the Trust since the
last Valuation Date.  Investment gains and losses shall be credited to all
Participant accounts having a balance on the Valuation Date regardless of the
vested status of such account and regardless of the Participant's employment
status.  The Plan Administrator shall also have the right to adopt an
alternative procedure for allocating income and investment gains and losses
provided that such alternative procedure is uniform and does not discriminate in
favor of Highly Compensated Employees.  Any change in procedure shall be
effective as of the next following Valuation Date or such other date as agreed
to by the Employer and the Plan Administrator.  Accounts with segregated
investments shall receive the income or loss on such segregated investments. 
Investment gains or losses are determined separately for each investment
alternative offered under the Plan. 

(a)          The value of a Participant's account invested in a mutual fund
(Registered Investment Company) will equal the value of a share in such fund
multiplied by the number of shares credited to the Participant's account. 

(b)          In the case of any pooled investment vehicle, earnings, gains or
losses on the pooled investment vehicle will be allocated among the
Participant's accounts in proportion to the value of each Participant's account
invested in that investment vehicle immediately prior to the Valuation Date. 
The gain or loss attributed to each investment vehicle will be credited to or
charged against the Participants' account.  Alternatively, the Plan
Administrator or his designate may establish unit values for each pooled
investment vehicle offered under the Plan in accordance with uniform procedures
established by the Plan Administrator for this purpose.  The value of the
portion of a Participant's account invested in a pooled investment vehicle will
equal the value of a unit in such investment vehicle multiplied by the number of
units credited to the account. 

(c)          In the case of any investment that is held specifically for a
Participant's account, any gain or loss on such investment will be charged or
credited to that Participant's account. 

5.6          Allocation Adjustments   The Plan Administrator or his designate,
if applicable, shall have the right to redetermine the value of Participant
accounts if a previous allocation or valuation was performed incorrectly.  Such
redetermination shall be made without regard to the reason for the incorrect
allocation.  Such reasons may include, but are not limited to, incorrect
contribution or Employee information provided by the Employer or representative
of the Employer, incorrect valuation of Plan assets, incorrect determination of
investment income and gains or losses, improper interpretation of the Plan's
allocation formulas or procedures, erroneous omission of Top-Heavy minimum
contributions and failure to transmit, receive or interpret amendments to the
allocation formulas, methods or procedures.  Subject to express limits that may
be imposed under the Code, the Plan Administrator reserves the right to delay
the processing of any contribution, distribution or other transaction for any
legitimate business reason (including, but not limited to, failure of systems or
computer programs, failure of means of transmission of data, force majeure, the
failure of any Service Provider to timely receive values or prices, or to
correct for its errors omissions or the errors or omissions of any Service
Provider).  After having made any necessary adjustments, the Plan Administrator
or his designate, if applicable, may issue either revised or adjusted statements
to Participants with an explanation of the allocation adjustments. 

5.7          Participant Statements   The Plan Administrator shall prepare a
statement for each Participant not less frequently than annually.  Statements
may be prepared more frequently as agreed between the Plan Administrator and the
Service Provider or other entity responsible for the maintenance of Plan records
or for valuing Plan assets.  Each statement shall show the additions to and
subtractions from the Participant's account for the period since the last such
statement and shall show the fair market value of the Participant's account as
of the current statement date. 

5.8          Changes In Method And Timing Of Valuing Participants' Accounts   If
necessary or appropriate, the Plan Administrator may establish different or
additional uniform and nondiscriminatory procedures for determining the fair
market value of Participant's accounts under the Plan. 



_______________________________________________________________________



 

ARTICLE VI



RETIREMENT BENEFITS AND DISTRIBUTIONS

 

6.1          Normal Retirement Benefits   A Participant shall be entitled to
receive the balance held in his or her account upon attaining his or her Normal
Retirement Age or at such earlier dates as the provisions of this Article VI may
permit.  If a Participant elects to continue working past his or her Normal
Retirement Age, he or she will continue as an active Participant.  Unless the
Employer elects otherwise in the Adoption Agreement, distribution shall be made
to such Participant at his or her request prior to his or her actual
retirement.  Distribution shall be made in the normal form, or if elected, in
one of the optional forms of payment provided below. 

6.2          Early Retirement Benefits   An Early Retirement benefit may be
available if elected in the Adoption Agreement to individuals who meet the age
and Service requirements specified in the Adoption Agreement.  A Participant who
attains his or her Early Retirement Date will become fully vested, regardless of
any vesting schedule which otherwise might apply.  If a Participant separates
from Service with a nonforfeitable benefit before satisfying the age
requirements, but after having satisfied the Service requirement, the
Participant will be entitled to elect an Early Retirement benefit upon
satisfaction of the age requirement. 

6.3          Benefits On Termination Of Employment 

(a)          If a Participant terminates employment prior to Normal Retirement
Age, such Participant shall be entitled to receive the vested balance held in
his or her account payable at Normal Retirement Age in the normal form, or if
elected, in one of the other forms of payment provided hereunder.  If
applicable, the Early Retirement benefit provisions may be elected. 
Notwithstanding the preceding, a former Participant may, if allowed in the
Adoption Agreement, make application to the Employer requesting early payment of
any deferred vested and nonforfeitable benefit due. 

(b)          If a Participant terminates employment, and the value of the
Participant's Vested Account Balance is not greater than $5,000, the Plan
Administrator may require the Participant to receive a lump sum distribution of
the value of the entire vested portion of such account balance and the nonvested
portion will be treated as a forfeiture.  The Plan Administrator shall continue
to follow a consistent and nondiscriminatory policy, as may be established,
regarding immediate cash-outs of Vested Account Balances. 

(c)          For purposes of this Article, if the value of a Participant's
Vested Account Balance is zero, the Participant shall be deemed to have received
a distribution of such Vested Account Balance immediately following
termination.  If the Participant is reemployed prior to incurring five (5)
consecutive one (1) year Breaks in Service or Periods of Severance, he or she
will be deemed to have immediately repaid such distribution.  Notwithstanding
the above, if the Employer maintains or has maintained a policy of not
distributing any amounts until the Participant's Normal Retirement Age, the
Employer can continue to uniformly apply such policy. 

(d)          If a Participant terminates employment with a Vested Account
Balance greater than $5,000, and elects (with his or her Spouse's consent, if
required) to receive 100% of the value of his or her Vested Account Balance in a
lump sum, the nonvested portion will be treated as a forfeiture.  The
Participant (and his or her Spouse, if required) must consent to any
distribution when the Vested Account Balance described above exceeds $5,000. 

(e)          If a Participant who is not 100% vested receives or is deemed to
receive a distribution pursuant to this paragraph and resumes employment covered
under this Plan, the Participant shall have the right to repay to the Plan the
full amount of the distribution attributable to both Employer contributions and
Elective Deferrals on or before the earlier of the date the Participant incurs
five (5) consecutive one (1) year Breaks in Service following the date of
distribution or five (5) years after the first date on which the Participant is
subsequently reemployed.  In such event, the Participant's account shall be
restored to the value thereof at the time the distribution was made.  The
account may be further increased by the Plan's income and investment gains
and/or losses on the undistributed amount from the date of the distribution to
the date of repayment. 

(f)           A Participant shall have the option to postpone payment of his or
her Plan benefits until his or her Required Beginning Date if the Participant's
Vested Account Balance is greater than $5,000.  Any balance in a Participant's
account resulting from his or her Employee contributions listed at paragraph
5.1(b) hereof not previously withdrawn, if any, may be withdrawn by the
Participant immediately following separation from Service. 

(g)          If a Participant ceases to be an active Employee as a result of a
Disability, such Participant shall have the right to make an application for a
disability retirement benefit payment.  The Participant's account balance will
be deemed "immediately distributable" as set forth in paragraph 6.4, and will be
fully vested pursuant to paragraph 9.2. 

(h)          If elected in the Adoption Agreement, when a terminating
Participant or Employee does not make a timely election with respect to the cash
out distribution of amounts greater than $1,000 but less than or equal to
$5,000, pursuant to Code Sections 411(a)(7), 411(a)(11) and 417(e)(7), the Plan
Administrator will make a direct rollover into an individual retirement account
or annuity ("IRA").  The Plan Administrator will select the IRA trustee or
custodian, establish the IRA and make the initial IRA investment selection. 

6.4          Restrictions On Immediate Distributions 

(a)          An account balance is immediately distributable if any part of the
account balance could be distributed to the Participant (or Surviving Spouse)
before the Participant attains (or would have attained if not deceased) the
later of the Normal Retirement Age or age sixty-two (62). 

(b)          If the value of a Participant's Vested Account Balance exceeds
$5,000, or there are remaining payments to be made with respect to a particular
distribution option that previously commenced, and the account balance is
immediately distributable, the Participant and his or her Spouse (or where
either the Participant or the Spouse has died, the survivor) must consent to any
distribution of such account balance. 

(c)          If payment in the form of a Qualified Joint and Survivor Annuity is
not required with respect to a Participant and the value of a Participant's
Vested Account Balance exceeds $5,000, and the account balance is immediately
distributable, only the Participant must consent to any distribution of such
account balance. 

(d)          The consent of the Participant and/or the Spouse shall be obtained
in writing or in such other form accepted by the Plan Administrator within the
ninety (90) day period ending on the Annuity Starting Date, which is the first
day of the first period for which an amount is paid as an annuity or in any
other form.  The Plan Administrator shall notify the Participant and the
Participant's Spouse of the right to defer any distribution until the
Participant's account balance is no longer immediately distributable.  Such
notification shall include a general description of the material features, and
an explanation of the relative values of, the optional forms of benefit
available under the Plan in a manner that would satisfy the notice requirements
of Code Section 417(a)(3), and shall be provided no less than thirty (30) days
and no more than ninety (90) days prior to the Annuity Starting Date. 

(e)          If the distribution is one to which Code Sections 401(a)(11) and
417 do not apply, such distribution may commence less than thirty (30) days
after the notice required under Regulation Section 1.411(a)-11(c) is given
provided that: 

(1)          the Plan Administrator clearly informs the Participant that the
Participant has the right to a period of at least thirty (30) days after
receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option), and 

(2)          the Participant after receiving the notice affirmatively elects a
distribution. 

               If a distribution is one to which Code Section 417 does apply,
the distribution may commence less than thirty (30) days, but not less than
seven (7) days after the notice required under Regulations Section
1.411(a)-11(c) is given, provided that the conditions of sub-paragraphs (1) and
(2) above are satisfied with regard to both the Participant and the
Participant's Spouse. 

(f)           Notwithstanding the foregoing, only the Participant need consent
to the commencement of a distribution in the form of a Qualified Joint and
Survivor Annuity while the account balance is immediately distributable. 
Furthermore, if payment in the form of a Qualified Joint and Survivor Annuity is
not required with respect to the Participant pursuant to paragraph 8.7 of the
Plan, only the Participant need consent to the distribution of an account
balance that is immediately distributable.  Neither the consent of the
Participant nor the Participant's Spouse shall be required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or Code Section 415
or constitutes Excess Deferrals, Excess Contributions or Excess Aggregate
Contributions.  In addition, upon termination of this Plan if the Plan does not
offer an annuity option (purchased from a commercial provider), the
Participant's account balance may, without the Participant's consent, be
distributed to the Participant or transferred to another Defined Contribution
Plan [other than an employee stock ownership plan as defined in Code Section
4975(e)(7)] within the same controlled group. 

6.5          Normal And Optional Forms Of Payment   

(a)          The normal form of payment for a profit sharing, 401(k) or SIMPLE
401(k) plan satisfying the requirements of paragraph 8.7 herein shall be a lump
sum with no option for annuity payments. 

(b)          A Plan other than a money purchase pension plan, a target benefit
plan or a profit-sharing plan required to provide a Joint and Survivor benefit
may be amended to eliminate or restrict optional payment forms provided that a
single lump sum payment options remains available, that is an otherwise
identical distribution form to the eliminated or restricted option, except with
respect to the timing of payments after commencement.  The form must have the
same (or less restrictive) timing of distribution, medium of distribution and
eligibility conditions that were available for the eliminated forms of payment,
and any such amendment will not be effective until the earlier of ninety (90)
days after the date that Plan Participants are provided with the written notice
of the Plan amendment in the form of a summary of material modification (SMM) or
the first day of the second Plan Year after the Plan Year in which the amendment
is adopted. 

(c)          For money purchase and target benefit plans, the normal form of
payment hereunder shall be a Qualified Joint and Survivor Annuity as provided
under Article VIII.  Effective January 1, 2002, the Employer may elect in the
Adoption Agreement to eliminate any periodic payment options that are not
required by the Qualified Joint and Survivor Annuity rules such as but not
limited to installment payments. 

(d)          The normal form of payment shall be automatic, unless the
Participant files a written request with the Employer prior to the date on which
the benefit is automatically payable, electing another option available under
the Plan. 

(e)          A Participant whose Vested Account Balance exceeds $5,000 shall
(with the consent of his or her spouse, if applicable) have the right to receive
his or her benefit in a single lump sum or in installment payments.  Installment
payments need not be equal or substantially equal until such time as the
individual reaches his or her Required Beginning Date.  Installment payments
which are intended to be equal or substantially equal can be made monthly,
quarterly, semi-annually or annually based on any period not extending beyond
the Joint and Survivor life expectancy of the Participant and his or her
Beneficiary. 

(f)           Benefits payable under the Plan may be distributed in cash or
in-kind as elected in the Adoption Agreement. 

(g)          The Employer may elect on the Adoption Agreement to limit a
Participant's right to receive distributions in the form of marketable
securities (other than Employer securities) and to require distributions in the
form of cash only.  Only the right to receive a distribution in the form of
cash, Employer securities and/or other property that is not marketable is
protected.  Any such amendment to the Plan will not be effective until the
earlier of ninety (90) days after the date that Plan Participants are provided
with the written notice of the Plan amendment in the form of a summary of
material modification (SMM) or the first day of the second Plan Year after the
Plan Year in which the amendment is adopted. 

(h)          A Plan that permits its Participants to receive in-kind
distributions may be amended to limit the available in-kind distributions to the
investments listed in any such amendment and only to the extent the investments
as outlined in the amendment are held in the Participant's account at the time
of the distribution.  The amendment must include all investments (other than
marketable securities for which cash may be substituted) that is held in a
Participant's account at the time of the amendment and for which the Plan, prior
to such amendment allowed for distribution of those investments in kind.  The
right to an in-kind distribution for investments held at the time of the
distribution would only have to be protected to the extent such investment was
in the Participant's account at the time the amendment was adopted or effective,
if later.  Any such amendment will not be effective until the earlier of ninety
(90) days after the date that Plan Participants are provided with the written
notice of the Plan amendment in the form of a summary of material modification
(SMM) or the first day of the second Plan Year after the Plan Year in which the
amendment is adopted. 

(i)           Promissory notes of Participants may be distributed in-kind
pursuant to the Employer's loan policy document. 

(j)           Distribution of benefits payable in the form of installments shall
be paid in cash. 

(k)          The propriety, amount, and form of any distribution made under the
terms of this Plan shall be determined by the Plan Administrator.  Upon such
determination, the Plan Administrator shall direct the Trustee or Custodian in
writing or by any such other means as expressly agreed upon, to make such a
distribution. 

6.6          Commencement Of Benefits   

(a)          Unless the Participant elects otherwise, distribution of benefits
will begin no later than the sixtieth day after the close of the Plan Year in
which the latest of the following events occurs: 

(1)          the Participant attains age sixty-five (65) (or Normal Retirement
Age if earlier), 

(2)          the tenth anniversary of the year in which the Participant
commenced participation in the Plan, or 

(3)          the Participant terminates Service with the Employer. 

(b)          (Notwithstanding the foregoing, the failure of a Participant and
Spouse (if necessary) to consent to a distribution while a benefit is
immediately distributable within the meaning of paragraph 6.4 hereof, shall be
deemed an election to defer commencement of payment of any benefit sufficient to
satisfy this paragraph 

(c)          If elected in the Adoption Agreement, if a terminating Participant
or Employee does not make a timely election with respect to the cash-out
distribution pursuant to Code Sections 411(a)(7), 411(a)(11) and 417(e)(1), the
Plan Administrator will make a direct rollover into an individual retirement
account or annuity (IRA).  The Plan Administrator will select the IRA trustee or
custodian, establish the IRA account and make the initial IRA investment
selection. 

6.7          Transitional Rules For Cash-Out Limit   This paragraph provides
transitional rules with regard to the cash-out limits for distributions made
prior to March 21, 1999. 

(a)          Distributions Subject To Code Section 417 -- If payments in the
form of a Qualified Joint and Survivor Annuity are required with regard to a
Participant, the rules in this sub-paragraph 6.7(a) are substituted for the rule
in the first sentence of paragraph 6.4(b).  If the value of the Participant's
Vested Account Balance exceeds $5,000 and the account balance is immediately
distributable, the Participant and the Participant's Spouse (or where either the
Participant or the Spouse has died, the survivor) must consent to any
distribution of such account balance. 

(b)          Distributions Not Subject To Code Section 417 -- If payment in the
form of a Qualified Joint and Survivor Annuity is not required with respect to a
Participant, the rules in this subparagraph 6.7(b) are substituted for the rules
in paragraph 6.4(c). 

               If the value of a Participant's Vested Account Balance derived
from Employer and Employee contributions: 

(1)          for Plan Years beginning before August 6,1997, exceeds $3,500 (or
exceeded $3,500 at the time of any prior distribution), 

(2)          that either exceeds $5,000 or is a remaining payment under a
selected optional form of payment that exceeded $5,000 at the time the selected
payment began, and 

(3)          for Plan Years beginning after August 5, 1997 and for a
distribution made after March 21, 1999, that either exceeds $5,000 or is a
remaining payment under a selected optional form of payment that exceeded $5,000
at the time the selected payment began, and the account balance is immediately
distributable, the Participant and the Participant's Spouse (or where either the
Participant or the Spouse had died, the survivor) must consent to any
distribution of such account balance. 

(c)          If the value of a Participant's Vested Account Balance exceeds
$5,000 or is a remaining payment under a selected optional form of payment that
exceeded $5,000 at the time the selected payment began, and the account balance
is immediately distributable, the Participant must consent to any distribution
of such account balance. 

6.8          In-Service Withdrawals   If elected in the Adoption Agreement, an
Employer may elect to permit a Participant in the Plan to make an in-service
withdrawal subject to any limitation(s) specified in the Adoption Agreement. 

(a)          An Employee may withdraw all or any part of the fair market value
of his or her Voluntary or Required After-tax Contributions as described in
Article IV, other than Elective Deferrals, upon request to the Plan
Administrator unless indicated otherwise on the Adoption Agreement.  No amount
will be forfeited solely as a result of a Participant's withdrawal of an amount
pursuant to this paragraph 6.8.  Employee Rollover Contributions may be
withdrawn at any time unless indicated otherwise on the Adoption Agreement. 

(b)          Subject to Article VIII, Joint and Survivor Annuity Requirements
(if applicable) and pursuant to the Employer's election in the Adoption
Agreement, a Participant may be eligible to withdraw any part of his or her
Qualified Voluntary Contribution account by making application to the Plan
Administrator.  A request to withdraw amounts pursuant to this paragraph must be
consented to by the Participant's Spouse unless the Plan satisfies the safe
harbor under paragraph 8.7 hereof.  Spousal consent, if required, shall comply
with the requirements of paragraph 6.4 relating to immediate distributions. 

(c)          A Participant may withdraw all or any part of the fair market value
of his or her pre-1987 Voluntary Contributions with or without withdrawing the
earnings attributable thereto.  Post-1986 Voluntary Contributions may only be
withdrawn along with a portion of the earnings thereon.  The amount of the
earnings to be withdrawn is determined by using the formula: DA [1-(V / V+E)],
where DA is the distribution amount, V is the amount of Voluntary Contributions
and V+E is the amount of Voluntary Contributions plus the earnings attributable
thereto.  The aggregate value of the Participant's Vested Account Balance
derived from Employer and Employee contributions (including Rollovers), whether
vested before or upon death, includes the proceeds of insurance contracts, if
any, on the Participant's life.  The provisions of this Article shall apply to a
Participant who is vested in amounts attributable to Employer contributions,
Employee contributions (or both) at the time of death or distribution. 

(d)          Unless otherwise elected by the Employer in the Adoption Agreement,
Elective Deferrals, Qualified Non-Elective Contributions, Safe Harbor Matching
and Non-Elective Contributions, and Qualified Matching Contributions, and income
allocable to each, are not distributable to a Participant earlier than upon
separation from Service, death, or Disability.  Such amounts may also be
distributed upon: 

(1)          termination of the Plan without the establishment of another
Defined Contribution Plan other than an employee stock ownership plan [as
defined in Code Section 4975(e)(7)] or a Simplified Employee Pension Plan [as
defined in Code Section 408(k)], or a SIMPLE IRA plan [as defined in Code
Section 408(p)], 

(2)          the disposition by a corporation to an unrelated corporation of
substantially all of the assets [within the meaning of Code Section 409(d)(2)]
used in a trade or business of such corporation if such corporation continues to
maintain this Plan after the disposition, but only with respect to Employees who
continue employment with the corporation acquiring such assets, 

(3)          the disposition by a corporation to an unrelated entity of such
corporation's interest in a subsidiary [within the meaning of Code Section
409(d)(3)] if such corporation continues to maintain this Plan, but only with
respect to Employees who continue employment with such subsidiary, 

(4)          the attainment of age 59 1/2, or 

(5)          as may otherwise be permitted under ERISA, the Code, by any IRS
pronouncement, or Revenue Ruling which may be issued from time to time. 

(e)          An in-service withdrawal shall not be eligible for redeposit to the
Trust.  A withdrawal under this paragraph shall not prohibit such Participant
from sharing in any future Employer contribution he or she would otherwise be
eligible to receive. 

(f)           Money purchase pension plans and target benefit plans may not
allow in-service withdrawals prior to attainment of the Normal Retirement Age as
specified in the Adoption Agreement. 

(g)          Notwithstanding any provisions of the Plan to the contrary, to the
extent that any optional form of benefit under this Plan permits a distribution
prior to the Participant's retirement, death, Disability, or separation from
Service, and prior to Plan termination, the optional form of benefits is not
available with respect to benefits attributable to assets (including the
post-transfer earnings thereon) and liabilities that are transferred within the
meaning of Code Section 414(l), to this Plan from a money purchase pension plan
qualified under Code Section 401(a) (other than any portion of those assets and
liabilities attributable to Voluntary After-tax Contributions). 

(h)          Partially Vested Participants -- If a distribution is made at a
time when a Participant has a nonforfeitable right to less than 100% of the
account balance derived from Employer contributions and the Participant may
increase the nonforfeitable percentage in the account: 

(1)          a separate account will be established for the Participant's
interest in the Plan as of the time of the distribution, and 

(2)          at any relevant time the Participant's nonforfeitable portion of
the separate account will be equal to an amount ("X") determined by the
formula: 

X  =  P  [ AB  +  D ]  -  D

              For purposes of applying the formula: "P" is the nonforfeitable
percentage at the relevant time, "AB" is the account balance at the relevant
time, "D" is the amount of the distribution. 

6.9          Hardship Withdrawals   If elected in the Adoption Agreement, a
Participant may request a Hardship withdrawal as provided in this paragraph.  If
applicable, Hardship withdrawals are subject to the spousal consent requirements
in Code Sections 401(a)(11) and 417.  A request to withdraw amounts must be
consented to by the Participant's Spouse unless the Plan satisfies the safe
harbor provisions under paragraph 8.7 hereof.  Spousal consent, if required,
shall comply with the requirements of paragraph 6.4 relating to immediate
distributions. 

               A Participant may withdraw any amount attributable to
profit-sharing contributions, Elective Deferrals, Matching Contributions,
Rollover and Transfer Contributions, not in excess of the vested amount of such
contributions, if the withdrawal is made after the Participant attains age 59
1/2. 

               A Participant shall be permitted to make a Hardship withdrawal of
any amount attributable to the vested portion of Elective Deferral Contributions
(and any earnings credited to a Participant's account as of the end of the last
Plan Year ending before July 1, 1989), profit-sharing contributions, Matching
Contributions, Rollover Contributions and Transfer Contributions (without regard
to attainment of age 59 1/2 or Disability) if the Participant establishes that
an immediate and heavy financial need exists and the withdrawal is necessary to
satisfy such financial need.  Such request shall be made in accordance with
procedures adopted by the Plan Administrator or his or her designate who shall
have sole authority to authorize and direct a Hardship withdrawal pursuant to
the following rules: 

(a)           Administrative Requirements -- A distribution will be considered
as necessary to satisfy an immediate and heavy financial need of the Participant
only if: 

(1)          The Participant has obtained all distributions, other than Hardship
distributions, and all nontaxable loans under all plans maintained by the
Employer. 

(2)          The Participant's Elective Deferrals, Voluntary After-tax
Contributions and Required After-tax Contributions will be suspended for all
plans maintained by the Employer (other than benefits under Code Section 125
plans) for twelve (12) months after the receipt of the Hardship distribution. 

(3)          The distribution is not in excess of the amount of the immediate
and heavy financial need described at paragraph (b) including amounts necessary
to pay any Federal, state or local income taxes or penalties reasonably
anticipated to result from the distribution. 

(4)          All plans maintained by the Employer must provide that a
Participant may not make Elective Deferrals for the Participant's taxable year
immediately following the taxable year of the Hardship distribution in excess of
the applicable limit under Code Section 402(g) for such taxable year, less the
amount of such Participant's Elective Deferrals for the taxable year during
which the Hardship distribution was received. 

(b)          Exclusive Reasons For Hardship Withdrawal -- An immediate and heavy
financial need exists when the Hardship withdrawal will be used to pay the
following: 

(1)          expenses incurred or necessary for medical care [described in Code
Section 213(d)] of the Participant, his or her Spouse, children and other
dependents, 

(2)          the cost directly related to the purchase (excluding mortgage
payments) of the principal residence of the Participant, 

(3)          payment of tuition and related educational expenses (including but
not limited to expenses associated with room and board) for the next twelve (12)
months of post-secondary education for the Participant, his or her Spouse,
children or other dependents, or  

(4)          the need to prevent eviction of the Participant from or a
foreclosure on the mortgage of, the Participant's principal residence. 

(c)          If a request for a Hardship withdrawal is approved by the Plan
Administrator, funds shall be withdrawn from the contribution sources as elected
in the Adoption Agreement unless provided otherwise by the Plan Administrator in
an administrative procedure.  Liquidation of a Participant's assets for the
purpose of a Hardship withdrawal will be allocated on a pro-rata basis across
all the investment alternatives in a Participant's account, unless otherwise
provided by administrative procedure or by a directive from the Plan
Administrator or by the Plan Participant. 

6.10        Direct Rollover Of Benefits  

(a)          Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a Participant's election under this paragraph, for
distributions made on or after January 1, 1993, a Participant may elect, at the
time and in the manner prescribed by the Plan Administrator, to have any portion
of an Eligible Rollover Distribution paid directly to an Eligible Retirement
Plan or individual retirement account specified by the Participant in a Direct
Rollover.  Any portion of a distribution which is not paid directly to an
Eligible Retirement Plan or individual retirement account shall be distributed
to the Participant.  For purposes of this paragraph, a surviving Spouse or a
Spouse or former Spouse who is an alternate payee under a Qualified Domestic
Relations Order as defined in Code Section 414(p), will be permitted to elect to
have any Eligible Rollover Distribution paid directly to an individual
retirement account (IRA) or an individual retirement annuity (IRA) or to another
Qualified Plan in which the alternate payee is a participant. 

(b)          If the entire Vested Account Balance is not eligible for a Direct
Rollover of benefits as described in (a) above, the Participant may either make
an elective transfer of the entire Vested Account Balance pursuant to the
procedure described at paragraph 4.5 or a direct rollover of the portion which
can be rolled over as described in (a) above and an elective transfer of the
rest as described in paragraph 4.5 herein. 

(c)          After December 31, 2001, the elective transfer of distributable
benefits will be available only if the direct rollover provisions of Code
Section 401(a)(31) would not be available to transfer the Participant's entire
Vested Account Balance to the transferee plan.  This elective transfer option
will only be available in the following circumstances. 

(1)          The Plan does not have a single sum distribution option available,
the benefits are distributable only in a periodic payment method. 

(2)          The distribution includes benefits that are not eligible for
rollover treatment, including benefits attributable to After-tax Contributions,
required minimum distributions or other amounts that have previously been
included in income. 

(d)          Distributions that consist of the Participant's entire account
balance which is entirely eligible for rollover treatment will be transferred as
a direct rollover rather than an elective transfer. 

6.11        Participant's Notice   In the event that a Participant's benefit
becomes payable under Plan terms or if a Participant requests distribution of
his or her benefit, the Plan Administrator shall provide such Participant with a
notice regarding distribution of such benefit.  The notice shall describe any
Plan related information regarding the distribution including the Joint and
Survivor Annuity requirements provided at paragraph 6.4(d), if applicable, the
normal and optional forms of payment provided at paragraph 6.5, and the
information required in connection with an Eligible Rollover Distribution. 
Information in connection with an Eligible Rollover Distribution shall include
the right to have the funds transferred directly to another Qualified Plan or
individual retirement account, the income tax withholding requirements, the
rollover rules with respect to amounts distributed to the Participant, the
default direct rollover provisions of Vested Account Balances greater than
$1,000 but less than or equal to $5,000 (an other appropriate information such
as the name and address, and telephone number of the IRA Trustee and information
regarding IRA maintenance and withdrawal fees and a how the IRA funds will be
invested) and the general tax rules which apply to such distributions.  Such
notice shall be provided to the Participant within the time period prescribed at
paragraph 6.4(d) hereof or, if the safe harbor provisions of paragraph 8.7 are
applicable, not less than thirty (30) days prior to the Annuity Starting Date,
subject to a waiver period of a lesser number of days if elected by the
Participant and if applicable, their Spouse.  Any default direct rollover will
occur not less that thirty (30) days and not more than ninety (90) days after
such notice with the explanation of the default direct rollover is provided to
the separating Participant. 

6.12        Assets Transferred From Money Purchase Pension Plans 
 Notwithstanding any provision of this Plan to the contrary, to the extent that
any optional form of benefit under this Plan permits a distribution prior to the
Employee's retirement, death, Disability, or severance from employment, and
prior to Plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the associated
post-transfer earnings) and liabilities that are transferred, within the meaning
of Code Section 414(l), to this Plan from a money purchase pension plan
qualified under Code Section 401(a) (other than any portion of those assets and
liabilities attributable to Voluntary After-tax Contributions). 

6.13        Assets Transferred From A Code Section 401(k) Plan   If the Plan
receives a direct transfer (by merger or otherwise) of Elective Deferrals (or
amounts treated as Elective Deferrals) under a Plan with a Code Section 401(k)
arrangement, the distribution restrictions of Code Sections 401(k)(2) and
401(k)(10) continue to apply to those transferred Elective Deferrals. 

_______________________________________________________________________



 

ARTICLE VII



DISTRIBUTION REQUIREMENTS

 

7.1          Joint And Survivor Annuity Requirements   All distributions made
under the terms of this Plan must comply with the provisions of Article VIII
including, if applicable, the safe harbor provisions thereunder. 

7.2          Minimum Distribution Requirements   All distributions required
under this Article shall be determined and made in accordance with the minimum
distribution requirements of Code Section 401(a)(9) and the Regulations issued
thereunder, including the minimum distribution incidental benefit rules found at
Regulations Section 1.401(a)(9)-2.  The entire interest of a Participant must be
distributed or begin to be distributed no later than the Participant's Required
Beginning Date.  Life expectancy and joint and last survivor life expectancies
are computed by using the expected return multiples found in Tables V and VI of
Regulations Section 1.72-9. 

7.3          Limits On Distribution Periods   As of the First Distribution
Calendar Year, distributions, if not made in a single sum, may only be made over
one of the following periods (or a combination thereof): 

(a)          the life of the Participant, 

(b)          the life of the Participant and their Beneficiary, 

(c)          a period certain not extending beyond the life expectancy of the
Participant, or 

(d)          a period certain not extending beyond the joint and last survivor
life expectancy of the Participant and their Beneficiary. 

7.4          Required Distributions On Or After The Required Beginning Date 

(a)          If a Participant's benefit is to be distributed over (i) a period
not extending beyond the life expectancy of the Participant or the joint life
and last survivor expectancy of the Participant and the Participant's
Beneficiary or (ii) a period not extending beyond the life expectancy of the
Beneficiary, the amount required to be distributed for each calendar year,
beginning with distributions for the First Distribution Calendar Year, must at
least equal the sum obtained by dividing the Participant's benefit by the
Applicable Life Expectancy. 

(b)          The amount to be distributed each year beginning with distributions
for the First Distribution Calendar Year, shall not be less than the quotient
obtained by dividing the Participant's Benefit by the lesser of (i) the
Applicable Life Expectancy or (ii) if the Participant's Spouse is not the
Beneficiary, the applicable divisor determined from the table set forth in Q&A-4
of Regulations Section 1.401(a)(9)-2.  Distributions after the death of the
Participant shall be distributed using the Applicable Life Expectancy as the
relevant divisor without regard to Regulations Section 1.401(a)(9)-2. 

(c)          The minimum distribution required for the Participant's First
Distribution Calendar Year must be made on or before the Participant's Required
Beginning Date.  The minimum distribution for other calendar years, including
the minimum distribution for the Distribution Calendar Year in which the
Participant's Required Beginning Date occurs, must be made on or before December
31 of that Distribution Calendar Year. 

(d)          If the Participant's Benefit is distributed in the form of an
annuity, distributions thereunder shall be made in accordance with the
requirements of Code Section 401(a)(9) and the Regulations thereunder. 

(e)          Distributions made to a Participant and the Participant's
Beneficiary shall be made in accordance with the incidental death benefit
requirements of Code Section 401(a)(9) and the Regulations issued thereunder. 

(f)           For purposes of determining the amount of the required
distribution for each Distribution Calendar Year, the account balance to be used
is the account balance determined as of the last Valuation Date preceding the
Distribution Calendar Year.  This balance will be increased by the amount of any
contributions or forfeitures allocated to the account balance after the
Valuation Date in such preceding calendar year.  Such balance will also be
decreased by distributions made after the Valuation Date in such preceding
Calendar Year. 

(g)          For purposes of paragraph 7.4(f), if any portion of the minimum
distribution for the First Distribution Calendar Year is made in the second
Distribution Calendar Year on or before the Required Beginning Date, the amount
of the minimum distribution made in the second Distribution Calendar Year shall
be treated as if it had been made in the immediately preceding Distribution
Calendar Year. 

7.5          Required Beginning Date   If this Plan is an amendment or
restatement of a Plan which included the provisions of the minimum distribution
rules as in effect prior to the enactment of the Small Business Job Protection
Act of 1996 (SBJPA), the Employer may elect in the Adoption Agreement to
substitute the minimum distribution rules in effect after the enactment of
SBJPA.  The Employer, so electing, must also elect in the Adoption Agreement
those transitional rules that shall apply to its Plan. 

(a)          The Required Beginning Date for a Participant who is a 5% owner
with respect to the Plan Year ending in the calendar year in which the
Participant attains age 70 1/2 is the April 1 of the calendar year following the
calendar year in which the Participant attains age 70 1/2.  Once distributions
have begun to a 5% owner under this paragraph, they must continue to be
distributed even if the Participant ceases to be a 5% owner in any subsequent
year. 

(b)          Unless the Employer has elected to continue to operate the
provisions of the minimum required distribution in accordance with the
provisions prior to the enactment of the SBJPA, or if elected otherwise in the
Adoption Agreement or by operation of the Plan, the Required Beginning Date for
a Participant who is not a 5% owner is no later than the April 1 of the calendar
year following the later of the calendar year in which the Participant attains
age 70 1/2 or the calendar year in which the Participant retires. 

(c)          If the Employer has elected to continue under the prior provisions
of the law, then except as provided below, the Required Beginning Date is the
April 1 of the calendar year following the calendar year in which a Participant
attains age 70 1/2. 

(1)          A Participant who: 

(i)           is not a 5% owner, 

(ii)          has not had a Separation from Service, 

(iii)         had attained age 70 1/2 prior to 1997, and 

(iv)         had previously commenced required minimum distributions under the
distribution rules (as then in effect) may elect to discontinue receiving
distributions under the Plan.  A Participant who makes such an election to
discontinue distributions must establish a new Annuity Starting Date when
benefits recommence under the Plan.  A married Participant who is subject to the
Qualified Joint and Survivor Annuity provisions of 8.9 must obtain spousal
consent to discontinue his or her distributions if distributions are in the form
of a Qualified Joint and Survivor Annuity and to recommence benefits in a form
other than a Qualified Joint and Survivor Annuity.  Any such election will be
made pursuant to the uniform and nondiscriminatory procedures established by the
Plan Administrator. 

(2)          A Participant who:  

(i)           is not a more than 5% owner, and 

(ii)          had attained age 70 1/2 in 1997 or in a later year (or attained
age 70 1/2 in 1996, but had not commenced required minimum distributions in
1996) may elect to postpone distribution of the required minimum distributions
until the Participant's Required Beginning Date as established in this
paragraph.  If a Participant attained age 70 1/2 in 1996, he or she must have
elected under this paragraph to postpone distribution by December 31, 1997.  If
the Participant attains age 70 1/2 in 1997 or later, he or she must elect to
postpone distributions under this paragraph not later than April 1 of the year
following the year in which the Participant attained age 70 1/2. 

(iii)         Notwithstanding the foregoing, a Participant who is not a more
than 5% owner, has not had a separation from service, and is currently in
benefit payment status because of attainment of age 70 1/2 in 1997 or in a later
year (or attained age 70 1/2 in 1996) may elect to discontinue receiving
distributions under the Plan and recommence payments by April 1 of the calendar
year in which the Participant retires.  A Participant who makes such an election
to discontinue distributions must establish a new Annuity Starting Date when
benefits recommence under the Plan.  A married Participant who is subject to the
Qualified Joint and Survivor Annuity provisions of paragraph 8.9 must obtain
spousal consent to discontinue his or her distributions if distributions are in
the form of a Qualified Joint and Survivor Annuity and to recommence benefits in
the form other than a Qualified Joint and Survivor Annuity.  Any such election
will be made pursuant to the uniform and nondiscriminatory procedures
established by the Plan Administrator. 

(3)          The Required Beginning Date for a Participant who: 

(i)           had attained age 70 1/2 prior to January 1, 1998, and 

(ii)          was not a 5% owner at any time during the Plan Year ending with or
within the calendar year in which the Participant attained age 66 1/2 or any
subsequent Plan Year, is April 1 of the calendar year following the calendar
year in which the Participant retires. 

(4)          Except as provided above, the Required Beginning Date for a
Participant who was a 5% owner at any time during the five (5) Plan Year period
ending in the calendar year in which the Participant attained age 70 1/2 is
April 1 of the calendar year following the calendar year in which the
Participant attained age 70 1/2.  For a Participant who became a 5% owner during
any Plan Year after the calendar year in which the Participant attained age 70
1/2, the Required Beginning Date is April 1 of the calendar year in which such
subsequent Plan Year ends. 

               For purposes of this Article, the term 5% owner shall have the
same meaning as the term is defined under Code Section 416.  A Participant is
treated as a 5% owner under this paragraph if such Participant is a 5% owner at
any time during the Plan Year ending with or within the calendar year the
Participant attains age 70 1/2.  Once distributions have begun to a 5% owner
under this paragraph, they must continue to be distributed even if the
Participant ceases to be a 5% owner in a subsequent year. 

7.6          Transitional Rules 

(a)          Notwithstanding the other requirements of this Article and subject
to the requirements of Article VIII, Joint and Survivor Annuity Requirements,
distribution on behalf of any Employee, including a 5% owner may be made in
accordance with all of the following requirements, regardless of when such
distribution commences: 

(1)          the distribution by the Trust is one which would not have
disqualified such Trust under Code Section 401(a)(9) as in effect prior to
amendment by the Deficit Reduction Act of 1984, 

(2)          the distribution is in accordance with a method of distribution
designated by the Participant whose interest in the Trust is being distributed
or, if the Participant is deceased, by a Beneficiary of such Participant, 

(3)          such designation was in writing, was signed by the Participant or
the Beneficiary, and was made before January 1, 1984, 

(4)          the Participant had accrued a benefit under the Plan as of December
31, 1983, and 

(5)          the method of distribution designated by the Participant or the
Beneficiary specifies the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Participant's death, the Beneficiaries of the Participant listed in order of
priority. 

(b)          A distribution upon death will not be covered by this transitional
rule unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Participant. 

(c)          For any distribution which commences before January 1, 1984, but
continues after December 31, 1983, the Participant or the Beneficiary to whom
such distribution is being made, will be presumed to have designated the method
of distribution under which the distribution is being made, if the method of
distribution was specified in writing and the distribution satisfies the
requirements in subparagraphs (a)(1) through (5) above. 

(d)          If a designation is revoked, any subsequent distribution must
satisfy the requirements of Code Section 401(a)(9) and the Regulations
thereunder.  If a designation is revoked subsequent to the date distributions
are required to begin, the Plan must distribute by the end of the calendar year
following the calendar year in which the revocation occurs the total amount not
yet distributed which would have been required to have been distributed to
satisfy Code Section 401(a)(9) and the Regulations thereunder, but for the Code
Section 242(b)(2) election of the Tax Equity and Fiscal Responsibility Act of
1982.  For calendar years beginning after 1988, such distributions must meet the
minimum distribution incidental benefit requirements in Section 1.401(a)(9)-2 of
the Income Tax Regulations.  Any changes in the designation will be considered
to be a revocation of the designation.  However, the mere substitution or
addition of another Beneficiary (one not named in the designation) under the
designation will not be considered to be a revocation of the designation, so
long as such substitution or addition does not alter the period over which
distributions are to be made under the designation, directly or indirectly (for
example, by altering the relevant measuring life).  In the case in which an
amount is transferred or rolled over from one plan to another plan, the rules in
Q&A J-2 and Q&A J-3 of the Regulations shall apply. 

7.7          Designation Of Beneficiary   Each Participant shall file a written
designation of Beneficiary with the Plan Administrator upon qualifying for
participation in this Plan.  Such designation shall remain in force until
revoked by the Participant by filing a new Beneficiary designation form with the
Employer.  A profit-sharing or 401(k) Plan satisfying the requirements of
paragraph 8.7 requires the Beneficiary shall be the Participant's Spouse, if
any, unless such Spouse properly consents otherwise. 

7.8          Beneficiary 

(a)          For purposes of the Plan, a Beneficiary is the person or persons
designated as such in accordance with Code Section 401(a)(9) and the Regulations
thereunder by the Participant or by the Participant's surviving Spouse if the
Participant's surviving Spouse is entitled to receive distributions under the
Plan.  Such a designation by the Participant's surviving Spouse, however, shall
relate solely to the distributions to be made under the Plan after the death of
both the Participant and the surviving Spouse.  A Beneficiary designation shall
be communicated to the Plan Administrator on a form or other type of
communication acceptable to the Plan Administrator for use in connection with
the Plan, signed by the designating person, and subject to the last sentence of
this subparagraph (a), filed with the Plan Administrator in accordance with this
paragraph 7.8 not later than thirty (30) days after the designating person's
death.  The form may name individuals, trusts or estates to take upon the
contingency of survival and may specify or limit the manner of distribution
thereto.  In the event a Participant or the Participant's surviving Spouse, as
the case may be, fails to properly designate a Beneficiary (including, as
improper, a designation to which the Participant's surviving Spouse did not
properly consent) or in the event that no properly designated Beneficiary
survives the Participant or the Participant's surviving Spouse, as applicable,
then the Beneficiary of such person shall be his surviving Spouse or, if none,
his issue per stirpes or, if no issue, the Participant's surviving parents in
equal shares, or if no surviving parents, then to the Participant's estate. 

              The Beneficiary designation last accepted by the Plan
Administrator during the designating person's lifetime before such distribution
is to commence shall be controlling and, whether or not fully dispositive of the
vested portion of the account of the Participant involved, thereupon shall
revoke all such forms previously filed by that person. 

(b)          Notwithstanding subparagraph (a) of this paragraph 7.8, the
designation by a married Participant of any Beneficiary other than the
Participant's Spouse, or the change of any such Beneficiary to a new Beneficiary
other than the Participant's Spouse, shall not be valid unless made in writing
and consented to by the Participant's Spouse.  The Spouse's consent to such
designation must be made in the manner described in this paragraph 7.8. 

(c)          Any Beneficiary designation made and in effect under a Qualified
Plan immediately prior to that Plan's amendment and continuation in the form of
this Plan shall be deemed to be a valid Beneficiary designation filed under this
Plan to the extent consistent with this Plan.  If such Beneficiary designation
was made with respect to a Qualified Plan that permitted the Participant to
designate without spousal consent a Beneficiary to receive 50% of the
Participant's account balance in the event of the Participant's death, with
respect to such Beneficiary designation under this Plan, paragraph 7.8 shall be
applied by application of 50% of the vested portion of the Participant's account
toward the purchase of a Qualified Pre-Retirement Survivor Annuity and the
balance of the Participant's account shall be paid to the designated Beneficiary
pursuant to the provisions of Article VIII.  In such event, the amount of
Voluntary After-tax Contributions applied to the purchase of the annuity shall
be in the same proportion as the Voluntary After-tax Contributions bear to the
entire Participant's account. 

7.9          Distribution Beginning Before Death   This paragraph is applicable
only after the Participant's Required Beginning Date as elected by the Employer
in the Adoption Agreement.  If the Participant dies after distribution of his or
her interest has begun, the remaining portion of such interest will continue to
be distributed at least as rapidly as under the method of distribution being
used prior to the Participant's death. 

7.10        Distribution Beginning After Death   This paragraph is applicable
before the Participant's Required Beginning Date as elected by the Employer in
the Adoption Agreement, even if distributions have commenced from the Plan.  If
the Participant dies before distribution of his or her interest begins,
distribution of the Participant's entire interest shall be completed by December
31 of the calendar year containing the fifth anniversary of the Participant's
death, except to the extent that an election is made to receive distributions in
accordance with (a) or (b) below: 

(a)          if any portion of the Participant's interest is payable to a
Beneficiary, distributions may be made over the life or over a period certain
not greater than the life expectancy of the Beneficiary commencing on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died; 

(b)          if the Beneficiary is the Participant's surviving Spouse, the date
distributions are required to begin in accordance with (a) above shall not be
earlier than the later of (i) December 31 of the calendar year immediately
following the calendar year in which the Participant died or (ii) December 31 of
the calendar year in which the Participant would have attained age 70 1/2. 

               If the Participant has not made an election pursuant to this
paragraph 7.10 by the time of his or her death, the Participant's Beneficiary
must elect the method of distribution no later than the earlier of (i) December
31 of the calendar year in which distributions would be required to begin under
this section, or (ii) December 31 of the calendar year which contains the fifth
anniversary of the date of death of the Participant.  If the Participant has no
Beneficiary, or if the Beneficiary does not elect a method of distribution, then
distribution of the Participant's entire interest must be completed by December
31 of the calendar year containing the fifth anniversary of the Participant's
death.  If the surviving Spouse dies after the Participant but before payments
to such Spouse begin, the provisions of this paragraph with the exception of
subparagraph (b) herein, shall be applied as if the surviving Spouse were the
Participant.  For the purposes of this paragraph and paragraph 7.9, distribution
of a Participant's interest is considered to begin on the Participant's Required
Beginning Date (or, if the preceding sentence is applicable, the date
distribution is required to begin to the Surviving Spouse).  If distribution in
the form of an annuity described in paragraph 7.4(d) irrevocably commences to
the Participant before the Required Beginning Date, the date distribution is
considered to begin is the date distribution actually commences. 

7.11        Distribution Of Excess Elective Deferrals 

(a)          No Participant shall be permitted to defer under this Plan with
respect to a calendar year more than the maximum dollar amount permitted under
Code Section 402(g), as indexed, for such calendar year.  If a Participant
defers more than the maximum allowed due to mistake of fact, such Excess
Elective Deferrals shall be distributed to the Participant no later than April
15 following the calendar year to which the excess is attributable.  If a
Participant who participates in this Plan and in another plan which permits
Elective Deferrals defers more than the Code Section 402(g) maximum, such
Participant shall have the right to notify one or both plans by March 1 of the
calendar year following the year to which the excess is attributable requesting
a distribution of the Excess Elective Deferral.  A Participant is deemed to
notify the Plan Administrator of any Excess Elective Deferrals that arise by
taking into account only those Elective Deferrals made to the Plan of the
Employer.  If distribution is requested, the applicable plan(s) shall make
distribution of the Excess Elective Deferrals, plus any income and minus any
loss allocable thereto, no later than April 15 following the calendar year to
which the excess is attributable.  Excess Elective Deferrals which are
distributed on a timely basis shall not be considered Annual Additions for the
Limitation Year during which such amounts are deferred. 

(b)          Excess Elective Deferrals shall be adjusted for any income or loss
up the end of the taxable year during which such excess was deferred.  Excess
Elective Deferrals shall be adjusted for gap income for the period between the
end of the Plan Year and the actual date of distribution of the Excess Elective
Deferrals.  Income or loss will be calculated under any reasonable method used
to calculate investment earnings and losses.  Such method shall be consistently
followed for all Participants.  Income or losses allocable to the period between
the end of the Plan Year and the date of the distribution may be disregarded in
determining income or losses. 

(c)          The amount a Participant receives as a distribution of his or her
Excess Elective Deferrals is includible in income with respect to the taxable
year to which the excess is attributable. 

(d)          Any income attributable to the Excess Elective Deferrals determined
in (b) above shall be includible in income with respect to the taxable year in
which the excess is distributed. 

7.12        Distribution Of Excess Contributions 

(a)          Excess Contributions plus any income and minus any loss allocable
thereto, shall be distributed to affected Participants no later than the last
day of the Plan Year following the Plan Year to which the Excess Contributions
are attributable.  Excess Contributions are allocated to the Highly Compensated
Employees with the largest amounts of Employer contributions taken into account
in calculating the ADP Test for the year in which the excess arose beginning
with the Highly Compensated Employee with the largest amount of such Employer
contributions and continuing in descending order until all the Excess
Contributions have been allocated.  For purposes of the preceding sentence, the
"largest amount" is determined after distribution of any Excess Contributions. 
If such Excess Contributions are distributed more than two and one-half (2 1/2)
months after the last day of the Plan Year to which the Excess Contributions are
attributable, a 10% excise tax will be imposed on the Employer maintaining the
Plan with respect to the principal amount of the excess. 

(b)          Excess Contributions, including any amount recharacterized as a
Voluntary After-tax Contribution, shall be treated as Annual Additions with
respect to the Plan Year to which the excess is attributable. 

(c)          Excess Contributions shall be adjusted for any income or loss up to
the end of the Plan Year to which such excess is attributable.  The income or
loss allocable to Excess Contributions is based on the amounts included in the
ADP Test for the applicable Plan Year.  Income or loss will be calculated under
any reasonable method used to calculate investment earnings and losses.  Such
method will be consistently followed for all Participants.  Income or losses
allocable to the period between the end of the Plan Year and the date of the
distribution may be disregarded in determining income or loss. 

(d)          Excess Contributions shall be distributed from the Participant's
Elective Deferral account and Qualified Matching Contribution account (if
applicable) in proportion to the Participant's Elective Deferrals and Qualified
Matching Contributions (to the extent used in the ADP Test) for the test year. 
Excess Contributions shall be distributed from the Participant's Qualified
Non-Elective Contribution account only to the extent that such Excess
Contributions exceed the Participant's Elective Deferrals and Qualified Matching
Contributions account for the applicable test year. 

(e)          The return of an Excess Contribution under a Plan established under
a Davis-Bacon Adoption Agreement will be reported as additional wages paid to
the affected Participant. 

7.13        Distribution Of Excess Aggregate Contributions 

(a)          Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if forfeitable or if not forfeitable, distributed no later than the
last day of each Plan Year to Participants to whose accounts such Excess
Aggregate Contributions were allocated for the preceding Plan Year.  Excess
Aggregate Contributions are allocated to the Highly Compensated Employees with
the largest Contribution Percentage Amounts taken into account in calculating
the ACP test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such Contribution Percentage and
continuing in descending order until all the Excess Aggregate Contributions have
been allocated.  For purposes of the preceding sentence, the "largest amount" is
determined after distribution of any Excess Aggregate Contributions. 

(b)          If such Excess Aggregate Contributions are distributed more than
two and one-half (2 1/2) months after the last day of the Plan Year in which
such excess amount arose, a 10% excise tax will be imposed on the Employer
maintaining the Plan with respect to those amounts.  Excess Aggregate
Contributions shall be treated as Annual Additions for purposes of Article X,
Limitations On Allocations. 

(c)          Excess Aggregate Contributions shall be adjusted for any income or
loss up to the end of the Plan Year to which such excess is attributable.  The
income or loss allocable to Excess Aggregate Contributions is based on the
amounts included in the ACP test for the applicable Plan Year.  Income or loss
will be calculated under any reasonable method used to calculate investment
earnings and losses.  Such method shall be consistently followed for all
Participants.  Income or losses allocable to the period between the end of the
Plan Year and the date of the distribution may be disregarded in determining
income or loss. 

(d)          Excess Aggregate Contributions shall be forfeited if forfeitable,
or distributed on a pro-rata basis, from the Participant's Voluntary After-tax
Contribution account, Required After-tax Contribution account, Matching
Contribution account and Qualified Matching Contribution account (and if
applicable the Participant's Qualified Matching Contribution account, and/or
Elective Deferral account, or both). 

(e)          Forfeitures of Excess Aggregate Contributions may be reallocated to
the accounts of other Participants or applied to reduce Employer contributions,
or as otherwise elected by the Employer in the Adoption Agreement. 

7.14        Distributions To Minors And Individuals Who Are Legally Incompetent 
 Benefits payable to either a minor or an individual who has been declared
legally incompetent shall be paid, at the direction of the Plan Administrator,
to the parent, guardian or other individual including the conservator appointed
under applicable state law for the benefit of said minor or incompetent. 

7.15        Unclaimed Benefits 

(a)          If elected on the Adoption Agreement, the default form of payment
will be a direct rollover into an individual retirement account or annuity for
any cash out distribution of amounts greater than $1,000 but less than or equal
to $5,000 made pursuant to Code Sections 411(a)(7, 411(a)(11) and 417(e)(1). 

(b)          The Plan Administrator shall notify Participants or Beneficiaries
by certified or registered mail sent to his or her last known address of record
with the Employer when their benefits become distributable as provided at
paragraph 6.11 hereof.  If a Participant or Beneficiary does not respond to the
notice within ninety (90) days of the date of the notice, the Plan Administrator
may take reasonable steps to locate the Participant or Beneficiary including,
but not limited to, requesting assistance from the Employer, Employees, Social
Security Administration and/or the Internal Revenue Service. 

(c)          If the Participant cannot be located after a period of twelve (12)
months, or such other period determined in a uniform and nondiscriminatory
manner by the Plan Administrator, the Plan Administrator shall treat the benefit
as a forfeiture pursuant to paragraph 9.8.  The forfeiture provisions of this
subparagraph 7.15(c) apply only to the Participant's or Beneficiary's account
balance which is less than $5,000.  If the Employer does not make a contribution
for the Plan Year during which the forfeiture takes place, such amount shall
first be applied to pay Plan expenses and, if there are no such expenses, it
shall then be allocated to eligible Participant accounts as if the amount were
the Employer's contribution for such Plan Year. 

(d)          If a Participant or Beneficiary later makes a claim for such
benefit, the Plan Administrator shall validate such claim and provide the
Participant or Beneficiary with all notices and other information necessary for
the Participant or Beneficiary to perfect the claim.  If the claim for benefits
is validated by the Plan Administrator, the Participant's account balance shall
be restored to the benefit amount treated as a forfeiture.  Such benefit shall
not be adjusted for investment earnings or losses during the period beginning on
the date of forfeiture and ending on the date of restoration.  The funds
necessary to restore the Participant's account will first be taken from amounts
eligible for reallocation or other disposition as forfeitures with respect to
the Plan Year.  If such funds do not exist or if such funds are insufficient,
the Employer will make a contribution prior to the date on which the benefit is
payable to restore such Participant's account.  Such benefit shall be paid or
commence to be paid in the same manner as if the benefit was eligible for
distribution on the date the claim for benefit is validated. 

(e)          The Plan Administrator shall follow the same procedure in locating
and subsequently treating as a forfeiture the benefit of a Participant or
Beneficiary whose benefit has been properly paid under Plan terms but where the
Participant or Beneficiary has not negotiated the benefit check(s). 

(f)           Alternatively, if the Participant's account balance is less than
$5,000, the Plan Administrator may remit the entire amount to the Internal
Revenue Service as Federal tax withholding. 

(g)          If the Participant's account balance is over $5,000, the Plan
Administrator after using all reasonable measures to locate the Participant or
Beneficiary, consistent with the procedures specified above and all applicable
laws, regulations and other pronouncements under ERISA, may use any reasonable
procedure to dispose of distributable Plan assets including but not limited to
establishing an individual retirement account in the name of the Participant or
Beneficiary with any institution, purchasing an annuity contract in the name of
the Participant or Beneficiary with the assets attributable to them in the
Trust, or establishing a bank account for and in the name of the Participant or
Beneficiary. 

(h)          Notwithstanding the foregoing, the Plan Administrator in his
discretion may establish alternative procedures for locating and administering
the benefits of missing Plan Participants. 



_______________________________________________________________________



 

ARTICLE VIII



JOINT AND SURVIVOR ANNUITY REQUIREMENTS

 

8.1          Applicability Of Provisions   The provisions of this Article shall
apply to any Participant who is credited with at least one (1) Hour of Service
with the Employer and such other Participants as provided in paragraph 8.8. 

8.2          Payment Of Qualified Joint And Survivor Annuity   Unless an
optional form of benefit is selected pursuant to a Qualified Election within the
ninety (90) day period ending on the Annuity Starting Date, a Participant's
Vested Account Balance will be paid in the form of a Qualified Joint and
Survivor Annuity.  For this purpose, a Qualified Joint and Survivor Annuity with
respect to an unmarried Participant's Vested Account Balance will be paid in the
form of a straight life annuity.  A straight life annuity means an annuity
payable in equal installments for the life of the Participant that terminates
upon the Participant's death.  The Participant may elect to have such annuity
distributed upon attainment of the Early Retirement Age under the Plan, if any. 

8.3          Payment Of Qualified Pre-Retirement Survivor Annuity   Unless an
optional form of benefit has been elected within the Election Period pursuant to
a Qualified Election, if a Participant dies before benefits have commenced then
the Participant's Vested Account Balance shall be paid in the form of a life
annuity for the life of the surviving Spouse.  The surviving Spouse may elect to
have such annuity distributed within a reasonable period after the Participant's
death.  If no election has been made within the Election Period prior to the
Participant's death, the surviving Spouse shall have the right to select an
optional form of benefit after the Participant's death.  Such election will only
be permitted if the surviving Spouse is provided with a notice similar to that
required under paragraph 8.5 except that the notice will be modified to explain
a life annuity rather than a Qualified Joint and Survivor Annuity. 

               A Participant who does not meet the age thirty-five (35)
requirement set forth in the Election Period as of the end of any current Plan
Year may make a special qualified election to waive the Qualified Pre-Retirement
Survivor Annuity for the period beginning on the date of such election and
ending on the first day of the Plan Year in which the Participant will attain
age thirty-five (35).  Such election shall not be valid unless the Participant
receives a written explanation of the Qualified Pre-Retirement Survivor Annuity
in such terms as are comparable to the explanation required under paragraph
8.5.  Qualified Pre-Retirement Survivor Annuity coverage will be automatically
reinstated as of the first day of the Plan Year in which the Participant attains
age thirty-five (35).  Any new waiver on or after such date shall be subject to
the full requirements of this Article. 

8.4          Qualified Election   A Qualified Election is an election to either
waive a Qualified Joint and Survivor Annuity or a Qualified Pre-Retirement
Survivor Annuity.  Any such election shall not be effective unless: 

(a)          the Participant's Spouse consents in writing to the election, 

(b)          the election designates a specific Beneficiary, including any class
of Beneficiaries or any contingent Beneficiaries, which may not be changed
without spousal consent unless the Spouse expressly permits designations by the
Participant without any further spousal consent, 

(c)          the Spouse's consent acknowledges the effect of the election, and 

(d)          the Spouse's consent is witnessed by a Plan representative or
notary public. 

               A Participant's waiver of the Qualified Joint and Survivor
Annuity shall not be effective unless the election designates a form of benefit
payment which may not be changed without spousal consent unless the Spouse
expressly permits designations by the Participant without any further spousal
consent.  If it is established to the satisfaction of the Plan Administrator
that the Participant is unmarried or that the Spouse cannot be located, a waiver
will be deemed a Qualified Election.  Any consent by a Spouse obtained under
this provision (or establishment that the consent of a Spouse cannot be
obtained) shall be effective only with respect to such Spouse.  A consent that
permits designations by the Participant without any requirement of further
consent by such Spouse must acknowledge that the Spouse has the right to limit
consent to a specific Beneficiary, and a specific form of benefit where
applicable, and that the Spouse voluntarily elects to relinquish either or both
of such rights.  A revocation of a prior waiver may be made by a Participant
without the consent of the Spouse at any time before the commencement of
benefits.  The number of revocations shall not be limited.  No consent obtained
under this provision shall be valid unless the Participant has received notice
as provided in paragraphs 8.5 and 8.6 below. 

8.5          Notice Requirements For Qualified Joint And Survivor Annuity   In
the case of a Qualified Joint and Survivor Annuity, the Plan Administrator
shall, no less than thirty (30) days and no more than ninety (90) days prior to
the Annuity Starting Date, provide each Participant a written explanation of: 

(a)          the terms and conditions of a Qualified Joint and Survivor
Annuity, 

(b)          the Participant's right to make and the effect of an election to
waive the Qualified Joint and Survivor Annuity form of benefit, 

(c)          the rights of a Participant's Spouse, and 

(d)          the right to make and the effect of a revocation of a previous
election to waive the Qualified Joint and Survivor Annuity. 

               The Annuity Starting Date may be less than thirty (30) days after
and may be before receipt of the written explanation described in the preceding
paragraph provided that: 

(e)          the Plan Administrator clearly informs the Participant and the
Participant's Spouse that they have a right to a period of at least thirty (30)
days after receiving the notice to consider the decision of whether to waive the
Qualified Joint and Survivor Annuity and elect (with spousal consent) a form of
distribution other than a Qualified Joint and Survivor Annuity; and 

(f)           the Participant is permitted to revoke any affirmative
distribution election at least until the Annuity Starting Date or, if later, at
any time prior to the expiration to the seven (7) day period that begins the day
after the explanation of the Qualified Joint and Survivor Annuity is provided to
the Participant. 

8.6          Notice Requirements For Qualified Pre-Retirement Survivor Annuity 
 In the case of a Qualified Pre-Retirement Survivor Annuity as described in
paragraph 8.3, the Plan Administrator shall provide each Participant within the
applicable period for such Participant a written explanation of the Qualified
Pre-Retirement Survivor Annuity in such terms and in such manner as would be
comparable to the explanation provided for meeting the requirements of paragraph
8.5 applicable to a Qualified Joint and Survivor Annuity.  The applicable period
for a Participant is whichever of the following periods ends at the latest
date: 

(a)          the period beginning with the first day of the Plan Year in which
the Participant attains age thirty-two (32) and ending with the close of the
Plan Year preceding the Plan Year in which the Participant attains age
thirty-five (35), 

(b)          a reasonable period ending after the individual becomes a
Participant, or 

(c)          a reasonable period ending after this article first applies to the
Participant. 

(d)          Notwithstanding the foregoing, notice must be provided within a
reasonable period ending after separation from Service in the case of a
Participant who separates from Service before attaining age thirty-five (35). 
If such a Participant subsequently returns to employment with the Employer, the
applicable period for such Participant shall be redetermined. 

               For purposes of applying the preceding paragraph, a reasonable
period ending after the events described in (b) and (c) is the end of the two
(2) year period beginning one (1) year prior to the date the applicable event
occurs, and ending one (1) year after that date.  In the case of a Participant
who separates form Service before the Plan Year in which age thirty-five (35) is
attained, notice shall be provided within the two (2) year period beginning one
(1) year prior to separation and ending one (1) year after separation. 

8.7          Special Safe Harbor Exception For Certain Profit-Sharing Or 401(k)
Plans   This paragraph shall apply to a Participant in a profit-sharing or
401(k) plan, and to any distribution, made on or after the first day of the
first Plan Year beginning after 1988, from or under a separate account
attributable solely to Qualified Voluntary Contributions, as maintained on
behalf of a Participant in a money purchase pension plan or target benefit plan,
if the following conditions are satisfied: 

(a)          the Participant does not elect payments in the form of a life
annuity, and 

(b)          on the death of a Participant, the Participant's Vested Account
Balance will be paid to the Participant's Surviving Spouse, but if there is no
surviving Spouse, or if the Surviving Spouse has consented to, in a manner
conforming to a Qualified Election, then to the Participant's Beneficiary. 

(c)          The surviving Spouse may elect to have distribution of the Vested
Account Balance commence within the ninety (90) day period following the date of
the Participant's death.  The account balance shall be adjusted for gains or
losses occurring after the Participant's death in accordance with the provisions
of the Plan governing the adjustment of account balances for other types of
distributions. 

(d)          If a Plan is otherwise exempt from the Qualified Joint and Survivor
Annuity requirements, the Qualified Joint and Survivor Annuity requirements are
not triggered unless the Participant in the Plan actually elects a life annuity
as a distribution option. 

(e)          These safe harbor rules shall not be applicable to a Participant in
a profit-sharing or 401(k) plan if the Plan is the recipient of a merger of
assets from a plan which was subject to the survivor annuity requirements of
Code Sections 401(a)(11) and 417, and would therefore have a Qualified Joint and
Survivor Annuity as its normal form of benefit, unless separate accounts or
separate accounting was monitored for the assets of the merged plan. 

(f)           Money purchase and target benefit plans are required to include
the Qualified Joint and Survivor Annuity option.  These Plans may eliminate any
periodic payment options that are not required by the Qualified Joint and
Survivor Annuity rules such as installment payments. 

(g)          The Participant may waive the spousal death benefit described in
this paragraph at any time provided that no such waiver shall be effective
unless it satisfies the conditions (described in paragraph 8.4) that would apply
to the Participant's waiver of the Qualified Pre-Retirement Survivor Annuity. 

(h)          If this paragraph 8.7 is operative, then all other provisions of
this Article VIII other than paragraph 8.8 are inoperative. 

8.8          Transitional Joint And Survivor Annuity Rules   Special
transitional rules apply to Participants who were not receiving benefits on
August 23, 1984. 

(a)          Any living Participant not receiving benefits on August 23, 1984,
who would otherwise not receive the benefits prescribed by the previous
paragraphs of this Article, must be given the opportunity to elect to have the
prior paragraphs of this Article apply if such Participant is credited with at
least one (1) Hour of Service under this Plan or a predecessor Plan in a Plan
Year beginning on or after January 1, 1976 and such Participant had at least ten
(10) Years of Service for vesting purposes when he or she separated from
Service. 

(b)          Any living Participant not receiving benefits on August 23, 1984,
who was credited with at least one (1) Hour of Service under this Plan or a
predecessor plan on or after September 2, 1974, and who is not otherwise
credited with any Service in a Plan Year beginning on or after January 1, 1976,
must be given the opportunity to have his or her benefits paid in accordance
with paragraph 8.9. 

(c)          The respective opportunities to elect [as described in (a) and (b)
above] must be afforded to the appropriate Participants during the period
commencing on August 23, 1984 and ending on the date benefits would otherwise
commence to said Participants. 

8.9          Automatic Joint And Survivor Annuity And Early Survivor Annuity 
 Any Participant who has elected pursuant to paragraph 8.8(b) and any
Participant who does not elect under paragraph 8.8(a) or who meets the
requirements of paragraph 8.8(a), except that such Participant does not have at
least ten (10) years of vesting Service when he or she separates from Service,
shall have his or her benefits distributed in accordance with all of the
following requirements if benefits would have been payable in the form of a life
annuity in accordance with all of the following requirements: 

(a)          If benefits in the form of a life annuity become payable to a
married Participant who: 

(1)          begins to receive payments under the Plan on or after Normal
Retirement Age, or 

(2)          dies on or after Normal Retirement Age while still working for the
Employer, or 

(3)          begins to receive payments on or after the Qualified Early
Retirement Age, or 

(4)          separates from Service on or after attaining Normal Retirement Age
(or the Qualified Early Retirement Age) and after satisfying the eligibility
requirements for the payment of benefits under the Plan and thereafter dies
before beginning to receive such benefits, such benefits will be received under
this Plan in the form of a Qualified Joint and Survivor Annuity, unless the
Participant has elected otherwise during the Election Period.  The Election
Period must begin at least six (6) months before the Participant attains
Qualified Early Retirement Age and end not more than ninety (90) days before the
commencement of benefits.  Any election will be in writing and may be changed by
the Participant at any time. 

(b)          A Participant who is employed after attaining the Qualified Early
Retirement Age will be given the opportunity to elect, during the Election
Period, to have a survivor annuity payable on death.  If the Participant elects
the survivor annuity, payments under such annuity must not be less than the
payments which would have been made to the Spouse under the Qualified Joint and
Survivor Annuity if the Participant had retired on the day before his or her
death.  Any election under this provision will be in writing and may be changed
by the Participant at any time.  The Election Period begins on the later of: 

(1)          the ninetieth day before the Participant attains the Qualified
Early Retirement Age, or 

(2)          the date on which participation begins, and ends on the date the
Participant terminates employment. 

               For purposes of this paragraph 8.9, Qualified Early Retirement
Age is defined at paragraph 1.80 herein. 

8.10        Annuity Contracts   Any annuity contract distributed under this Plan
must be nontransferable.  The terms of any annuity contract purchased and
distributed by the Plan to a Participant or Spouse shall comply with the
requirements of this Plan. 



_______________________________________________________________________



 

ARTICLE IX



VESTING

 

9.1          Employee Contributions   A Participant shall always have a 100%
vested and nonforfeitable interest in his or her Elective Deferrals, Voluntary
After-tax Contributions, Qualified Voluntary Contributions, Required After-tax
Contributions, Qualified Non-Elective Contributions, Safe Harbor Matching
Contributions, Safe Harbor Non-Elective Contributions, SIMPLE 401(k), Qualified
Matching Contributions, Rollover and Transfer Contributions plus the earnings
thereon.  No forfeiture of Employer contributions (including any minimum
contributions made under paragraph 15.2) will occur solely as a result of a
Participant's withdrawal of any Employee contributions. 

9.2          Employer Contributions   A Participant shall acquire a vested and
nonforfeitable interest in his or her account attributable to Employer
contributions in accordance with the schedule selected in the Adoption
Agreement, provided that if a Participant is not already fully vested, he or she
shall become so upon attaining Normal Retirement Age, Early Retirement Age, on
death prior to normal retirement (provided the Participant has not terminated
employment prior to death), on retirement due to Disability, or on termination
of the Plan.  Any contributions made on behalf of a Participant with a
Disability within the meaning of Code Section 22(e)(3) at the election of the
Employer must be fully vested when made. 

9.3          Vesting Of Employer Contributions In A SIMPLE 401(k) Plan   A
Participant shall have a 100% vested and nonforfeitable interest in his or her
account attributable to any Employer contributions made under a SIMPLE 401(k)
Plan. 

9.4          Computation Period   A period used for determining Years of Service
and Breaks in Service used in calculating the vesting of a Participant.  A Year
of Service means any twelve (12) consecutive month vesting computation period as
elected in the Adoption Agreement during which an Employee completes the number
of Hours of Service [not to exceed one-thousand (1,000)] as specified in the
Adoption Agreement.  If the Plan utilizes the Elapsed Time method of crediting
Service, a vesting computation period for which the Employee receives credit for
a Year of Service will be determined under the Service crediting rules of
paragraph 1.117. 

9.5          Requalification Prior To Five Consecutive One-Year Breaks In
Service   Subject to Article VI, the account balance of a Participant who is
re-employed prior to incurring five (5) consecutive one (1) year Breaks in
Service or Periods of Severance shall consist of any undistributed amount in his
or her account as of the date of re-employment plus any future contributions
added to such account plus the investment earnings on the account.  The Vested
Account Balance of such Participant shall be determined by multiplying the
Participant's account balance (adjusted to include any distribution or redeposit
made under paragraph 6.3) by such Participant's vested percentage.  All Service
of the Participant, both prior to and following the break, shall be counted when
computing the Participant's vested percentage. 

9.6          Requalification After Five Consecutive One-Year Breaks In Service 
 Subject to Article VI, if a Participant was not fully vested prior to
termination of employment and is re-employed after incurring five (5)
consecutive one (1) year Breaks in Service or Periods of Severance, a new
account shall be established for such Participant to separate his or her
deferred vested and nonforfeitable account, if any, from the account to which
new allocations will be made.  The Participant's deferred account to the extent
remaining shall be fully vested and shall continue to share in earnings and
losses of the Trust.  When computing the Participant's vested portion of the new
account, all pre-break and post-break Service shall be counted.  However,
notwithstanding this provision, no such former Participant who has had five (5)
consecutive one (1) year Breaks in Service or Periods of Severance shall acquire
a larger vested and nonforfeitable interest in his or her prior account balance
as a result of requalification hereunder. 

9.7          Calculating Vested Interest   A Participant's vested and
nonforfeitable interest, as determined by the Plan Administrator shall be
calculated by multiplying the fair market value of his or her account
attributable to Employer contributions on the Valuation Date concurrent with or
preceding distribution by the decimal equivalent of the vested percentage as of
his or her termination date.  The amount attributable to Employer contributions
for purposes of the calculation includes amounts previously paid out pursuant to
paragraph 6.3 and not repaid.  The Participant's vested and nonforfeitable
interest, once calculated above, shall be reduced to reflect those amounts
previously paid out to the Participant and not repaid by the Participant.  The
Participant's vested and nonforfeitable interest so determined shall continue to
share in the investment earnings and any increase or decrease in the fair market
value of the Trust up to the Valuation Date preceding or coinciding with
payment. 

9.8          Forfeitures   Any balance in the account of a Participant who has
separated from Service to which he or she is not entitled under the foregoing
provisions, shall be forfeited and applied as provided in the Adoption
Agreement.  The reallocation or other disposition of a nonvested benefit may
only occur if the Participant has received payment of his or her entire vested
benefit from the Plan or if the Participant has incurred five (5) consecutive
one (1) year Breaks in Service.  In the year in which the Participant terminates
Service, except as provided in Article VI, a Participant shall not share in the
allocation of a forfeiture of any portion of his account balance or of the
forfeitures of any other Participant who has terminated Service in the same or
prior Plan Year(s).  While awaiting reallocation or other disposition, the Plan
Administrator or his designate, if applicable, shall have the right to leave the
nonvested benefit in the Participant's account or may transfer the nonvested
benefit to a forfeiture suspense account.  Amounts held in a forfeiture suspense
account may share in any increase or decrease in fair market value of the assets
of the Trust in accordance with Article V of the Plan.  Such determination shall
be made by the Plan Administrator or his designate, if applicable.  For purposes
of this paragraph, if the value of a Participant's Vested Account Balance is
zero, the Participant shall be deemed to have received a distribution of such
Vested Account Balance.  A Highly Compensated Employee's Matching Contributions
may be forfeited, even if vested, if the contributions to which they relate are
Excess Deferrals, Excess Contributions or Excess Aggregate Contributions. 
Benefits with respect to Participants who cannot be located as provided at
paragraph 7.15 hereof will be treated in the same manner as a forfeiture. 

9.9          Amendment Of Vesting Schedule   No amendment to the Plan shall have
the effect of decreasing a Participant's Vested Account Balance determined
without regard to such amendment as of the later of the date such amendment is
adopted or the date it becomes effective.  Further, if the vesting schedule of
the Plan is amended, or the Plan is amended in any way that directly or
indirectly affects the computation of any Participant's nonforfeitable
percentage or if the Plan is deemed amended by an automatic change to or from a
Top-Heavy vesting schedule, each Participant with at least three (3) Years of
Service with the Employer may elect, during the election period defined herein,
to have his or her nonforfeitable percentage computed under the Plan without
regard to such amendment.  For Participants who do not have at least one (1)
Hour of Service in any Plan Year beginning after 1988, the preceding sentence
shall be applied by substituting "five (5) Years of Service" for "three (3)
Years of Service" where such language appears.  The period during which the
election may be made shall commence with the date the amendment is adopted and
shall end on the later of: 

(a)          sixty (60) days after the amendment is adopted, 

(b)          sixty (60) days after the amendment becomes effective, or 

(c)          sixty (60) days after the Participant is issued written notice of
the amendment by the Employer or the Trustee. 

               If the Trustee notifies the Participants involved, the Plan may
be charged for the costs thereof. 

               No amendment to the Plan shall be effective to the extent that it
has the effect of decreasing a Participant's accrued benefit.  Notwithstanding
the preceding sentence, a Participant's account balance may be reduced to the
extent permitted under Code Section 412(c)(8) relating to financial hardships. 
For purposes of this paragraph, a Plan amendment which has the effect of
decreasing a Participant's account balance or eliminating an optional form of
benefit, with respect to benefits attributable to Service before the amendment,
shall be treated as reducing an accrued benefit. 

9.10        Service With Controlled Groups   All Years of Service with other
members of a controlled group of corporations [as defined in Code Section
414(b)], trades or businesses under common control [as defined in Code Section
414(c)], or members of an affiliated service group [as defined in Code Section
414(m)] shall be considered for purposes of determining a Participant's
nonforfeitable percentage. 

9.11        Compliance With Uniformed Services Employment And Reemployment
Rights Act Of 1994   Notwithstanding any provision of this Plan to the contrary,
Years of Service for vesting will be credited to Participants with respect to
periods of qualified military service as provided in Code Section 414(u). 

_______________________________________________________________________



 

ARTICLE X



LIMITATIONS ON ALLOCATIONS

 

10.1        Participation In This Plan Only   If the Participant does not
participate in and has never participated in another Qualified Plan, a Welfare
Benefit Fund, individual medical account as defined in Code Section 415(l)(2),
or a Simplified Employee Pension Plan maintained by the adopting Employer, which
provides an Annual Addition, the amount of Annual Additions which may be
credited to the Participant's account for any Limitation Year will not exceed
the lesser of the Maximum Permissible Amount or any other limitation contained
in this Plan.  If the Employer contribution that would otherwise be contributed
or allocated to the Participant's account would cause the Annual Additions for
the Limitation Year to exceed the Maximum Permissible Amount, the amount
contributed or allocated will be reduced so that the Annual Additions for the
Limitation Year will equal the Maximum Permissible Amount.  Prior to determining
the Participant's actual Compensation for the Limitation Year, the Employer may
determine the Maximum Permissible Amount for a Participant on the basis of a
reasonable estimate of the Participant's Compensation for the Limitation Year,
uniformly determined for all Participants similarly situated.  As soon as is
administratively feasible after the end of the Limitation Year, the Maximum
Permissible Amount for the Limitation Year will be determined on the basis of
the Participant's actual Compensation for the Limitation Year. 

10.2        Disposition Of Excess Annual Additions   If there is an Excess
Annual Addition due to an error in estimating a Participant's Compensation for a
Limitation Year under paragraph 10.1, an error in estimating the amount of
Elective Deferrals of the Participant, or as a result of the allocation of
forfeitures, the excess will be distributed to the affected Participant in the
order which follows: 

(a)          Any unmatched Voluntary After-tax Contributions plus the investment
earnings thereon, to the extent they would reduce the excess, will be returned
to the Participant. 

(b)          Any unmatched Required After-tax Contributions plus the investment
earnings thereon, to the extent they would reduce the Excess Amount, will be
returned to the Participant. 

(c)          Any unmatched Elective Deferrals plus the investment earnings
thereon, to the extent they would reduce the Excess Amount, will be returned to
the Participant. 

(d)          Any matched Voluntary After-tax Contributions plus the investment
earnings thereon, to the extent they would reduce the Excess Amount, will be
returned to the Participant.  Simultaneously, any Employer Matching
Contributions plus the investment earnings thereon that relate to these
Voluntary Contributions, to the extent they would reduce the excess, will be
treated as follows: If the Participant is covered by the Plan at the end of the
Limitation Year, such excess amount in the Participant's account will be used to
reduce Employer contributions for such Participant in the next Limitation Year,
and succeeding Limitation Years, as necessary.  If the Participant is not
covered by the Plan at the end of the Limitation Year, such excess will be held
unallocated in a suspense account and used to reduce Employer contributions for
the next Limitation Year (and succeeding Limitation Years, as necessary) for all
of the remaining Participants in the Plan. 

(e)          Any matched Elective Deferrals plus the investment earnings
thereon, to the extent they would reduce the Excess Amount, will be returned to
the Participant.  Simultaneously, any Employer Matching Contribution plus the
investment earnings thereon that relate to these Elective Deferrals, to the
extent they would reduce the excess, will be treated in accordance with the same
procedure which applied to Employer Matching Contributions and the investment
earnings thereon under the preceding subparagraph (d). 

(f)           If after the application of subparagraphs (a) through (e), an
excess still exists, and the Participant is covered by the Plan at the end of
the Limitation Year, the excess in the Participant's account will be used to
reduce Employer contributions for such Participant in the next Limitation Year,
and each succeeding Limitation Year, as necessary. 

(g)          If, after the application of subparagraphs (a) through (e), an
excess still exists, and the Participant is not covered by the Plan at the end
of the Limitation Year, the excess will be held either unallocated in a suspense
account or forfeited in accordance with the "spillover method" as elected in the
Adoption Agreement.  Such amounts will be used to reduce Employer Contributions
for the next Limitation Year (and succeeding Limitation Years, as, necessary)
for all of the remaining Participant in the Plan. 

(h)          If a Participant has terminated employment prior to the end of the
current Limitation Year, any Excess Annual Addition will be forfeited and held
in a suspense account unallocated.  The Plan Administrator will apply the
suspense account to reduce future Employer contributions for all remaining
Participants in the next Limitation Year, and each succeeding Limitation Year
until the Excess Annual Addition is eliminated.  If a suspense account is in
existence at any time during a Limitation Year, all amounts in the suspense
account must be allocated to Participant accounts before any Employer
contributions or any Employee contributions may be made to the Plan for that
Limitation Year.  If a suspense account is in existence at any time during a
Limitation Year pursuant to this paragraph, it will not participate in the
allocation of investment gains or losses. 

10.3        Participation In Multiple Defined Contribution Plans    The Annual
Additions which may be credited to a Participant's account under this Plan for
any Limitation Year will not exceed the Maximum Permissible Amount.  With
respect to this Plan, the Maximum Permissible Amount is reduced by the Annual
Additions credited to a Participant's account under any other qualified Master
or Prototype Defined Contribution plans, Welfare Benefit funds, individual
medical accounts as defined in Code Section 415(l)(2), and Simplified Employee
Pension Plans maintained by the Employer, which provide an Annual Addition for
the same Limitation Year.  If the Annual Additions with respect to the
Participant under other Defined Contribution Plans, Welfare Benefit funds,
individual medical accounts and Simplified Employee Pension Plans maintained by
the Employer are less than the Maximum Permissible Amount and the Employer
contribution that would otherwise be contributed or allocated to the
Participant's account under this Plan would cause the Annual Additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
under this Plan will be reduced so that the Annual Additions under all such
plans and funds for the Limitation Year will equal the Maximum Permissible
Amount.  If the Annual Additions with respect to the Participant under such
other Defined Contribution Plans and Welfare Benefit funds in the aggregate are
equal to or greater than the Maximum Permissible Amount, no amount will be
contributed or allocated to the Participant's account under this Plan for the
Limitation Year.  Prior to determining the Participant's actual Compensation for
the Limitation Year, the Employer may determine the Maximum Permissible Amount
for a Participant in the manner described in paragraph 10.1.  As soon as
administratively feasible after the end of the Limitation Year, the Maximum
Permissible Amount for the Limitation Year will be determined on the basis of
the Participant's actual Compensation for the Limitation Year.  If the
Participant is covered under another qualified Defined Contribution Plan
maintained by the Employer which is not a Master or Prototype Plan, Annual
Additions which may be credited to the Participant's account under this Plan for
any Limitation Year will be limited in accordance with this paragraph as though
the other plan were a Master or Prototype Plan unless the Employer specifies
other limitations in the Adoption Agreement. 

10.4        Disposition Of Excess Annual Additions Under Two Plans   If a
Participant's Annual Additions under this Plan and such other plans as described
in the preceding paragraph would result in an Excess Annual Additions for a
Limitation Year due to an error in estimating a Participant's Compensation for a
Limitation Year under paragraph 10.3 or as a result of forfeitures, the Excess
Annual Additions will be deemed to consist of the Annual Additions last
allocated except that Annual Additions attributable to a Simplified Employee
Pension Plan will be deemed to have been allocated first and then Annual
Additions to a Welfare Benefit Fund or individual medical account as defined in
Code Section 415(l)(2) will be deemed to have been allocated next regardless of
the actual Allocation Date.  If an Excess Annual Addition was allocated to a
Participant on a Valuation or Allocation Date of this Plan which coincides with
a valuation or allocation date of another plan, the Excess Annual Additions
attributed to this Plan will be the product of: 

(a)          the total Excess Annual Additions allocated as of such date, times 

(b)          the ratio of: 

(1)          the Annual Additions allocated to the Participant for the
Limitation Year as of such date under this Plan, to 

(2)          the total Annual Additions allocated to the Participant for the
Limitation Year as of such date under this and all the other qualified Master or
Prototype Defined Contribution Plans. 

               Any Excess Annual Additions attributed to this Plan will be
disposed of in the manner described in paragraph 10.2. 

10.5        Participation In This Plan And A Defined Benefit Plan   If the
Employer maintains, or at any time maintained, a qualified Defined Benefit Plan
(other than Paired Plan #02001 or #02002,) covering any Participant in this
Plan, the sum of the Participant's Defined Benefit Plan Fraction and Defined
Contribution Plan Fraction will not exceed 1.0 in any Limitation Year.  For any
Plan Year during which the Plan is Top-Heavy, the Defined Benefit and Defined
Contribution Plan Fractions shall be calculated in accordance with Code Section
416(h).  The Annual Additions which may be credited to the Participant's account
under this Plan for any Limitation Year will be limited in accordance with the
Adoption Agreement.  This paragraph does not apply for Limitation Years
beginning on or after January 1, 2000. 

_______________________________________________________________________



 

ARTICLE XI



ANTIDISCRIMINATION TESTING

 

11.1        General Testing Requirements   With respect to each Plan Year, an
Employer's Plan which offers a Code Section 401(k) cash or deferred arrangement
and any contributions made thereunder must satisfy the Average Deferral
Percentage Test ("ADP Test") and, if applicable, the Average Contribution
Percentage Test ("ACP Test").  Under each of these tests, the Average Deferral
Percentage (ADP) and the Average Contribution Percentage (ACP) for Highly
Compensated Employees may not exceed the ADP and ACP for Non-Highly Compensated
Employees by more than the amount permitted by application of the basic limit or
the alternative limit.  These limits are described at paragraphs 11.2 and 11.6
herein.  If the ADP or ACP for Highly Compensated Employees exceeds the basic
limit or the alternative limit, the applicable average for Highly Compensated
Employees either must be reduced to the maximum permitted under the most liberal
limit or the average of the Non-Highly Compensated Employees is increased. 

               The reduction in the average is determined in accordance with
paragraph 11.4 herein.  In lieu of reducing the applicable average for the
Highly Compensated Employees, the Employer may elect to make an additional
Qualified Non-Elective Contribution (QNEC) and/or a Qualified Matching
Contribution (QMAC) for Non-Highly Compensated Employees to increase their
Average Deferral Percentage and/or Average Contribution Percentage to the point
where the Plan satisfies the ADP and/or the ACP Test.  These qualified
contributions are described at paragraph 11.5 herein. 

               If the Plan can only satisfy the ADP Test and the ACP Test by
application of the alternative limit, the Plan must apply the multiple use test
as described at paragraph 11.7(b) hereof.  If the Plan fails to satisfy the
multiple use test, the Employer must either make correcting distributions to
affected Highly Compensated Employees or make QNEC and/or QMAC contributions for
Non-Highly Compensated Employees to the point where the Plan satisfies the
multiple use test. 

11.2        ADP Testing Limitations 

(a)          Prior Year Testing -- If elected by the Employer in the Adoption
Agreement, the ADP for a Plan Year for Participants who are Highly Compensated
Employees for each Plan Year and the Prior Plan Year's ADP for Participants who
were Non-Highly Compensated Employees for the Prior Plan Year must satisfy the
basic limit set forth in (1) or the alternative limit set forth at (2): 

(1)          The ADP for the Plan Year for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Prior Plan Year's
ADP for Participants who were Non-Highly Compensated Employees for the Prior
Plan Year multiplied by 1.25; or 

(2)          The ADP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the Prior Year's ADP for
Participants who were Non-Highly Compensated Employees for the Prior Plan Year
multiplied by 2.0, provided that the ADP for Participants who are Highly
Compensated Employees does not exceed the ADP for Participants who were
Non-Highly Compensated Employees in the Prior Plan Year by more than two (2)
percentage points. 

(b)          For the first Plan Year of a Plan, where the Plan permits a
Participant to make Elective Deferrals and the Plan is not a successor Plan, for
purposes of the foregoing limits, the Prior Plan Year's Non-Highly Compensated
Employees' ADP shall be 3%, unless the Employer has elected in the Adoption
Agreement to use the current Plan Year's ADP for these Participants. 

(c)          Current Year Testing -- If no election is made by the Employer in
the Adoption Agreement, the ADP limits in (1) and (2), above, will be applied by
comparing the current Plan Year's ADP for Participants who are Highly
Compensated Employees with the current Plan Year's ADP for Participants who are
Non-Highly Compensated Employees.  This election can only be changed if the Plan
meets the requirements for changing to Prior Plan Year testing set forth in IRS
Notice 98-1 (or superseding guidance). 

11.3        Special Rules Relating To Application Of The ADP Test 

(a)          A Participant is a Highly Compensated Employee for a particular
Plan Year if he or she meets the definition of a Highly Compensated Employee in
effect for that Plan Year.  Similarly, a Participant is a Non-Highly Compensated
Employee for a particular Plan Year if he or she does not meet the definition of
a Highly Compensated Employee in effect for that Plan Year. 

(b)          The Actual Deferral Percentage for any Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Elective
Deferrals (and Qualified Non-Elective Contributions or Qualified Matching
Contributions, or both, if treated as Elective Deferrals for purposes of the ADP
Test) allocated to his or her accounts under two (2) or more arrangements
described in Code Section 401(k), that are maintained by the Employer, shall be
determined as if such Elective Deferrals (and, if applicable, such Qualified
Non-Elective Contributions or Qualified Matching Contributions, or both) were
made under a single arrangement.  If a Highly Compensated Employee participates
in two (2) or more cash or deferred arrangements that have different Plan Years,
all cash or deferred arrangements ending with or within the same calendar year
shall be treated as a single arrangement.  Notwithstanding the foregoing,
certain plans shall be treated as separate if mandatorily disaggregated under
Regulations issued under Code Section 401(k). 

(c)          In the event that this Plan satisfies the requirements of Code
Sections 401(k), 401(a)(4), or 410(b) only if aggregated with one (1) or more
other plans, or if one (1) or more other plans satisfy the requirements of such
Code Sections only if aggregated with this Plan, then this section shall be
applied by determining the Actual Deferral Percentage of Participants as if all
such plans were a single plan.  Any adjustments to the Non-Highly Compensated
Employee ADP for the Prior Plan Year will be made in accordance with IRS Notice
98-1 and any superseding guidance, unless the Employer has elected in the
Adoption Agreement to use the current year testing method.  Plans may be
aggregated in order to satisfy Code Section 401(k) only if they have the same
Plan Year and use the same ADP testing method. 

(d)          The Employer shall maintain records sufficient to demonstrate
satisfaction of the ADP Test and the amount of Qualified Non-Elective
Contributions or Qualified Matching Contributions, or both, used in such test. 

(e)          The determination and treatment of the Actual Deferral Percentage
amounts of any Participant shall satisfy such other requirements as may be
prescribed by the Secretary of the Treasury. 

(f)           For purposes of the ADP Test, Elective Deferrals, Qualified
Non-Elective Contributions and Qualified Matching Contributions must be made
before the end of the twelve (12) month period immediately following the Plan
Year to which the contributions relate. 

11.4        Calculation And Distribution Of Excess Contributions And Excess
Aggregate Contributions 

(a)          Reducing The Average For Highly Compensated Employees -- If
necessary, the ADP and/or ACP for Highly Compensated Employees must be reduced
to the maximum allowed by the applicable limit at paragraph 11.2 and 11.6.  The
average is reduced on a step-by-step leveling basis beginning by reducing the
Actual Deferral Percentage or the Actual Contribution Percentage for the Highly
Compensated Employee with the highest percentage until the average is reduced to
the maximum allowed or until the Actual Deferral Percentage or Actual
Contribution Percentage for such Highly Compensated Employee is lowered to that
of the Highly Compensated Employee with the next highest percentage.  This
process continues until the ADP and/or the ACP is lowered to the maximum allowed
for the Plan Year.  The excess dollar amount attributable to each affected
Highly Compensated Employee is then totaled for purposes of correcting
distributions determined at paragraph (b) below. 

(b)          Correcting Distributions To Highly Compensated Employees -- The
total amount to be distributed as determined under paragraph (a) is allocated to
Highly Compensated Employees on the basis of the dollar amount included for such
Employee in the numerator of the Actual Deferral Percentage or the Actual
Contribution Percentage, as applicable.  The distribution for each affected
Highly Compensated Employee is determined on a leveling basis similar to that
described at paragraph (a) except that the process is based on dollars rather
than percentages.  Excess Contributions and Excess Aggregate Contributions are
allocated to the Highly Compensated Employees with the largest amount of
Employer contributions taken into account in calculating the ADP or ACP Test for
the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Employer contributions and continuing
in descending order until all the Excess Contributions and Excess Aggregate
Contributions have been allocated.  For purposes of the preceding sentence, the
"largest amount" is determined after distribution of any Excess Contribution and
Excess Aggregate Contributions.  After correcting distributions are allocated,
it is not necessary to recompute the Highly Compensated Employee averages to
determine if they satisfy the ADP Test and/or the ACP Test.  Distributions of
Excess Contributions and Excess Aggregate Contributions are to be made in
accordance with paragraphs 7.12 and 7.13 hereof. 

11.5        Qualified Non-Elective And/Or Matching Contributions   The Employer
may make a Qualified Non-Elective Contribution (QNEC) or Qualified Matching
Contribution (QMAC) for Non-Highly Compensated Employees (whether or not so
designated in the Adoption Agreement) to increase the Average Deferral
Percentage and/or Average Contribution Percentage to the point where the Plan
passes the ADP Test and/or the ACP Test.  The following rules apply with respect
to such contributions: 

(a)          A QNEC or QMAC used in the ADP Test may not also be included in the
ACP Test. 

(b)          If testing is done on the basis of current Plan Year data, QNECs
and/or QMACs must be made and credited to Participant accounts not later than
the last day of the twelve (12) consecutive month period following the end of
the Plan Year being tested. 

(c)          If testing is done on the basis of Prior Plan Year data for
Non-Highly Compensated Employees, QNECs and/or QMACs for such Employees must be
contributed not later than the last day of the Plan Year being tested. 

(d)          If the Employer makes Non-Elective Contributions which are not
designated as Qualified Non-Elective Contributions at the time of the
contribution to the Plan, the Plan Administrator may redesignate such
contributions as Qualified Non-Elective Contributions if the contributions
otherwise satisfy the requirements of a Qualified Non-Elective Contribution. 

(e)          The Employer's contribution will be allocated to a group of
Non-Highly Compensated Participants designated by the Plan Administrator.  The
allocation will be the lesser of the amount required to pass the ADP/ACP Test,
or the maximum permitted under Code Section 415. 

11.6        ACP Testing Limitations   Employee contributions and Matching
Contributions must meet the nondiscrimination requirements of Code Section
401(a)(4) and the Average Contribution Percentage (hereinafter ACP) Test of Code
Section 401(m).  If Employee contributions (including any Elective Deferrals
recharacterized as Voluntary After-tax Contributions) or Matching Contributions
are made in connection with a cash or deferred arrangement, the ACP Test is in
addition to the ADP Test under Code Section 401(k).  Qualified Matching
Contributions and Qualified Non-Elective Contributions used to satisfy the ADP
test may not be used to satisfy the ACP test. 

(a)          Prior Year Testing -- If elected by the Employer in the Adoption
Agreement, the ACP for a Plan Year for eligible Participants who are Highly
Compensated Employees for each Plan Year and the prior Plan Year's ACP for
eligible Participants who were Non-Highly Compensated Employees for the Prior
Plan Year must satisfy one of the following tests: 

(1)          The ACP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior Plan Year's ACP for
eligible Participants who were Non-Highly Compensated Employees for the Prior
Plan Year multiplied by 1.25; or 

(2)          The ACP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year's ACP for eligible
Participants who were Non-Highly Compensated Employees for the Prior Plan Year
multiplied by 2.0, provided that the ACP for eligible Participants who are
Highly Compensated Employees does not exceed the ACP for eligible Participants
who were Non-Highly Compensated Employees in the Prior Plan Year by more than
two (2) percentage points. 

(b)          For the first Plan Year of a Plan, where this Plan permits any
eligible Participant to make Employee contributions, provides for Matching
Contributions, or both, and the Plan is not a successor Plan, for purposes of
the foregoing limits, the Prior Plan Year's Non-Highly Compensated Employees'
ACP shall be 3% unless the Employer has elected in the Adoption Agreement to use
the current Plan Year's ACP for these Participants. 

(c)          Current Year Testing -- If no election is made by the Employer in
the Adoption Agreement, the ACP limits in (1) and (2), above, will be applied by
comparing the current Plan Year's ACP for eligible Participants who are Highly
Compensated Employees for the Plan Year with the current Plan Year's ACP for
eligible Participants who are Non-Highly Compensated Employees.  This election
can only be changed if the Plan meets the requirements for changing to Prior
Plan Year testing set forth in IRS Notice 98-1 (or superseding guidance). 

11.7        Special Rules Relating To The Application Of The ACP Test 

(a)          A Participant is a Highly Compensated Employee for a particular
Plan Year if he or she meets the definition of a Highly Compensated Employee in
effect for that Plan Year.  Similarly, a Participant is a Non-Highly Compensated
Employee for a particular Plan Year if he or she does not meet the definition of
Highly Compensated Employee in effect for that Plan Year. 

(b)          If one or more Highly Compensated Employees participate in both a
cash or deferred arrangement and a plan subject to the ACP Test maintained by
the Employer and the sum of the ADP and ACP of those Highly Compensated
Employees subject to either or both tests exceeds the Aggregate Limit, then the
ADP or ACP of those Highly Compensated Employees who also participate in a cash
or deferred arrangement will be reduced in accordance with paragraph 11.4 so
that the limit is not exceeded.  The amount by which each Highly Compensated
Employee's Contribution Percentage Amounts is reduced shall be treated as an
Excess Aggregate Contribution.  The ADP and ACP of the Highly Compensated
Employees are determined after any corrections required to meet the ADP and ACP
tests and are deemed to be the maximum permitted under such tests for the Plan
Year.  Multiple use of the aggregate limit does not occur if either the ADP and
ACP of the Highly Compensated Employees does not exceed 1.25 multiplied by the
ADP and ACP of the Non-Highly Compensated Employees. 

(c)          For purposes of this paragraph, the Actual Contribution Percentage
for any Participant who is a Highly Compensated Employee and who is eligible to
have Contribution Percentage Amounts allocated to his or her account under two
(2) or more plans described in Code Section 401(a) or arrangements described in
Code Section 401(k) that are maintained by the Employer, shall be determined as
if the total of such Contribution Percentage Amounts were made under a single
plan.  If a Highly Compensated Employee participates in two (2) or more cash or
deferred arrangements that have different Plan Years, all cash or deferred
arrangements ending with or within the same calendar year shall be treated as a
single arrangement.  Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatory disaggregation under the Regulations issued
under Code Section 410(b) apply. 

(d)          In the event that this Plan satisfies the requirements of Code
Sections 401(a)(4), 401(m), or 410(b) only if aggregated with one (1) or more
other plans, or if one (1) or more other plans satisfy the requirements of such
Code Sections only if aggregated with this Plan, then this section shall be
applied by determining the Actual Contribution Percentage of Eligible
Participants as if all such plans were a single plan.  Any adjustments to the
Non-Highly Compensated Employee ACP for the Prior Plan Year will be made in
accordance with IRS Notice 98-1 and any superseding guidance, unless the
Employer has elected in the Adoption Agreement to use the Current Year testing
method.  Plans may be aggregated in order to satisfy Code Section 401(m) only if
the aggregated plans have the same Plan Year and use the same ACP testing
method. 

(e)          For purposes of the ACP Test, Employee contributions are considered
to have been made for the Plan Year in which contributed to the Plan.  Matching
Contributions and Qualified Matching and Non-Elective Contributions will be
considered made for a Plan Year if made no later than the end of the twelve (12)
month period beginning on the day after the close of the Plan Year. 

(f)           The determination and treatment of the Actual Contribution
Percentage of any Participant shall satisfy such other requirements as may be
prescribed by the Secretary of the Treasury. 

11.8        Recharacterization   If the Employer allows for Voluntary After-tax
Contributions in the Adoption Agreement, a Participant may treat his or her
Excess Contributions as an amount distributed to the Participant and then
contributed by the Participant to the Plan.  Recharacterized amounts will remain
nonforfeitable and subject to the same distribution requirements as Elective
Deferrals.  Amounts may not be recharacterized by a Highly Compensated Employee
to the extent that such amount in combination with other Employee contributions
made by that Employee would exceed any stated limit under the Plan on Voluntary
After-tax Contributions. 

               Recharacterization must occur no later than two and one-half (2
1/2) months after the last day of the Plan Year for which such Excess
Contributions arose and is deemed to occur no earlier than the date the last
Highly Compensated Employee is informed in writing of the amount recharacterized
and the consequences thereof.  Recharacterized amounts will be taxable to the
Participant for the Participant's tax year in which the Participant would have
received them in cash. 

11.9        Nondiscrimination Tests In A SIMPLE 401(k) Plan   The ADP/ACP Tests
described this Article XI are treated as satisfied for any Plan Year for which
the Employer has adopted and complied with the provisions of the SIMPLE 401(k)
Adoption Agreement. 

11.10      Safe Harbor Rules Of Application 

(a)          The Employer may elect in a cash or deferred adoption agreement to
apply the safe harbor plan provisions found in paragraphs 11.10 through 11.17. 
Except as otherwise permitted by the Plan, Code, applicable Treasury Regulations
or applicable guidance, an Employer must elect the Safe Harbor Plan provisions
and must satisfy the notice requirements of paragraph 11.16 prior to the
beginning of the Plan Year to which the Safe Harbor provisions will be applied. 
The Employer must apply the Safe Harbor provisions for the entire Plan Year,
including any short Plan Year.  An Employer who elects in the Adoption Agreement
and operationally satisfies the Safe Harbor provisions of paragraphs 11.10
through 11.17 is not subject to the nondiscrimination requirements of 11.2.  An
Employer who elects to provide additional Matching Contributions as set forth in
paragraph 11.14 will be subject to the nondiscrimination provisions of paragraph
11.6, unless the additional Matching Contributions satisfy the ACP test safe
harbor provisions in paragraph 11.14. 

(b)          The Employer may elect in the Adoption Agreement either to make a
Safe Harbor Non-Elective Contribution on behalf of each eligible Employee who is
eligible to participate in the Plan, or to make a Safe Harbor Matching
Contribution on behalf of each eligible Employee who is eligible to participate
in the Plan and who is making Elective Deferrals. 

(c)          The Safe Harbor Non-Elective Contribution will be made on behalf of
each eligible Employee who is eligible to participate in the Plan equal to at
least 3% of the Employee's Compensation. 

(d)          The Safe Harbor Matching Contribution shall be made under the Basic
Matching Formula or an Enhanced Matching Formula as described below. 

(1)          Basic Matching Contribution Formula -- The Basic Matching Formula
provides a Matching Contribution on behalf of each eligible Employee who is
making Elective Deferrals to the Plan in an amount equal to 100% of the amount
of the Employee's Elective Deferrals that do not exceed 3% of the Employee's
Compensation and 50% of the amount of the Employee's Elective Deferrals that
exceed 3% of the Employee's Compensation but do not exceed 5% of the Employee's
Compensation.  A Plan satisfying the ADP Safe Harbor using the Basic Matching
Formula automatically satisfies the ACP Test, if no After-tax or other Matching
Contribution is made under the Plan. 

(2)          Enhanced Matching Formula -- The Enhanced Matching Formula provides
a Matching Contribution on behalf of each Eligible Employee who is making
Elective Deferrals to the Plan under a formula, that, at any rate of Elective
Deferrals, provides an aggregate amount of Matching Contributions at least equal
to the aggregate amount of Matching Contributions that would have been provided
under the Basic Matching Formula.  In no event shall the aggregate amount of
Matching Contributions under an Enhanced Matching Formula exceed 6% of an
eligible Employee's Compensation.  Under the Enhanced Matching Formula, the rate
of Matching Contributions may not increase as a Participant's rate of Elective
Deferrals increases.  A Plan satisfying the ADP Safe Harbor using the Enhanced
Matching Formula under which Matching Contributions made with respect to
Elective Deferrals are not made in excess of 6% of the eligible Employee's
Compensation, automatically satisfies the ACP Test if no other Matching
Contribution is made under the Plan. 

(3)          Additional Discretionary Matching Contribution -- An Employer may
elect in the Adoption Agreement for Plan Years [beginning after January 1, 2000]
to provide an additional discretionary Matching Contribution.  Any such
contribution cannot exceed 4% of a Participant's Compensation.  This is a limit
on the total Matching Contribution formula, and is not a limit on the percentage
of Compensation which is deferred and taken into account under the matching
formula. 

(4)          Limitation On Matching Contributions To Highly Compensated
Employees -- The Matching Contribution requirement will not be satisfied if, at
any rate of Elective Deferrals, the rate of Matching Contributions that would
apply with respect to any Highly Compensated Employee who is making Elective
Deferrals under the Plan is greater than the rate of Matching Contributions that
would apply with respect to any Non-Highly Compensated Employee who is making
Elective Deferrals to the Plan and who has the same rate of Elective Deferrals. 

11.11      Safe Harbor Definitions 

(a)          "ACP Test Safe Harbor" is the method described in paragraph 11.14
for satisfying the ACP Test of Code Section 401(m)(2). 

(b)          "ACP Test Safe Harbor Matching Contributions" are Matching
Contributions described in paragraph 11.5. 

(c)          "ADP Test Safe Harbor" is the method described in paragraph 11.13
for satisfying the ADP Test of Code Section 401(k)(3). 

(d)          "ADP Test Safe Harbor Contributions" are Matching Contributions and
Non-Elective Contributions described in paragraph 11.10. 

(e)          "Compensation" is defined in paragraph 1.16 with no dollar limit
other than the limit imposed by Code Section 401(a)(17) as it applies to the
Compensation of a Non-Highly Compensated Employee.  Solely for purposes of
determining the Compensation subject to a Participant's Salary Deferral
Agreement, the Employer may use an alternative definition to the one described
in the preceding sentence, provided such alternate definition is a reasonable
definition with the meaning of Section 1.414(s)-1(d)(2) of the Regulations, and
permits each Participant to elect sufficient Elective Deferrals to receive the
maximum amount of Matching Contributions (determined using the definition of
Compensation described in the preceding sentence) available to the Participant
under this Plan. 

(f)           "Eligible Employee" means an Employee eligible to make Elective
Deferrals under the Plan for any part of the Plan Year or who would be eligible
to make Elective Deferrals but for a suspension due to a Hardship distribution
described in paragraph 6.9 of the Plan or to statutory limitations, such as Code
Sections 402(g) and 415. 

(g)          "Matching Contributions" are contributions made by the Employer on
account of an Eligible Employee's Elective Deferrals. 

11.12      Required Restrictions On Safe Harbor Contributions 

(a)          Safe Harbor Matching Contributions and Safe Harbor Non-Elective
Contributions are Matching and Non-Elective Contributions respectively, that
are: 

(1)          nonforfeitable within the meaning of Treasury Regulations Section
1.401(k)-1(c), 

(2)          are subject to the distribution restrictions of Code Section
401(k)(2)(B) and Treasury Regulations Section 1.401(k)-1(d), and 

(3)          used to satisfy the Safe Harbor Contribution requirements. 

(b)          Pursuant to Code Section 401(k)(2)(B) and Treasury Regulations
Section 1.401(k)-1(d), such contributions (and earnings thereon) must not be
distributable earlier than separation from Service, death, Disability, an event
described in Code Section 401(k)(10), or in the case of a profit-sharing or
stock bonus plan, the attainment of age 59 1/2.  Pursuant to Code Section
401(k)(2)(B) and Treasury Regulations Section 1.401(k)-1(d)(2)(ii), these
contributions shall not be eligible for distribution for reasons of Hardship.  A
Plan electing to use either of the Safe Harbor Matching or the Non-Elective
Contribution provisions shall not require that an Employee be employed on the
last day of the Plan Year or impose an hourly requirement in order for the
Employee to be eligible to receive a Safe Harbor Non-Elective Contribution or a
Safe Harbor Matching Contribution. 

(c)          Such contributions must satisfy the ADP Test Safe Harbor without
regard to permitted disparity under Code Section 401(l). 

(d)          Safe Harbor Matching or Non-Elective Contributions cannot be used
to satisfy the Safe Harbor Contribution requirements with respect to more than
one (1) Plan. 

(e)          A Plan will fail to satisfy the ADP Test Safe Harbor or the ACP
Test Safe Harbor for a Plan Year unless the Plan Year is twelve (12) months in
duration or in the case of the first Plan Year of a newly established Plan
(other than a successor Plan), the Plan Year is at least three (3) months in
duration (or any shorter period in the case of a newly established Employer that
establishes the Plan as soon as administratively feasible after the Employer
came into existence).  If the Employer amends an existing Defined Contribution
Plan to offer the Safe Harbor provisions, the 401(k) arrangement of the Plan
must be at least three (3) months in duration. 

(f)           If the Safe Harbor provisions are an amendment and restatement of
an existing Plan, any contributions made prior to the adoption of the Safe
Harbor provisions which are subject to a vesting schedule will continue to vest
according to the vesting schedule in effect prior to the amendment or
restatement of the Plan. 

11.13      ADP Test Safe Harbor 

(a)          The Employer may elect in the Adoption Agreement to make Basic Safe
Harbor Matching Contributions, Enhanced Safe Harbor Matching Contributions or
Safe Harbor Non-Elective Contributions. 

(b)          Notwithstanding the requirement in (a) above that the Employer make
the ADP Test Safe Harbor Contributions to the Defined Contribution Plan
indicated in the Adoption Agreement, such contributions will be made to this
Plan unless the requirements of paragraph 11.17 are met. 

11.14      ACP Test Safe Harbor   The Employer maintaining a 401(k) Plan may
elect in the Adoption Agreement to make additional Matching Contributions in
addition to the Safe Harbor Matching Contributions made to the Plan.  These
additional Matching Contributions may be subject to the ACP Test Safe Harbor
requirements instead of testing the contributions under paragraph 11.2.  If the
Employer elects using the current year testing method to test the additional
Matching Contributions for nondiscrimination as set forth in paragraph 11.2, the
ACP Test Safe Harbor will be satisfied if the following conditions are met: 

(a)          no Matching Contribution may be made with respect to a
Participant's Elective Deferrals and/or Voluntary After-tax Contributions which
exceed 6% of Compensation; 

(b)          the amount of any discretionary Matching Contribution made after
the 1999 Plan Year may not exceed 4% of the Participant's Compensation; 

(c)          the rate of Matching Contributions made to the Plan may not
increase as the rate of Elective Deferrals increase; 

(d)          no Highly Compensated Employee may receive a greater rate of match
than a Non-Highly Compensated Employee; and 

(e)          the Employer must elect in the Adoption Agreement the vesting
schedule distribution restrictions and eligibility to receive an allocation of
these additional Matching Contributions. 

11.15      Safe Harbor Status   The Employer may amend a profit-sharing or
401(k) plan during a Plan Year to comply with the Safe Harbor provisions of this
Article for the Plan Year.  In order to comply with these provisions, the
Employer must: 

(a)          use the current year testing method; 

(b)          amend the Plan to add the Safe Harbor provisions no later than
thirty (30) days prior to the end of the Plan Year and apply the Safe Harbor
provisions for the entire Plan Year; 

(c)          satisfy the Safe Harbor contribution requirements using the Safe
Harbor Non-Elective Contribution; 

(d)          provide the Safe Harbor notice to Participants prior to the
beginning of the Plan Year for which the Plan amendment applies which indicates
the Employer will provide Basic or Enhanced Matching Contributions or indicates
that the Employer may later amend the Plan to comply with the Safe Harbor
provisions by use of the Safe Harbor Non-Elective Contribution; 

(e)          provide an additional notice to Participants at least thirty (30)
days prior to the end of the Plan Year only in the case of Safe Harbor
Non-Elective Contribution advising Participants of the amendment; and 

(f)           actually provide the notice described in (e) above, should the
Employer amend the Plan to comply with the Safe Harbor requirements. 

               A Safe Harbor 401(k) Plan may be amended during a Plan Year to
reduce or entirely eliminate on a prospective basis any safe harbor contribution
which is either a Basic or Enhanced Matching Contribution conditioned on the
Employer providing a notice to the Participants which explains the effect of the
amendment and specifies the following: 

(g)          informs the Participants they will have the opportunity to amend
their Salary Deferral Agreements; 

(h)          the effective date of the amendment is specified; 

(i)           Participants are given the opportunity prior to the effective date
of the amendment to amend their Salary Deferral Agreement; and 

(j)           the amendment to the Plan does not take effect until the later of
thirty (30) days after the notice of the amendment is provided to the
Participant or the date the Employer adopts the amendment. 

               An Employer who amends a Safe Harbor Plan to either reduce or
eliminate the Safe Harbor Matching Contribution under this paragraph or
terminates the Plan during the Plan Year, must continue to comply with all of
the Safe Harbor requirements of this paragraph until the amendment or Plan
termination becomes effective.  The Plan must continue to use the current year
testing method for the entire Plan Year and satisfy the nondiscrimination test
under paragraph 11.2, and if applicable the nondiscrimination tests under
paragraph 11.6. 

11.16      Safe Harbor Notice Requirement   The notice requirement is satisfied
if each Eligible Employee is given an annual written notice of the Employee's
rights and obligations under the Plan and the notice provided to the Employee
satisfies the content requirement and the timing requirement mandated under IRS
Notices 98-52 and 2000-3. 

(a)          The notice shall be sufficiently accurate and comprehensive to
inform the Employee of the Employee's rights and obligations under the Plan and
written in a manner calculated to be understood by the average Employee eligible
to participate in the Plan.  The notice shall accurately describe: 

(1)          the Safe Harbor Matching or Non-Elective Contribution Formula
(including a description of the levels of Matching Contributions, if any,
available under the Plan); 

(2)          any other contributions under the Plan (including the potential for
discretionary Matching Contributions) and the conditions under which such
contributions are made; 

(3)          the Plan to which the Safe Harbor Contributions will be made (if
different than the Plan containing the cash or deferred arrangement); 

(4)          the type and amount of Compensation that may be deferred under the
Plan; 

(5)          how to make cash or deferred elections, including any
administrative requirements that apply to such elections; 

(6)          the periods available under the Plan for making cash or deferred
elections; and 

(7)          withdrawal and vesting provisions applicable to contributions under
the Plan. 

(b)          If the notice is provided to eligible Employees within a reasonable
period before the beginning of each Plan Year (or in the Plan Year an Employee
becomes eligible within a reasonable period before the Employee becomes
eligible), the Plan shall satisfy the Safe Harbor notice requirements. 
Notwithstanding the foregoing general rule, a notice shall only be deemed to be
provided in timely manner if the notice is provided to each Employee who is
eligible to participate in the Plan for the Plan Year at least thirty (30) days
[and no more than ninety (90) days] before the beginning of the Plan Year.  If
an Employee does not receive the notice because he or she only becomes eligible
to participate in the Plan after the ninetieth day before the beginning of the
Plan Year, the requirement to give the notice will be satisfied if the notice is
provided not more than ninety (90) days before the Employee becomes eligible to
participate, but in no event later than the date the Employee becomes eligible. 
The preceding sentence shall apply in the case of any Employee eligible for the
first Plan Year in which an Employee becomes eligible under an existing Code
Section 401(k) cash or deferred arrangement. 

(c)          The Plan may provide the Safe Harbor notice in writing or by
electronic means.  If provided electronically, the notice must be no less
understandable than a written paper document and at the time of delivery of the
electronic notice, the Employee is advised that he or she may request to receive
the notice in writing at no additional charge.  Supplemental notices may also be
given electronically under the same conditions. 

(d)          Plan may also supply comply with the notice requirements by use of
the Summary Plan Description.  The Safe Harbor notice must cross-reference the
applicable sections in the Summary Plan Description.  The information which may
not be contained in the Summary Plan Description is the Safe Harbor Contribution
Formula, including a description of the levels of Matching Contributions, if
any, how to make Salary Deferral elections, including any administrative
requirements that apply to such elections, and the periods available under the
Plan for making deferral elections. 

11.17      Satisfying Safe Harbor Contribution Requirements Under Another
Defined Contribution Plan 

(a)          General Requirements -- A Safe Harbor Matching or Non-Elective
Contribution may be made to this Plan or to another Defined Contribution Plan
maintained by the Employer that satisfies Code Sections 401(a) or 403(a).  The
Employer electing this option shall do so by identifying the plan that makes the
Safe Harbor Contribution in the Adoption Agreement.  If the Safe Harbor
Contributions are made to another Defined Contribution Plan, the Safe Harbor
Contribution requirements must be satisfied in the same manner as if the
contributions were being made to this Plan.  A Safe Harbor Contribution made to
another Defined Contribution Plan shall not satisfy this Safe Harbor requirement
unless each Employee eligible to participate in this Plan is eligible to
participate in the other Defined Contribution Plan under the same terms and
conditions. 

(b)          Same Plan Year Requirement -- In order to satisfy the Safe Harbor
Contribution requirements, this Plan and the other Defined Contribution Plan to
which the Safe Harbor Contribution is to be made must have the same Plan Year. 

(c)          Aggregation And Disaggregation Rules -- The rules that apply for
purposes of aggregating and disaggregating cash or deferred arrangement and
Plans under Code Sections 401(k) and 401(m) also apply for purposes of Code
Sections 401(k)(12) and 401(m)(11), respectively.  All cash or deferred
arrangements included in a Plan are treated as a single cash or deferred
arrangement that must satisfy the Safe Harbor Contribution and notice
requirements.  Moreover, two (2) Plans within the meaning of Regulations Section
1.410(b)-7(b) that are treated as a single Plan pursuant to the permissive
aggregation rules of Treasury Regulations 1.410(b)-7(d) are treated as a single
Plan for purposes of the Safe Harbor requirements.  Conversely, a Plan [within
the meaning of Code Section 414(l)] that includes a cash or deferred arrangement
covering both collectively bargained employees and noncollectively bargained
employees is treated as two (2) separate Plans for purposes of Code Section
401(k), and the ADP Safe Harbor need not be satisfied with respect to both Plans
in order for one (1) of the Plans to take advantage of the ADP Test Safe
Harbor.  Similarly, if, pursuant to Code Section 410(b)(4)(B), an Employer
applies Code Section 410(b) separately to the portion of the Plan [within the
meaning of Code Section 414(l)] that benefits only Employees who satisfy age and
Service conditions under the Plan that are lower than the greatest minimum age
and Service conditions permitted under Code Section 410(a), the Plan is treated
as two (2) separate Plans for purposes of Code Section 401(k), and the ADP Test
Safe Harbor need not be satisfied with respect to both plans in order for one
(1) of the Plans to take advantage of the ADP Test Safe Harbor. 

_______________________________________________________________________



 

ARTICLE XII



ADMINISTRATION

 

12.1        Plan Administrator   The Plan shall be administered by the Plan
Administrator who shall have the authority to enforce the Plan on behalf of any
persons having or claiming any interest under the Plan and who shall be
responsible for the operation of the Plan in accordance with its terms.  The
Plan Administrator shall be the "named fiduciary" for purposes of ERISA Section
402(a)(2) with the sole authority to control and manage the operation and
administration of the Plan, and will be responsible for complying with the
reporting and disclosure requirements of Part 1 of Subtitle B of Title I of
ERISA and agent for service of legal process with respect to the Plan.  The Plan
Administrator shall determine by rules of uniform application all questions
arising out of the administration, interpretation and application of the Plan
which determination(s) shall be conclusive and binding on all parties.  The
Employer will serve as Plan Administrator unless an individual or other entity
(excluding the Trustee or Custodian, unless they are the Employer sponsoring the
Plan) is named to serve in such capacity.  The Plan Administrator may appoint or
allocate the duties of the Plan Administrator among several individuals or
entities.  The Plan Administrator's duties shall include: 

(a)          appointing the Plan's attorney, accountant, Service Provider,
actuary, Trustee, Custodian, investment manager, or any other party needed to
administer the Plan; 

(b)          directing the appropriate party with respect to payments from the
Trust; 

(c)          communicating with Employees regarding their participation and
benefits under the Plan, including the administration of all claims procedures; 

(d)          maintaining all necessary records for the administration of the
Plan, antidiscrimination testing, and filing any returns and reports with the
Internal Revenue Service, Department of Labor, or any other governmental
agency; 

(e)          reviewing and approving any financial reports, investment reviews,
or other reports prepared by any party appointed by the Employer under paragraph
(a); 

(f)           establishing a funding policy and investment objectives consistent
with the purposes of the Plan and ERISA; 

(g)          construing and resolving any question of Plan interpretation and
questions of fact.  The Plan Administrator's interpretation of Plan provisions
and resolution of questions of facts including eligibility and amount of
benefits under the Plan is final and unless it can be shown to be arbitrary and
capricious, will not be subject to "de novo" review; 

(h)          monitoring the activities of the Trustee and the performance of,
and making changes when necessary to, the portfolio of the Plan; 

(i)           obtaining a legal determination of the qualified status of all
domestic relations orders and complying with the requirements of the law with
regard thereto; 

(j)           administering the loan program including ensuring that any and all
loans made by the Plan are in compliance with the requirements of the Internal
Revenue Code and the Regulations issued thereunder, and the Regulations issued
by the Department of Labor; 

(k)          determining from the records of the Employer, the Compensation,
Service, records, status, and the other facts regarding Participants and
Employees; and 

(l)           to the extent provided in the Adoption Agreement, directing the
Trustee or Custodian with respect to the investments, in the Plan
Administrator's capacity as named fiduciary. 

12.2        Persons Serving As Plan Administrator   If the Employer is no longer
in existence, and the Plan or the Employer does not specify the person to take
an action or otherwise serve in the place of the Employer in connection with the
operation of the Plan, the Plan Administrator shall so act or serve, but if
there is no person serving as Plan Administrator, then a successor shall be
designated in writing by a majority of Participants whose accounts under the
Plan have not yet been fully distributed at such time.  A majority of the
legally competent Beneficiaries of a deceased Participant then entitled to
receive benefits may exercise the deceased Participant's rights to participate
in that designation and shall be considered for that purpose to be one
Participant, in the Participant's place. 

12.3        Advice   The Plan Administrator shall have the right to employ
others, including legal counsel who may, but need not, be counsel to the
Employer, to render advice regarding any questions which may arise with respect
to its rights, duties and responsibilities under the Plan, and may rely upon the
opinions or certificates of any such person. 

12.4        Delegation Of Responsibility   The Plan Administrator may delegate
in writing all or any part of the Plan Administrator's responsibilities under
the Plan to agents or others by written agreement communicated to the delegate
and to the Employer or, if the Employer is no longer in existence, to such
person or persons selected following the approach in paragraph 12.2 to the
Trustee/Custodian, and, in the same manner, may revoke any such delegation of
responsibility.  Any action of a delegate in the exercise of such delegated
responsibilities shall have the same force and effect for all purposes as if
such action had been taken by the Plan Administrator.  The delegate shall have
the right, in such person's sole discretion, by written instrument delivered to
the Plan Administrator, to reject and refuse to exercise any such delegated
authority.  The Trustee/Custodian need not act on instructions of such a
delegate despite any knowledge of such delegation, but may require the Plan
Administrator to give the Trustee/Custodian all instructions necessary under the
Plan. 

12.5        Investments   The amounts allocated to Participants' accounts shall
be invested by the Trustee or Custodian in accordance with the provisions
selected in the Adoption Agreement and Article XIII and as applicable, in
accordance with investment directions from authorized parties as provided
hereunder. 

12.6        Action By Employer   Action by the Employer under the Plan shall be
carried out by the sole proprietor, if the Employer is a sole proprietorship, by
a general partner of the Employer, if the Employer is a partnership, or by the
board of directors or a duly authorized officer of the Employer, if the Employer
is a corporation.  If the Employer is no longer in existence, and the Plan does
not specify the person to take an action, or otherwise serve in the place of the
Employer, in connection with the operation of the Plan, the Plan Administrator
shall so act or serve, but if there is no person serving as Plan Administrator,
such action shall be taken by a person selected following the approach referred
to in paragraph 12.2.  The Trustee/Custodian shall have, and assume, no
responsibility for inquiring into the authority of any person purporting to act
on behalf of an Employer. 

12.7        Cooperation And Information   The Employer and the Plan
Administrator shall cooperate with each other in all respects, including the
provision to each other of records and other information relating to the Plan,
as may be necessary or appropriate for the proper operation of the Plan or as
may be required under the Code or ERISA. 

12.8        Limited Responsibilities   The Employer, the Plan Administrator and
the Trustee/Custodian, respectively, shall be responsible solely for performance
of those duties expressly assigned to that person in the Plan and assume no
responsibility as to duties assigned to anyone else under the Plan or by
operation of law. 

12.9        Receipt And Release For Payments   Any payment to any Participant,
his legal representative, Beneficiary, or to any guardian or committee appointed
for such Participant or Beneficiary in accordance with the provisions of the
Plan shall be in full satisfaction of all claims hereunder against the Trustee,
Employer or Plan Administrator each of whom may require such Participant, legal
representative, Beneficiary, guardian or committee as a condition prior to such
payment, to execute a receipt and release in such form as shall be determined by
the Trustee, Employer or Plan Administrator. 

12.10      Resignation And Removal   An individual serving as Plan Administrator
may resign by giving written notice to the Employer, or if the Employer is no
longer in existence, to the Trustee/Custodian, not less than thirty (30) days
before the effective date of the individual's resignation.  The Plan
Administrator may be removed upon thirty (30) days prior written notice to the
Plan Administrator, with or without cause, by the Employer, or if the Employer
is no longer is existence, by a majority of the Participants and Beneficiaries
following the approach referred to in paragraph 12.2.  A notice period provided
for in this paragraph 12.10 may be waived or reduced if acceptable to the
individuals involved.  The Employer, if in existence, shall be the successor to
the position involved, or the Employer may appoint a successor to a person who
has resigned or been removed as Plan Administrator, but if the Employer is no
longer in existence, the appointment shall be made by a majority of the
Participants and Beneficiaries following the approach referred to in paragraph
12.2.  When the Plan Administrator's resignation or removal becomes effective,
the Plan Administrator shall perform all acts necessary to transfer all relevant
records to its successor.  A successor Plan Administrator shall have all the
rights and powers and all of the duties and obligations of the original Plan
Administrator but shall have no responsibility for acts or omissions before the
successor became Plan Administrator. 

12.11      Claims And Claims Review Procedure   If any Employee, Participant,
Beneficiary or any other person claims to be entitled to benefits under the
Plan, and the Plan Administrator denies that claim in whole or in part, the Plan
Administrator shall, in writing, notify the claimant that his claim has been
denied in whole or in part, setting forth the specific reason or reasons for the
denial, specific reference to pertinent Plan provisions upon which the denial is
based, a description of any additional material or information which may be
needed to clarify the claim, including an explanation of why such information is
necessary, and shall refer to the claims review procedure as set forth in this
paragraph 12.11.  Within sixty (60) days after the mailing or delivery by the
Plan Administrator of such notice, the claimant may request, by written notice
to the Plan Administrator, a review by the Employer of the decision denying the
claim.  The claimant may examine documents pertinent to the review and may
submit written issues and comments to the Plan Administrator.  If the claimant
fails to request such a hearing within such sixty (60) day period, it shall be
conclusively determined for all purposes of this Plan that the denial of such
claim is correct.  If the claimant requests a review within the sixty (60) day
period, the Plan Administrator shall designate a time, which time shall be no
less than ten (10) nor more than forty-five (45) days from the date of receipt
by the Plan Administrator of the claimant's notice to the Plan Administrator,
and a place for such hearing, and shall promptly notify such claimant of such
time and place.  Within forty-five (45) days after the conclusion of the
hearing, including any extensions of the date thereof mutually agreed to by the
claimant and the Plan Administrator, the Plan Administrator shall communicate to
the claimant the Plan Administrator's decision in writing, and if the Plan
Administrator confirms the denial, in whole or in part, the communication shall
set forth the specific reason or reasons for the decision and specific reference
to those Plan provisions upon which the decision is based. 

12.12      Bonding   Every fiduciary, except for a bank, trust company or an
insurance company, unless otherwise exempted by ERISA and the Regulations issued
thereunder shall be bonded in an amount not less than 10% of the amount of the
funds such fiduciary handles; provided however, that the minimum bond shall be
$1,000 and the maximum bond $500,000.  The amount of funds handled shall be
determined at the beginning of each Plan Year by the amount of funds handled by
such person, group or class to be covered and their predecessors, if any, during
the preceding Plan Year, or if there is no preceding Plan Year, then by the
amount of the funds to be handled during the then current year.  The bond shall
provide protection to the Plan against any loss by reason of acts of fraud or
dishonesty by the fiduciary either acting alone or in concert with others.  The
surety shall be a corporate surety company [as the term is used in ERISA Section
412(a)(2)], and the bond shall be in a form approved by the Secretary of Labor. 
Notwithstanding anything in the Plan to the contrary, the costs of such bonds
shall be an expense of and may, at the election of the Plan Administrator, be
paid from the Trust or by the Employer. 



_______________________________________________________________________



 

ARTICLE XIII



TRUST PROVISIONS

 

13.1        Establishment Of The Trust 

(a)          The Employer shall appoint a Trustee(s) or a Custodian(s) in the
Adoption Agreement who may be the Sponsor (or an affiliate) of this Basic Plan
Document #01 or an individual(s) to serve as Trustee or Custodian (if
applicable) of the Plan.  The Employer shall also have the right, but is not
required, to appoint a Custodian in the Adoption Agreement to have custody of
the Plan's assets.  The Employer may execute a separate trust or custodial
agreement outlining the Trustee's or Custodian's duties and responsibilities
which shall be incorporated by reference and made part of this Basic Plan
Document #01.  No such ancillary agreement may conflict with any provision(s) of
this document.  Any provision which would jeopardize the tax-qualified status of
this Plan shall be null and void.  Unless otherwise elected in the Adoption
Agreement, the Trust and/or Custodial provisions of this Article XIII of the
Basic Plan Document #01 shall be operative.  If the Sponsor is a bank, trust
company or other financial organization, a person or institution other than the
Sponsor or its affiliate may not serve as Trustee or Custodian of the Plan
without the express written consent of the Sponsor.  If a financial organization
is the Sponsor, and is not named Trustee, the Sponsor may serve as Custodian
under the Plan as provided at paragraph 13.15 herein.  The Trustee shall invest
the Trust Fund in any of the investment alternatives as provided in paragraph
13.10.  If a Custodian is appointed, the Trust Fund shall be invested in
accordance with paragraph 13.16. 

(b)          The Employer establishes with the Trustee a Trust which shall
consist of all money and property received under Articles III and IV of this
document, increased by any income on or increment in such value of assets and
decreased by any investment loss, expense, benefit payment, withdrawal or other
distribution by the Trustee in accordance with the provisions of the Plan.  The
Trustee/Custodian shall hold the Trust fund without distinction between
principal and income.  The Trust Fund will be held, invested, reinvested and
administered by the Trustee in accordance with this Article and any ancillary
documents as provided for in this Article. 

13.2        Control Of Plan Assets   The assets of the Trust or evidence of
ownership shall be held by the Trustee and/or the Custodian under the terms of
the Basic Plan Document #01.  If the assets represent amounts transferred from
another trustee or custodian under a former plan, the Trustee and/or Custodian
named hereunder shall not be responsible for any actions of the prior fiduciary
including the propriety of any investment decision made by the prior
trustee/custodian under any prior plan.  Instead, the Employer shall be
responsible for such actions. 

13.3        Allocation Of Investment Responsibility   Responsibility with
respect to the investment of the Trust shall be elected in the Adoption
Agreement from among the following provisions: 

(a)          by the Trustee acting as a discretionary Trustee, 

(b)          as directed by a named fiduciary under the Plan ("Named Investment
Fiduciary"), within the meaning of ERISA Section 402(a)(2), as amended, 

(c)          by the Named Investment Fiduciary, or another named fiduciary under
the Plan, 

(d)          as directed with an investment manager appointed in accordance with
paragraph 13.6 ("Investment Manager") by the Named Investment Fiduciary, or
another named fiduciary under the Plan. 

(e)          as directed by Plan Participant or Beneficiaries ("Participants")
with respect to their individual accounts, from among investment alternatives
designated by the Named Investment Fiduciary as available for Participant
direction; 

13.4        Discretionary Trustee   If the Employer elects in the Adoption
Agreement, or otherwise appoints the Trustee to act in the capacity of
discretionary Trustee, the Trustee shall invest the Trust in accordance with the
Plan's investment policy statement and the investment alternatives permitted at
paragraph 13.10 herein.  The Trustee will have the discretion and authority to
invest, manage and control those Plan assets except those assets which are
subject to the investment direction of a Participant (if Participant direction
is permitted), or an investment manager or Named Investment Fiduciary, or other
agent properly appointed by the Employer.  The exercise of any investment
direction hereunder shall be consistent with the investment policy of the Plan. 
The Trustee shall also perform custodial functions described at paragraph 13.1
hereof for the Trust with respect to Plan assets over which the Trustee has
investment management responsibility.  The Trustee may also perform custodial
functions for the Trust with respect to Plan assets the Trustee does not manage,
to the extent agreed to between the Trustee and the Employer, if the Trustee is
appointed Custodian for some or all of such assets in accordance with the terms
of the Plan.  The Trustee may execute any additional documents as required which
shall be treated as an addendum to this Basic Plan Document #01.  No such
agreement may conflict with any provision nor shall any provision in such an
agreement jeopardize the tax-qualified status of the Plan.  Any such provision
shall be null and void.  The Trustee's administrative duties shall be limited to
those agreed to between the parties.  The Employer or its designate shall be
responsible for other administrative duties required under the Plan or by
applicable law. 

13.5        Nondiscretionary Trustee   If the Employer elects in the Adoption
Agreement or as otherwise agreed to in writing, the Trustee may act in the
capacity of a nondiscretionary Trustee.  In this capacity, the Trustee shall
have no discretionary authority to invest, manage or control Plan assets and is
authorized solely to make and hold investments only as directed pursuant to
paragraph 13.3.  The nondiscretionary Trustee shall have the same rights, powers
and duties as the discretionary Trustee but exercises such authority in
accordance with the direction of the party which has the authority to manage and
control the investment of Plan assets.  If directions are not provided to the
Trustee, the Employer will provide such necessary direction. 

13.6        Appointment Of Investment Manager   The appointment of an investment
manager shall be given in accordance with this Article.  If an investment
manager is appointed, such entity or individual must be registered as an
investment manager under the Investment Advisors Act of 1940 or under applicable
state law, meet the requirements of ERISA Section 3(38) or be a bank as defined
in said Act or an insurance company qualified under the laws of more than one
state to perform investment management services.  An investment manager shall
acknowledge in writing its appointment and fiduciary status hereunder and shall
agree to comply with all applicable provisions of this document.  The investment
manager shall have the investment powers granted the Trustee in paragraph 13.10
except to the extent the investment manager's powers are limited by the
investment management agreement.  A copy of the investment management agreement
(and any modifications or termination thereof) must be given to the Trustee or
Custodian.  Written notice of each appointment of an investment manager shall be
given to the Trustee or Custodian in advance of the effective date of the
appointment.  Such notice or agreement shall specify what portion of the Trust
Fund will be subject to the investment manager's discretion. 

13.7        Provisions Relating To Individual Trustees 

(a)          Notwithstanding any other provisions of the Plan to the contrary,
the provisions of this paragraph shall apply if one (1) or more individuals are
named as Trustee(s) in the Adoption Agreement and shall not apply to any
institutional Trustee named in the Adoption Agreement. 

(b)          If there shall be more than one individual acting in the capacity
of Trustee, they shall act by a majority of their number, unless they
unanimously decide that one (1) or more of them may act on the matter or
category of matters involved without the approval of the others and they may
authorize in writing that one (1) or more of them shall act on their behalf
including but not limited to executing documents and authorizing distributions
on behalf of the Trustees. 

(c)          Any person may rely, without having to make further inquiry, upon
instructions appearing to be genuine instructions from any individual serving as
Trustee as being the will, intent and action of all individuals so serving if no
allocation of duties has been made. 

(d)          The Trustee shall be paid such reasonable compensation for services
as shall from time to time be agreed upon in writing by the Employer and the
Trustee, provided that an individual serving as Trustee who already receives
full-time Compensation from the Employer shall not receive compensation for
serving as such from the Plan. 

13.8        Investment Instructions   Any investment directive shall be made in
writing or such other form as agreed to by the Employer, Trustee/Custodian and
investment manager.  In the absence of such directive, cash shall be
automatically invested in such investment or investments as the Employer or
Named Investment Fiduciary shall select from the investments made available for
that purpose unless and until the person or persons responsible for giving
directions directs otherwise.  Such automatic investment shall be made at
regular intervals and pursuant to procedures established by the parties (which
procedures may without limitation, provide for more frequent intervals only if
uninvested balances exceed a stated amount).  Absent a contrary direction in
accordance with the preceding provisions of this paragraph 13.8, such
instructions regarding the delegation of investment responsibility shall remain
in force until revoked or amended in writing.  The Trustee shall not be
responsible for the propriety of any directed investment made and shall not be
required to consult with or advise the Employer regarding the investment quality
of any directed investment held hereunder.  If the Employer fails to designate
an investment manager, the Trustee shall have full investment management
authority as agreed upon in a duly authorized and executed investment management
agreement.  If the Employer does not issue investment directions with regard to
specific assets held in the Trust, the Trustee shall have authority to invest
those assets in the Trust in its sole discretion subject to paragraph 13.10. 
While the Employer may direct the Trustee with respect to Plan investments, the
Employer may not: 

(a)          borrow from the Plan or pledge any of the assets of the Plan as
security for a loan, 

(b)          buy property or assets from or sell property or assets to the
Plan, 

(c)          charge any fee for services rendered to the Plan, or 

(d)          receive any services from the Plan on a preferential basis. 

13.9        Fiduciary Standards   Subject to paragraphs 13.8 and 13.10 hereof,
the Trustee, if discretionary, shall invest and reinvest principal and income of
the Trust in accordance with the funding policy and investment objectives
established by the Employer, provided that: 

(a)          such investments are prudent under ERISA, as amended, and the
Regulations thereunder, 

(b)          such investments are sufficiently diversified to minimize the risk
of large losses, 

(c)          such investments are made in accordance with the provisions of this
Plan and Trust document, and 

(d)          such investments are made with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent man acting in a
like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character with like aims. 

13.10      Powers Of The Trustee   The Trustee shall be responsible for the
investment, administration and safekeeping of assets held in the Trust Fund. 
The Trustee shall have the following duties and responsibilities, in addition to
powers given by law: 

(a)          receiving contributions under the terms of the Plan; 

(b)          implementing an investment program based on the Employer's
investment policy statement, funding policy, investment objectives and ERISA, as
amended;  

(c)          invest the Trust in any form of property, including common and
preferred stocks, exchange-traded covered put and call options, bonds, money
market instruments, mutual funds (including funds for which the Sponsor, Trustee
or its affiliates receive compensation for providing investment advisory,
custody, transfer agency or other services), savings accounts, certificates of
deposit, securities issued by the U.S.  government or by governmental agencies,
insurance policies and contracts, or in any other property, real or personal,
having a ready market, including securities issued by the Trustee and/or
affiliates of the Trustee as permitted by law.  The Trustee may invest in time
deposits (including, if applicable, its own or those of affiliates) which bear a
reasonable interest rate.  No portion of any Qualified Voluntary Contribution,
or the earnings thereon, may be invested in life insurance contracts or, as with
any Participant-directed investment, in tangible personal property characterized
by the IRS as a collectible; 

(d)          invest any assets of the Trust in a group or collective trust fund
established to permit the pooling of funds of separate pension and
profit-sharing trusts, provided the Internal Revenue Service has ruled such
group or collective trust to be qualified under Code Section 401(a) and exempt
under Code Section 501(a) (or the applicable corresponding provision of any
other Revenue Act) or to any other common, collective, or commingled trust fund
which has been or may hereafter be established and maintained by the Trustee,
affiliate(s) of the Trustee, the Custodian or investment manager.  Such
commingling of assets of the Trust with assets of other qualified trusts is
specifically authorized, and to the extent of the investment of the Trust in
such a group or collective trust, the terms of the instrument establishing the
group or collective trust shall be a part hereof as though set forth herein. 
The name of the group or collective trust fund shall be specified in an addendum
to the Adoption Agreement.  The Employer expressly understands and agrees that
any such collective fund may provide for the lending of its securities by the
collective fund trustee and that such collective fund's trustee will receive
compensation from such collective fund for the lending of securities that is
separate from any compensation of the Trustee hereunder, or any compensation of
the collective fund trustee for the management of such collective fund; 

(e)          for collective investment purposes, may combine into one trust fund
the Trust created under this Plan with the Trust created under any other
qualified retirement plan the Employer maintains.  However, the Trustee must
maintain separate records of account for the assets of each Trust in order to
reflect properly each Participant's Vested Account Balance under the Plan(s) in
which he is a Participant; 

(f)           invest up to 100% of the Trust in the common stock, debt
obligations, or any other security issued by the Employer or by an affiliate of
the Employer within the limitations provided under ERISA Sections 406, 407, and
408, as amended, and further provided that such investment does not constitute a
prohibited transaction under Code Section 4975.  Any such investment in Employer
securities shall only be made upon written direction of the Employer who shall
be solely responsible for the propriety of such investment.  Additional
directives regarding the purchase, sale, retention or valuing of such securities
may be addressed in an investment management or trust agreement, which is
incorporated by reference.  If there are any conflicts between this document and
the above referenced agreements, this document shall govern; 

(g)          hold cash uninvested and deposit the same with any banking or
savings institution, including its own banking department or the banking
department of an affiliate; 

(h)          utilize a general disbursement account, i.e., in the form of a
demand deposit account and/or time deposit account, for distributions from the
Trust, without incurring any liability for payment of interest thereon,
notwithstanding the Trustee's receipt of income with respect to float involving
the disbursement account; 

(i)           hold contributions in an omnibus account, i.e., in the form of a
demand deposit and/or time deposit account, maintained by the Trustee for up to
three (3) business days (or such longer period as may result due to
circumstances beyond the Trustee's control), without liability for interest
thereon.  (The Employer acknowledges that any float earnings associated with the
assets held in such omnibus account are retained by the Trustee as part of its
compensation for performing services with respect to the allocation of
contributions to Participants' accounts); 

(j)           join in or oppose the reorganization, recapitalization,
consolidation, sale or merger of corporations or properties, including those in
which it or its affiliates are interested as Trustee, upon such terms as it
deems advisable; 

(k)          hold investments in nominee or bearer form; 

(l)           exercise all ownership rights including the voting of proxies and
the exercise of tender offers but only with respect to assets over which the
Trustee has investment management responsibility; 

(m)         to hold, manage and control all property forming part of the Trust
Fund and to sell, convey, transfer, exchange and otherwise dispose of the same
from time to time; 

(n)          to apply for and procure from an insurance company as an investment
of the Trust such annuity, or other contracts on the life of any Participant as
the Plan Administrator shall deem proper; to exercise, at any time or from time
to time, whatever rights and privileges may be granted under such annuity, or
other contracts; to collect, receive, and settle for the proceeds of any such
annuity, or other contracts as and when entitled to do so under the provisions
thereof; 

(o)          unless otherwise provided by a directive as described by paragraph
13.10(d), if elected in the Adoption Agreement, the Employer will pass through
shareholder rights (including voting rights) on employer securities to Plan
Participants.  If no directive is provided, the Trustee shall exercise any
shareholder rights (including voting rights) with respect to any securities
held, but only in accordance with the instructions of the person or persons
responsible for the investment of such securities pursuant to paragraph 13.3
subject to and as permitted by, any applicable rules of the Securities and
Exchange Commission and any national securities exchange.  Voting rights with
respect to shares of registered investment companies held in the Trust shall be
directed by the Named Investment Fiduciary responsible for selection of such
registered investment companies as permissible investment alternatives pursuant
to paragraph 13.3.  In the event of any conflict with any other provision of
this Article or this Basic Plan Document #01, the provision of this paragraph
shall control.  The Employer shall be responsible for preparing and distributing
all required prospectuses for Employer securities and making such materials
available to Plan Participants; 

(p)          to retain and employ such attorneys, agents and servants as may be
necessary or desirable, in the opinion of the Trustee, in the administration of
the Plan, and to pay them such reasonable compensation for their services as may
be agreed upon as an expense of administration of the Plan, including power to
employ and retain counsel upon any matter of doubt as to the meaning or
interpretation to be placed upon this Plan or any provisions thereof with
reference to any question arising in the administration of the Plan or
pertaining to the rights and liabilities of the Trustee hereunder.  The Trustee
in any such event, any act in reliance upon the advice, opinions, records,
statements and computations of any attorneys and agents and on the records,
statements and computations of any servants so selected by it in good faith and
shall be released and exonerated of and from all liability to anyone in so doing
(except to the extent that liability is imposed under ERISA); and 

(q)          to institute prosecute and maintain, or to defend, any proceeding
at law or in equity concerning the Plan or the assets thereof or any claims
thereto, or the interests of Participants and Beneficiaries hereunder at the
sole cost and expense of the Plan or at the sole cost and expense of the
Participant that may be concerned therein or that may be affected thereby, as,
in its opinion, shall be fair and equitable in each case, and to compromise,
settle and adjust all claims and liabilities asserted by or against the Plan or
asserted by or against it, or such terms as it, in each such case, shall deem
reasonable and proper.  The Trustee shall be under no duty or obligation to
institute, prosecute, maintain or defend any suit, action or other legal
proceeding unless it shall be indemnified to its satisfaction against all
expenses and liabilities (including without limitation, legal and other
professional fees) which it may sustain or anticipate by reason thereof. 

(r)           The Trustee is expressly authorized to the fullest extent
permitted by law to (1) retain the services of any broker-dealer, registered
investment advisor or other financial services entity (including the Trustee and
any of its affiliates) and any future successors in interest thereto
collectively, for the purposes of this paragraph referred to as the "Affiliated
Entities"), to provide services to assist or facilitate the purchase or sale of
investments in the Trust, (2) acquire as assets of the Trust shares of mutual
funds to which Affiliated Entities provide, for a fee, services in any capacity
and (3) acquire in the Trust any other services or products of any kind or
nature from the Affiliated Entities regardless of whether the same or dissimilar
services or products are available from other institutions.  The Trust may pay
directly or indirectly (through mutual funds fees and charges for example) pay
management fees, transaction fees and other commissions to the Affiliated
Entities for the services or products provided to the Trust and/or such mutual
funds at such Affiliated Entities' standard or published rates without offset
(unless required by law) from any fees charged by the Trustee for its services
as Trustee.  The Trustee may also deal directly with the Affiliated Entities
regardless of the capacity in which it is then acting, to purchase, sell,
exchange or transfer assets of the Trust even though the Affiliated Entities are
receiving compensation or otherwise profiting from such transaction or are
acting as principal in such transaction.  Each of the Affiliated Entities is
authorized to effect transactions on national securities exchanges for the Trust
as directed by the Trustee, and retain any transactional fees related thereto,
consistent with Section 11(a)(1) of the Securities and Exchange Act of 1934, as
amended and related Rule 11a2-2(T).  Included specifically, but not by way of
limitation in the transactions authorized by this provision, are transactions in
which any of the Affiliated Entities is serving as an underwriting or member of
an underwriting syndicate for a security being purchased or is purchasing or
selling a security for its own account.  In the event the Trustee is directed by
the Plan Administrator, any named fiduciary, designated Investment Manager,
Participant and/or Beneficiary, as applicable hereunder (collectively referred
to as for purposes of this paragraph as the "Directing Party"), the Directing
Party shall be authorized, and expressly retains the right hereunder, to direct
the Trustee to retain the services of, and conduct transactions with, Affiliated
Entities fully in the manner described below. 

13.11      Appointment Of Additional Trustee And Allocation Of Responsibilities 
 Assets for which the Trustee is not serving in the capacity of Trustee may be
held by a second Trustee appointed by the Employer to hold specified
investments.  In the event that an additional Trustee is appointed for the Plan
to serve as the Trustee of specific investments for which the Trustee is not
acting in the capacity of Trustee, the second Trustee shall have no
responsibilities to these assets other than as set forth herein.  The Trustee
shall have no duties with respect to investment held by any other person
including, without limitation, any other Trustee for the Plan.  Any other
secondary Trustee of the Plan shall have no duties with respect to assets held
in the Plan by the Trustee. 

13.12      Compensation, Administrative Fees And Expenses   All reasonable fees,
charges and expenses incurred by the Trustee or the Custodian in connection with
the administration of the Trust and all reasonable fees, charges and expenses
incurred by the Plan Administrator in connection with the administration of the
Plan (including such reasonable compensation to the Trustee/Custodian and the
Plan Administrator as may be agreed upon from time to time between the Employer,
the Trustee/Custodian and Plan Administrator) and fees for legal services
rendered to the Trustee/Custodian or Plan Administrator shall be paid from the
Trust unless: 

(a)          The payment of such expense would constitute a "prohibited
transaction" within the meaning of ERISA Section 406 or Code Section 4975 for
which no statutory or administrative exemption is available. 

(b)          The Employer actually pays such expenses directly.  Any and all
reasonable additional administrative expenses incurred to effect investment
directives made by the Participants and by each Beneficiary under this Plan
shall be paid by the Trust and as determined by the Employer shall either be
charged (in accordance with such reasonable nondiscriminatory rules as the
Employer deems appropriate under the circumstances) to the account of the
individual issuing such directive, or treated as a general expense of the
Trust.  If charged to a Participant's account and if the assets of such account
are insufficient to satisfy such charges, the Employer shall pay any deficit to
the Trustee.  Notwithstanding the foregoing, nothing in this section shall
prevent the Employer from paying the administrative expenses of the Plan
directly. 

(c)          All transaction related expenses incurred to effect a specific
investment for a Participant directed account (such as brokerage commissions and
other transaction related expenses), shall, as determined by the Employer,
either be paid from or otherwise be charged directly to the account of the
Participant providing such direction or treated as a general expense of the
Trust. 

(d)          If there are insufficient liquid assets of the Trust to cover the
fees of the Trustee or the Custodian, then assets of the Trust shall be
liquidated to the extent necessary to cover fees. 

(e)          Notwithstanding the foregoing, no compensation other than
reimbursement for expenses incurred shall be paid to a Plan Administrator who is
the Employer or Employee of the Employer. 

(f)           In the event any part of the Plan becomes subject to tax, all
taxes incurred will be paid from the Plan at the direction of the Plan
Administrator. 

(g)          Any investment gain or loss of the Trust that is not directly
attributable to the investment of the account of any Participant (including, but
not limited to, for example, any "float" earned on the disbursement account
established for the Plan and not treated as part of the compensation of the
Trustee or paying agent for the Plan, and any 12b-1 or similar fees paid to the
Plan) will be applied to pay administrative expenses of the Plan, with any
excess remaining at the close of the Plan Year being allocated among the
Participant's accounts in accordance with the procedure established by the Plan
Administrator for this purpose. 

13.13      Records   Within ninety (90) days following the close of each Plan
Year, or at such other times as may be agreed to between the Employer and the
Trustee, and within ninety (90) days following its removal or resignation, the
Trustee shall file with the Employer a report of that part of the Trust under
the investment management of the Trustee during such year or from the end of the
preceding Plan Year to the date of removal or resignation.  Such report shall
include a statement of receipts and disbursements, the net income or loss of the
Trust, the gains or losses realized by the Trust upon sale or other disposition
of the assets, the increase or decrease in the value of the Trust, all payments
and distributions made from the Trust since the date of its last report, and
shall contain a schedule of assets listing the fair market value of investments
held in the Trust as of the end of the Plan Year or the date of removal or
resignation, as applicable.  The fair market value of investments for which
there is a ready market shall be determined using the most recent price quoted
on a national or other recognized securities exchange or over-the-counter
market.  The fair market value of illiquid investments shall be obtained by a
valuation performed by an independent appraiser appointed by the Trustee or
appointed by the Employer and approved by the Trustee for this purpose whose
determination shall be final.  The Employer shall review the Trustee's report
and notify the Trustee in the event of its disapproval of the report within
thirty (30) days, providing the Trustee with a written description of the items
in question.  The Trustee shall have sixty (60) days to provide the Employer
with a written explanation of the items in question.  If the Employer again
disapproves, the Trustee shall have the right to file its report in a court of
competent jurisdiction for audit and adjudication.  In the event the Employer
fails to file a written objection to the Trustee's report within the ninety (90)
day period following receipt of the report, the Employer shall be deemed to have
approved the report.  In such case, the Trustee shall be released and discharged
with respect to all matters contained in the report. 

13.14      Limitation On Liability And Indemnification 

(a)          The Trustee shall have the authority to manage and govern the Trust
to the extent provided in this instrument, but does not guarantee the Trust in
any manner against investment loss or depreciation in asset value, or guarantee
the adequacy of the Trust to meet and discharge all or any liabilities of the
Plan. 

(b)          The Trustee and/or Custodian shall not be liable for the making,
retention, or sale of any investment or reinvestment made by it, as herein
provided, or for any loss to, or diminution of the Trust, or for any other loss
or damage which may result from the discharge of its duties hereunder except to
the extent it is judicially determined such loss or damage is attributable to
the Trustee/Custodian's breach of its duties hereunder or under ERISA. 

(c)          An institution acting as a Custodian or nondiscretionary Trustee
shall have no discretion or investment management responsibility, unless
otherwise expressly agreed in writing (pursuant to an investment management
agreement, for example) and shall only be responsible to perform the functions
described at paragraph 13.5 hereof.  The Custodian or Trustee (whether
nondiscretionary or discretionary) has no responsibility with respect to Plan
investments and does not guarantee the adequacy of the Trust to meet and
discharge any or all liabilities associated with the Plan. 

(d)          The Employer warrants that all directions issued to the Trustee or
Custodian by it or the Plan Administrator will be in accordance with the terms
of the Plan and not contrary to the provisions of ERISA, as amended, and the
Regulations issued thereunder. 

(e)          Neither the Trustee nor the Custodian shall be answerable for any
action taken pursuant to any direction, consent, certificate, or other paper or
document in the belief that the same is genuine.  All directions by the
Employer, Participant, the Plan Administrator or an investment manager shall be
made pursuant to pre-approved communication procedures to which the Employer,
Plan Administrator or an investment manager has consented to in writing.  The
Employer shall deliver to the Trustee and Custodian written notification
identifying the individual or individuals authorized to act on behalf the Plan
and shall deliver specimens of their signatures to the Trustee/Custodian. 

(f)           The duties and obligations of the Trustee and the Custodian shall
be limited to those expressly imposed by this instrument or subsequently agreed
upon by the parties in writing.  Responsibility for administrative duties
required under the Plan or applicable law not expressly imposed upon or agreed
to by the Trustee or the Custodian, shall rest solely with the Employer. 

(g)          The Employer shall indemnify the Trustee/Custodian against, and
agrees to hold the Trustee/Custodian harmless from, all liabilities and claims
and expenses including attorney's fees and expenses incurred in defending
against such liability or claims against the Trustee/Custodian, unless such
liability or claim results from the negligent action or inaction of the
Trustee/Custodian, or where the Trustee/Custodian is found to have breached its
duties under this Article or Part 4 of Title I of ERISA by a final judgment of a
court of competent jurisdiction.  Except as otherwise provided by the preceding
sentence, the Employer also shall indemnify the Trustee/Custodian against and
agrees to hold the Trustee/Custodian harmless from all liabilities, claims and
expenses including attorney's fees and other expenses incurred in defending
against such liabilities or claims, arising from any actions or breach or
responsibility by any party other than the Trustee/Custodian, including without
limitation by specification any acts of a prior Trustee or of another Trustee or
Custodian appointed the Employer.  The Trustee/Custodian shall indemnify from,
all liabilities and claims against the Employer if such liability or claim arose
due to or results from the negligent action or inaction of the
Trustee/Custodian, or where the Trustee/Custodian is found to have breached its
duties under this Article or Part 4 of Title I of ERISA by a final judgment of a
court of competent jurisdiction. 

              Without limiting any provision in the prior paragraph, the
Employer expressly agrees to indemnify the Trustee/Custodian against any
liability or claim (including attorney's fees and expenses in defending against
such liabilities or claims) arising as a result of any act taken or failure to
act, in accordance with the directions received from the Employer, Plan
Administrator, investment manager, Participant, or a designee specified by the
Employer directly or transmitted by a designated Service Provider to the Plan
and without limitation by specification. 

(h)          The Trustee/Custodian will take all reasonable steps to assure the
security of any data received from the Employer in connection with services
provided to the Plan.  The Employer will be responsible for retaining duplicate
copies of any such data or materials it forwards to the Trustee/Custodian and
for taking all other reasonable and necessary precautions in event such data or
materials are lost or destroyed, regardless of cause, or in the event
reprocessing is needed for any reason.  The Trustee/Custodian will maintain
records in connection with the performance of services hereunder for the
applicable period as required by law, or if no period is required, for such
period as is reasonable under the law. 

(i)           No waiver of any breach of this agreement shall constitute a
waiver of any other breach, whether of the same or any other covenant, term or
condition.  The subsequent performance of any of the terms, covenants and
conditions of this Article shall not constitute a waiver of any preceding
breach, nor shall any delay or omission of any party's exercise of any rights
arising from any default effect or impair the party's rights as to the same or
future default. 

(j)           The Trustee/Custodian shall not be responsible in any way for any
actions taken, or failure to act, by a prior Trustee/Custodian.  The Employer
shall indemnify and hold harmless the Trustee/Custodian for such prior
Trustee/Custodian's acts or inaction for any periods applicable, including
periods for which the Trustee/Custodian must restate the Plan retroactively to
comply with any tax law or regulations thereunder. 

(k)          A fiduciary with respect to the Plan shall not be liable for a
breach of fiduciary responsibility of another fiduciary with respect to the Plan
except to the extent that: 

(1)          it participates knowingly in, or knowingly undertakes to conceal,
an act or omission of such other fiduciary, knowing such act or omission is a
breach; 

(2)          by its failure to comply with ERISA Section 404(a)(1) in the
administration of its specific responsibilities which give rise to its status as
a fiduciary, it has enabled such other fiduciary to commit a breach; or 

(3)          it has knowledge of a breach by such other fiduciary, unless it
makes reasonable efforts under the circumstances to remedy the breach. 

(l)           If the assets of the Plan are held by two (2) or more Trustees,
each Trustee will use reasonable care to prevent a co-Trustee from committing a
breach of duty under the Employee Retirement Income Security Act of 1974, as
amended, and they shall jointly manage and control the assets of the Plan;
provided however, that such co-Trustee shall be authorized to allocate specific
responsibilities, obligations or duties among the co-Trustees pursuant to a
written agreement.  If co-Trustees do enter into such an agreement, then a
Trustee to whom certain responsibilities, obligations or duties have not been
allocated shall not be liable either individually or as Trustee for any loss
resulting to the Plan arising from the acts or omissions on the part of another
Trustee to which such responsibilities, obligations or duties have been
allocated. 

13.15      Custodian   If a discretionary Trustee has been appointed, the
Employer may appoint a Custodian as provided for in the Adoption Agreement.  A
Custodian shall have the same rights, powers, and duties as a nondiscretionary
Trustee.  Any reference in the Plan to a Trustee is also a reference to the
Custodian unless the context indicates otherwise.  Any limitation of the
Trustee's liability in the Plan shall act as a limitation of the Custodian's
liability.  Where a discretionary Trustee has provided direction, any action
taken by the Custodian satisfies the requirement in the Plan referencing the
Trustee taking that action.  The resignation or removal of the Custodian shall
be made in accordance with paragraph 13.26 as though the Custodian were the
Trustee.  The Custodian shall be responsible for the holding and safekeeping of
all or a portion of the Plan's assets.  One or more Custodian(s) appointed under
this Plan may hold all or any portion of the Plan's assets.  Such separate
assets shall be held pursuant to the terms of a separate custodial agreement
with such Custodian.  The separate custodial agreement shall be treated as an
addendum and, as such, may not conflict with any provision of this document.  In
addition, any provision of a separate custodial agreement which would jeopardize
the tax qualified status of this Defined Contribution Plan shall be null and
void.  In addition to the holding and safekeeping of Plan assets, the
Custodian's duties shall include: 

(a)          receiving contributions under the terms of the Plan, but not
determining the amount or enforcing the payment thereof, 

(b)          making distributions from the Plan in accordance with instructions
received from the Plan Administrator or an authorized representative of the
Employer, 

(c)          keeping accurate records reflecting its administration of the Trust
or the custodial account and making such records, statements and reports
available to the Employer for review and audit at such times as agreed to
between the Custodian, Plan Administrator, and the Employer, and 

(d)          retaining and employing such attorneys, agents and servants as may
be necessary or desirable, in the opinion of the Custodian, in the
administration of the Plan, and to pay them such reasonable compensation for
their services as may be agreed upon as an expense of administration of the
Plan, including power to employ and retain counsel upon any matter of doubt as
to the meaning or interpretation to be placed upon this Plan or any provisions
thereof with reference to any question arising in the administration of the Plan
or pertaining to the rights and liabilities of the Trustee hereunder.  The
Custodian in any such event, any act in reliance upon the advice, opinions,
records, statements and computations of any attorneys and agents and on the
records, statements and computations of any servants so selected by it in good
faith and shall be released and exonerated of and from all liability to anyone
in so doing (except to the extent that liability is imposed under ERISA). 

               The Custodian's duties shall be limited to those as agreed to
between the Employer and the Custodian.  The Employer shall be responsible for
any other administrative duties required under the Plan or by applicable law. 

13.16      Investment Alternatives Of The Custodian 

(a)          The Custodian shall hold any or all assets received from the
Trustee or its agents.  If the Custodian holds title to Plan assets and such
ownership requires action on the part of the registered owner, such action will
be taken by the Custodian only upon receipt of specific instructions from the
Trustee, or its designated agents or the Named Investment Fiduciary.  Proxies
shall be voted by or pursuant to the express direction of the Trustee its'
authorized agent or the Named Investment Fiduciary.  The Custodian shall not
render any investment advice, including any opinion on the prudence of directed
investments.  The Employer and Trustee and its agents thereof assume all
responsibility for adherence to fiduciary standards under ERISA, as amended, and
the Regulations issued thereunder. 

(b)          Where the Sponsor serves as Custodian, the Trust shall only be
invested in investment alternatives the Custodian makes available in the
ordinary course of business unless the Custodian is directed otherwise by the
Employer, the Trustee or any properly designated agent thereof.  The Custodian
under applicable Federal or state laws may limit the investment alternatives
including but not limited to savings accounts, savings certificates, or in other
savings instruments offered by the Sponsor or its affiliates.  Such investments
shall be made at the direction of the Employer or Trustee(s) and the Custodian
shall have no responsibility for the propriety of such investments. 

13.17      Prohibited Transactions   The Trustee, Custodian, Employer,
investment manager, the Named Investment Fiduciary or Participant shall not
knowingly enter into any transaction, engage in any activity, or direct the
purchase or acquisition of any investment with respect to the Plan which would
constitute a prohibited transaction under ERISA or the Code for which a
statutory or administrative exemption is not available.  The Trustee or
Custodian shall not receive any investment advisory or other fees from a
regulated investment company (a mutual fund) which duplicates investment
management fees charged by the Trustee.  The Trustee or Custodian shall be
permitted to receive fees from a regulated investment company if the Trustee or
Custodian has made a good faith determination that the receipt of such fees is
not a prohibited transaction pursuant to any guidance or exemption issued by the
Department of Labor from time to time. 

13.18      Participant Investment Direction   If elected by the Employer in the
Adoption Agreement, Participants shall be given the option to direct the
investment of such part of their account balances as specified in the Adoption
Agreement.  The Employer or the Named Investment Fiduciary from time to time
shall select the investments to be made available, including the appointment of
an investment manager who meets the requirements of ERISA Section 3(38) to
manage the assets of any Participant's account.  The Employer or the Named
Investment Fiduciary, independent of the Trustee, shall be responsible for
reviewing the performance of such investments.  The following administrative
procedures shall apply to the administration of investments selected by the
Employer or the Employer's designated fiduciary: 

(a)          The Plan Administrator shall administer the program. 

(b)          At the time an Employee becomes eligible for the Plan, he or she
shall provide the Plan Administrator an investment designation stating the
percentage of his or her contributions to be invested in the available
investments. 

(c)          A Participant may change his or her election with respect to future
contributions by notifying the Employer, Trustee/Custodian or other Service
Provider, as they shall mutually agree, in accordance with the procedures
established by the Plan Administrator. 

(d)          A Participant may transfer or exchange his or her balance from one
investment alternative to another by notifying the Employer, Trustee/Custodian
or other Service Provider, as they shall mutually agree, in accordance with the
procedures established by the Plan Administrator. 

(e)          The Employer may, in a uniform and nondiscriminatory manner, limit
the available investments offered under the Plan.  The Employer may restrict
investments to specific investment alternatives selected, including but not
limited to, certain mutual funds, investment contracts, collective funds or
deposit accounts.  If investments outside the alternatives selected by the
Employer are permitted, Participants may not direct that investments be made in
collectibles other than U.S.  Government or state issued gold and silver coins. 

(f)           The Plan Administrator may permit, in a uniform and
nondiscriminatory manner, a Beneficiary of a deceased Participant or alternate
payee under a Qualified Domestic Relations Order [as defined in Code Section
414(p)] to individually direct their account in accordance with this paragraph. 

(g)          Investment directions will be processed as soon as administratively
practicable after proper investment directions are received from the
Participant.  The Employer, Plan Administrator, Service Provider, Trustee and/or
Custodian cannot provide any guarantee of the timing of processing of any
investment directive.  The Employer, Plan Administrator, Service Provider,
Trustee and/or Custodian reserve the right not to value an investment
alternative or a Participant's account on any given Valuation Date for any
reason deemed appropriate by the Employer or Plan Administrator.  The Employer,
Plan Administrator, Service Provider, Trustee and/or Custodian further reserve
the right to delay the processing of any investment transaction for any
legitimate business reason including but not limited to, failure of systems or
computer programs, failure of the means of the transmission of data, force
major, the failure of a Service Provider to timely receive values or prices, to
correct its errors or omissions or the errors or omissions of any Service
Provider. 

(h)          Notwithstanding the foregoing, and regardless of a Participant's
authority to direct the investment of assets allocated to his or her account,
the Named Investment Fiduciary is authorized and empowered to direct the Trustee
to invest funds in short term investments pending other investment instructions
by the Plan Administrator. 

13.19      Application Of ERISA Section 404(c)   If elected by the Employer in
the Adoption Agreement, all Participant accounts under the Plan shall be
invested as elected by each Participant in a broad range of investment options
made available from time to time by the Employer for this purpose.  If the
Employer further elects that the Plan is intended to qualify as an "ERISA
Section 404(c) Plan" within the meaning of Regulations issued pursuant to such
section, Participants shall have the opportunity, at least once in any three (3)
month period, to give investment instructions to the Plan Administrator (with an
opportunity to obtain written conformation of such instructions) as to the
investment of contributions made on his or her behalf among the available
investment options.  The Plan Administrator shall be obligated to comply with
such instructions except as otherwise provided in the Regulations issued under
ERISA Section 404(c). 

               The Plan Administrator will provide each Participant with a
description of the investment alternatives available under the Plan; and with
respect to each designated investment alternative, a general description of the
investments objectives and risk and return characteristics of each alternative,
including information relating to the type and diversification of assets
comprising the investment portfolio. 

               The Plan Administrator by separate document may prescribe the
form and the manner in which such direction shall be made, as well as the
frequency with which such directions may be made or changed and the dates as of
which they shall be effective, in a manner consistent with the foregoing.  The
Plan Administrator (or a person or entity so designated by the Employer) shall
be the fiduciary identified to furnish the information as contemplated by ERISA
Section 404(c), but may designate on its behalf another person or entity to
provide such information or to perform any of the obligations of the Plan
Administrator under this paragraph. 

               Except as otherwise provided in this Basic Plan Document #01, the
Trustee, the Employer, or any fiduciary of the Plan shall not be liable to the
Participant or any of his or her Beneficiaries for any loss resulting from
action taken at the direction of the Participant.  All fiduciaries of the Plan
shall be relieved of their fiduciary liability with respect to the Participant
directing his or her investments pursuant to ERISA Section 404(c) if elected by
the Employer in the Adoption Agreement of their intention to comply with ERISA
Section 404(c). 

               Any costs and expenses related to compliance with the
Participant's directions shall be borne by the Participant's directed account,
unless paid by the Employer. 

13.20      Insurance Policies   If elected by the Employer in the Adoption
Agreement and agreed to by the Trustee or Custodian, Employees may purchase life
insurance policies under the Plan.  If elected, the maximum annual premium for a
whole life policy shall be less than 50% of the aggregate Employer contributions
allocated to the account of the Participant.  For profit-sharing and 401(k)
plans, the 50% test need only be applied against Employer contributions
allocated in the last two (2) years.  Whole life policies are policies with both
fixed death benefits and fixed premiums.  The maximum annual premium for term
contracts or universal life policies and all other policies, which are not whole
life, shall not exceed 25% of aggregate Employer contributions allocated to the
profit-sharing account of the Participant in the last two (2) years.  The 25%
test need only be applied against Employer contributions allocated in the last
two (2) years.  The maximum annual premiums for a Participant with both a whole
life and a term contract or universal life policies shall be limited to one-half
of the whole life premium plus the term premium, but shall not exceed 25% of the
aggregate Employer contributions allocated to the account of the Participant,
subject to the two (2) year rule for profit-sharing and 401(k) plans.  Any
policies purchased under this Plan shall be held subject to the following
rules: 

(a)          The Named Investment Fiduciary or their agent shall select the
insurance company and the policy and direct the Trustee as to the purchase of
the insurance contract.  Such direction shall include but not be limited to the
term, price and the insurance company from which the policy should be
purchased. 

(b)          The Trustee, if the Plan is trusteed, or Custodian, if the Plan has
a custodial account, shall apply for and will be the owner of any insurance
contract and named beneficiary of any policies purchased under the terms of this
Plan.  The insurance contract(s) must provide that proceeds will be payable to
the Trustee (or Custodian, if applicable), however the Trustee (or Custodian)
shall be required to pay over all the proceeds of the contract(s) to the
Participant's designated Beneficiary in accordance with the distributions
provisions of this Plan.  A Participant's Spouse will be the designated
Beneficiary of the proceeds in all circumstances unless a qualified election has
been made in accordance with paragraph 8.4, Joint and Survivor Annuity
requirements, if applicable.  Under no circumstances shall the Trust (or
custodial account) retain any part of the proceeds.  In the event of any
conflict between the terms of this Basic Plan Document #01 and the terms of any
insurance contract purchased hereunder, these Plan provisions shall control. 
The Beneficiary of a deceased Participant shall receive, in addition to the
proceeds of the Participant's policy or policies, the amount credited to such
Participant's account. 

(c)          A Participant who is uninsurable or insurable at substandard rates
may elect to receive a reduced amount of insurance, if available, or may waive
the purchase of any insurance. 

(d)          All dividends or other returns received on any policy purchased
shall be applied to reduce the next premium due on such policy, or if no further
premium is due, such amount shall be credited to the Trust as part of the
account of the Participant for whom the policy is held. 

(e)          If Employer contributions are inadequate to pay all premiums on all
insurance policies, the Trustee may, at the option of the Employer, utilize
other amounts remaining in each Participant's account to pay the premiums on his
or her respective policy or policies, allow the policies to lapse, reduce the
policies to a level at which they may be maintained, or borrow against the
policies on a prorated basis, provided that the borrowing does not discriminate
in favor of the policies on the lives of Highly Compensated Employees. 

(f)           On retirement or termination of employment of a Participant,
termination of the Plan, or the contract would but for the sale, be surrendered
by the Plan, the Employer shall direct the Trustee to surrender the
Participant's policy and credit the proceeds to his or her account for
distribution under the terms of the Plan.  However, before so doing, the Trustee
shall first offer to transfer ownership of the policy to the Participant.  Prior
to such transfer, the Participant may elect to make payment to the Trust of the
cash value of the policy.  Such payment shall be credited to the Participant's
account for distribution under the terms of the Plan.  All distributions
resulting from the application of this paragraph shall be subject to the Joint
and Survivor Annuity Rules of Article VIII, if applicable. 

(g)          The Employer shall be solely responsible to ensure the insurance
provisions are administered properly and that if there is any conflict between
the provisions of this Plan and any insurance contracts issued, the terms of
this document will control. 

(h)          Notwithstanding the above, in profit-sharing and 401(k) plans, the
limitations imposed herein with respect to the purchase of life insurance shall
not apply to any Participant who has participated in this Plan for five (5) or
more years or to the portion of a Participant's Vested Account Balance, that
would be eligible for withdrawal under paragraph 6.8 whether or not in-service
withdrawals are actually allowed under the Plan, that has accumulated for at
least two (2) Plan Years.  No amount of Qualified Voluntary Contributions made
to the Plan may be used to purchase life insurance.  In addition, under such
Plans, a Participant may, subject to the limitations set forth in this
subparagraph, elect to have keyman life insurance purchased on the life of any
Participant who is considered essential to the success of the Employer's
business.  In such case, the proceeds of such a life insurance contract in
excess of such contract's cash value as of the date of death of such insured
shall be paid to the Beneficiaries named with respect to such contract.  Death
benefits, including those in the previous sentence, payable from a life
insurance contract shall be paid in accordance with paragraph 8.7, if this Plan
meets the safe harbor provisions in that paragraph, or in accordance with
paragraph 8.2 or 8.3, whichever may be applicable.  The cash value of the
contract shall be added to the Participant's Vested Account Balance. 

(i)           No insurance contract will be purchased under the Plan unless such
contract or a separate definite written agreement between the Employer and the
insurer provides that no value under contracts providing benefits under the Plan
or credits determined by the insurer (on account of dividends, earnings, or
other experience rating credits, or surrender or cancellation credits) with
respect to such contracts may be paid or returned to the Employer or diverted to
or used for other than the exclusive benefit of the Participants or their
Beneficiaries.  However, any contribution made by the Employer because of a
mistake of fact must be returned to the Employer within one (1) year of the
contribution. 

(j)           If this Plan is funded by individual contracts that provide a
Participant's benefit under the Plan, such individual contracts shall constitute
the Participant's account balance.  If this Plan is funded by group contracts,
under the group annuity or group insurance contract, premiums or other
consideration received by the insurance company must be allocated to
Participants' accounts under the Plan. 

(k)          For Plans funded with individual or group annuity contracts, no
Trustee or Custodian is required to hold the assets of the Plan.  Accordingly,
any references to the Trust, the Trust fund or the fund collectively refers to
any contracts issued by an insurance company to fund a Plan established under
this document. 

13.21      Participant Loans   If permitted by the Employer in the Adoption
Agreement, a Plan Participant and Beneficiaries who are parties-in-interest as
defined in ERISA Section 3(14) may make application to the Plan Administrator
requesting a loan from the Plan.  The Plan Administrator shall have the sole
right to approve or deny a Participant's application provided that loans shall
be made available to all Participants on a reasonably equivalent basis.  Loans
shall not be made available to Highly Compensated Employees in an amount greater
than the amount made available to other Employees.  Any loan granted under the
Plan shall be made in accordance with the terms of a written loan policy adopted
by the Employer which is hereby incorporated by reference and made a part of
this Basic Plan Document #01.  The loan policy may be amended in writing from
time to time without the necessity of amending this paragraph and shall be
subject to the following rules to the extent such rules are not inconsistent
with such loan policy. 

(a)          No loan, when aggregated with any outstanding loan(s) to the
Participant, shall exceed the lesser of (i) $50,000 reduced by the excess, if
any, of the Participant's highest outstanding balance of all loans on any day
during the one (1) year period ending on the day before the loan is made, over
the outstanding balance of loans from the Plan on the date the Participant's
loan is made or (ii) one-half of the fair market value of the Participant's
Vested Account Balance consisting of contributions as specified in the loan
policy.  An election may be made in the loan policy, that if the Participant's
Vested Account Balance is $20,000 or less, the maximum loan shall not exceed the
lesser of $10,000 or 100% of the Participant's Vested Account Balance.  For the
purpose of the above limitation, all loans from all plans of the Employer and
other members of a group of employers described in Code Sections 414(b), 414(c),
and 414(m) are aggregated.  An assignment or pledge of any portion of the
Participant's interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this paragraph. 

(b)          All applications must be in accordance with procedures adopted by
the Plan Administrator. 

(c)          Any loan shall bear interest at a rate reasonable at the time of
application, considering the purpose of the loan and the rate being charged by
representative commercial banks in the local area for a similar loan unless the
Plan Administrator sets forth a different method for determining loan interest
rates in its written loan procedures.  The loan agreement shall also provide
that the payment of principal and interest be amortized in level payments not
less frequently than quarterly. 

(d)          The term of such loan shall not exceed a period of five (5) years
except in the case of a loan for the purpose of acquiring any house, apartment,
condominium, or mobile home that is used or is to be used within a reasonable
time as the principal residence of the Participant.  The Plan Administrator in
accordance with the Plan's loan policy shall determine the term of such loan. 

(e)          The principal and interest paid by a Participant on his or her loan
shall be credited to the Plan in the same manner as for any other Plan
investment.  Unless otherwise elected in the Adoption Agreement or provided in
the loan policy, loans will be treated as segregated investments of the
individual Participant on whose behalf the loan was made.  This provision is not
available if its election will result in discrimination in the operation of the
Plan. 

(f)           If the Plan Administrator approves a Participant's loan request,
it shall be evidenced by a note, loan agreement, and assignment of up to 50% of
his or her interest in the Trust as collateral for the loan.  The Participant,
except in the case of a profit-sharing plan satisfying the requirements of
paragraph 8.7, must obtain the consent of his or her Spouse, if any, within the
ninety (90) day period before the time his or her account balance is used as
security for the loan.  A new consent is required if the account balance is used
for any renegotiation, extension, renewal or other revision of the loan,
including an increase in the loan amount.  The consent must be written, must
acknowledge the effect of the loan, and must be witnessed by a Plan
representative or notary public.  Such consent shall subsequently be binding
with respect to the consenting Spouse or any subsequent Spouse. 

(g)          If a valid Spousal consent has been obtained in accordance with
(f), then, notwithstanding any other provision of this Plan, the portion of the
Participant's Vested Account Balance used as a security interest held by the
Plan by reason of a loan outstanding to the Participant shall be taken into
account for purposes of determining the amount of the account balance payable at
the time of death or distribution, but only if the reduction is used as
repayment of the loan.  If less than 100% of the Participant's Vested Account
Balance (determined without regard to the preceding sentence) is payable to the
surviving Spouse, then the account balance shall be adjusted by first reducing
the Vested Account Balance by the amount of the security used as repayment of
the loan, and then determining the benefit payable to the surviving Spouse. 

(h)          Any loan made hereunder shall be subject to the provisions of a
loan agreement, promissory note, security agreement, payroll withholding
authorization and, if applicable, financial disclosure.  Such documentation may
contain additional loan terms and conditions not specifically itemized in this
section provided that such terms and conditions do not conflict with this
section.  Such additional terms and conditions may include, but are not limited
to, procedures regarding default, a grace period for missed payments, and
acceleration of a loan's maturity date on specific events such as termination of
employment. 

(i)           No loans will be made to Owner-Employees or Shareholder Employees,
unless the Employer obtains a prohibited transaction exemption from the
Department of Labor. 

(j)           Liquidation of a Participant's assets for the purpose of the loan
will be allocated on a pro-rata basis across all the investment alternatives in
a Participant's account, unless otherwise specified by the Participant, Plan
Administrator, or the Plan's loan policy. 

(k)          If a request for a loan is approved by the Plan Administrator,
funds shall be withdrawn from the recordkeeping subaccounts specified by the
Participant or in the absence of such a specification, from the recordkeeping
subaccounts in the order specified in the loan policy. 

(l)           If the Plan permits loans to Participants, the Trustee/Custodian
may appoint the Employer as its agent, and if the Employer accepts such
appointment, agree to hold all notes and other evidence of any loans made to
Participants.  If provided in the loan policy, the Plan Administrator may also
require additional collateral in order to adequately secure the loan.  The
Employer shall hold such notes and evidence under such conditions of safekeeping
as is prudent and as required by ERISA.  The Trustee/Custodian may account for
all loans in the aggregate so that all Participant loans will be shown
collectively as a single asset of the Plan. 

(m)         Unless otherwise elected in the Adoption Agreement, loan payments
will be suspended under this Plan as permitted under Code Section 414(u). 

13.22      Exclusive Benefit Rules   No part of the Trust shall be used for, or
diverted to, purposes other than for the exclusive benefit of Participants,
former Participants with a vested interest, and the Beneficiary or Beneficiaries
of deceased Participants who have in a vested interest in the Plan at death. 

13.23      Assignment And Alienation Of Benefits   Except as provided in
paragraphs 13.19 or 13.24, no right or claim to, or interest in, any part of the
Plan, or any payment from the Plan, shall be assignable, transferable, or
subject to sale, mortgage, pledge, hypothecation, commutation, anticipation,
garnishment, attachment, execution, or levy of any kind.  The Trustee or
Custodian shall not recognize any attempt to assign, transfer, sell, mortgage,
pledge, hypothecate, commute, or anticipate the same, except to the extent
required by law.  The preceding sentences shall also apply to the creation,
assignment, or recognition of a right to any benefit payable with respect to a
Participant pursuant to a domestic relations order, unless such order is
determined to be a Qualified Domestic Relations Order, as defined in Code
Section 414(p), or any domestic relations order entered before January 1, 1985
which the Plan's attorney and Plan Administrator deem to be qualified. 

               Notwithstanding any provision of this paragraph 13.23 to the
contrary, an offset to a Participant's Vested Account Balance against an amount
that the Participant is ordered or required to pay the Plan with respect to a
judgment, order or decree issued, or a settlement entered into, on or after
August 5, 1997, shall be permitted in accordance with Code Sections
401(a)(13)(C) and (D). 

13.24      Determination Of Qualified Domestic Relations Order  (QDRO Or Order) 
 A domestic relations order shall specifically state all of the following in
order to be deemed a Qualified Domestic Relations Order ("QDRO"): 

(a)          The name and last known mailing address (if any) of the Participant
and of each alternate payee covered by the QDRO.  However, if the QDRO does not
specify the current mailing address of the alternate payee, but the Plan
Administrator has independent knowledge of that address, the QDRO will still be
valid. 

(b)          The dollar amount or percentage of the Participant's benefit to be
paid by the Plan to each alternate payee, or the manner in which the amount or
percentage will be determined. 

(c)          The number of payments or period for which the order applies. 

(d)          The specific Plan (by name) to which the domestic relations order
applies. 

               The domestic relations order shall not be deemed a QDRO if it
requires the Plan to provide: 

(e)          any type or form of benefit or any option not already provided for
in the Plan; 

(f)          increased benefits or benefits in excess of the Participant's
vested rights; 

(g)          payment of a benefit earlier than allowed by the Plan's earliest
retirement provisions or, in the case of a profit-sharing or 401(k) plan, prior
to the first date on which an in-service withdrawal is allowed; or 

(h)          payment of benefits to an alternate payee which are required to be
paid to another alternate payee under another QDRO. 

               Upon receipt of a domestic relations order ("Order") which may or
may not be "qualified", the Plan Administrator shall notify the Participant and
any alternate payee(s) named in the Order of such receipt, and include a copy of
this paragraph.  The Plan Administrator shall establish written procedures to
establish the qualified status of a domestic relations order, which may include
forwarding the Order to the Plan's legal counsel for an opinion as to whether or
not the Order is in fact "qualified" as defined in Code Section 414(p).  Within
a reasonable time after receipt of the Order, not to exceed sixty (60) days, the
Plan Administrator shall make a determination as to its "qualified" status and
the Participant and any alternate payee(s) shall be promptly notified in writing
of the determination. 

               If the "qualified" status of the Order is in question, there will
be a delay in any payout to any payee including the Participant, until the
status is resolved.  In such event, the Plan Administrator shall segregate the
amount that would have been payable to the alternate payee(s) if the Order had
been deemed a QDRO.  If the Order is not qualified or the status is not resolved
(for example, it has been sent back to the court for clarification or
modification) within eighteen (18) months beginning with the date the first
payment would have to be made under the Order, the Plan Administrator shall pay
the segregated amounts plus interest to the person(s) who would have been
entitled to the benefits had there been no Order.  If a determination as to the
qualified status of the Order is made after the eighteen (18) month period
described above, then the Order shall only be applied on a prospective basis. 
If the Order is determined to be a QDRO, the Participant and alternate payee(s)
shall again be notified promptly after such determination.  Once an Order is
deemed a QDRO, the Plan Administrator shall pay to the alternate payee(s) all
the amounts due under the QDRO, including segregated amounts plus earnings, if
any, which may have accrued during a dispute as to the Order's qualification. 

               Unless specified otherwise in the Adoption Agreement, the QDRO
retirement age with regard to the Participant against whom the order is entered
shall be the date the order is determined to be qualified.  These provisions
will only allow distributions to the alternate payee(s) and not the
Participant. 

13.25      Liquidation Of Assets   If the Trustee/Custodian must liquidate
assets in order to make distributions, transfer assets, or pay fees, expenses or
taxes assessed against all or a part of the Trust, and the Trustee/Custodian is
not instructed as to the liquidation of such assets, assets will be liquidated
on a pro rata basis across all the investment alternatives in the Trust.  The
Trustee/Custodian is expressly authorized to liquidate assets in order to
satisfy the Trust's obligation to pay the Trustee/Custodian's compensation if
such compensation is not paid on a timely basis. 

13.26      Resignation And Removal   The Trustee may resign upon thirty (30)
days written notice to the Employer.  The Employer may discontinue its
participation in this Prototype Defined Contribution Plan effective upon thirty
(30) days written notice to the Sponsor.  In such event the Employer shall,
prior to the effective date thereof, amend the Plan to eliminate any reference
to this Prototype Defined Contribution Plan and appoint a successor
trustee/custodian.  The Trustee shall deliver the Trust to its successor on the
effective date of the resignation or removal, or as soon thereafter as
practicable, provided that this shall not waive any lien the Trustee may have
upon the Trust for its compensation or expenses.  Following the effective date
of the notice of termination, the Trustee shall have no further responsibility
for providing services to the Employer or the Plan.  If the Employer fails to
amend the Plan and appoint a successor trustee/custodian within the said thirty
(30) days, or such longer period as the Trustee may specify in writing, the Plan
shall be deemed individually designed and the highest ranking officer of the
Employer shall be deemed the successor trustee or custodian as the case may be. 
In such event, the Trustee may but shall not be required to continue to hold
custody of the assets of the Plan until such time as appropriate arrangements
have been made for the security of the Plan assets, but for a discretionary
Trustee, upon notification thereof to Plan Participants, shall no longer have
any responsibility for the investment of Plan assets. 

_______________________________________________________________________



 

ARTICLE XIV



TOP-HEAVY PROVISIONS

 

14.1        Applicability Of Rules   If the Plan [except in the case of a SIMPLE
401(k) Plan] is or becomes Top-Heavy in any Plan Year, the provisions of this
Article will supersede any conflicting provisions in the Basic Plan Document #01
and accompanying Adoption Agreement. 

14.2        Minimum Contribution   Notwithstanding any other provision in the
Employer's Plan, for any Plan Year in which the Plan is Top-Heavy or Super
Top-Heavy, the aggregate Employer contributions and forfeitures allocated on
behalf of any Participant (without regard to any Social Security contribution)
under this Plan and any other Defined Contribution Plan of the Employer shall be
determined as follows: 

(a)          When the Employer maintains one (1) Plan or a combination of paired
or non-paired Defined Contribution Plans and no Defined Benefit Plans which are
Top-Heavy or Super Top-Heavy, the Employer will contribute the lesser of 3% of
such Participant's Compensation or the largest percentage of the Employer
contributions and forfeitures, as a percentage of the Key Employee's
Compensation, up to a maximum permitted under Code Section 401(a)(17), as
indexed, allocated on behalf of any Key Employee for that year. 

(b)          Minimum Top-Heavy Contributions for paired Defined Contribution and
Defined Benefit Plans where the Plans are not Super Top-Heavy: 

(1)          If an Employee participates in Defined Contribution Paired Plan
#01001, #01002, #01003, #01004, #01011, #01013 or #01015 and also participates
in Defined Benefit Paired Plan #02001 or #02002, the Employer shall provide a
minimum non-integrated benefit of 3% of the highest five (5) year average
Compensation for each non-Key Employee who participates in such Defined Benefit
Plan, not to exceed a cumulative accrued benefit of 30%. 

(2)          If an Employee participates in Defined Contribution Paired Plan
#01001, #01002, #01003, #01004, #01011, #01013 or #01015, but does not
participate in Defined Benefit Paired Plan #02001 or #02002, the Employer shall
make a minimum non-integrated allocation of Employer contributions and
forfeitures (in the aggregate under all Defined Contribution Plans) of 4% of
each eligible Participant's Top-Heavy Compensation. 

(c)          Minimum Top-Heavy Contributions for paired Defined Contribution and
Defined Benefit Plans where the Plans are Super Top-Heavy: 

(1)          If an Employee participates in Defined Contribution Paired Plan
#01001, #01002, #01003, #01004, #01011, #01013 or #01105 and in Defined Benefit
Paired Plan #02001 or #02002, the Employer shall provide a minimum
non-integrated benefit of 2% of the highest five (5) consecutive year average
Compensation for each non-Key Employee who participates in such Defined Benefit
Plan, not to exceed a cumulative accrued benefit of 20%. 

(2)          If an Employee participates in Defined Contribution Paired Plan
#01001, #01002, #01003, #01004, #01011, #01013 or #01015, but does not
participate in Defined Benefit Paired Plan #02001 or #02002, the minimum
contribution requirements at paragraph 14.2(b)(2) shall apply except that the
minimum non-integrated allocation percentage shall be 3% instead of 4%. 

(d)          In any Limitation Year prior to January 1, 2000, if the Employer
maintains or maintained a Defined Benefit Plan which is not paired, the
provisions of the "Limitations on Allocations" section of the Adoption Agreement
shall apply. 

(e)          Each Participant who is employed by the Employer on the last day of
the Plan Year shall be entitled to receive an allocation of the Employer's
minimum contribution for such Plan Year.  The minimum allocation applies even
though under other Plan provisions the Participant would not otherwise be
entitled to receive an allocation, or would have received a lesser allocation
for the year because the Participant fails to make required contributions to the
Plan, the Participant's Compensation is less than a stated amount, or the
Participant fails to complete one-thousand (1,000) Hours of Service (or such
lesser number designated by the Employer in the Adoption Agreement) during the
Plan Year.  A paired profit-sharing Plan designated to provide the Top-Heavy
minimum contribution must do so regardless of profits.  An Employer may elect in
the Adoption Agreement by resolution or by Plan amendment whether the Top-Heavy
minimum Contribution will be made to all Participants or just non-Key
Employees. 

               The Top-Heavy minimum contribution does not apply to any
Participant to the extent the Participant is covered under any other plan(s) of
the Employer and the Employer has provided in the Adoption Agreement that the
minimum allocation or benefit requirements applicable to this Plan will be
satisfied in the other plan(s). 

               If a Key Employee makes an Elective Deferral or has an allocation
of Matching Contributions credited to his or her account, a Top-Heavy minimum
contribution will be required for non-Key Employees who are Participants.  For
purposes of satisfying the Top-Heavy minimum contribution requirement, Elective
Deferrals and Matching Contributions are not taken into account. 

14.3        Minimum Vesting   For any Plan Year during which this Plan is
Top-Heavy, the minimum vesting schedule selected by the Employer in the Adoption
Agreement will automatically apply to the Plan.  If the vesting schedule elected
by the Employer in the Adoption Agreement is less liberal than the allowable
schedule, the schedule will automatically shift to a vesting schedule which
satisfies the Top-Heavy minimum requirements.  If the vesting schedule under the
Employer's Plan shifts in or out of the Top-Heavy schedule for any Plan Year,
such shift is an amendment to the vesting schedule and the election in paragraph
9.9 of the Basic Plan Document #01 applies.  The minimum vesting schedule
applies to all accrued benefits within the meaning of Code Section 411(a)(7)
except those attributable to Employee contributions, including benefits accrued
before the effective date of Code Section 416 and benefits accrued before the
Plan became Top-Heavy.  No reduction in vested benefits may occur in the event
the Plan's status as Top-Heavy changes for any Plan Year.  This paragraph does
not apply to the account balances of any Employee who does not have one (1) Hour
of Service after the Plan initially becomes Top-Heavy and such Employee's
account balance attributable to Employer contributions and forfeitures will be
determined without regard to this paragraph. 

14.4        Limitations On Allocations   In any Limitation Year beginning prior
to January 1, 2000 in which the Top-Heavy Ratio exceeds 90% (i.e., the Plan
becomes Super Top-Heavy), the denominators of the Defined Benefit Fraction and
Defined Contribution Fraction shall be computed using 100% of the dollar
limitation instead of 125%. 

14.5        Use Of Safe Harbor Contributions To Satisfy Top-Heavy Contribution
Rules   If elected in the Adoption Agreement, a 3% Safe-Harbor Non-Elective
Contribution allocated to all eligible Employees may be used to satisfy the
minimum contribution requirement for a Top-Heavy Plan.  A Safe-Harbor Matching
Contribution may not be used to satisfy the minimum contribution requirement for
a Top-Heavy Plan. 

14.6        Top-Heavy Rules For SIMPLE 401(k) Plans   A SIMPLE 401(k) Plan is
not treated as a Top-Heavy Plan under Code Section 416 for any year for which
this article applies. 

_______________________________________________________________________



 

ARTICLE XV



AMENDMENT AND TERMINATION

 

15.1        Amendment By Sponsor   The Sponsor may amend any or all provisions
of this Prototype Defined Contribution Plan at any time without obtaining the
approval or consent of any Employer which has adopted this Plan and Trust
provided that no amendment shall authorize or permit any part of the corpus or
income of the Plan to be used for or diverted to purposes other than for the
exclusive benefit of Participants and their Beneficiaries, or eliminate an
optional form of distribution.  For purposes of Sponsor amendments, the mass
submitter shall be recognized as the agent of the Sponsor.  If the Sponsor does
not adopt the amendments made by the mass submitter, it will no longer be
identical to or a minor modifier of the mass submitter plan. 

15.2        Amendment By Employer   The Employer may amend any option in the
Adoption Agreement, and may include language as permitted in the Adoption
Agreement to satisfy Code Section 415 or to avoid duplication of minimums under
Code Section 416 because of the required aggregation of multiple plans.  The
Employer may also adopt certain model amendments published by the Internal
Revenue Service which specifically provide that their adoption will not cause
the Plan to be treated as an individually designed plan for which the Employer
must obtain a separate determination letter.  An Employer that amends the Plan
for any other reason, including a waiver of the minimum funding requirement
under Code Section 412(d), will no longer participate in this Prototype Plan
program and will be considered an individually designed Plan.  In such event,
all references to the institution or company as Sponsor shall be deemed null and
void. 

15.3        Protected Benefits   An amendment (including the adoption of this
Plan as a restatement of an existing Plan) may not decrease a Participant's
accrued benefit or account balance except to the extent permitted under Code
Section 412(c)(8), and may not reduce or eliminate a Code Section 411(d)(6)
protected benefit (except as provided by the Code or the Regulations issued
thereunder) determined immediately prior to the date of adoption, or if later,
the Effective Date of the amendment.  Where this Plan is being adopted to amend
another plan that contains a protected benefit not provided for in this
document, the Employer may attach an addendum to the Adoption Agreement that
describes such protected benefit which shall be incorporated in the Plan. 

15.4        Plan Termination   The Employer shall have the right to terminate
its Plan at any time.  The Sponsor of this Prototype Defined Contribution Plan
is to be given sixty (60) days notice in writing of the Employer's intent to
terminate the Plan.  If the Plan is terminated, partially terminated, or if
there is a complete discontinuance of contributions under a profit-sharing plan
maintained by the Employer, all amounts credited to the accounts of Participants
shall vest and become nonforfeitable.  In the event of a partial termination,
only those who are affected by such partial termination shall be fully vested. 
In the event of termination, the Plan Administrator shall direct the Trustee or
the Custodian as applicable with respect to the distribution of accounts to or
for the exclusive benefit of Participants or their Beneficiaries.  Such
distribution shall be made directly to Participants or, at the direction of the
Participant, may be transferred directly to another Eligible Retirement Plan or
individual retirement account.  In the absence of an election by a Participant
who has received notice from the Plan Administrator under paragraph 6.11, the
Plan Administrator may direct the Trustee or Custodian to transfer the
Participant's benefit to another Defined Contribution Plan maintained by the
Employer, other than an employee stock ownership plan.  If the Employer does not
maintain another Defined Contribution Plan, the Plan Administrator may direct
the Trustee or Custodian to transfer the Participant's benefit to an individual
retirement account with an institution selected by the Plan Administrator, or
make a distribution pursuant to paragraph 7.15.  Prior to making any
distribution, the Plan Administrator shall establish in a manner acceptable to
the Trustee or Custodian, that the Plan has received a favorable determination
letter from the Internal Revenue Service approving the Plan termination and
authorizing the distribution of benefits to Plan Participants.  In the absence
of such determination letter, the Trustee or Custodian may agree to make
distributions to Participants if the Plan Administrator represents that the
applicable requirements, if any, of ERISA and the Code governing the termination
of employee benefit plans have been or are being complied with or that
appropriate authorizations, waivers, exemptions, or variances have been or are
being obtained. 

15.5        Distribution Restrictions Under A Code Section 401(k) Plan   If the
Employer's Plan includes a cash or deferred arrangement or if transferred assets
described in paragraph 6.13 are subject to the distribution restrictions of Code
Sections 401(k)(2) and 401(k)(10), the special distribution provisions of this
paragraph apply.  The portion of the Participant's Vested Account Balance
attributable to Elective Deferrals (or to amounts treated under the cash or
deferred arrangement as Elective Deferrals) is not distributable on account of
Plan termination, as described in this paragraph, unless: 

(a)          the Participant otherwise is entitled under the Plan to a
distribution of that portion of the Vested Account Balance, or 

(b)          the Plan termination occurs without the establishment of a
successor Plan.  A successor Plan under subparagraph (b) is a Defined
Contribution Plan other than an employee stock ownership plan [as defined in
Code Section 4975(e)(7)], a Simplified Employee Pension Plan [as defined in Code
Section 408(k)], or a SIMPLE IRA Plan [as defined in Code Section 408(p)]
maintained by the Employer (or by a related Employer) at the time of the
termination of the Plan or within the period ending twelve (12) months after the
final distribution of assets.  A distribution pursuant to this subparagraph (b)
must be part of a lump sum distribution(s) to the Participant of his Vested
account balance. 

(c)          The disposition by a corporation to an unrelated entity of such
corporation's interest in a subsidiary [within the meaning of Code Section
409(d)(3)] if such corporation continues to maintain the Plan, but only with
respect to the Employees who continue employment with such subsidiary. 

(d)          In connection with the disposition by an Employer of less than 85%
of the assets used by the Employer in a trade or business to an unrelated
entity, distribution of the entire Vested Account Balance of an Participant who
continues employment with the acquirer will, if so agreed to by the Employer, be
made to the Participant in a single lump sum.  This paragraph shall apply if the
acquirer does not maintain the Plan after disposition and only if such
Employee's change in employment status constitutes a "separation from Service"
within the meaning of Code Section 401(k)(2)(b)(i)(I). 

15.6        Qualification Of Employer's Plan   If the adopting Employer fails to
obtain or retain applicable Internal Revenue Service qualification as a
Prototype Plan, such Employer's Plan shall no longer participate in this
Prototype Defined Contribution Plan and will be considered an individually
designed plan. 

15.7        Mergers And Consolidations 

(a)          In the case of any merger or consolidation of the Employer's Plan
with, or transfer of assets or liabilities of the Employer's Plan to any other
plan, Participants in the Employer's Plan shall be entitled to receive benefits
immediately after the merger, consolidation, or transfer which are equal to or
greater than the benefits they would have been entitled to receive immediately
before the merger, consolidation, or transfer if the Plan had then terminated. 

(b)          Any corporation into which the Trustee, Custodian or any successor
thereto may be merged or with which it may be consolidated, or any corporation
resulting from any merger or consolidation to which the Trustee, Custodian or
any successor thereto may be a party, or any corporation to which all or
substantially all the business of the Trustee, Custodian or any successor
thereto may be transferred, shall automatically be the successor without the
filing of any instrument or performance of any further act, before any court. 

15.8        Qualification Of Prototype   The Sponsor intends that this Prototype
Defined Contribution Plan will meet the requirements of the Code as a qualified
Defined Contribution Plan.  Should the Commissioner of Internal Revenue or any
delegate of the Commissioner at any time determine that the Prototype Defined
Contribution Plan fails to meet the requirements of the Code, the Sponsor will
amend the Basic Plan Document #01 as necessary to maintain its qualified
status. 



_______________________________________________________________________



 

ARTICLE XVI



GOVERNING LAW

 

16.1        Governing Law   Construction, validity and administration of the
Prototype Defined Contribution Plan and any Employer Plan established under the
terms of this Plan and accompanying Adoption Agreement, shall be governed by
Federal law to the extent applicable and to the extent not applicable by the
laws of the State or Commonwealth in which the principal office of the Prototype
Sponsor or its affiliate is located. 

16.2        State Community Property Laws   The terms and conditions of the
Prototype Defined Contribution Plan and any Employer's Plan established under
the terms of this Basic Plan Document #01 and accompanying Adoption Agreement
shall be applicable without regard to community property laws of any state. 

 